                Case 08-12323-CSS           Doc 1460      Filed 03/29/19      Page 1 of 193


                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE


       In re: ARCHWAY COOKIES LLC                                   §   Case No. 08-12323-CSS
                                                                    §
                                                                    §
   Debtor(s)                                                        §
         CHAPTER 7 TRUSTEE'S FINAL ACCOUNT AND DISTRIBUTION
  REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

         JEOFFREY L. BURTCH, TRUSTEE, chapter 7 trustee, submits this Final Account,
Certification that the Estate has been Fully Administered and Application to be Discharged.

         1) All funds on hand have been distributed in accordance with the Trustee's Final Report
and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee's control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

        2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
discharged without payment, and expenses of administration is provided below:


 Assets Abandoned: $2,071,378.67                      Assets Exempt: N/A
 (without deducting any secured claims)
 Total Distribution to Claimants:$12,787,988.66      Claims Discharged
                                                     Without Payment: N/A

 Total Expenses of Administration:$10,879,605.99


         3) Total gross receipts of $ 23,667,594.65 (see Exhibit 1 ), minus funds paid to the debtor
 and third parties of $       0.00    (see Exhibit 2 ), yielded net receipts of $23,667,594.65
from the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
                 Case 08-12323-CSS              Doc 1460         Filed 03/29/19         Page 2 of 193



                                        CLAIMS              CLAIMS             CLAIMS             CLAIMS
                                      SCHEDULED            ASSERTED           ALLOWED              PAID


 SECURED CLAIMS
 (from Exhibit 3)                     $107,352,526.60     $16,877,242.07     $11,179,092.39     $11,179,092.39

 PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4 )                            0.00       8,316,684.09       8,315,202.09       8,315,180.05

   PRIOR CHAPTER
   ADMIN. FEES AND
   CHARGES (fromExhibit 5 )                      0.00       5,388,372.16       2,564,425.94       2,564,425.94
   PRIORITY UNSECURED
   CLAIMS (from Exhibit 6 )              2,528,450.73       9,446,461.31       3,210,975.27       1,608,896.27
 GENERAL UNSECURED
 CLAIMS (fromExhibit 7)                 33,090,815.28     206,179,321.55     144,047,248.94                 0.00

                                      $142,971,792.61    $246,208,081.18    $169,316,944.63     $23,667,594.65
 TOTAL DISBURSEMENTS

          4) This case was originally filed under Chapter 11 on October 06, 2008
  and it was converted to Chapter 7 on January 21, 2009.The case was pending for 121 months.

          5) All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

           6) An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8 . The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9 .

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

  Dated: 03/12/2019                 By: /s/JEOFFREY L. BURTCH, TRUSTEE
                                        Trustee


  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
                                 Case 08-12323-CSS                 Doc 1460          Filed 03/29/19          Page 3 of 193




                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT



EXHIBIT 1 GROSS RECEIPTS

                                                                                          UNIFORM                         $ AMOUNT
              DESCRIPTION
                                                                                         TRAN. CODE 1                     RECEIVED
     CASH ON HAND                                                                       1129-000                                539.91

     BANK ACCOUNTS                                                                      1129-000                             439,244.48

     INTERESTS IN INSURANCE POLICIES                                                    1129-000                          1,000,000.00

     ACCOUNTS RECEIVABLE                                                                1121-000                             222,968.17

     AUTOMOBILES AND OTHER VEHICLES                                                     1129-000                                500.00

     OFFICE EQUIPMENT, FURNISHINGS, AND SUPPLIES                                        1129-000                               6,500.00

     MISCELLANEOUS RECEIPTS                                                             1224-000                             312,041.62

     UNSCHEDULE A/R                                                                     1221-000                              42,050.05

     PREFERENCES                                                                        1241-000                          2,219,764.40

     CHAPTER 11 SALE PROCEEDS                                                           1229-000                         11,758,700.70

     UNSCHEDULED LITIGATION/SETTLEMENTS                                                 1249-000                          4,010,010.92

     UNSCHEDULED INTERESTS IN INSURANCE POLICIES                                        1229-000                          1,092,268.00

     UNSCHEDULED BANK ACCOUNTS                                                          1229-000                              26,678.75

     UNSCHEDULED SETTLEMENT PROCEEDS                                                    1249-000                          2,500,000.00

     REMNANT ASSET PURCHASE                                                             1290-000                               7,500.00

     Interest Income                                                                    1270-000                              28,827.65


    TOTAL GROSS RECEIPTS                                                                                                $23,667,594.65

1
    The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                          UNIFORM                         $ AMOUNT
        PAYEE                                      DESCRIPTION
                                                                                         TRAN. CODE                          PAID
                                                                  None

    TOTAL FUNDS PAID TO DEBTOR AND THIRD                                                                                         $0.00
    PARTIES




UST Form 101-7-TDR (10/1/2010)
                       Case 08-12323-CSS            Doc 1460       Filed 03/29/19         Page 4 of 193


EXHIBIT 3 SECURED CLAIMS


                                         UNIFORM      CLAIMS
   CLAIM                                             SCHEDULED           CLAIMS               CLAIMS          CLAIMS
    NO.           CLAIMANT                TRAN.       (from Form        ASSERTED             ALLOWED           PAID
                                          CODE            6D)
    100S    Ashland County Treasurer     4800-000        N/A                26,303.84                 0.00            0.00

    115     Judd Road Storage            4210-000        N/A                                          0.00            0.00

    257     Joseph F Greco               4210-000        N/A                25,000.00                 0.00            0.00

    277S    Multnomah County Tax         4210-000        N/A                                          0.00            0.00

    278S    Multnomah County Tax         4210-000        N/A                                          0.00            0.00

    362     Toyota Motor Credit          4210-000        N/A                14,883.44                 0.00            0.00
            Corporation TMCC
    378S    City and County of Denver    4210-000        N/A                  2,170.85                0.00            0.00
            Treasury
    422S    Nevada Department of         4210-000        N/A                     105.00               0.00            0.00
            Taxation
    508S    Indiana Department of        4210-000        N/A                      72.08               0.00            0.00
            Revenue
    697     Joseph Diluca                4210-000        N/A                50,000.00                 0.00            0.00

    700S    Iron Mountain Information    4210-000        N/A                     644.00               0.00            0.00
            Management Inc.
    727S    RED BELL PARTNERS LLC        4210-000        N/A                  5,756.07                0.00            0.00

    861S    MARIO RIMOLDI                4210-000        N/A                  3,000.00                0.00            0.00

    863S    DONALD J DADDAZIO            4210-000        N/A                  3,000.00                0.00            0.00

    992     SUSAN E MARTIN               4210-000        N/A                  6,806.40                0.00            0.00

    M64     Joseph Greco c/o Sotir &     4210-000        N/A                25,000.00                 0.00            0.00
            Goldman
    1001    Nadine G. Deck               4210-000        N/A                  6,686.40                0.00            0.00

    1041S   El Sol Consulting LLC        4210-000        N/A                74,737.00                 0.00            0.00

    1042    LADONNA S KAISER             4210-000        N/A                  6,806.40                0.00            0.00

    1072S   ROBERT GAGNON                4210-000        N/A                  3,000.00                0.00            0.00

    M105    CANON FINANCIAL SERVICES INC 4210-000        N/A                  3,344.43                0.00            0.00

    M198    Kraft Food Global Inc.       4210-000        N/A              5,427,340.97                0.00            0.00

    M202    SUSAN E MARTIN               4210-000        N/A                  6,806.40                0.00            0.00

    M208    Nadine G. Deck               4210-000        N/A                  6,686.40                0.00            0.00

   ADM15    CATTERTON PARTNERS V, L.P.   4210-000        N/A             11,179,092.39       11,179,092.39   11,179,092.39

 NOTFILED   Wachovia                     4110-000      30,023,579.43       N/A                     N/A                0.00

 NOTFILED   Wachovia                     4110-000       1,440,766.45       N/A                     N/A                0.00

 NOTFILED   Wachovia                     4110-000       6,964,412.05       N/A                     N/A                0.00

 NOTFILED   Wachovia                     4110-000       2,443,968.05       N/A                     N/A                0.00

 NOTFILED   Catterton Equity Partners    4110-000      52,776,801.70       N/A                     N/A                0.00



UST Form 101-7-TDR (10/1/2010)
                       Case 08-12323-CSS              Doc 1460        Filed 03/29/19          Page 5 of 193

 NOTFILED   Catterton Equity Partners      4110-000       13,702,998.92        N/A                     N/A                 0.00


 TOTAL SECURED CLAIMS                                   $107,352,526.60    $16,877,242.07       $11,179,092.39   $11,179,092.39



EXHIBIT 4 CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                        UNIFORM
    PAYEE                                               CLAIMS              CLAIMS                CLAIMS           CLAIMS
                                         TRAN.
                                                       SCHEDULED           ASSERTED              ALLOWED            PAID
                                         CODE
 Other - INTERNATIONAL SURETIES, LTD           2300-000         N/A             77,294.93            77,294.93        77,294.93

 Other - AARON TARDY                           2990-000         N/A              2,100.00             2,100.00         2,100.00

 Other - JERI FUCILE                           2990-000         N/A                  595.20            595.20           595.20

 Other - JUDY PENCE                            2990-000         N/A              1,163.88             1,163.88         1,163.88

 Other - MARK MULTER                           2990-000         N/A              3,713.29             3,713.29         3,713.29

 Other - MARK MULTER                           2990-000         N/A                  125.00            125.00           125.00

 Other - CHRISTINA PIFER                       2990-000         N/A                  250.00            250.00           250.00

 Other - U.S. DEPARTMENT OF LABOR              2990-000         N/A              2,750.00             2,750.00         2,750.00

 Other - FOCUS MANAGEMENT GROUP USA, INC.      2990-000         N/A              3,500.00             3,500.00         3,500.00

 Other - MARK E. WESTBROOK & ASSOCIATES,       3991-000         N/A              4,800.00             4,800.00         4,800.00
 LLC
 Other - MARK E. WESTBROOK & ASSOCIATES,       3992-000         N/A              1,258.20             1,258.20         1,258.20
 LLC
 Other - COZEN O' CONNOR                       3220-000         N/A             29,752.57            29,752.57        29,752.57

 Other - COZEN O' CONNOR                       3210-000         N/A          1,554,787.50         1,554,787.50     1,554,787.50

 Clerk of the Court Costs (includes            2700-000         N/A             22,750.00            22,750.00        22,750.00
 adversary and other filing fees) - CLERK,
 Other - COVER & ROSSITER, P.A.                3420-000         N/A                  103.39            103.39           103.39

 Attorney for Trustee Expenses (Trustee     3120-000            N/A             37,907.88            37,907.88        37,907.88
 Firm) - COOCH AND TAYLOR, P.A.
 Attorney for Trustee Fees (Trustee Firm) - 3110-000            N/A          1,159,729.50         1,158,296.50     1,158,296.50
 COOCH AND TAYLOR, P.A.
 Other - STIKEMAN ELLIOT, LLP               3220-000            N/A                  291.76            291.76           291.76

 Other - STIKEMAN ELLIOT, LLP                  3210-000         N/A             19,502.77            19,502.77        19,502.77

 Other - STROZ FRIEDBERG                       3731-000         N/A             62,389.83            62,389.83        62,389.83

 Other - LAW OFFICE OF SUSAN E. KAUFMAN,       3220-000         N/A              6,817.78             6,817.78         6,817.78
 LLC
 Other - LAW OFFICE OF SUSAN E. KAUFMAN,       3210-000         N/A            130,692.00           130,692.00      130,692.00
 LLC
 Other - ALVAREZ & MARSAL                      2990-000         N/A              1,313.59             1,313.59         1,313.59

 Other - MESIROW FINANCIAL                     3731-000         N/A             68,578.00            68,578.00        68,578.00

 Other - MESIROW FINANCIAL                     3732-000         N/A                  559.62            559.62           559.62

 Other - KURTZMAN CARSON CONSULTANTS LLC       2990-000         N/A                  250.00            250.00           250.00

 Other - SAUL EWING, LLP                       3721-000         N/A             11,744.00            11,744.00        11,744.00




UST Form 101-7-TDR (10/1/2010)
                         Case 08-12323-CSS        Doc 1460     Filed 03/29/19        Page 6 of 193

 Other - SAUL EWING, LLP                      3722-000   N/A                13.11              13.11          13.11

 Other - LANCE, INC.                          2410-000   N/A             1,250.00           1,250.00       1,250.00

 Other - BIFFERATO LLC                        3721-000   N/A             3,063.00           3,063.00       3,063.00

 Other - BIFFERATO LLC                        3722-000   N/A                46.35              46.35          46.35

 Other - COOCH AND TAYLOR, P.A.               2410-000   N/A            15,080.00          15,080.00      15,080.00

 Other - HILL ARCHIVE                         2410-000   N/A            12,654.70          12,654.70      12,654.70

 Other - HILL ARCHIVE                         2990-000   N/A            18,461.37          18,461.37      18,461.37

 Other - SETTLEMENT SERVICES, INC.            2990-000   N/A          4,000,000.00       4,000,000.00   4,000,000.00

 Other - SETTLEMENT SERVICES, INC.            2990-000   N/A            28,593.87          28,593.87      28,593.87

 Other - ANDERSON JONES TRUST ACCOUNT         2990-000   N/A            39,294.79          39,294.79      39,294.79

 Other - BLUE MARBLE                          2990-000   N/A             4,432.99           4,432.99       4,432.99

 Other - BTB ASSOCIATES LLC                   3732-000   N/A             1,057.19           1,008.19       1,008.19

 Other - BTB ASSOCIATES LLC                   3731-000   N/A            19,945.00          19,945.00      19,945.00

 Other - COVER & ROSSITER, P.A.               3410-000   N/A            11,015.00          11,015.00      11,015.00

 Other - MASTER SIDLOW & ASSOCIATES, P.A..    3420-000   N/A               285.00             285.00         285.00

 Other - MASTER SIDLOW & ASSOCIATES, P.A..    3410-000   N/A             5,307.95           5,307.95       5,307.95

 Trustee Expenses - JEOFFREY L. BURTCH,       2200-000   N/A             2,770.42           2,770.42       2,748.38
 TRUSTEE
 Trustee Compensation - JEOFFREY L. BURTCH,   2100-000   N/A           733,277.84         733,277.84     733,277.84
 TRUSTEE
 U.S. Trustee Quarterly Fees - OFFICE OF      2950-000   N/A            18,525.00          18,525.00      18,525.00
 THE UNITED STATES TRUSTEE
 Other - The Bank of New York Mellon          2600-000   N/A             1,027.40           1,027.40       1,027.40

 Other - The Bank of New York Mellon          2600-000   N/A             5,136.99           5,136.99       5,136.99

 Other - The Bank of New York Mellon          2600-000   N/A             4,965.75           4,965.75       4,965.75

 Other - The Bank of New York Mellon          2600-000   N/A             5,479.44           5,479.44       5,479.44

 Other - The Bank of New York Mellon          2600-000   N/A             5,136.98           5,136.98       5,136.98

 Other - The Bank of New York Mellon          2600-000   N/A             5,465.41           5,465.41       5,465.41

 Other - The Bank of New York Mellon          2600-000   N/A             4,952.18           4,952.18       4,952.18

 Other - The Bank of New York Mellon          2600-000   N/A             5,122.95           5,122.95       5,122.95

 Other - The Bank of New York Mellon          2600-000   N/A             4,952.18           4,952.18       4,952.18

 Other - The Bank of New York Mellon          2600-000   N/A             5,635.24           5,635.24       5,635.24

 Other - The Bank of New York Mellon          2600-000   N/A             4,952.18           4,952.18       4,952.18

 Other - The Bank of New York Mellon          2600-000   N/A             5,464.48           5,464.48       5,464.48

 Other - The Bank of New York Mellon          2600-000   N/A             5,293.71           5,293.71       5,293.71

 Other - The Bank of New York Mellon          2600-000   N/A             4,781.42           4,781.42       4,781.42

 Other - The Bank of New York Mellon          2600-000   N/A             5,635.24           5,635.24       5,635.24




UST Form 101-7-TDR (10/1/2010)
                          Case 08-12323-CSS   Doc 1460     Filed 03/29/19       Page 7 of 193

 Other - The Bank of New York Mellon     2600-000    N/A             5,122.95          5,122.95   5,122.95

 Other - Rabobank, N.A.                  2600-000    N/A             2,677.61          2,677.61   2,677.61

 Other - Rabobank, N.A.                  2600-000    N/A             3,163.59          3,163.59   3,163.59

 Other - Rabobank, N.A.                  2600-000    N/A             2,684.93          2,684.93   2,684.93

 Other - Rabobank, N.A.                  2600-000    N/A             2,780.82          2,780.82   2,780.82

 Other - Rabobank, N.A.                  2600-000    N/A             3,068.49          3,068.49   3,068.49

 Other - Rabobank, N.A.                  2600-000    N/A             2,972.60          2,972.60   2,972.60

 Other - Rabobank, N.A.                  2600-000    N/A             2,684.93          2,684.93   2,684.93

 Other - Rabobank, N.A.                  2600-000    N/A             3,164.38          3,164.38   3,164.38

 Other - Rabobank, N.A.                  2600-000    N/A             2,876.71          2,876.71   2,876.71

 Other - Rabobank, N.A.                  2600-000    N/A             2,780.82          2,780.82   2,780.82

 Other - Rabobank, N.A.                  2600-000    N/A             3,164.38          3,164.38   3,164.38

 Other - Rabobank, N.A.                  2600-000    N/A             2,684.93          2,684.93   2,684.93

 Other - Rabobank, N.A.                  2600-000    N/A             3,164.38          3,164.38   3,164.38

 Other - Rabobank, N.A.                  2600-000    N/A             2,972.60          2,972.60   2,972.60

 Other - Rabobank, N.A.                  2600-000    N/A             2,684.93          2,684.93   2,684.93

 Other - Rabobank, N.A.                  2600-000    N/A             2,780.82          2,780.82   2,780.82

 Other - Rabobank, N.A.                  2600-000    N/A             3,068.49          3,068.49   3,068.49

 Other - Rabobank, N.A.                  2600-000    N/A             2,876.71          2,876.71   2,876.71

 Other - Rabobank, N.A.                  2600-000    N/A             2,780.82          2,780.82   2,780.82

 Other - Rabobank, N.A.                  2600-000    N/A             3,164.38          3,164.38   3,164.38

 Other - Rabobank, N.A.                  2600-000    N/A             2,780.82          2,780.82   2,780.82

 Other - Rabobank, N.A.                  2600-000    N/A             3,068.49          3,068.49   3,068.49

 Other - Rabobank, N.A.                  2600-000    N/A             2,972.60          2,972.60   2,972.60

 Other - Rabobank, N.A.                  2600-000    N/A             2,589.04          2,589.04   2,589.04

 Other - Rabobank, N.A.                  2600-000    N/A             3,260.27          3,260.27   3,260.27

 Other - Rabobank, N.A.                  2600-000    N/A             2,876.71          2,876.71   2,876.71

 Other - Rabobank, N.A.                  2600-000    N/A             2,684.93          2,684.93   2,684.93

 Other - Rabobank, N.A.                  2600-000    N/A             3,068.49          3,068.49   3,068.49

 Other - Rabobank, N.A.                  2600-000    N/A             2,876.71          2,876.71   2,876.71

 Other - Rabobank, N.A.                  2600-000    N/A             2,780.82          2,780.82   2,780.82

 Other - Rabobank, N.A.                  2600-000    N/A             3,068.49          3,068.49   3,068.49

 Other - Rabobank, N.A.                  2600-000    N/A             2,972.60          2,972.60   2,972.60

 Other - Rabobank, N.A.                  2600-000    N/A             2,780.82          2,780.82   2,780.82




UST Form 101-7-TDR (10/1/2010)
                          Case 08-12323-CSS        Doc 1460        Filed 03/29/19        Page 8 of 193

 Other - Rabobank, N.A.                     2600-000         N/A              3,037.19           3,037.19        3,037.19

 Other - Rabobank, N.A.                     2600-000         N/A              2,667.29           2,667.29        2,667.29

 Other - Rabobank, N.A.                     2600-000         N/A              2,458.16           2,458.16        2,458.16

 Other - Rabobank, N.A.                     2600-000         N/A              2,526.66           2,526.66        2,526.66

 Other - Rabobank, N.A.                     2600-000         N/A              1,663.70           1,663.70        1,663.70

 Other - Rabobank, N.A.                     2600-000         N/A              1,452.54           1,452.54        1,452.54

 Other - Rabobank, N.A.                     2600-000         N/A              1,552.42           1,552.42        1,552.42

 Other - Rabobank, N.A.                     2600-000         N/A               961.86             961.86          961.86

 Other - Rabobank, N.A.                     2600-000         N/A               957.11             957.11          957.11

 Other - Rabobank, N.A.                     2600-000         N/A              1,087.40           1,087.40        1,087.40

 Other - Rabobank, N.A.                     2600-000         N/A               953.63             953.63          953.63

 Other - Rabobank, N.A.                     2600-000         N/A              1,083.52           1,083.52        1,083.52

 Other - Rabobank, N.A.                     2600-000         N/A               863.98             863.98          863.98

 Other - Rabobank, N.A.                     2600-000         N/A               521.75             521.75          521.75

 TOTAL CHAPTER 7 ADMIN. FEES                           N/A               $8,316,684.09      $8,315,202.09   $8,315,180.05
 AND CHARGES


EXHIBIT 5 PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                        UNIFORM
    PAYEE                                            CLAIMS              CLAIMS              CLAIMS          CLAIMS
                                         TRAN.
                                                    SCHEDULED           ASSERTED            ALLOWED           PAID
                                         CODE
 SMURFIT STONE CONTAINER ENTERPRISES,   6910-000       N/A                 293,058.35         293,058.35      293,058.35
 INC.
 PITNEY BOWES GLOBAL FINANCIAL          6910-000       N/A                     118.08             118.08          118.08
 SERVICES
 GEORGIA-PACIFIC CORRUGATED, LLC        6910-000       N/A                 213,426.00         153,426.26      153,426.26

 MISSOURI DEPARTMENT OF REVENUE         6820-000       N/A                   12,472.01          12,472.01      12,472.01

 Commonwealth of Massachusetts          6910-000       N/A                    1,234.40               0.00            0.00

 LOUISIANA DEPARTMENT OF REVENUE        6820-000       N/A                     300.00             300.00          300.00

 MOTHER MURPHY'S LABORATORIES, INC.     6910-000       N/A                   78,235.43          78,235.43      78,235.43

 ORANGE COUNTY TREASURER - TAX          6820-000       N/A                       67.78               0.00            0.00
 COLLECTOR
 BRYNWOOD PARTNERS VI L.P.              6990-000       N/A                 203,327.75           20,000.00      20,000.00

 PENNSYLVANIA DEPARTMENT OF REVENUE     6820-000       N/A                    1,815.31           1,815.31        1,815.31

 PENNSYLVANIA DEPARTMENT OF REVENUE     6820-000       N/A                     763.29             763.29          763.29

 STATE OF MICHIGAN                      6820-000       N/A                     158.90             158.90          158.90

 STATE OF NEW JERSEY                    6820-000       N/A                    2,597.32           2,597.32        2,597.32

 INDIANA SUGARS, INC.                   6910-000       N/A                 219,153.66           35,000.00      35,000.00




UST Form 101-7-TDR (10/1/2010)
                          Case 08-12323-CSS        Doc 1460   Filed 03/29/19       Page 9 of 193

 FREDERICK PERILLO, ESQ                 6990-000       N/A              9,513.00          9,513.00     9,513.00

 COLE SCHOTZ MEISEL FORMAN & LEONARD,   6700-140       N/A             71,382.64              0.00         0.00
 PA
 LOWENSTEIN SANDLER PC                  6700-120       N/A            374,404.61              0.00         0.00

 OHIO DEPT OF JOB & FAMILY SERV         6910-000       N/A            560,823.75              0.00         0.00

 CONSOLIDATED BISCUIT COMPANY           6910-000       N/A            880,212.51              0.00         0.00

 MALNOVE INCORPORATED OF NEBRESKA       6910-000       N/A             74,084.20              0.00         0.00

 MENNEL MILLING COMPANY                 6910-000       N/A            167,436.58              0.00         0.00

 TATE & LYLE INGREDIENTS AMERICAS,      6910-000       N/A             45,167.13              0.00         0.00
 INC.
 STATE OF CALIFORNIA                    6910-000       N/A              3,946.01              0.00         0.00

 MASTER PACKAGING, INC.                 6910-000       N/A             66,528.00              0.00         0.00

 LANCE, INC.                            6910-000       N/A             23,099.22              0.00         0.00

 State of California Franchise Tax      6820-000       N/A               800.00               0.00         0.00
 Board
 State of California Franchise Tax      6820-000       N/A               800.00               0.00         0.00
 Board
 ELLISON BAKERY, INC. AND COOKIES,      6910-000       N/A            276,693.01        276,693.01   276,693.01
 INC.
 ANNABEL INVESTMENT COMPANY             6910-000       N/A             16,781.66         16,781.66    16,781.66

 State of California Franchise Tax      6820-000       N/A              3,095.63              0.00         0.00
 Board
 State of California Franchise Tax      6820-000       N/A               800.00            800.00       800.00
 Board
 DUANE MORRIS LLP                       6700-000       N/A            285,049.73        285,049.73   285,049.73

 DUANE MORRIS LLP                       6710-000       N/A              5,110.44          5,110.44     5,110.44

 COLE SCHOTZ MEISEL FORMAN & LEONARD    6700-000       N/A             48,988.09         48,988.09    48,988.09
 PA
 COLE SCHOTZ MEISEL FORMAN & LEONARD    6710-000       N/A             14,419.89         14,419.89    14,419.89
 PA
 TRAXI LLC                              6700-000       N/A            160,235.20        160,235.20   160,235.20

 TRAXI LLC                              6710-000       N/A              4,440.00          4,440.00     4,440.00

 LOWENSTEIN SANDLER PC                  6700-000       N/A            285,251.25        285,251.25   285,251.25

 LOWENSTEIN SANDLER PC                  6710-000       N/A             42,717.11         42,717.11    42,717.11

 CONSOLIDATED BISCUIT CO.               6910-000       N/A            450,000.00        450,000.00   450,000.00

 COMMONWEALTH OF MASSACHUSETTS          6820-000       N/A              1,234.40          1,234.40     1,234.40

 GENERAL ELECTRIC CAPITAL CORPORATION   6910-000       N/A            107,069.08        102,310.82   102,310.82

 MALNOVE INCORPORATED OF NEBRASKA       6910-000       N/A             74,084.20         74,084.20    74,084.20

 MENNEL MILLING COMPANY                 6910-000       N/A            167,436.58        167,436.58   167,436.58

 Tate & Lyle Ingredients Americas,      6910-000       N/A             45,167.13              0.00         0.00
 Inc.
 STATE OF CALIFORNIA                    6820-000       N/A              3,946.01          3,946.01     3,946.01

 Master Packaging, Inc.                 6910-000       N/A             66,528.00              0.00         0.00

 STATE OF CONNECTICUT                   6820-000       N/A               549.60            549.60       549.60




UST Form 101-7-TDR (10/1/2010)
                        Case 08-12323-CSS          Doc 1460       Filed 03/29/19         Page 10 of 193

 STATE OF CONNECTICUT                   6820-000        N/A                       750.00           750.00          750.00

 LANCE, INC.                            6910-000        N/A                  23,099.22           16,170.00      16,170.00

 TOTAL PRIOR CHAPTER ADMIN.                             N/A              $5,388,372.16       $2,564,425.94   $2,564,425.94
 FEES AND CHARGES


EXHIBIT 6 PRIORITY UNSECURED CLAIMS


                                        UNIFORM       CLAIMS            CLAIMS
   CLAIM                                             SCHEDULED         ASSERTED              CLAIMS           CLAIMS
    NO.           CLAIMANT               TRAN.       (from Form       (from Proofs of       ALLOWED            PAID
                                         CODE            6E)               Claim)
      6    JIM D. MILLER                5300-000        N/A                    9,975.51           3,869.08        3,869.08

      7    Scott M Nance                5300-000        N/A                  12,406.73                0.00            0.00

      8P   SCOTT M. NANCE               5300-000        N/A                  12,406.73            3,585.21        3,585.21

      9    Jim D Miller                 5300-000        N/A                  18,423.08                0.00            0.00

     10    Jim D Miller                 5300-000        N/A                    9,975.51               0.00            0.00

     11    Jim D Miller                 5300-000        N/A                  18,423.08                0.00            0.00

     12    David Robert Irby            5300-000        N/A                  10,469.00                0.00            0.00

     17    Todd Sawyer                  5300-000        N/A                       876.47              0.00            0.00

     18    Andrew Fogerty               5300-000        N/A                       913.83              0.00            0.00

     22P   Terry Brunt                  5300-000        N/A                 N/A                   1,766.28        1,766.28

     24    BARRY WAGNER                 5300-000        N/A                    6,051.92           1,606.03        1,606.03

     25P   BENARD KOSOLA                5300-000        N/A                  14,511.00            7,374.82        7,374.82

     28    WALTER SCOTT ABBOTT          5300-000        N/A                  13,578.54            7,374.82        7,374.82

     28P-2 Walter Scott Abbott          5400-000        N/A                       774.00           774.00           27.25

     30    Walter Scott Abbott          5200-000        N/A                  13,578.54                0.00            0.00

     32P   Georgia Pacific Corrugated   5200-000        N/A                 139,752.39                0.00            0.00
           LLC
     39P   EDWARD D. NUSINOW            5300-000        N/A                 N/A                   7,374.82        7,374.82

     44    VAL ZALDIVAR                 5300-000        N/A                    6,408.76           3,409.43        3,409.43

     45    Val Zaldivar                 5200-000        N/A                    6,408.76               0.00            0.00

     51    J&S CORPORATED SERVICES LLC 5300-000         N/A                    1,919.58           1,292.84        1,292.84

     53    John T Westbrook             5300-000        N/A                    4,141.20               0.00            0.00

     54    Harris County et al          5800-000        N/A                 N/A                   1,549.91            0.00

     61    RICHARD L. NEU               5300-000        N/A                    7,826.41           3,875.90        3,875.90

     67    Mark A Puryear               5300-000        N/A                    5,824.00               0.00            0.00

     68    John D Norwood-RETURNED      5300-000        N/A                 N/A                       0.00            0.00

     70    Sacramento County Tx         5800-000        N/A                       457.73           457.73             0.00
           Collector


UST Form 101-7-TDR (10/1/2010)
                       Case 08-12323-CSS           Doc 1460   Filed 03/29/19    Page 11 of 193

     72P   CRAIG GIETZEN                5300-000        N/A             19,029.00       5,130.70   5,130.70

     73P   Department of the Treasury   5800-000        N/A            156,364.89     156,364.89      0.00
           Internal Revenue
     74P   Department of the Treasury   5800-000        N/A             66,247.45      66,247.45      0.00
           Internal Revenue
     76    Patterson Lift Trucks Inc    5200-000        N/A              6,234.57           0.00      0.00

     79    Frederic Barry Nelson        5300-000        N/A             28,070.00           0.00      0.00

     80    JOSEPHINE NELSON             5300-000        N/A               155.00         104.39     104.39

     81P   ROY E. JASPER                5300-000        N/A             67,408.89       7,374.82   7,374.82

     82    Kathleen C Irby              5300-000        N/A                90.00            0.00      0.00

     83P   DAVID ROBERT IRBY            5300-000        N/A             12,597.96       6,294.79   6,294.79

     86    John David Norwood           5300-000        N/A             12,533.32           0.00      0.00

     91    WILTON LAUNDRIE              5300-000        N/A             63,650.00       6,556.57   6,556.57

     92P   Wayside Garage               5200-000        N/A              2,562.74           0.00      0.00

     96    John W Yost                  5300-000        N/A              1,337.77           0.00      0.00

     M5    THOMAS BAKER                 5300-000        N/A              1,367.99           0.00      0.00

     M7    Beverly M. Martin            5300-000        N/A              7,160.00           0.00      0.00

     M9    TOM JOHNS                    5400-000        N/A               454.50         454.50      16.00

    100P   Ashland County Treasurer     5800-000        N/A             26,303.84      26,303.84      0.00

    102    Lorne A Drakeley             5300-000        N/A              2,062.00           0.00      0.00

    103    Lorne A Drakeley             5300-000        N/A              2,062.00           0.00      0.00

    117    NW LIFT TRUCK SERVICE, INC. 5300-000         N/A               104.36          70.29      70.29

    118    MICHAEL M. BILLNITZER        5300-000        N/A              3,050.15       2,054.27   2,054.27

    132    EMIL SCARPITTI               5300-000        N/A               594.45         400.36     400.36

    133    Emil Scarpitti               5300-000        N/A               594.45            0.00      0.00

    135    ALAN J. KERBER               5300-000        N/A              3,124.07       2,104.06   2,104.06

    137    State of Colorado Department 5800-000        N/A               416.62         416.62       0.00
           of Labor and Employment
    141    ROBIN THORNBURG              5300-000        N/A             14,524.16       4,541.65   4,541.65

    144P   JOHN CIARLO                  5300-000        N/A             39,502.00       5,756.82   5,756.82

    146    John Ciarlo                  5300-000        N/A             39,502.00           0.00      0.00

    148    THOMAS J. LUPINACCI          5300-000        N/A              6,006.67       4,045.49   4,045.49

    151    Joseph C Millon Do PA        5400-000        N/A               218.00            0.00      0.00

    152    JOHN MICHAEL OOTS            5300-000        N/A              5,253.04       3,537.92   3,537.92

    154    JESSICA GOSCICKI             5300-000        N/A               578.58         389.67     389.67

    155    Sarasota Memorial Hospital   5400-000        N/A              5,641.70           0.00      0.00

    156    Sarasota Memorial Physician 5400-000         N/A               793.00            0.00      0.00
           Group



UST Form 101-7-TDR (10/1/2010)
                     Case 08-12323-CSS             Doc 1460   Filed 03/29/19      Page 12 of 193

    158P   CHRISTOPHER D. WILLIAMS      5300-000        N/A              3,824.54         1,614.79   1,614.79

    159    Lorne A Drakeley             5300-000        N/A              2,062.00             0.00      0.00

    160    Lorne A Drakeley             5300-000        N/A              2,062.00          951.00     951.00

    161    MICHAEL LISANO               5300-000        N/A              2,172.63          950.99     950.99

    163    John Ciarlo                  5300-000        N/A             39,502.00             0.00      0.00

    167    Neil R Stifter               5300-000        N/A              2,162.02             0.00      0.00

    168    Neil R Stifter               5200-000        N/A              5,404.80             0.00      0.00

    170    Pro Distributing             5200-000        N/A             11,500.00             0.00      0.00
           Incorporated
    171    MARK CHAPIN                  5300-000        N/A                  735.00        495.02     495.02

    176    Craig Gietzen                5200-000        N/A             19,029.00             0.00      0.00

    177    David Friedson               5300-000        N/A            267,360.84             0.00      0.00

    178    JENNIFER DICKENSON           5300-000        N/A              2,260.11         1,522.18   1,522.18

    179    Gregory P Tucker             5300-000        N/A             15,963.37             0.00      0.00

    180    TIM MCGOWAN                  5300-000        N/A              1,796.77         1,210.13   1,210.13

    181    Tim McGowan                  5300-000        N/A              1,796.77             0.00      0.00

    182    STEVEN C. FAULSTICH          5300-000        N/A              3,926.13         2,644.25   2,644.25

    183    Gregory P Tucker             5300-000        N/A             15,963.37             0.00      0.00

    184    CATALINA VILLAGES            5300-000        N/A              1,606.67         1,082.09   1,082.09

    186    Tom M Bredenkoetter          5300-000        N/A             10,950.00             0.00      0.00

    187P   LIQUIDITY SOLUTIONS, INC.    5300-000        N/A            N/A                1,381.42   1,381.42

    188    Dennis C Hamilton            5400-000        N/A              2,229.35         2,065.34     72.71

    190    Dennis C Hamilton            5300-000        N/A              2,229.35             0.00      0.00

    195    GEORGE D. LUCEY              5300-000        N/A              4,249.64         2,862.13   2,862.13

    200P   STEVE OGLESBY                5300-000        N/A              4,578.30          457.21     457.21

    201    MARY MCCAIN                  5300-000        N/A                  266.67        179.60     179.60

    202    Michael K Bynum              5300-000        N/A            N/A                    0.00      0.00

    203    Michael K Bynum              5300-000        N/A            N/A                    0.00      0.00

    210    KENNETH A. STANDEN           5300-000        N/A              2,816.40         1,896.84   1,896.84

    211    B & K Distributing Bernard   5300-000        N/A              4,665.66             0.00      0.00
           Kosova
    213    Kenneth A Standen            5300-000        N/A              2,816.40             0.00      0.00

    214    Ohio Department of Taxation 5800-000         N/A              2,927.54         2,927.54      0.00

    215    Ohio Department of Taxation 5800-000         N/A                  352.06        352.06       0.00

    218P   Oklahoma Tax Commission      5800-000        N/A                  146.18        146.18       0.00

    222P   Department of Treasury       5800-000        N/A            295,832.65       295,832.65      0.00
           Internal Revenue



UST Form 101-7-TDR (10/1/2010)
                     Case 08-12323-CSS              Doc 1460   Filed 03/29/19      Page 13 of 193

    227P   JENNIFER L. MARQUETTE         5300-000        N/A            N/A               1,614.79   1,614.79

    233    Archway and Mothers Cookie    5400-000        N/A            N/A                  0.00       0.00
           Medical Benefits Plan
    234    Archway and Mothers Cookie    5400-000        N/A            N/A                  0.00       0.00
           Co Flexible
    235    Metz Mothers Cake & Cookie    5400-000        N/A            N/A                  0.00       0.00
           Co Consolidated
    236    Archway and Mothers Cookie    5200-000        N/A            N/A                  0.00       0.00
           Co Dental Plan
    237    Archway Mothers Profit        5200-000        N/A            N/A                  0.00       0.00
           Sharing/401k
    238    Archway Mothers Union         5200-000        N/A            N/A                  0.00       0.00
           Employees Profit
    240    LA County Treasurer and Tax   5800-000        N/A                  402.39       402.39       0.00
           Collector
    241    City of Cambridge             5800-000        N/A                  540.00       540.00       0.00

    243    David Friedson                5300-000        N/A            267,873.84           0.00       0.00

    250    Emergency Physicians          5400-000        N/A                  528.00         0.00       0.00
           Specialist Inc
    252    Jonathan W Bunten             5300-000        N/A              2,300.03           0.00       0.00

    253    JONATHAN W. BUNTEN            5300-000        N/A              2,300.03        1,549.07   1,549.07

    254P   JAMES BOHLMAN                 5300-000        N/A              9,602.69        3,433.89   3,433.89

    277P   Multnomah County Tax          5800-000        N/A            N/A                342.00       0.00

    278P   Multnomah County Tax          5800-000        N/A            N/A                  0.00       0.00

    281P   Department of Employment      5800-000        N/A              4,912.96        4,912.96      0.00
           Security
    283    THOMAS G. BAKER               5300-000        N/A              1,367.99         921.33     921.33

    286    LIQUIDITY SOLUTIONS, INC.     5300-000        N/A              1,010.28         680.42     680.42

    287    MARK HEPNER                   5300-000        N/A              4,097.06        2,759.36   2,759.36

    292    LIQUIDITY SOLUTIONS, INC.     5300-000        N/A              1,383.28         931.64     931.64

    293    Karen Vachon                  5300-000        N/A              3,269.00           0.00       0.00

    294    Frank S Cmiel                 5400-000        N/A              1,305.06        1,305.06     45.94

    297    Panel of EKG                  5400-000        N/A                   60.00         0.00       0.00

    298    Sarasota Memorial Hospital    5400-000        N/A              1,338.30           0.00       0.00

    300    Spokane County Treasurer      5800-000        N/A                   27.61        27.61       0.00

    304    Contra Costa County           5800-000        N/A                   93.05        93.05       0.00

    306    Texas Workforce Commission    5800-000        N/A                  615.81       615.81       0.00

    308    City of Battle Creek          5800-000        N/A              8,328.97        8,328.97      0.00

    311    Texas Workforce Commission    5800-000        N/A                  615.81         0.00       0.00

    315    State of Maine Bureau of      5800-000        N/A              1,575.00        1,575.00      0.00
           Revenue Services
    316P   MICHAEL R. BONE               5300-000        N/A              2,141.06        1,441.99   1,441.99

    324    Town of Wallingford           5800-000        N/A                   11.46        11.46       0.00

    325    West Virginia State Tax       5800-000        N/A                  200.00       200.00       0.00
           Division



UST Form 101-7-TDR (10/1/2010)
                       Case 08-12323-CSS           Doc 1460   Filed 03/29/19      Page 14 of 193

    326    Michael Peterson             5300-000        N/A             10,950.00             0.00      0.00

    329    Texas Workforce Commission   5800-000        N/A                  615.81           0.00      0.00

    336P   ROBERT A. SALYI              5300-000        N/A             21,169.88         5,730.67   5,730.67

    340    Doctors Hospital             5400-000        N/A              3,206.91             0.00      0.00

    342    Dave Love                    5300-000        N/A             12,000.00             0.00      0.00

    345P   DAVID ICARDI                 5300-000        N/A            N/A                4,462.32   4,462.32

    347P   JEFFREY A. EGELAND           5300-000        N/A              3,457.22         2,328.43   2,328.43

    348P   DAVID ULIBARRI               5300-000        N/A             28,828.37         7,374.82   7,374.82

    364    Texas Comptroller of Public 5800-000         N/A            128,665.05       128,665.05      0.00
           Accounts
    365    Indiana Department of        5800-000        N/A                  418.75        418.75       0.00
           Workforce Dev
    366    Worker Training Fund Indiana 5800-000        N/A                  143.80        143.80       0.00
           Department of Workforce Dev
    367    Richard L Neu                5300-000        N/A              1,908.00             0.00      0.00

    368    JACK D. ATKINSON             5300-000        N/A              6,719.28         3,003.42   3,003.42

    371P   Commonwealth of              5800-000        N/A              2,339.62         2,339.62      0.00
           Massachusetts
    372P   ALAN J. KERBER               5300-000        N/A             33,257.72         3,880.04   3,880.04

    373    Roy E Jasper                 5300-000        N/A             67,408.89             0.00      0.00

    375    Robert B Enloe               5400-000        N/A              1,833.73         1,833.73     64.55

    376P   TIMOTHY RODDAM               5300-000        N/A              1,526.17         1,027.88   1,027.88

    377    Timothy Roddam Good          5300-000        N/A              2,638.65             0.00      0.00
           Distributing
    378P   City and County of Denver    5800-000        N/A              2,170.85         2,170.85      0.00
           Treasury
    379P   Div of Unemployment          5800-000        N/A              1,894.00         1,894.00      0.00
           Assistance
    381    Frederic Barry Nelson        5300-000        N/A             44,065.32             0.00      0.00

    385    R I Division of Taxation     5800-000        N/A              3,000.00             0.00      0.00

    386    Ohio Bureau of Workers       5800-000        N/A            191,812.86       191,812.86      0.00
           Compensation
    388    City of Las Vegas            5800-000        N/A                  322.00        322.00       0.00

    389    Joan C Hull                  5400-000        N/A              1,385.10         1,385.10     48.76

    392    Robert O Kline               5400-000        N/A              2,293.50         2,293.50     80.74

    393    FZ Martinez Distributing     5200-000        N/A            N/A                    0.00      0.00

    400    Connecticut Department of    5800-000        N/A                  867.50        867.50       0.00
           Revenue Services
    403    State of Michigan Department 5800-000        N/A             37,043.00        37,043.00      0.00
           of Treasury
    406P   PATRICIA CHLARSON            5300-000        N/A             16,412.19         1,316.81   1,316.81

    408    MARY E. IRWIN ADMINISTRATRIX 5300-000        N/A              1,200.00          808.20     808.20
           EST. OF ROBERT C. IRWIN
    416    Mary E Irwin Administratrix 5400-000         N/A              1,200.00             0.00      0.00
           for Estate of
    422P   Nevada Department of         5800-000        N/A              2,629.27         2,629.27      0.00
           Taxation



UST Form 101-7-TDR (10/1/2010)
                     Case 08-12323-CSS             Doc 1460   Filed 03/29/19      Page 15 of 193

    427    State of Maine Bureau of     5800-000        N/A             1,575.00         1,575.00      0.00
           Revenue Services
    432    State of Michigan            5800-000        N/A            37,043.00             0.00      0.00

    433    State of Michigan            5300-000        N/A             4,750.00             0.00      0.00

    436P   Charlson Distributing, LLC   5300-000        N/A            N/A                   0.00      0.00

    438    Mary E. Irwin                5300-000        N/A             1,200.00             0.00      0.00

    439    Pitney Bowes Global          5200-000        N/A                  118.08          0.00      0.00
           Financial Services
    444P   Missouri Department of       5800-000        N/A             9,074.89         9,074.89      0.00
           Revenue
    447P   MICHAEL PETERSEN             5300-000        N/A            N/A               5,894.31   5,894.31

    447P-2 Michael Petersen             5400-000        N/A            N/A               1,777.44     62.57

    449P   Department of the Treasury   5800-000        N/A            11,425.47        11,425.47      0.00

    453P   Department of the Treasury   5800-000        N/A            12,223.08        12,223.08      0.00

    455    Tulare County Tax Collector 5800-000         N/A                  233.05       233.05       0.00

    457P   Commonwealth of              5800-000        N/A             2,277.63         2,277.63      0.00
           Massachusetts
    462    Central States, Southeast & 5400-000         N/A             3,647.04             0.00      0.00
           Southwest Areas Pension Fund
    465P   JERRY SIMRELL                5300-000        N/A            N/A               7,374.82   7,374.82

    467    Kansas Department of Revenue 5800-000        N/A                  700.00       700.00       0.00

    470    Mother Murphy's              5200-000        N/A            78,235.43             0.00      0.00
           Laboratories, Inc.
    486    Richard Neu                  5300-000        N/A                  260.00          0.00      0.00

    488    Beverly M. Martin            5300-000        N/A             7,160.00             0.00      0.00

    492    LIQUIDITY SOLUTIONS, INC.    5300-000        N/A             2,267.50         1,527.15   1,527.15

    493P   Steve Oglesby Sierra Snack   5300-000        N/A                  692.36          0.00      0.00
           Foods
    495    Donald A. Smith              5200-000        N/A             9,936.00             0.00      0.00

    496    Robert B. Enloe              5400-000        N/A             1,833.73             0.00      0.00

    505    KATHLEN C. IRBY              5300-000        N/A                   90.00        60.61      60.61

    507    Stanislaus County Tax        5800-000        N/A                  160.50       160.50       0.00
           Collector
    508P   Indiana Department of        5800-000        N/A                   71.96        71.96       0.00
           Revenue
    510    Mississippi Department of    5800-000        N/A                  756.00       756.00       0.00
           Employment
    516    Daniel Duffy                 5300-000        N/A             1,354.72             0.00      0.00

    519    Mary E. McCain               5300-000        N/A                  266.67          0.00      0.00

    527P   JOHN D. NORWOOD              5300-000        N/A            39,225.81         6,055.42   6,055.42

    528    JOHN WESTBROOK               5300-000        N/A             4,141.20         2,789.10   2,789.10

    529    Wilton Laundrie              5300-000        N/A            63,650.00             0.00      0.00

    529 -2 Wilton Laundrie              5300-000        N/A            63,650.00             0.00      0.00

    529 -3 Wilton Laundrie              5300-000        N/A            63,650.00             0.00      0.00




UST Form 101-7-TDR (10/1/2010)
                        Case 08-12323-CSS          Doc 1460   Filed 03/29/19   Page 16 of 193

    531    Michael Callahan             5300-000        N/A             3,674.82         0.00       0.00

    540    Ron Boyd                     5300-000        N/A             3,200.00         0.00       0.00

    543    Timothy McGowan              5300-000        N/A             1,796.77         0.00       0.00

    546    CLERK, US BANKRUPTCY COURT, 5300-001         N/A              374.73        252.39     252.39
           DIST. OF DE - KSJ &
    548    John A. Ciarlo              5300-000         N/A            39,502.00         0.00       0.00

    554P   JOHN A HOW                   5300-000        N/A            46,556.00      6,271.36   6,271.36

    555    KAHLER SENDERS, INC.         5300-000        N/A             1,879.39      1,265.77   1,265.77

    565    JOHN YOST                    5300-000        N/A             1,591.69      1,072.01   1,072.01

    570    State of New Jersey          5800-000        N/A             8,500.00      8,500.00      0.00
           Department of Treasury
    572    Alan Kerber                  5300-000        N/A            33,257.72         0.00       0.00

    580    Alan Kerber                  5300-000        N/A             3,124.07         0.00       0.00

    582    Jessica L. Goscicki          5400-000        N/A              261.82          0.00       0.00

    583    Joseph C. Millon Do Pa       5400-000        N/A              218.00          0.00       0.00

    584    Emergency Physicians         5400-000        N/A              528.00          0.00       0.00
           Specialist Inc
    585    Jessica Goscicki             5400-000        N/A              135.00          0.00       0.00

    586    Jessica Goscicki             5400-000        N/A               60.00          0.00       0.00

    587    Sarasota Memorial Physician 5400-000         N/A              910.00          0.00       0.00
           Group
    588    Sarasota Memorial Hospital 5400-000          N/A             5,641.70         0.00       0.00

    589    Sarasota Memorial Hospital   5400-000        N/A             1,338.30         0.00       0.00

    592P   R.I. Division of Taxation    5800-000        N/A                 3.17         3.17       0.00

    599    State of Alabama Department 5800-000         N/A               50.00         50.00       0.00
           of Revenue
    605    R.I. Division of Taxation   5800-000         N/A             3,500.00      3,500.00      0.00

    607    New Jersey Department of     5800-000        N/A             5,630.85      5,630.85      0.00
           Labor & Workforce
    608    GAYLE TROEDSON               5300-000        N/A              420.00        282.87     282.87

    616    Ronald Dilbeck               5400-000        N/A             5,042.28      5,042.28    177.51

    622P   S.C. Department of Revenue   5800-000        N/A              574.32        574.32       0.00

    631    Gary Williams                5400-000        N/A             1,357.92      1,357.92     47.80

    641P   SHARRIE SPROULE              5300-000        N/A            27,055.00      4,759.03   4,759.03

    644    Brian L. Gilbert             5300-000        N/A            10,950.00         0.00       0.00

    651P   Central States, Southeast & 5400-000         N/A             5,653.67      3,659.52    128.83
           Southwest Areas Pension Fund
    653    TINA M HOFER                 5300-000        N/A             5,212.80         0.00       0.00

    657    Bryon Curtis                 5300-000        N/A              104.51          0.00       0.00

    660    Tom Joyce                    5200-000        N/A            15,300.00         0.00       0.00

    661 -2 Roy Marquez                  5200-000        N/A            10,552.00         0.00       0.00




UST Form 101-7-TDR (10/1/2010)
                        Case 08-12323-CSS          Doc 1460   Filed 03/29/19   Page 17 of 193

    663    Patricia M. Lindecamp        5800-000        N/A             4,457.60          0.00      0.00

    667    LIQUIDITY SOLUTIONS, INC.    5300-000        N/A             5,212.80      3,510.82   3,510.82

    673    M. W. Schofield              5800-000        N/A              106.89        106.89       0.00

    674    SMS DISTRIBUTING - SUSAN     5300-000        N/A             9,761.96      6,574.68   6,574.68
           SULLIVAN
    675    Craig Gietzen                5300-000        N/A            19,029.00          0.00      0.00

    677    Timothy B Pryor              5300-000        N/A             5,395.20          0.00      0.00

    678    Theresa L. Pryor             5300-000        N/A             4,780.80          0.00      0.00

    686    State of Wisconsin, DWD-UI   5800-000        N/A              113.80        113.80       0.00

    691    Traci Bahr                   5300-000        N/A             5,212.80          0.00      0.00

    696    BOB TROUB                    5300-000        N/A              664.65        447.64     447.64

    712    Gary G. Cirimelle            5300-000        N/A            10,950.00          0.00      0.00

    722    JOHN POORE                   5300-000        N/A             5,378.00      3,622.08   3,622.08

    723    Town of Wallingford          5800-000        N/A               11.46         11.46       0.00

    724    DIVERSIFIED FOOD SALES       5200-000        N/A             5,281.38          0.00      0.00

    731    Illinois Department of       5800-000        N/A            19,502.00     19,502.00      0.00
           Revenue, Bankruptcy
    733    BETTY A GILLESPIE            5300-000        N/A             4,454.40          0.00      0.00

    735    MICHAEL C ANDERSON           5300-000        N/A            12,800.00          0.00      0.00

    738    Sharrie Sprowle              5300-000        N/A            27,058.00          0.00      0.00

    739P   DONALD SMITH                 5300-000        N/A            29,270.00      5,823.85   5,823.85

    740P   DAVID R. HERRERA, JR.        5300-000        N/A            21,578.00      6,152.62   6,152.62

    741    KEN LEAVERTON                5300-000        N/A            42,689.00      3,547.99   3,547.99

    742P   VICKI WOOD                   5300-000        N/A            25,893.00      7,374.82   7,374.82

    743    JOE WIERSMA                  5300-000        N/A            35,595.00      6,152.62   6,152.62

    744P   PIERRE CASTAGNETTA           5300-000        N/A            49,069.00      5,999.87   5,999.87

    745    JOSEPH TORRES                5300-000        N/A              944.00           0.00      0.00

    746P   RICHARD CAIN                 5300-000        N/A            31,280.00      6,408.87   6,408.87

    748    LIQUIDITY SOLUTIONS, INC.    5300-000        N/A            11,241.92      1,593.98   1,593.98

    749    JOSEPH ASHDOWN               5300-000        N/A            15,298.85      5,331.33   5,331.33

    750P   J. MICHAEL OOTS              5300-000        N/A            40,602.02      5,360.84   5,360.84

    751    LIQUIDITY SOLUTIONS, INC.    5300-000        N/A             4,160.00      1,741.67   1,741.67

    752P   DAVID MOLLOY                 5300-000        N/A            15,900.00      6,092.95   6,092.95

    754P   LIQUIDITY SOLUTIONS, INC.    5300-000        N/A            18,240.00      6,058.41   6,058.41

    756    ALLAN JAY KELLEY             5300-000        N/A            11,670.00      4,357.54   4,357.54

    757P   HARLAN D. GASTON             5300-000        N/A            13,756.79      6,108.86   6,108.86




UST Form 101-7-TDR (10/1/2010)
                        Case 08-12323-CSS         Doc 1460   Filed 03/29/19   Page 18 of 193

    758P   RUBEN GOMEZ                 5300-000        N/A            N/A            6,193.97   6,193.97

    759    DAVID ETHERIDGE             5300-000        N/A             5,913.60      3,982.81   3,982.81

    760P   JOSE ARELLANO               5300-000        N/A            N/A            5,253.03   5,253.03

    761    DAVID ELLEGOOD              5300-000        N/A            11,644.56      2,033.14   2,033.14

    762P   JAMES J. FAGAN              5300-000        N/A            N/A            5,905.13   5,905.13

    763P   WILLIAM C. OLSON            5300-000        N/A            N/A            5,905.13   5,905.13

    764    MARK S. PALMER              5300-000        N/A            13,186.74      1,604.63   1,604.63

    765    JOHN J. STREJC              5300-000        N/A             9,225.00      1,835.29   1,835.29

    766    THOMAS C. WIEDEMAN          5300-000        N/A            20,871.07      5,660.09   5,660.09

    767P   CINDY JAMISON               5300-000        N/A            N/A            5,196.28   5,196.28

    768P   ELMER RAMOS                 5300-000        N/A            N/A            6,298.72   6,298.72

    769P   ALLEN LOTH                  5300-000        N/A            N/A            6,241.56   6,241.56

    770P   MICHAEL CARLING             5300-000        N/A            N/A            7,374.82   7,374.82

    771P   DIANA DOYLE                 5300-000        N/A            N/A            6,427.07   6,427.07

    772P   GERALD STINE                5300-000        N/A            N/A            6,092.46   6,092.46

    773P   DAVID KENNA                 5300-000        N/A            N/A            6,296.76   6,296.76

    774    TOMMY ELLIS                 5300-000        N/A            98,518.00       525.33     525.33

    775P   GARY GREGG                  5300-000        N/A            N/A            6,209.38   6,209.38

    776P   RONALD D. WARD              5300-000        N/A            N/A            7,374.82   7,374.82

    778    MONIQUE L DUNCAN            5300-000        N/A             4,457.60         0.00       0.00

    780    Jack Datkinson              5300-000        N/A             6,719.28         0.00       0.00

    781P   MARK ZINZER                 5300-000        N/A            27,440.00      6,302.49   6,302.49

    782P   RICHARD OUELETTE            5300-000        N/A            33,168.00      7,374.82   7,374.82

    783P   LIQUIDITY SOLUTIONS, INC.   5300-000        N/A            17,640.00      6,483.28   6,483.28

    784    RYAN HUMMEL                 5300-000        N/A            84,449.97      1,448.01   1,448.01

    785P   RICK DOZARK                 5300-000        N/A            26,249.44      6,207.61   6,207.61

    786P   ROBERT DYER                 5300-000        N/A            41,490.36      5,355.79   5,355.79

    787    BRAD ALSTERBERG             5300-000        N/A            27,734.00      2,737.10   2,737.10

    788P   DOUGLAS COE                 5300-000        N/A            30,868.00      5,369.05   5,369.05

    789P   MARK DIERINGER              5300-000        N/A            21,872.08      6,317.24   6,317.24

    790P   DAVID SIMPSON               5300-000        N/A            32,686.00      6,335.95   6,335.95

    791P   RICK ZSHOCHE                5300-000        N/A            23,972.77      6,881.82   6,881.82

    794P   ALAN HORITA                 5300-000        N/A            N/A            5,191.86   5,191.86

    795    DINO RODRIGUEZ              5300-000        N/A            N/A            6,696.61   6,696.61




UST Form 101-7-TDR (10/1/2010)
                        Case 08-12323-CSS          Doc 1460   Filed 03/29/19      Page 19 of 193

    796P   MICHAEL SWAN                 5300-000        N/A            N/A               5,823.85   5,823.85

    797P   JOSEPH SOLIS                 5300-000        N/A            42,758.32         6,035.74   6,035.74

    799P   FRANK ORNELAS                5300-000        N/A             2,884.00         3,524.42   3,524.42

    800    ALEX ENGLISH                 5300-000        N/A             8,914.07         6,003.63   6,003.63

    801P   LIQUIDITY SOLUTIONS, INC.    5300-000        N/A            19,584.80         6,157.23   6,157.23

    802    JERRY WAECHTER               5300-000        N/A            20,083.80         4,846.37   4,846.37

    803P   ALAN RADKE                   5300-000        N/A            33,944.29         5,867.13   5,867.13

    804P   LIQUIDITY SOLUTIONS, INC.    5300-000        N/A            22,354.00         5,098.16   5,098.16

    805P   CLAYTON YOUNG                5300-000        N/A            39,000.00         5,800.68   5,800.68

    806P   LIQUIDITY SOLUTIONS, INC.    5300-000        N/A            18,193.26         2,447.11   2,447.11

    807    John Robinson                5200-000        N/A            10,372.28            0.00       0.00

    808P   GREGORY BROOKESHIRE          5300-000        N/A            N/A               7,374.82   7,374.82

    809    CRAIG MUNN                   5300-000        N/A            N/A               4,879.81   4,879.81

    810P   BYRON FISK                   5300-000        N/A            N/A               6,064.10   6,064.10

    811P   SCOTT EDDENFIELD             5300-000        N/A            N/A               5,993.07   5,993.07

    812P   SHAWN BRUNETTI               5300-000        N/A            N/A               6,107.63   6,107.63

    818    WorkForce West Virginia      5800-000        N/A                  701.33       701.33       0.00

    819    CLERK, US BANKRUPTCY COURT   5400-001        N/A                  723.00       723.00      25.45
           FOR THE DISTRICT OF DE -
    820P   LIQUIDITY SOLUTIONS, INC.    5300-000        N/A            23,049.60         6,365.63   6,365.63

    821    CLERK, US BANKRUPTCY COURT   5400-001        N/A                  300.00       300.00      10.56
           FOR THE DISTRICT OF DE -
    822P   ROBERT WEBER                 5300-000        N/A            22,121.79         6,175.79   6,175.79

    823P   LIQUIDITY SOLUTIONS, INC.    5300-000        N/A                    2.00      5,956.48   5,956.48

    824P   FRANCISCO DURAZO             5300-000        N/A            40,580.00         6,536.26   6,536.26

    825P   TIM EBERSOLE                 5300-000        N/A            30,696.06         6,229.21   6,229.21

    826P   DAVID SHELTON                5300-000        N/A            21,050.00         4,791.95   4,791.95

    827P   BRYAN MAYTUM                 5300-000        N/A            36,778.66         6,218.46   6,218.46

    828    SIMON MENKO                  5300-000        N/A            16,290.00         3,697.51   3,697.51

    831    SHERRY BRADY                 5300-000        N/A            10,950.00         4,027.53   4,027.53

    834P   DANIEL PROULX                5300-000        N/A            36,364.00         6,337.08   6,337.08

    835    BRIAN CUMMINGS               5300-000        N/A            14,308.96         2,409.27   2,409.27

    837P   RON ANTONGIOVANNI            5300-000        N/A            51,449.00         5,853.95   5,853.95

    838P   JOHN MAHLUM                  5300-000        N/A            37,010.00         6,037.75   6,037.75

    839P   ROD OKAZZAKI                 5300-000        N/A            27,805.50         6,394.59   6,394.59

    840P   WALTER ABBOTT                5300-000        N/A            43,815.00            0.00       0.00




UST Form 101-7-TDR (10/1/2010)
                     Case 08-12323-CSS            Doc 1460   Filed 03/29/19      Page 20 of 193

    841P   JAMES CHRISTIANSEN          5300-000        N/A            44,274.98         5,084.03   5,084.03

    842P   RUSSELL SMITH               5300-000        N/A            55,000.00         5,916.11   5,916.11

    845P   ROBERT MACARTHUR            5300-000        N/A            52,235.00         5,833.91   5,833.91

    846P   WILLIAM BYNES               5300-000        N/A            39,799.00         7,374.82   7,374.82

    847P   ROBERT ORTIZ                5300-000        N/A            18,280.60         5,200.77   5,200.77

    848P   GARY CRIMELE                5300-000        N/A            35,497.21         5,922.83   5,922.83

    849P   FREDERIC NELSON             5300-000        N/A            58,655.00         7,374.82   7,374.82

    850P   STEPHEN RHODES              5300-000        N/A            36,961.59         6,039.38   6,039.38

    852P   THOMAS JOYCE                5300-000        N/A            25,488.00         6,143.33   6,143.33

    853P   MARC HIGGINS                5300-000        N/A            60,608.00         5,979.73   5,979.73

    854P   HECTER ALFARO               5300-000        N/A            34,300.00         5,941.43   5,941.43

    855P   WILLIAM RUSSELL             5300-000        N/A            21,543.00         7,374.82   7,374.82

    856P   KRISTIN SHORT               5300-000        N/A            47,158.00         6,065.43   6,065.43

    857P   LIQUIDITY SOLUTIONS, INC.   5300-000        N/A            39,458.00         7,374.82   7,374.82

    862    JEFFREY D. AUSTEN           5300-000        N/A             2,262.00         1,523.46   1,523.46

    863P   DONALD J DADDAZIO           5600-000        N/A             2,425.00             0.00      0.00

    871P   Oregon Teamster Employees   5400-000        N/A            31,405.20        31,405.20   1,105.58
           Trust
    872P   STEVEN C. PRICE             5300-000        N/A            36,546.00         5,662.85   5,662.85

    873P   DANIEL W. ROGERS            5300-000        N/A             4,656.00           77.45      77.45

    873P-2 DANIEL W ROGERS             5400-000        N/A            N/A                581.00      20.45

    874P   ORESTE RAZZA                5300-000        N/A            25,174.00         5,835.83   5,835.83

    875P   ERIC MILYARD                5300-000        N/A            N/A               6,378.86   6,378.86

    877    STEVE SLATE                 5300-000        N/A             9,790.00         1,043.92   1,043.92

    878P   MICHAEL J. COMBS            5300-000        N/A            10,950.00         5,096.64   5,096.64

    879P   JAMES M. REASBECK           5300-000        N/A            N/A               5,973.62   5,973.62

    880P   ED J. BALLEW                5300-000        N/A            27,717.00         6,202.84   6,202.84

    881    JOSEPH KUCHARSKI            5300-000        N/A            15,692.56         2,672.83   2,672.83

    882P   WAYNE K. GRANT              5300-000        N/A            31,600.00         7,374.82   7,374.82

    883P   JONATHAN R. OLIPHANT        5300-000        N/A            18,900.00         6,099.49   6,099.49

    885P   BRIAN D. SCOTT              5300-000        N/A            34,867.00         6,017.98   6,017.98

    886    TEAMSTERS LOCAL #186        5300-000        N/A                  220.00       148.17     148.17

    887P   ROBERT J. HARRIS            5300-000        N/A            24,978.00         6,255.59   6,255.59

    888P   NEIL R. STIFTER             5300-000        N/A            35,253.02         5,114.30   5,114.30

    889P   EDWARD ARBIOS               5300-000        N/A            29,581.50         5,924.09   5,924.09




UST Form 101-7-TDR (10/1/2010)
                        Case 08-12323-CSS         Doc 1460   Filed 03/29/19      Page 21 of 193

    890    RANDALL GARD                5300-000        N/A             10,494.06        1,009.48   1,009.48

    891    JERROLD KERSHAW             5300-000        N/A             10,057.60         967.69     967.69

    893    PETER ARNOLD                5300-000        N/A                  450.00       303.07     303.07

    894    MIGUEL A. TORRES            5300-000        N/A             35,440.00        5,724.75   5,724.75

    895    DANNY GALLEGOS              5300-000        N/A             32,092.00        5,652.02   5,652.02

    896    MOSES VERGARA               5300-000        N/A             29,700.00        4,108.35   4,108.35

    897P   FERNANDO TORRES             5300-000        N/A             37,900.00        5,810.78   5,810.78

    898    PAUL A. LINDSAY             5300-000        N/A             17,654.20        1,683.75   1,683.75

    900P   JEFF T. JOHNSON             5300-000        N/A            N/A               5,994.02   5,994.02

    901    EMIL SCARPITTI              5300-000        N/A                  594.60         0.00       0.00

    902P   PETER M. BAKER              5300-000        N/A             37,008.00        6,089.60   6,089.60

    904    Commonwealth of             5800-000        N/A                  125.53       125.53       0.00
           Pennsylvania-PA UC Fund
    905    SACRAMENTO COUNTY TX        5800-000        N/A                  839.52       839.52       0.00

    906    ROBERT O KLINE              5400-000        N/A              2,293.50           0.00       0.00

    908P   RICHARD WEBSTER             5300-000        N/A             31,782.00        6,051.13   6,051.13

    909P   DAVID E. RUNDELL            5300-000        N/A             44,144.00        5,702.68   5,702.68

    910    DOMINIC MARQUEZ             5300-000        N/A              2,032.00         269.40     269.40

    911    JEFFERY A HICKS             5300-000        N/A              7,106.00           0.00       0.00

    915    DIANE BEBB                  5300-000        N/A              5,915.54        3,984.11   3,984.11

    918P   MICHAEL K. BYNUM            5300-000        N/A            N/A               6,023.50   6,023.50

    920    RICHARD SCHOETTMER          5300-000        N/A              2,000.00        1,347.00   1,347.00

    921    GENERAL TEAMSTERS           5200-000        N/A                  592.00       398.72     398.72

    989    ANTHONY PACCHIA             5200-000        N/A            190,760.00           0.00       0.00

    997    RUSSELL GIANNOTTI           5300-000        N/A            N/A               4,815.52   4,815.52

    998P   BILL GEORGE                 5300-000        N/A             23,400.00        5,891.84   5,891.84

    999P   ERIC SLABAUGH               5300-000        N/A             25,774.00        4,997.52   4,997.52

    M11    CITY OF FRESNO              5800-000        N/A                  496.16       496.16       0.00

    M15    CITY OF STOCKTON            5800-000        N/A                  769.60       769.60       0.00

    M20    Tulare County Tax Collector 5800-000        N/A                  233.05       233.05       0.00

    M22    ROSE C. NORDSTROM           5300-000        N/A              9,924.73        6,684.31   6,684.31

    M24    DANIEL DUFFY                5300-000        N/A              1,354.72           0.00       0.00

    M30    EMIL SCARPITTI              5300-000        N/A                  594.45         0.00       0.00

    M36    RON ANSLEY                  5300-000        N/A              7,528.46        2,392.46   2,392.46

    M37    John A. How                 5300-000        N/A             46,556.00           0.00       0.00




UST Form 101-7-TDR (10/1/2010)
                        Case 08-12323-CSS           Doc 1460   Filed 03/29/19      Page 22 of 193

    M39     Lorne A. Drakeley            5300-000        N/A              2,062.00             0.00      0.00

    M49     CITY OF BATTLE CREEK         5800-000        N/A              8,328.97         8,328.97      0.00

    M56     RICHARD L. NEU               5300-000        N/A              9,604.04          474.49     474.49

    M67     GOOD DISTRIBUTING-TODD       5300-000        N/A              2,638.65         1,777.13   1,777.13
            RODDAM
    M67     GOOD DISTRIBUTING            5300-000        N/A              2,638.65             0.00      0.00

    M69     Retirees Welfare Trust Fund 5400-000         N/A              4,667.60         4,667.60    164.32

    M70P    WA State Department of Labor 5800-000        N/A             10,440.46        10,440.46      0.00
            & Industries
    M71     GAYLE TROEDSON               5300-000        N/A                  420.00           0.00      0.00

    M75     Washington Teamsters Welfare 5400-000        N/A             48,003.63             0.00      0.00
            Trust Fund
    M77P    Washington Teamsters Welfare 5400-000        N/A             48,003.63        38,303.74   1,348.43
            Trust Fund
    M78     Retirees Welfare Trust Fund 5400-000         N/A              4,667.60             0.00      0.00

    M89     GARY WILLIAMS                5300-000        N/A              1,357.92          914.56     914.56

    M90P    Western Conference of        5400-000        N/A            129,970.44       129,970.44   4,575.44
            Teamsters Pension Trust Fund
    M97     BRIAN L GILBERT              5300-000        N/A             10,950.00             0.00      0.00

    1003    JEFFREY D. HICKMAN           5300-000        N/A              7,633.92         4,782.99   4,782.99

    1005P   ROBERT FRANCESCHETTI         5300-000        N/A             37,496.00         5,869.29   5,869.29

    1011P   CYNTHIA A. MIDDLEMISS        5300-000        N/A             38,342.00         6,072.74   6,072.74

    1013P   GARY BOER                    5300-000        N/A             22,056.00         7,374.82   7,374.82

    1025    Duane Morris LLP             5200-000        N/A            315,598.54             0.00      0.00

    1028    WILLIAM ADAMS                5300-000        N/A             12,224.50         7,374.82   7,374.82

    1032P   U.S. Department of Labor     5400-000        N/A             43,729.82             0.00      0.00

    1035P   TONY SPARKS                  5300-000        N/A             25,500.00         5,929.58   5,929.58

    1063P   INLAND EMPIRE TEAMSTERS      5400-000        N/A              7,656.50         7,656.50    269.54

    1071    CLERK, US BANKRUPTCY COURT   5400-001        N/A                  300.00        300.00      10.56
            FOR THE DISTRICT OF DE -
    1078    LARRY H. LLOYD               5300-000        N/A              7,566.39         5,095.96   5,095.96

    1083P   State of Georgia             5800-000        N/A              2,413.47         2,413.47      0.00

    1085    JACK L. BRACKETT             5300-000        N/A            N/A                3,434.85   3,434.85

    1086    CITY OF BELLINGHAM           5800-000        N/A                  120.00        120.00       0.00

    1088    CITY OF KETTERING TAX        5800-000        N/A                  283.14        283.14       0.00
            DIVISION
    1091    STATE OF CONNECTICUT         5800-000        N/A                  750.00           0.00      0.00

    1092    STATE OF CONNECTICUT         5800-000        N/A                  549.60           0.00      0.00

    1099    MIKE PETERSEN                5300-000        N/A             10,950.00             0.00      0.00

    1100    DOUGLAS MACDONALD            5300-000        N/A              6,000.00             0.00      0.00

    1101    DOUGLAS MACDONALD            5300-000        N/A              8,000.00             0.00      0.00




UST Form 101-7-TDR (10/1/2010)
                        Case 08-12323-CSS          Doc 1460   Filed 03/29/19    Page 23 of 193

    1103    STATE OF FLORIDA            5800-000        N/A               383.50         383.50          0.00
            DISBURSEMENT
    1104    SACRAMENTO COUNTY TX        5800-000        N/A               872.44         872.44          0.00
            COLLECTOR
    1105P   DILKS & KNOPIK, LLC         5300-000        N/A             37,954.00       7,374.82     7,374.82

    1116    Betty L. Matthews           5300-000        N/A               848.75            0.00         0.00

    1119    DEPARTMENT OF LABOR &       5800-000        N/A              2,403.00       2,403.00         0.00
            TRAINING
    1121    WorkForce West Virginia     5800-000        N/A               244.10         244.10          0.00

    1128    KENTUCKY REVENUE CABINET    5800-000        N/A               806.08         806.08          0.00

    1132P   OHIO DEPT OF JOB & FAMILY   5200-000        N/A            554,034.43           0.00         0.00
            SERV
    1136P   Teamsters Insurance &       5400-000        N/A              4,760.00       4,760.00      167.57
            Welfare Fund
    1137    Illinois Department of      5200-000        N/A             35,637.41           0.00         0.00
            Security
    1146P   Teamsters Miscellaneous     5400-000        N/A             59,700.00      59,700.00     2,101.66
            Security Trust Fund
    1147    Franchise Tax Board         5800-000        N/A              9,261.66       3,332.77         0.00

    IRS1    INTERNAL REVENUE SERVICE    5300-000        N/A             86,112.01      86,112.01    86,112.01

    IRS2    INTERNAL REVENUE SERVICE    5300-000        N/A             20,139.25      20,139.25    20,139.25

    IRS3    INTERNAL REVENUE SERVICE    5300-000        N/A            347,226.13     347,226.13   347,226.13

    IRS4    INTERNAL REVENUE SERVICE    5800-000        N/A             20,139.25      20,139.25    20,139.25

    IRS5    INTERNAL REVENUE SERVICE    5800-000        N/A             86,112.01      86,112.01    86,112.01

    IRS6    INTERNAL REVENUE SERVICE    5800-000        N/A             67,439.53      67,439.53    67,439.53

    IRS7    INTERNAL REVENUE SERVICE    5300-000        N/A              5,449.63       7,245.72     7,245.70

    IRS8    INTERNAL REVENUE SERVICE    5300-000        N/A              1,351.51       1,796.94     1,796.94

    IRS9    INTERNAL REVENUE SERVICE    5300-000        N/A               316.08         420.25       420.25

    M102    TINA M HOFER                5300-000        N/A              5,212.80           0.00         0.00

    M104    CHRIS WILLIAMS              5300-000        N/A              3,824.54           0.00         0.00

    M107    BRYON L CURTIS              5300-000        N/A              6,903.63           0.00         0.00

    M108    BRYON CURTIS                5300-000        N/A               825.00            0.00         0.00

    M109    CONNIE S. PITZ              5300-000        N/A              4,457.60       3,002.19     3,002.19

    M110    PATRICIA M LINDECAMP        5200-000        N/A              4,457.60           0.00         0.00

    M111 -2 ROY MARQUEZ                 5300-000        N/A             10,552.00           0.00         0.00

    M112    Tom Joyce                   5300-000        N/A             15,300.00           0.00         0.00

    M115    SMS DISTRIBUITING - SUSAN   5300-000        N/A              9,761.96           0.00         0.00
            SULLIVAN
    M115    SMS DISTRIBUTING            5300-000        N/A              9,761.96           0.00         0.00

    M116    Graig Gietzen               5300-000        N/A             19,029.00           0.00         0.00

    M117    PAMELA J CRIST              5300-000        N/A              4,457.60           0.00         0.00

    M119P   JEFFREY A. EGELAND          5300-000        N/A              3,457.22           0.00         0.00




UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS             Doc 1460   Filed 03/29/19    Page 24 of 193

    M119P   Jeffrey A Egeland            5300-000        N/A              3,457.22           0.00      0.00

    M120    Timothy B. Pryor             5300-000        N/A              5,395.20           0.00      0.00

    M123    Marc Higgins                 5300-000        N/A             19,250.00           0.00      0.00

    M124    THERESA L PRYOR              5200-000        N/A              4,780.80           0.00      0.00

    M133P   GREG TUCKER                  5300-000        N/A             27,809.49       5,253.03   5,253.03

    M134    TRACI L BAHR                 5300-000        N/A              5,212.80           0.00      0.00

    M144    Martin F. Calabro            5300-000        N/A              3,600.00           0.00      0.00

    M150P   Department of the Treasury   5800-000        N/A             11,425.47      11,425.47      0.00

    M156    Timothy L. Jones             5300-000        N/A            203,000.00           0.00      0.00

    M157    DIVERSIFIED FOOD SALES       5200-000        N/A              5,281.38           0.00      0.00

    M168    BETTY A GILLESPIE            5300-000        N/A              4,454.40           0.00      0.00

    M170    JACK ATKINSON                5300-000        N/A              3,710.58           0.00      0.00

    M174P   WENDELL L. SEXTON            5300-000        N/A             41,118.00       7,374.82   7,374.82

    M175    RUSSELL D HEIMBERGER         5300-000        N/A               723.00            0.00      0.00

    M176    MICHELLE MARIE CARROLL       5300-000        N/A               300.00            0.00      0.00

    M177    Jacobson Properties, LLC     5300-000        N/A             36,729.96           0.00      0.00

    M179P   Georgia Department of        5800-000        N/A                13.47          13.47       0.00
            Revenue
    M180    JEFFREY D AUSTEN             5300-000        N/A              2,260.00           0.00      0.00

    M182    JEFF HICKMAN                 5300-000        N/A              3,149.80       2,121.39   2,121.39

    M185    State of Colorado Department 5800-000        N/A              4,758.24       4,758.24      0.00
            of Labor and Employment
    M190P   ROBERT WHITE                 5300-000        N/A             17,325.80       7,374.82   7,374.82

    M191    ROBERT O KLINE               5300-000        N/A              2,293.50           0.00      0.00

    M215P   Northern California Bakery 5400-000          N/A             81,600.00      81,600.00   2,872.62
            Drivers Security Fund
    M224    TEXAS COMPTROLLER OF PUBLIC 5800-000         N/A            146,192.95     146,192.95      0.00

    M246    LARRY H LLOYD                5300-000        N/A              7,566.39           0.00      0.00

    M248    CITY OF BELLINGHAM           5800-000        N/A               150.00         150.00       0.00

    M249    OREGON EMPLOYMENT DEPT       5800-000        N/A              1,678.33       1,678.33      0.00

    M250    State Board of Equalization 5800-000         N/A              1,936.52       1,936.52      0.00

    M253    City & County of San         5800-000        N/A               335.00         335.00       0.00
            Francisco
    M256    City and County of San       5800-000        N/A             14,816.80      14,816.80      0.00
            Francisco Tax Collector
    M257    State of Connecticut         5200-000        N/A               250.00         250.00     250.00

    M259    CITY OF GILROY               5800-000        N/A                50.00          50.00       0.00

    M260    MIKE D PETERSEN              5300-000        N/A              3,633.00           0.00      0.00

    M261    MIKE D PETERSEN              5300-000        N/A              4,400.00           0.00      0.00




UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS             Doc 1460     Filed 03/29/19      Page 25 of 193

    M262    DOUGLAS MACDONALD           5300-000         N/A               1,500.00            0.00       0.00

    M263    SACRAMENTO COUNTY TX        5800-000         N/A                    441.78       441.78       0.00

    M266    STATE OF FLORIDA-DEPARTMENT 5800-000         N/A                    600.00       600.00       0.00
            OF REVENUE
    M267    COLVILLE TOWING INC         5200-000         N/A              N/A                  0.00       0.00

    M268    Betty L. Matthews           5300-000         N/A                    848.75         0.00       0.00

    M269P   Kentucky Department of      5800-000         N/A                     74.10        74.10       0.00
            Revenue
    M270    MIKE D PETERSEN             5300-000         N/A              10,950.00            0.00       0.00

    M272    State of Nevada             5800-000         N/A               1,294.50         1,294.50      0.00

    M273    Franchise Tax Board         5800-000         N/A               2,005.48         2,005.48      0.00

   661-3P   ROY MARQUEZ                 5300-000         N/A              10,552.00         6,601.28   6,601.28

   DN580    Office of the Attorney      5800-000         N/A               2,597.32         2,597.32      0.00
            General of New Jersey
   IRS10    INTERNAL REVENUE SERVICE    5800-000         N/A               1,351.51         1,796.94   1,796.94

   IRS11    INTERNAL REVENUE SERVICE    5800-000         N/A                    316.08       420.25     420.27

   IRS12    INTERNAL REVENUE SERVICE    5800-000         N/A                    975.72      1,406.78   1,406.78

  M156-2P   TIMOTHY L. JONES            5300-000         N/A              10,950.00         7,374.82   7,374.82

 NOTFILED   Wages. Salaries and          5200-000       1,493,041.63      N/A                N/A          0.00
            commissions
 NOTFILED   Archway Payroll              5200-000         95,000.00       N/A                N/A          0.00
            67 W Michigan Avenue Suite
 NOTFILED   Archway Payroll              5200-000         85,000.00       N/A                N/A          0.00
            67 W Michigan Avenue Suite
 NOTFILED   US Government                5200-000        150,000.00       N/A                N/A          0.00
            1800 F Street NW
 NOTFILED   Ashland County Treasurer     5200-000        314,519.00       N/A                N/A          0.00
            142 West Second Street
 NOTFILED   C Linda Barnes-Butte County 5200-000               105.00     N/A                N/A          0.00
            25 County Center Drive
 NOTFILED   CBIZ Accounting, Tax         5200-000         13,666.00       N/A                N/A          0.00
            11440 Tomahawk Creek Parkway
 NOTFILED   City and County of Denver    5200-000              697.00     N/A                N/A          0.00
            144 W Colfax Avenue
 NOTFILED   City of Battle Creek         5200-000          6,233.00       N/A                N/A          0.00
            P.O. Box 239
 NOTFILED   Cobalt Industrial Reit II    5200-000              141.00     N/A                N/A          0.00
             Dept. 23501
 NOTFILED   DeLage Landen Financial      5200-000              400.00     N/A                N/A          0.00
            SVCS P.O. Box 41601
 NOTFILED   Gordon B Ford, Tax Collector 5200-000              134.00     N/A                N/A          0.00
            P.O. Box 859 Modesto, CA
 NOTFILED   Harsch Investment Reality    5200-000          1,290.00       N/A                N/A          0.00
            P.O. Box 4500 Portland, OR
 NOTFILED   JB Management LP 1825 Bell 5200-000                417.00     N/A                N/A          0.00
            Street Suite 100 Sacramento,
 NOTFILED   JB Management LP-C/O         5200-000          1,831.00       N/A                N/A          0.00
            Colliers 4678 World Parkway
 NOTFILED   Los Angeles County P.O. Box 5200-000               102.00     N/A                N/A          0.00
            54027 Los Angelos, CA 90054
 NOTFILED   LVP 7402 Reindeer LLC P.O. 5200-000                325.00     N/A                N/A          0.00
            Box 786941 Philadelphia, PA
 NOTFILED   Nevada Department of         5200-000              364.00     N/A                N/A          0.00
            Taxation P.O. Box 52674
 NOTFILED   NMHG Finanacial Services     5200-000               15.00     N/A                N/A          0.00
            P.O. Box 643749 Pittsburg,



UST Form 101-7-TDR (10/1/2010)
                         Case 08-12323-CSS          Doc 1460       Filed 03/29/19          Page 26 of 193

 NOTFILED   North Market Center L.P.     5200-000               86.00         N/A                    N/A                0.00
            1825 Bell Street Suite 100
 NOTFILED   Prologis Trust               5200-000           1,275.00          N/A                    N/A                0.00
            P.O. Box 842778
 NOTFILED   Quality Plaza Realty, LLC    5200-000              390.00         N/A                    N/A                0.00
            1000 Main Street New
 NOTFILED   Sacramento City Dept of      5200-000              554.00         N/A                    N/A                0.00
            Finance P.O. Box 508
 NOTFILED   Tulare County Tax Collector 5200-000               172.00         N/A                    N/A                0.00
            221 s Mooney BLVD Room 104-E
 NOTFILED   Whitaker Way Business Park 5200-000                613.00         N/A                    N/A                0.00
            P.O. Box 42310
 NOTFILED   Internal Revenue Service     5200-000          66,247.45          N/A                    N/A                0.00
            P.O. Box 21126 Philadelphia,
 NOTFILED   Internal Revenue Service     5200-000         295,832.65          N/A                    N/A                0.00
            P.O. Box 21126
 TOTAL PRIORITY UNSECURED                              $2,528,450.73       $9,446,461.31       $3,210,975.27   $1,608,896.27
 CLAIMS


EXHIBIT 7 GENERAL UNSECURED CLAIMS


                                        UNIFORM        CLAIMS             CLAIMS
   CLAIM                                              SCHEDULED          ASSERTED              CLAIMS           CLAIMS
    NO.           CLAIMANT               TRAN.        (from Form        (from Proofs of       ALLOWED            PAID
                                         CODE             6F)                Claim)
      1     Northwest Ford and Sterling 7100-000         N/A                     6,884.20           6,884.20            0.00
            Truck Center
      2     Brian Blain                 7100-000         N/A                   63,325.40           63,325.40            0.00

      3     Patson Inc                  7100-000         N/A                     6,884.20           6,884.20            0.00

      4     McMaster Carr               7100-000         N/A                     5,018.71           5,018.71            0.00

      5     IEBT Corporation            7100-000         N/A                     2,217.64           2,217.64            0.00

      8U    Scott M Nance               7100-000         N/A                  N/A                   1,698.85            0.00

     13     Peterson Radiator Muffler   7100-000         N/A                     1,991.03           1,991.03            0.00
            and Transmission
     14     SunnyGem LLC                7100-000         N/A                   55,826.63           55,826.63            0.00

     15     SunnyGem LLC                7100-000         N/A                   55,826.63           55,826.63            0.00

     16     Walts Radiator & Muffler LLC 7100-000        N/A                     3,500.28           3,500.28            0.00

     19     Larry H Lloyd               7100-000         N/A                     7,566.39           7,566.39            0.00

     20     Creative Food Ingredients   7100-000         N/A                   53,053.40           53,053.40            0.00
            Inc
     21     State Wide Communications   7100-000         N/A                     4,452.54           4,452.54            0.00

     22U    Terry Brunt                 7100-000         N/A                     7,210.48           1,030.24            0.00

     23     Teamsters Local 305         7100-000         N/A                        460.00           460.00             0.00

     25U    B&K Distributing Benard     7100-000         N/A                  N/A                   3,561.00            0.00
            Kosola
     27     Central Arizona Freight Inc 7100-000         N/A                   23,782.26           23,782.26            0.00

     28U    Walter Scott Abbott         7100-000         N/A                     1,854.54               0.00            0.00

     29     Far Go Distributing Co &    7100-000         N/A                     3,647.86           3,647.86            0.00
            Inc.
     31     Denver Express LLC          7100-000         N/A                   13,444.50           13,444.50            0.00




UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS            Doc 1460   Filed 03/29/19      Page 27 of 193

     32U   Georgia Pacific Corrugated   7100-000        N/A            318,403.46       318,403.46   0.00
           LLC
     33    Regent Mokena LLC            7100-000        N/A             14,991.42        14,991.42   0.00

     34    Bill Clark Truck Line Inc    7100-000        N/A              3,204.54         3,204.54   0.00

     35    APA Inc dba The Staffing     7100-000        N/A             32,421.28        32,421.28   0.00
           Solutions Group
     36    Ferrellgas                   7100-000        N/A                  501.22        501.22    0.00

     37    AmerenUE                     7100-000        N/A                  673.94        673.94    0.00

     38    Zurich American Insurance    7100-000        N/A            N/A                    0.00   0.00
           Company
     39U   Edward D Nusinow             7100-000        N/A             39,807.70        28,857.70   0.00

     40    Zurich American Insurance    7100-000        N/A            N/A                    0.00   0.00
           Company
     41    Fleet Management             7100-000        N/A             17,500.00        17,500.00   0.00

     42    New Directions Enterprises   7100-000        N/A             10,070.51        10,070.51   0.00
           Inc
     43    Fleet Management             7100-000        N/A              9,000.00         9,000.00   0.00

     46    Lewis Clark Property         7100-000        N/A            N/A                    0.00   0.00
           Management
     47    Ashland Implement Inc        7100-000        N/A              2,367.72         2,367.72   0.00

     48    Pape Material Handling Inc   7100-000        N/A              2,893.26         2,893.26   0.00

     49    FedEx Custom Critical        7100-000        N/A              8,801.39         8,801.39   0.00

     50    Korn Ferry International     7100-000        N/A             45,141.00        45,141.00   0.00

     52    CRI as Assignee for Original 7100-000        N/A            N/A               10,721.14   0.00
           Creditor Highs
     55    Help Desk Technology Corp    7100-000        N/A              3,973.50         3,973.50   0.00

     56    David Friedson               7100-000        N/A            267,114.84       267,114.84   0.00

     57    Peanut Corporation of        7100-000        N/A              3,038.52         3,038.52   0.00
           America
     58    Elite Sales & Marketing      7100-000        N/A             11,832.41        11,832.41   0.00

     59    Catalina Villegas            7100-000        N/A                  716.65        716.65    0.00

     60    Pacer Global Logistics       7100-000        N/A            403,384.09       403,384.09   0.00

     62    Behnke Warehouse             7100-000        N/A            N/A                    0.00   0.00

     63    Dunnhumby USA LLC            7100-000        N/A             25,196.38        25,196.38   0.00

     64    Rachael Spann                7100-000        N/A              1,855.37         1,855.37   0.00

     65    Olympic Forest Products Co   7100-000        N/A              2,808.00         2,808.00   0.00

     66    Spar Group Inc               7100-000        N/A             14,402.05        14,402.05   0.00

     69    Sound Billing LLC            7100-000        N/A                   86.26         86.26    0.00

     71    Jim R Aton Rt No 466         7100-000        N/A              9,652.44         9,652.44   0.00

     72U   Craig Gietzen                7100-000        N/A            N/A               10,906.28   0.00

     74U   Department of the Treasury   7100-000        N/A            118,286.67       118,286.67   0.00
           Internal Revenue
     75    Patterson Lift Trucks Inc    7100-000        N/A              6,234.57         6,234.57   0.00




UST Form 101-7-TDR (10/1/2010)
                        Case 08-12323-CSS          Doc 1460   Filed 03/29/19      Page 28 of 193

     77    Ikon Office Solutions        7100-000        N/A                  146.85        146.85    0.00

     78    Ikon Office Solutions        7100-000        N/A             12,101.60        12,101.60   0.00

     81U   Roy E Jasper                 7100-000        N/A            N/A               56,458.89   0.00

     83U   David Robert Irby            7100-000        N/A            N/A                3,251.57   0.00

     84    CRW Freight Management       7100-000        N/A             79,226.45        79,226.45   0.00
           Services Inc
     85    Michael C Rumsey             7100-000        N/A             34,915.62        34,915.62   0.00

     87    Oregon Dept of               7100-000        N/A                  501.00        501.00    0.00
           Transportation
     88    Sunrise Arkansas Inc         7100-000        N/A              1,430.93         1,430.93   0.00

     89    Providence Occupational      7100-000        N/A                  185.00        185.00    0.00
           Health Services
     90    Corporate Express Office     7100-000        N/A              1,480.39         1,480.39   0.00
           Products Inc
     92U   Wayside Garage               7100-000        N/A              2,562.74         2,562.74   0.00

     93    Instant Results              7100-000        N/A             12,320.29        12,320.29   0.00

     94    Instant Results              7100-000        N/A             12,320.29        12,320.29   0.00

     95    Metro Park Warehouses Inc    7100-000        N/A             11,919.33        11,919.33   0.00

     97    Tri State Pallet Logistics   7100-000        N/A              7,350.00         7,350.00   0.00

     98    Aamco Transmissions          7100-000        N/A              1,751.71         1,751.71   0.00

     99    Reynolds Food Packaging LLC 7100-000         N/A             20,413.23        20,413.23   0.00

     M1    Barry Callebaut USA, LLC     7100-000        N/A            104,721.84       104,721.84   0.00

     M2    New York State Department of 7100-000        N/A                  327.88        327.88    0.00
           Taxation &
     M3    HYNDMAN TRANSPORT 1972 LTD 7100-000          N/A              8,828.69         8,828.69   0.00

     M4    MONITOR CONTROLS INC         7100-000        N/A            N/A                    0.00   0.00

     M6    CITY OF AUBURN               7100-000        N/A                  556.88        556.88    0.00

     M8    PRO PEOPLE                   7100-000        N/A              2,326.74         2,326.74   0.00

    100U   Ashland County Treasurer     7100-000        N/A            294,721.53       294,721.53   0.00

    101    Con Way Freight Inc          7100-000        N/A             11,055.70        11,055.70   0.00

    104    Jack K Herbel                7100-000        N/A              2,119.05             0.00   0.00

    105    Labeltek Inc                 7100-000        N/A             57,857.82        57,857.82   0.00

    106    Cintas Corporation           7100-000        N/A              8,503.11         8,503.11   0.00

    107    Carsan Investment Co Inc     7100-000        N/A              1,848.00         1,848.00   0.00

    108    Ron E Ansley                 7100-000        N/A              1,564.19             0.00   0.00

    109    Daniel J Duffy               7100-000        N/A              1,354.72         1,354.72   0.00

    110    Epedx                        7100-000        N/A             30,574.06        30,574.06   0.00

    111    AT&T Corp                    7100-000        N/A             34,503.39        34,503.39   0.00

    112    Behnke Warehousing Inc       7100-000        N/A             11,359.19        11,359.19   0.00




UST Form 101-7-TDR (10/1/2010)
                        Case 08-12323-CSS          Doc 1460   Filed 03/29/19      Page 29 of 193

    113    Jack K Herbel                7100-000        N/A              2,119.05         2,119.05   0.00

    114    Olympian                     7100-000        N/A             53,614.18        53,614.18   0.00

    116    William Larry Wikel          7100-000        N/A              3,854.86         3,854.86   0.00

    119    McFarland Clinic PC          7100-000        N/A              3,012.00         3,012.00   0.00

    120    Canon Financial Services Inc 7100-000        N/A              3,344.43         3,344.43   0.00

    121    Budget Rent Truck Rentals    7100-000        N/A              7,455.21         7,455.21   0.00
           LLC
    122    Landstar Ranger Inc          7100-000        N/A            173,313.64       173,313.64   0.00

    123    David Icardi                 7100-000        N/A                  140.75        140.75    0.00

    124    Dennis Schwartz              7100-000        N/A              4,011.18         4,011.18   0.00

    125    Dennis Schwartz              7100-000        N/A              4,011.18         4,011.18   0.00

    126    David M Fairbrother          7100-000        N/A              1,063.39         1,063.39   0.00

    127    Robert K Dyer III            7100-000        N/A                  224.09        224.09    0.00

    128    Jim Brabec                   7100-000        N/A                  609.81        609.81    0.00

    129    Jim Brabec                   7100-000        N/A                  124.04        124.04    0.00

    130    David Icardi                 7100-000        N/A                   85.36           0.00   0.00

    131    Wiegmann Associates          7100-000        N/A                  133.50        133.50    0.00

    134    David M Fairbrother          7100-000        N/A              1,063.39             0.00   0.00

    136    Xpedx                        7100-000        N/A             30,574.06        30,574.06   0.00

    138    Foster Pacheco Property      7100-000        N/A            N/A                    0.00   0.00

    139    Olympian                     7100-000        N/A             53,614.18        53,614.18   0.00

    140    Valerie Potter               7100-000        N/A                  273.17        273.17    0.00

    142    Valerie Potter               7100-000        N/A                  273.17           0.00   0.00

    143    Frederick J Lemcke           7100-000        N/A            149,242.88       149,242.88   0.00

    144U   John Ciarlo                  7100-000        N/A            N/A               13,962.39   0.00

    145    Frederick J Lemcke           7100-000        N/A            149,242.88       149,242.88   0.00

    147    James Lake                   7100-000        N/A              1,006.15         1,006.15   0.00

    149    Jack D Atkinson              7100-000        N/A              3,710.58         3,710.58   0.00

    150    Cindy Jamison                7100-000        N/A              1,411.23          372.77    0.00

    153    William H Baker              7100-000        N/A              1,303.53         1,303.53   0.00

    157    Robert L Entenmann           7100-000        N/A             21,000.00        21,000.00   0.00

    158U   Christopher D Williams       7100-000        N/A            N/A                1,426.92   0.00

    162    Charles E Fetty              7100-000        N/A              8,779.45         8,779.45   0.00

    164    Horizon Actuarial Services   7100-000        N/A             15,135.19        15,135.19   0.00
           LLC
    165    Avaya Inc                    7100-000        N/A                   98.34         98.34    0.00




UST Form 101-7-TDR (10/1/2010)
                        Case 08-12323-CSS          Doc 1460   Filed 03/29/19      Page 30 of 193

    166    Horizon Actuarial Services   7100-000        N/A             15,135.19        15,135.19   0.00
           LLC
    169    Rachael Spann                7100-000        N/A                  322.00        322.00    0.00

    172    Jeff A Little                7100-000        N/A                  399.41        399.41    0.00

    173    Jeff A Little                7100-000        N/A                  399.41        399.41    0.00

    174    Fleet Service Automotive and 7100-000        N/A              6,098.89         6,098.89   0.00

    175    Michael J Cummings           7100-000        N/A              2,190.78         2,190.78   0.00

    185    Colville Towing Inc          7100-000        N/A                  505.72        505.72    0.00

    189    Floes Everett Aamco No 8435 7100-000         N/A              2,820.52         2,820.52   0.00

    191    Kimberly Claflin             7100-000        N/A                  590.78        590.78    0.00

    192    Express Transport            7100-000        N/A             20,568.76        20,568.76   0.00

    193    Xerox Corp                   7100-000        N/A             21,334.82        21,334.82   0.00

    194    Occupational Health Centers 7100-000         N/A                  294.00        294.00    0.00
           dba CMC
    196    JR Short Milling Company    7100-000         N/A              7,796.25         7,796.25   0.00
           Corn Mill Div
    197    Adam Honegger               7100-000         N/A              1,275.22         1,275.22   0.00

    198    Get Set Merchandising        7100-000        N/A            139,660.72       139,660.72   0.00
           Services LLC
    199    Michael J LaHaye             7100-000        N/A              3,859.04         3,859.04   0.00

    200U   Steve Oglesby Sierra Snack   7100-000        N/A            N/A                3,901.44   0.00
           Foods
    204    Michael J LaHaye             7100-000        N/A              3,859.04             0.00   0.00

    205    Pitney Bowes Global          7100-000        N/A              1,676.17         1,676.17   0.00
           Financial Services
    206    Hartford Fire Insurance      7100-000        N/A            N/A                    0.00   0.00
           Company as Assignee
    207    Sterling Commerce Inc        7100-000        N/A              7,896.78         7,896.78   0.00

    208    Hartford Fire Insurance      7100-000        N/A            N/A                    0.00   0.00
           Company As Assignee
    209    Matrix Brokerage             7100-000        N/A              5,253.45         5,253.45   0.00

    212    San Gabriel Parkway          7100-000        N/A             10,351.10        10,351.10   0.00
           Investment Company
    216    RubinBrown Benefits Group    7100-000        N/A              1,522.50         1,522.50   0.00
           LLC
    217    Verizon                      7100-000        N/A                  585.72        585.72    0.00

    218U   Oklahoma Tax Commission      7100-000        N/A                    7.74           7.74   0.00

    219    Oklahoma Tax Commission      7100-000        N/A             12,160.78        12,160.78   0.00

    220    IBM CREDIT LLC               7100-000        N/A            189,318.13       189,318.13   0.00

    221    Information Resources Inc    7100-000        N/A              2,190.64         2,190.64   0.00

    222U   Department of Treasury       7100-000        N/A          1,167,312.38     1,167,312.38   0.00
           Internal Revenue
    223    Lowry Computer Products      7100-000        N/A                  726.00        726.00    0.00

    224    First Stop Fire & Safety Inc 7100-000        N/A                  328.38        328.38    0.00

    225    Emigdio R Faustino           7100-000        N/A                   98.00         98.00    0.00




UST Form 101-7-TDR (10/1/2010)
                        Case 08-12323-CSS         Doc 1460   Filed 03/29/19      Page 31 of 193

    226    Emigdio R Faustino          7100-000        N/A                   98.00           0.00   0.00

    227U   Jennifer L Marquette        7100-000        N/A            N/A               13,854.59   0.00

    228    Strasburger & Price LLP     7100-000        N/A             66,385.04        66,385.04   0.00

    229    Information Resources Inc   7100-000        N/A              2,190.64         2,190.64   0.00

    230    Army and Air Force Exchange 7100-000        N/A             21,466.48        21,466.48   0.00
           Service
    231    MH Equipment                7100-000        N/A                  508.01        508.01    0.00

    232    U Store It                  7100-000        N/A            N/A                    0.00   0.00

    239    Pacific Gas and Electric    7100-000        N/A             98,968.86        98,968.86   0.00
           Company
    242    Bryon L Curtis              7100-000        N/A                  104.54        104.54    0.00

    244    Bryon L Curtis              7100-000        N/A              6,903.63         6,903.63   0.00

    245    Bryon L Curtis              7100-000        N/A                  825.00        825.00    0.00

    246    Gary Lincoln Gregg          7100-000        N/A             23,976.25             0.00   0.00

    247    Gary Lincoln Gregg          7100-000        N/A            N/A                    0.00   0.00

    248    Norwood Paper Inc           7100-000        N/A              4,120.00         4,120.00   0.00

    249    Donald H Keaton             7100-000        N/A            258,333.33       258,333.33   0.00

    251    Reedley Truck & Trailer     7100-000        N/A                  724.71        724.71    0.00

    254U   James Bohlman               7100-000        N/A            N/A                3,964.12   0.00

    255    United Parcel Service       7100-000        N/A             38,628.35        38,628.35   0.00

    256    United Parcel Service       7100-000        N/A             19,728.78        19,728.78   0.00

    258    Miskin & Tsi Yip LLP Also   7100-000        N/A              3,361.02         3,361.02   0.00
           Known As Stoll Miskin &
    259    Mario Rimoldi               7100-000        N/A             95,000.00        95,000.00   0.00

    260    Ralph Gargiulo              7100-000        N/A             55,000.00        55,000.00   0.00

    261    Robert Gagnon               7100-000        N/A             75,000.00             0.00   0.00

    262    Joseph DiLuca               7100-000        N/A             50,000.00        50,000.00   0.00

    263    Donald J Daddazio           7100-000        N/A             90,000.00        90,000.00   0.00

    264    William Calajoe             7100-000        N/A             93,000.00        93,000.00   0.00

    265    Jim Kratz                   7100-000        N/A             67,000.00        67,000.00   0.00

    266    James J Kiley               7100-000        N/A             29,000.00        29,000.00   0.00

    267    Charlie Johannes            7100-000        N/A             90,000.00        90,000.00   0.00

    268    Arturo E Jenkel             7100-000        N/A             89,345.00        89,345.00   0.00

    269    Kathleen Neigel             7100-000        N/A             45,000.00        45,000.00   0.00

    270    James Murnane               7100-000        N/A             76,323.00        76,323.00   0.00

    271    Joan F Morgan               7100-000        N/A             85,000.00        85,000.00   0.00

    272    Michael Marino              7100-000        N/A            125,000.00       125,000.00   0.00




UST Form 101-7-TDR (10/1/2010)
                        Case 08-12323-CSS          Doc 1460   Filed 03/29/19      Page 32 of 193

    273    Robert Marble                7100-000        N/A             81,000.00        81,000.00   0.00

    274    Maks Pekler                  7100-000        N/A             79,000.00        79,000.00   0.00

    275    John Noon                    7100-000        N/A             79,738.51        79,738.51   0.00

    276    Mark Nelson                  7100-000        N/A             71,000.00        71,000.00   0.00

    279    Accountemps                  7100-000        N/A             19,583.77        19,583.77   0.00

    280    Robert Half Management       7100-000        N/A             11,854.38        11,854.38   0.00
           Resources
    281U   Department of Employment     7100-000        N/A                  300.00        300.00    0.00
           Security
    282    USF Reddaway                 7100-000        N/A              9,796.03         9,796.03   0.00

    284    Marketing Partners Comm Inc 7100-000         N/A              5,700.00         5,700.00   0.00

    285    Jose Luis Siordia RT 17 440 7100-000         N/A              4,701.54         4,701.54   0.00

    288    Flex Solutions Inc           7100-000        N/A              3,255.47         3,255.47   0.00

    289    Dominic Esposito             7100-000        N/A                  825.00        825.00    0.00

    290    Dominic Esposito             7100-000        N/A                  290.50        290.50    0.00

    291    Dominic Esposito             7100-000        N/A              5,200.00         5,200.00   0.00

    295    Knichel Logistics            7100-000        N/A            427,408.42       427,408.42   0.00

    296    Monte D Kegley               7100-000        N/A                  376.80        376.80    0.00

    299    East Harbor State Park       7100-000        N/A                   64.52         64.52    0.00

    301    James T Williams             7100-000        N/A              1,251.80         1,251.80   0.00

    302    Promopoint Marketing         7100-000        N/A              8,900.00         8,900.00   0.00

    303    Kforce Inc                   7100-000        N/A             28,863.32        28,863.32   0.00

    305    Ryzex Repair                 7100-000        N/A             28,649.31        28,649.31   0.00

    307    FedEx Customer Information   7100-000        N/A             13,526.93        13,526.93   0.00
           Service As
    309    Extended Stay Hotels         7100-000        N/A              2,090.62         2,090.62   0.00

    310    American Express Travel      7100-000        N/A                   30.97         30.97    0.00
           Related Svcs Co Inc
    312    Miskin & Tsui Yip Also Known 7100-000        N/A             51,153.20        51,153.20   0.00
           As Stoll Miskin & Bodie
    313    Marilyn Bahn and Jurkovich 7100-000          N/A                  321.50        321.50    0.00
           Doak Living Trust
    314    Marilyn Bahn and Jurkovich 7100-000          N/A                  321.50        321.50    0.00
           Doak Living Trust
    316U   Michael R Bone               7100-000        N/A              3,800.89         3,800.89   0.00

    317    PennPac Company              7100-000        N/A             63,325.40        63,325.40   0.00

    318    PennPac Company              7100-000        N/A             42,097.60        42,097.60   0.00

    319    Hendershot & Sons / Lon      7100-000        N/A            N/A                    0.00   0.00
           Hendershot
    320    Hendershot & Sons / Lon      7100-000        N/A            N/A                    0.00   0.00
           Hendershot
    321    FedEx Freight East           7100-000        N/A              2,613.41         2,613.41   0.00

    322    Hanson Sales & Marketing     7100-000        N/A                  499.40        499.40    0.00




UST Form 101-7-TDR (10/1/2010)
                     Case 08-12323-CSS             Doc 1460   Filed 03/29/19      Page 33 of 193

    323    Hanson Sales & Marketing     7100-000        N/A                  499.40        499.40    0.00

    327    BC Equities Minited          7100-000        N/A            313,346.51       313,346.51   0.00
           Partnership
    328    Advocate Occupational Health 7100-000        N/A              3,654.50         3,654.50   0.00

    330    Matson America              7100-000         N/A             27,485.24        27,485.24   0.00
           Transportation Services LLC
    331    Coast Guard Exchange System 7100-000         N/A                  355.42        355.42    0.00

    332    Oylair Equipment Co          7100-000        N/A                  963.30        963.30    0.00

    333    ABF Freight System Inc       7100-000        N/A             65,691.95        65,691.95   0.00

    334    Connell a division of The    7100-000        N/A            522,008.85       522,008.85   0.00
           Connell Company
    335    TFI Resources                7100-000        N/A             46,430.90        46,430.90   0.00

    336U   Robert A Salyi               7100-000        N/A             21,169.88        12,186.08   0.00

    337    Penske Truck Leasing         7100-000        N/A             34,937.27        34,937.27   0.00

    338    Penske Truck Leasing         7100-000        N/A              7,353.41         7,353.41   0.00

    339    Berberian Nut Company LLC    7100-000        N/A            122,482.50       122,482.50   0.00

    341    Sarasota Memorial Physician 7100-000         N/A                  117.00           0.00   0.00
           Group
    343    Jack Herbel                 7100-000         N/A                  388.00        388.00    0.00

    344    Jack Herbel                  7100-000        N/A                  388.00           0.00   0.00

    345U   David Icardi                 7100-000        N/A              7,535.73          910.17    0.00

    346    David Icardi                 7100-000        N/A              7,535.73             0.00   0.00

    347U   Jeffrey A Egeland            7100-000        N/A             28,841.65        28,841.65   0.00

    348U   David Ulibarri               7100-000        N/A            N/A               17,878.37   0.00

    349    David Ulibarri               7100-000        N/A              2,174.29         2,174.29   0.00

    350    Winter Bros Recycling Corp   7100-000        N/A              3,078.50         3,078.50   0.00

    351    Piggly Wiggly No 151         7100-000        N/A                   52.30         52.30    0.00

    352    Piggly Wiggly No 163         7100-000        N/A                   51.24         51.24    0.00

    353    KDH Enterprise               7100-000        N/A              1,771.65         1,771.65   0.00

    354    Ashland Chiropractic Center 7100-000         N/A                  228.00        228.00    0.00
           Inc
    355    OSU Physicians              7100-000         N/A                   92.00         92.00    0.00

    356    Family Practice Center       7100-000        N/A                  161.72        161.72    0.00

    357    Dunlap Community Hospital    7100-000        N/A            N/A                    0.00   0.00

    358    Pitney Bowes Credit          7100-000        N/A             17,248.75        17,248.75   0.00
           Corporation
    359    Toyota Motor Credit          7100-000        N/A              6,439.80         6,439.80   0.00
           Corporation TMCC
    360    Toyota Motor Credit          7100-000        N/A             14,883.44        14,883.44   0.00
           Corporation TMCC
    361    Toyota Motor Credit          7100-000        N/A              6,439.80         6,439.80   0.00
           Corporation TMCC
    363    Export Development Canada    7100-000        N/A            126,165.01       126,165.01   0.00
           EDC



UST Form 101-7-TDR (10/1/2010)
                     Case 08-12323-CSS             Doc 1460   Filed 03/29/19      Page 34 of 193

    369    YRC Inc successor in        7100-000         N/A             75,316.22        75,316.22   0.00
           interest to Yellow
    370    YRC Inc formerly known as   7100-000         N/A             26,773.65        26,773.65   0.00
           Roadway Express Inc
    371U   Commonwealth of             7100-000         N/A                  166.86        166.86    0.00
           Massachusetts
    372U   Alan J Kerber               7100-000         N/A            N/A               27,496.72   0.00

    374    Peerless Business Forms Inc 7100-000         N/A                  104.75        104.75    0.00

    376U   Timothy Roddam Good         7100-000         N/A              1,112.48         1,112.48   0.00
           Distributing
    379U   Div of Unemployment         7100-000         N/A              1,894.00         1,894.00   0.00
           Assistance
    380    Lou Delbert & Sons          7100-000         N/A            N/A                    0.00   0.00
           Distributors
    382    Columbia Gas of Ohio Inc    7100-000         N/A              5,750.72         5,750.72   0.00

    383    CH Robinson Worldwide Inc   7100-000         N/A            808,377.08       808,377.08   0.00

    384    Uni Marts LLC               7100-000         N/A                   97.70         97.70    0.00

    387    Waste Management            7100-000         N/A                  848.00        848.00    0.00

    390    Wingfoot Commercial Tire    7100-000         N/A              5,615.22         5,615.22   0.00
           Systems
    391    Sprint Nextel               7100-000         N/A             44,107.41        44,107.41   0.00

    394    Cleveland Clinic            7100-000         N/A              7,438.46         7,438.46   0.00

    395    Advocate Occupational Health 7100-000        N/A              3,779.50         3,779.50   0.00

    396    RTC Properties Inc          7100-000         N/A             39,577.02        39,577.02   0.00

    397    RTC Properties Inc          7100-000         N/A             39,577.02        39,577.02   0.00

    398    RTC Properties Inc          7100-000         N/A             39,577.02        39,577.02   0.00

    399    RTC Properties Inc          7100-000         N/A             39,577.02        39,577.02   0.00

    401    CH Robinson Worldwide Inc   7100-000         N/A            809,872.33       809,872.33   0.00

    402    Kar Nut Product Company     7100-000         N/A             79,412.49        79,412.49   0.00

    404    State of Michigan Department 7100-000        N/A              4,750.00         4,750.00   0.00
           of Treasury
    405    Kar Nut Product Company      7100-000        N/A             79,412.49        79,412.49   0.00

    406U   Chlarson Distributing LLC   7100-000         N/A            N/A               14,457.02   0.00
           and Patricia Chlarson
    407    Duke Energy Ohio            7100-000         N/A                   52.23         52.23    0.00

    409U   Pitney Bowes Global         7100-000         N/A                  118.08        118.08    0.00
           Financial Services
    410    Pitney Bowes Global         7100-000         N/A              6,738.98         6,738.98   0.00
           Financial Services
    411    American Express Travel     7100-000         N/A              7,433.21         7,433.21   0.00
           Related Svcs Co Inc Corp
    412    American Express Travel     7100-000         N/A             17,047.23        17,047.23   0.00
           Related Svcs Co Inc Corp
    413    American Express Travel     7100-000         N/A             25,367.44        25,367.44   0.00
           Related Svcs Co Inc Corp
    414    American Express Travel     7100-000         N/A              3,542.22         3,542.22   0.00
           Related Svcs Co Inc Corp
    415    DHL Express USA Inc         7100-000         N/A                  848.59        848.59    0.00

    417    Interstate Distributor Co   7100-000         N/A              3,504.85         3,504.85   0.00




UST Form 101-7-TDR (10/1/2010)
                     Case 08-12323-CSS             Doc 1460   Filed 03/29/19    Page 35 of 193

    418    Foley & Lardner LLP          7100-000        N/A             59,461.74      59,461.74   0.00

    419    Foley & Lardner LLP          7100-000        N/A             92,640.41      92,640.41   0.00

    420    Lyle Hanson                  7100-000        N/A              1,185.11       1,185.11   0.00

    421    Mary Irwin Administratrix    7100-000        N/A              5,000.00       5,000.00   0.00
           for Estate of Robert
    422U   Nevada Department of         7100-000        N/A               142.86         142.86    0.00
           Taxation
    428    American Express Travel      7100-000        N/A              7,433.21       7,433.21   0.00
           Related Svcs Co Inc Corp
    429    American Express Travel      7100-000        N/A             17,047.23      17,047.23   0.00
           Related Svcs Co Inc Corp
    430    American Express Travel      7100-000        N/A             25,367.44      25,367.44   0.00
           Related Svcs Co Inc Corp
    431    American Express Travel      7100-000        N/A              3,542.22       3,542.22   0.00
           Related Svcs Co Inc Corp
    435    Kar Nut Product Company      7100-000        N/A             79,412.49      79,412.49   0.00

    436U   Charlson Distributing, LLC   7100-000        N/A             16,412.19           0.00   0.00

    437    Duke Energy Ohio             7100-000        N/A                52.23          52.23    0.00

    440    Pitney Bowes Global         7100-000         N/A              6,738.98       6,738.98   0.00
           Financial Services
    441    Southern California Bakery 7100-000          N/A             71,659.63           0.00   0.00
           Drivers Security Trust Fund
    442    Univar USA Inc.             7100-000         N/A             19,360.00      19,360.00   0.00

    443    Army and Air Force Exchange 7100-000         N/A             24,706.54      24,706.54   0.00
           Service
    444U   Missouri Department of      7100-000         N/A               395.05         395.05    0.00
           Revenue
    445    Raine Logistics Inc.        7100-000         N/A              3,105.00       3,105.00   0.00

    446    Mary Irwin Administratrix    7100-000        N/A              5,000.00       5,000.00   0.00
           for Estate of Robert
    447U   Michael Petersen             7100-000        N/A              3,089.00       5,048.24   0.00

    448    Citibank (South Dakota) N.A. 7100-000        N/A               311.90         311.90    0.00

    449U   Department of the Treasury   7100-000        N/A            118,286.67     118,286.67   0.00

    450    Verizon Wireless South       7100-000        N/A               506.95         506.95    0.00

    451    Larry Wilbourn               7100-000        N/A             10,748.00      10,748.00   0.00

    452    Barry Callebaut USA, LLC     7100-000        N/A            104,721.84     104,721.84   0.00

    453U   Department of the Treasury   7100-000        N/A          1,006,303.68   1,006,303.68   0.00

    454    Foley & Lardner LLP          7100-000        N/A             58,397.92      58,397.92   0.00

    457U   Commonwealth of              7100-000        N/A               166.86         166.86    0.00
           Massachusetts
    458    Fry-Wagner Moving and        7100-000        N/A              2,050.00       2,050.00   0.00
           Storage
    459    Central States, Southeast & 7100-000         N/A          1,914,470.34   1,914,470.34   0.00
           Southwest Areas Pension Fund
    460    Mill Supply Inc.             7100-000        N/A               559.73         559.73    0.00

    463    Charles Keith Porter         7100-000        N/A             14,143.31      14,143.31   0.00

    464    Jerry Simrell                7100-000        N/A              3,000.00       3,000.00   0.00

    465U   Jerry Simrell                7100-000        N/A            175,000.00     164,050.00   0.00




UST Form 101-7-TDR (10/1/2010)
                        Case 08-12323-CSS          Doc 1460   Filed 03/29/19   Page 36 of 193

    466    Jerry Simrell                7100-000        N/A             3,400.00      3,400.00   0.00

    471    Irwins Office Supplies       7100-000        N/A              227.92        227.92    0.00

    472    Mark Przygocki               7100-000        N/A              559.00        559.00    0.00

    473    Mark Przygocki               7100-000        N/A             2,921.50      2,921.50   0.00

    474    Mark Przygocki               7100-000        N/A              360.00        360.00    0.00

    475    Mark Przygocki               7100-000        N/A             3,424.41      3,424.41   0.00

    476    Mark Przygocki               7100-000        N/A              755.00        755.00    0.00

    477    Mark Przygocki               7100-000        N/A             1,164.00      1,164.00   0.00

    478    Mark Przygocki               7100-000        N/A              800.00        800.00    0.00

    479    Att: Bankruptcy Section/Rev. 7100-000        N/A              455.17        455.17    0.00
           Mgmt.
    480    HVH Transportation INC       7100-000        N/A              770.09        770.09    0.00

    481    Town & Country Co Op Inc.    7100-000        N/A            12,048.15     12,048.15   0.00

    482    CRW Freight Management       7100-000        N/A            79,226.49     79,226.49   0.00
           Services Inc
    483    Sprosty Bag Co Inc.          7100-000        N/A             1,189.85      1,189.85   0.00

    484    City of Auburn               7100-000        N/A              556.88        556.88    0.00

    485    Lowe Chemical Company        7100-000        N/A            39,278.10     39,278.10   0.00

    487    Norwood Paper                7100-000        N/A             4,120.00      4,120.00   0.00

    489    Semco Energy Gas Co          7100-000        N/A              129.79        129.79    0.00

    490    Spindler Co                  7100-000        N/A             2,130.00      2,130.00   0.00

    491    City of San Bernardino       7100-000        N/A              388.74        388.74    0.00

    493U   Steve Oglesby Sierra Snack   7100-000        N/A             4,593.80          0.00   0.00
           Foods
    494    Rac Transport Co Inc         7100-000        N/A             7,024.07      7,024.07   0.00

    497    Jantec Inc.                  7100-000        N/A             3,539.97      3,539.97   0.00

    498    Pitney Bowes Global          7100-000        N/A            29,648.39     29,648.39   0.00
           Financial Services
    499    Seagate Transportation       7100-000        N/A            35,595.31     35,595.31   0.00
           Services, Inc.
    500    Koehler Rubber & Supply      7100-000        N/A               15.67         15.67    0.00

    501    Tri State Pallet Logistics   7100-000        N/A             7,350.00      7,350.00   0.00

    502    Dominion East Ohio Gas       7100-000        N/A            22,054.37     22,054.37   0.00

    503    David Robert Irby            7100-000        N/A            12,344.16          0.00   0.00

    503 -2 David Robert Irby            7100-000        N/A            12,344.16     12,344.16   0.00

    504    Mowry Construction & Eng     7100-000        N/A            23,741.99     23,741.99   0.00

    506    Pioneer Warehouseing & Dist 7100-000         N/A              601.50        601.50    0.00
           LLC
    509    Timbers Kovar & Company     7100-000         N/A             7,202.26      7,202.26   0.00

    511    Brass Pack                   7100-000        N/A             4,865.60      4,865.60   0.00




UST Form 101-7-TDR (10/1/2010)
                     Case 08-12323-CSS             Doc 1460   Filed 03/29/19      Page 37 of 193

    512    Genpack                     7100-000         N/A             3,465.55         3,465.55   0.00

    513    Over The Rainbow Packing    7100-000         N/A             1,997.05         1,997.05   0.00

    514    Sterling Paper Co.          7100-000         N/A                  417.39       417.39    0.00

    515    Lowry Computer Products     7100-000         N/A                  726.00       726.00    0.00

    517    Edward Carillo              7100-000         N/A                  380.00       380.00    0.00

    518    Colville Towing Inc.        7100-000         N/A                  505.72       505.72    0.00

    521    Michael C. Rumsey           7100-000         N/A            34,915.62             0.00   0.00

    522    Golden West                 7100-000         N/A                  190.55       190.55    0.00

    523    Ohio Edison                 7100-000         N/A            96,790.05        96,790.05   0.00

    524    21C Oats LLC                7100-000         N/A             5,807.60         5,807.60   0.00

    525    Supplyone Cleveland         7100-000         N/A             1,702.30         1,702.30   0.00

    526    Finish Line Towing Inc.     7100-000         N/A                  602.96       602.96    0.00

    527U   John D. Norwood-RETURNED    7100-000         N/A            N/A              17,170.80   0.00

    530    Superior Court State of     7100-000         N/A            N/A                   0.00   0.00
           California
    532    Jans IGA                    7100-000         N/A            N/A                   0.00   0.00

    533    Bill Newman                 7100-000         N/A             6,673.45         6,673.45   0.00

    534    Mallet and Company Inc.     7100-000         N/A             3,503.53         3,503.53   0.00

    535    Illinois Bell Telephone     7100-000         N/A                  519.14       519.14    0.00
           Company
    536    Michigan Bell Telephone     7100-000         N/A                  252.61       252.61    0.00
           Company
    537    Pacific Bell Telephone      7100-000         N/A             3,077.99         3,077.99   0.00
           Company
    538    SBC Long Distance, LLC      7100-000         N/A            28,370.44        28,370.44   0.00

    539    Michael C. Solari           7100-000         N/A             1,070.28         1,070.28   0.00

    541    The Filter Factory          7100-000         N/A             2,006.67         2,006.67   0.00

    542    Benlin Distribution Service 7100-000         N/A                  153.00       153.00    0.00

    544    FJP Mobile Power Wash       7100-000         N/A             1,302.00         1,302.00   0.00

    545    All American Dairy Products 7100-000         N/A            26,700.00        26,700.00   0.00

    547    Avizent (Frank Gates Service 7100-000        N/A             3,025.00         3,025.00   0.00
           Co., Inc. d/b/a Avizent)
    549    Modesto Irrigation District 7100-000         N/A                  741.28       741.28    0.00

    550    Givaudan Flavors Corp       7100-000         N/A             3,420.65         3,420.65   0.00

    551    Banks Grocery               7100-000         N/A                   96.09        96.09    0.00

    552    Stinebrinks Pick & Save     7100-000         N/A                  103.10       103.10    0.00

    553    Sweetener Supply Corp.      7100-000         N/A            29,202.35        29,202.35   0.00

    554U   John A. How                 7100-000         N/A            N/A              36,614.40   0.00

    556    Buckeye Business Products   7100-000         N/A                  449.12       449.12    0.00




UST Form 101-7-TDR (10/1/2010)
                       Case 08-12323-CSS           Doc 1460   Filed 03/29/19      Page 38 of 193

    557    Steven C. Faulstich          7100-000        N/A              3,926.13             0.00   0.00

    558    L & K Industries             7100-000        N/A             55,058.18        55,058.18   0.00

    559    Integry's Energy Services    7100-000        N/A            111,735.73       111,735.73   0.00

    560    Air Solutions Hamilton LTD   7100-000        N/A             11,957.41        11,957.41   0.00

    561    Lorne A Drakeley             7100-000        N/A              2,062.00             0.00   0.00

    561 -2 Lorne A Drakeley             7100-000        N/A              5,124.28             0.00   0.00

    562    Far Go Distributing Co & Inc 7100-000        N/A              3,697.20         3,697.20   0.00
           dba Master Tech/Automotive
    563    Pallet World Inc.            7100-000        N/A             43,108.50        43,108.50   0.00

    564    Sager Inc. Food Products     7100-000        N/A              9,373.60         9,373.60   0.00

    566    Edict Systems Inc.           7100-000        N/A              1,158.07         1,158.07   0.00

    567    Formost Packaging Machine    7100-000        N/A              3,677.85         3,677.85   0.00

    568    Oyl Air Specialty Co.        7100-000        N/A                  500.00        500.00    0.00

    569    Roger L. Wilson              7100-000        N/A             85,000.00        85,000.00   0.00

    571    Roy E. Jasper                7100-000        N/A             67,408.89             0.00   0.00

    573    Qwest Communications         7100-000        N/A              6,111.22         6,111.22   0.00
           Company, LLC
    574    Qwest Corporation            7100-000        N/A                  392.13        392.13    0.00

    575    Janet L. Vaughn              7100-000        N/A              2,959.71             0.00   0.00

    576    13 Business Solutions LLC    7100-000        N/A              1,462.50         1,462.50   0.00

    577    Rick Shipp Truck & Equipment 7100-000        N/A              1,793.44         1,793.44   0.00

    578    Pneu Conveying Parts Inc.    7100-000        N/A                  289.68        289.68    0.00

    579    Rickenbacker Communications 7100-000         N/A              2,024.00         2,024.00   0.00

    581    Flex Solutions Inc           7100-000        N/A              3,255.17         3,255.17   0.00

    590    Pennpac Company              7100-000        N/A             42,097.60        42,097.60   0.00

    591    Arctic Packaging             7100-000        N/A             17,922.21        17,922.21   0.00

    592U   R.I. Division of Taxation    7100-000        N/A                   12.19         12.19    0.00

    593    Unifirst Canada LTD          7100-000        N/A              7,585.79         7,585.79   0.00

    594    Wright Landscape Services    7100-000        N/A              4,386.14         4,386.14   0.00

    595    Cleveland Clinic             7100-000        N/A              7,438.46         7,438.46   0.00

    596    Columbia Gas of Ohio Inc     7100-000        N/A             48,548.23        48,548.23   0.00

    598    PGE                          7100-000        N/A                  861.77        861.77    0.00

    600    LL Miller                    7100-000        N/A                  447.80        447.80    0.00

    601    Conestoga Rovers &           7100-000        N/A              1,147.81         1,147.81   0.00
           Associates
    602    Lawrence Merkur              7100-000        N/A            N/A                    0.00   0.00

    603    Mat Express                  7100-000        N/A              1,174.18         1,174.18   0.00




UST Form 101-7-TDR (10/1/2010)
                        Case 08-12323-CSS          Doc 1460   Filed 03/29/19      Page 39 of 193

    604    Holiday Inn Express          7100-000        N/A                  770.00        770.00    0.00

    606    Matta Products North America 7100-000        N/A                  283.86        283.86    0.00

    609    Michael J Cummings           7100-000        N/A              2,190.78             0.00   0.00

    610    Bertolotti Modesto Disposal 7100-000         N/A            N/A                    0.00   0.00

    611    Joseph F. Greco              7100-000        N/A             25,000.00        25,000.00   0.00

    612    Intergrated Logistics        7100-000        N/A              4,596.66         4,596.66   0.00
           Services
    613    Time Services, Inc.          7100-000        N/A             22,093.85        22,093.85   0.00

    614    Joes Countryside Market      7100-000        N/A                   17.48         17.48    0.00

    615    Ikon Financial Services      7100-000        N/A            494,137.50             0.00   0.00

    615 -2 Ikon Financial Services      7100-000        N/A            505,800.50       505,800.50   0.00

    617    GT Waste Services Inc.       7100-000        N/A                  437.96        437.96    0.00

    618    Upper Canada Malt Company    7100-000        N/A              9,317.40         9,317.40   0.00

    619    James M. Mulholland          7100-000        N/A              3,993.30         3,993.30   0.00

    621    Elena M Flores               7100-000        N/A             10,000.00             0.00   0.00

    622U   S.C. Department of Revenue   7100-000        N/A                  593.88        593.88    0.00

    623    James Lake                   7100-000        N/A              1,006.15             0.00   0.00

    624    Foley & Lardner, LLP         7100-000        N/A             92,640.41        92,640.41   0.00

    625    Foley & Lardner LLP          7100-000        N/A             92,640.41        92,640.41   0.00

    626    Foley & Lardner LLP          7100-000        N/A             59,461.74        59,461.74   0.00

    627    Roberts Tire Sales Inc.      7100-000        N/A            N/A                    0.00   0.00

    628    Spectrum Communications      7100-000        N/A              9,388.12         9,388.12   0.00

    629    Schneider National Inc.      7100-000        N/A             48,451.66        48,451.66   0.00

    630    Food Lion LLC                7100-000        N/A             75,794.95        75,794.95   0.00

    632    Help Desk Technology Corp    7100-000        N/A              3,973.50         3,973.50   0.00

    633    Hermann Warehouse            7100-000        N/A              1,721.57         1,721.57   0.00

    634    Susan K Barr                 7100-000        N/A              1,738.06             0.00   0.00

    636    Red River Foods, Inc.        7100-000        N/A              9,575.37         9,575.37   0.00

    637    Jim R aton Rt No 466         7100-000        N/A              9,652.44         9,652.44   0.00

    638    Pallet World Inc.            7100-000        N/A             53,841.83        53,841.83   0.00

    639    Joseph Caratozzolo           7100-000        N/A            100,000.00             0.00   0.00

    640    Kitchener Pallet Services    7100-000        N/A             35,748.03        35,748.03   0.00

    641U   Sharrie Sproule              7100-000        N/A            N/A                5,293.88   0.00

    642    Horizon Actuarial Services   7100-000        N/A             15,135.19        15,135.19   0.00
           LLC
    643    James Connolly               7100-000        N/A              3,200.00         3,200.00   0.00




UST Form 101-7-TDR (10/1/2010)
                     Case 08-12323-CSS             Doc 1460   Filed 03/29/19      Page 40 of 193

    645    Catholic Family Counseling   7100-000        N/A              4,025.00         4,025.00   0.00
           CNT
    646    TOP GUN RETAIL SERVICES      7100-000        N/A             11,329.24        11,329.24   0.00

    647    Mark Przygocki               7100-000        N/A              2,399.33         2,399.33   0.00

    648    Plante & Moran, PLLC         7100-000        N/A             13,866.44        13,866.44   0.00

    649    Catalina Villegas            7100-000        N/A                  716.65           0.00   0.00

    650    WILLIAM K BOTTOM             7100-000        N/A              2,563.25         2,563.25   0.00

    651U   Central States, Southeast & 7100-000         N/A              5,653.67         1,994.15   0.00
           Southwest Areas Pension Fund
    652    Central States, Southeast & 7100-000         N/A          1,917,220.29     1,917,220.29   0.00
           Southwest Areas Pension Fund
    654    Merrill Communications       7100-000        N/A             11,388.44        11,388.44   0.00

    655    Louis Cantilena              7100-000        N/A             11,241.92             0.00   0.00

    656    Sarasota County Fire         7100-000        N/A                  640.00           0.00   0.00
           Department
    658    Karen L. Vachon              7100-000        N/A              1,383.28             0.00   0.00

    659    Bryon Curtis                 7100-000        N/A                  211.91        211.91    0.00

    661    Roy Marquez                  7100-000        N/A            N/A                    0.00   0.00

    662    Dominic Marquez              7100-000        N/A            N/A                    0.00   0.00

    664    NICK DECORTE                 7100-000        N/A            125,000.00       125,000.00   0.00

    665    Law Warehouses Inc.          7100-000        N/A                  121.50        121.50    0.00

    666    Kristi M. Whicomb            7100-000        N/A                  375.00           0.00   0.00

    668    Retail Marketing Solutions   7100-000        N/A             37,282.11        37,282.11   0.00

    669    Pamela J. Crist              7100-000        N/A              4,467.60             0.00   0.00

    670    Get Set Merchandising        7100-000        N/A            139,660.72       139,660.72   0.00
           Services LLC
    671    Markem Corporation           7100-000        N/A                  650.16        650.16    0.00

    672    GU Markets LLC               7100-000        N/A                  248.00        248.00    0.00

    676    Gina Dubois                  7100-000        N/A             90,000.00        90,000.00   0.00

    680    Malnove of Nebraska          7100-000        N/A            302,388.84             0.00   0.00

    680 -2 Malnove of Nebraska          7100-000        N/A            314,888.84       314,888.84   0.00

    681    Compak Inc.                  7100-000        N/A              5,504.00         5,504.00   0.00

    682    Casey's Distributing         7100-000        N/A             22,731.24        22,731.24   0.00

    683    Ogletree Deakins Nash Smoak 7100-000         N/A             27,160.52        27,160.52   0.00
           & Stewart PC
    684    Walgreen Company            7100-000         N/A             12,226.53        12,226.53   0.00

    685    C.H. Robinson Worldwide,     7100-000        N/A            808,377.08       808,377.08   0.00
           Inc.
    687    MADAME JOHANNE LEGAULT       7100-000        N/A              3,880.00         3,880.00   0.00

    688    Division of Unemployment     7100-000        N/A              1,928.25         1,928.25   0.00
           Assistance
    689    AT&T Corp                    7100-000        N/A             55,634.00        55,634.00   0.00




UST Form 101-7-TDR (10/1/2010)
                        Case 08-12323-CSS           Doc 1460   Filed 03/29/19      Page 41 of 193

    690    UNFI SDS                      7100-000        N/A             19,077.74        19,077.74   0.00

    692    Ohio Dept   of Job & Family   7100-000        N/A            N/A                    0.00   0.00
           Serv.
    692 -2 Ohio Dept   of Job & Family   7100-000        N/A              4,002.83             0.00   0.00
           Serv.
    692 -3 Ohio Dept   of Job & Family   7100-000        N/A              1,069.65         1,069.65   0.00
           Serv.
    693    Jeffrey A   Egeland           7100-000        N/A             32,298.87        32,298.87   0.00

    694    Wendy R. Carter               7100-000        N/A              8,915.20         8,915.20   0.00

    695    Transcorr National Logistics 7100-000         N/A              3,644.03         3,644.03   0.00

    698    Convenience Sales Network     7100-000        N/A              3,400.00         3,400.00   0.00

    699    Zurich American Insurance     7100-000        N/A            881,059.00       881,059.00   0.00
           Company
    700U   Iron Mountain Information     7100-000        N/A              4,235.84         4,235.84   0.00
           Management Inc.
    701    Hogan Transports Inc.         7100-000        N/A              7,627.16         7,627.16   0.00

    702    Hogan Logistics Inc.          7100-000        N/A             62,209.77        62,209.77   0.00

    703    Jim Brabec                    7100-000        N/A                  733.85        733.85    0.00

    704    Customer Marketing Group      7100-000        N/A             43,760.91        43,760.91   0.00
           Inc.
    705    Akron Belting                 7100-000        N/A              2,637.81         2,637.81   0.00

    706    HERRON FOODS LLC              7100-000        N/A             20,046.14        20,046.14   0.00

    707    Ryzex Repair Inc.             7100-000        N/A             28,649.31        28,649.31   0.00

    708    Zinkan Enterprise             7100-000        N/A              2,808.63         2,808.63   0.00
           Incorporated
    709    Jimbos Jumbos Peanuts         7100-000        N/A             16,878.12        16,878.12   0.00

    710    Physiotherapy Health          7100-000        N/A              7,040.00         7,040.00   0.00
           Institue
    711    United Parcel Service         7100-000        N/A             27,224.82        27,224.82   0.00

    713    Law offices of Nitzkin &      7100-000        N/A             18,416.50        18,416.50   0.00
           Associates
    714    United Parcel Service         7100-000        N/A             37,732.66        37,732.66   0.00

    715    Kornelia A Oleary             7100-000        N/A              4,636.80             0.00   0.00

    716    Paullin Driveway Sealing      7100-000        N/A              6,289.06         6,289.06   0.00

    717    LYNN RULES LLC                7100-000        N/A             70,000.00        70,000.00   0.00

    718    CHOOLJIAN BROS PACKING CO     7100-000        N/A            N/A                    0.00   0.00

    718 -2 CHOOLJIAN BROS PACKING CO     7100-000        N/A            128,719.80       128,719.80   0.00

    719    PIRAK STUDIOS LIMITED         7100-000        N/A             14,125.00        14,125.00   0.00

    720    MICHIGAN SUGAR COMPANY        7100-000        N/A             79,436.21        79,436.21   0.00

    721    LYNN RULES LLC                7100-000        N/A              3,000.00             0.00   0.00

    725    CIT Technology Financing      7100-000        N/A                  372.15        372.15    0.00
           Services, Inc.
    726    BENNETTS AUTO SERVICE         7100-000        N/A             14,845.40        14,845.40   0.00

    727U   RED BELL PARTNERS LLC         7100-000        N/A              4,143.65         9,899.72   0.00




UST Form 101-7-TDR (10/1/2010)
                        Case 08-12323-CSS       Doc 1460   Filed 03/29/19      Page 42 of 193

    728    KENNETH RESNICK           7100-000        N/A            76,008.14        76,008.14   0.00

    729    ANDREA KAY BOWEN          7100-000        N/A            N/A                   0.00   0.00

    729 -2 ANDREA KAY BOWEN          7100-000        N/A             4,457.60         4,457.60   0.00

    730    GIANT EAGLE MARKETS INC   7100-000        N/A             1,468.29         1,468.29   0.00

    732    CBIZ ACCOUNTING TAX AND   7100-000        N/A            14,166.11        14,166.11   0.00

    734    MARKMAN INC               7100-000        N/A                  929.25       929.25    0.00

    736    LINDA J HAYNES            7100-000        N/A             4,636.80             0.00   0.00

    737    SALES ONE                 7100-000        N/A            13,095.89        13,095.89   0.00

    739U   Donald Smith              7100-000        N/A            N/A               3,904.06   0.00

    740U   David R. Herrera Jr.      7100-000        N/A            N/A               3,914.71   0.00

    742U   Vicki Wood                7100-000        N/A            N/A              14,943.00   0.00

    744U   Pierre Castagnetta        7100-000        N/A            N/A              16,891.51   0.00

    746U   Richard Cain              7100-000        N/A            N/A              11,564.23   0.00

    747    JOHN DAVID NORWOOD        7100-000        N/A            19,426.73        19,426.73   0.00

    750U   J. Michael Oots           7100-000        N/A            N/A              16,876.06   0.00

    752U   David Molloy              7100-000        N/A            N/A               6,853.21   0.00

    753    Gary Cerimele             7100-000        N/A            32,129.06             0.00   0.00

    754U   Francis Makely            7100-000        N/A            N/A               9,244.58   0.00

    757U   Harlan D. Gaston          7100-000        N/A            13,756.79         1,645.71   0.00

    758U   Ruben Gomez               7100-000        N/A            21,759.00        12,243.30   0.00

    760U   JOSE ARELLANO             7100-000        N/A            30,599.55         6,638.36   0.00

    762U   James J. Fagan            7100-000        N/A            29,721.00        12,081.18   0.00

    763U   William C. Olson          7100-000        N/A            26,843.00         9,922.18   0.00

    767U   Cindy Jamison             7100-000        N/A            62,292.00        34,536.67   0.00

    768U   Elmer Ramos               7100-000        N/A            24,480.20         6,527.97   0.00

    769U   Allen Loth                7100-000        N/A            37,446.00        16,178.64   0.00

    770U   MICHAEL CARLING           7100-000        N/A            11,293.01          343.01    0.00

    771U   DIANA DOYLE               7100-000        N/A            22,824.95         1,282.16   0.00

    772U   Gerald Stine              7100-000        N/A            27,200.00          254.02    0.00

    773U   David Kenna               7100-000        N/A            31,340.00        10,830.69   0.00

    775U   Gary Gregg                7100-000        N/A            22,589.78         1,865.70   0.00

    776U   Ronald D. Ward            7100-000        N/A            21,355.75        10,405.75   0.00

    777    CAROL J DONSON            7100-000        N/A             2,076.99         2,076.99   0.00

    779    TATE & LYLE INGREDIENTS   7100-000        N/A            90,512.05        45,344.92   0.00




UST Form 101-7-TDR (10/1/2010)
                        Case 08-12323-CSS        Doc 1460   Filed 03/29/19      Page 43 of 193

    781U   Mark Zinzer                7100-000        N/A            N/A               10,082.17   0.00

    782U   Richard Ouellette          7100-000        N/A            N/A               22,218.00   0.00

    783U   Ricky Lee                  7100-000        N/A            N/A                1,613.75   0.00

    785U   Rick Dozark                7100-000        N/A            N/A                9,340.05   0.00

    786U   Robert Dyer                7100-000        N/A            N/A               11,847.38   0.00

    788U   Douglas Coe                7100-000        N/A            N/A               12,666.73   0.00

    789U   Mark Dieringer             7100-000        N/A            N/A                4,998.68   0.00

    790U   David Simpson              7100-000        N/A            N/A               15,974.49   0.00

    791U   Rick Zshoche               7100-000        N/A            N/A               13,754.77   0.00

    792    Exco-North Coast Energy,   7100-000        N/A             13,813.91        13,813.91   0.00
           Inc.
    794U   Alan Horita                7100-000        N/A            N/A               12,921.90   0.00

    796U   Michael Swan               7100-000        N/A            N/A                8,632.87   0.00

    797U   Joseph Solis               7100-000        N/A            N/A               24,692.16   0.00

    798    William Byrnes             7100-000        N/A              9,314.26             0.00   0.00

    799U   Frank Ornelas              7100-000        N/A            N/A                9,458.00   0.00

    801U   Anthony Zaris              7100-000        N/A            N/A                1,274.66   0.00

    803U   Alan Radke                 7100-000        N/A            N/A               11,738.56   0.00

    804U   Kenneth Olenek             7100-000        N/A            N/A                4,850.34   0.00

    805U   Clayton Young              7100-000        N/A            N/A               12,887.26   0.00

    806U   Adam Honneger              7100-000        N/A            N/A                 140.64    0.00

    808U   Gregory Brookeshire        7100-000        N/A            N/A               16,227.99   0.00

    810U   Byron Fisk                 7100-000        N/A            N/A                4,434.13   0.00

    811U   Scott Eddenfield           7100-000        N/A            N/A                5,981.60   0.00

    812U   Shawn Brunetti             7100-000        N/A            N/A                2,922.51   0.00

    813    Laclede Gas Company        7100-000        N/A                  438.75        438.75    0.00

    814    JACK ATKINSON              7100-000        N/A            N/A                    0.00   0.00

    815    Indiana Sugars, Inc.       7100-000        N/A            390,853.31       390,853.31   0.00

    816    BARRY WAGNER               7100-000        N/A              1,282.68         1,282.68   0.00

    817    CONNELL A DIVISION OF      7100-000        N/A            663,713.85       663,713.85   0.00
           CONNELL
    820U   Mark Puryear               7100-000        N/A            N/A                2,834.03   0.00

    822U   Robert Weber               7100-000        N/A            N/A                3,924.13   0.00

    823U   Mike Becannon              7100-000        N/A            N/A                5,393.93   0.00

    824U   Francisco Durazo           7100-000        N/A            N/A               12,975.09   0.00

    825U   Tim Ebersole               7100-000        N/A            N/A                5,928.97   0.00




UST Form 101-7-TDR (10/1/2010)
                        Case 08-12323-CSS          Doc 1460   Filed 03/29/19    Page 44 of 193

    826U   David Shelton                7100-000        N/A            N/A             4,590.00    0.00

    827U   Bryan Maytum                 7100-000        N/A            N/A            15,351.60    0.00

    829    JACOBSON PROPERTIES LLC      7100-000        N/A            36,729.96      36,729.96    0.00

    830    FRANKLIN BAKER INC           7100-000        N/A            17,300.00      17,300.00    0.00

    832    MARKETING MANAGEMENT INC     7100-000        N/A            30,321.28      30,321.28    0.00

    833    ROQUETTE AMERICA INC         7100-000        N/A            32,197.35      32,197.35    0.00

    834U   Daniel Proulx                7100-000        N/A            N/A            17,787.82    0.00

    836    Robert Salyi                 7100-000        N/A            38,775.00         594.00    0.00

    837U   Ron Antongiovanni            7100-000        N/A            N/A            18,093.17    0.00

    838U   John Mahlum                  7100-000        N/A            N/A            18,163.27    0.00

    839U   Rod Okazaki                  7100-000        N/A            N/A             8,290.94    0.00

    840U   Walter Abbott                7100-000        N/A            N/A            32,865.00    0.00

    841U   James Christiansen           7100-000        N/A            N/A            17,479.86    0.00

    842U   Russell Smith                7100-000        N/A            N/A             8,490.87    0.00

    843    Kemper Insurance Companies   7100-000        N/A            N/A                 0.00    0.00

    844    Ethan Ridgley                7100-000        N/A            11,177.80         497.80    0.00

    845U   Robert MacArthur             7100-000        N/A            N/A            25,864.92    0.00

    846U   William Byrnes               7100-000        N/A            N/A            28,849.00    0.00

    848U   Gary Cirimele                7100-000        N/A            N/A            12,164.99    0.00

    849U   Frederic Nelson              7100-000        N/A            47,705.00      47,705.00    0.00

    850U   Stephen Rhodes               7100-000        N/A            N/A             5,251.64    0.00

    851    John Ciarlo                  7100-000        N/A            39,502.00           0.00    0.00

    852U   Thomas Joyce                 7100-000        N/A            N/A             3,406.50    0.00

    853U   Marc Higgins                 7100-000        N/A            N/A            50,961.41    0.00

    854U   Hecter Alfaro                7100-000        N/A            N/A             9,378.28    0.00

    855U   Willam Russell               7100-000        N/A            N/A            10,593.00    0.00

    856U   Kristin Short                7100-000        N/A            N/A            26,139.17    0.00

    857U   Ronald Gabbani               7100-000        N/A            N/A            28,508.00    0.00

    858    GREAT BRANDS OF EUROPE INC   7100-000        N/A          3,218,993.05   3,218,993.05   0.00

    859    EMPLOYMENT GROUP INC         7100-000        N/A            23,643.04      23,643.04    0.00

    860    ADM ARKADY                   7100-000        N/A            32,690.89      32,690.89    0.00

    861U   MARIO RIMOLDI                7100-000        N/A            93,865.00      96,865.00    0.00

    863U   DONALD J DADDAZIO            7100-000        N/A            90,000.00      90,000.00    0.00

    864    Arturo E. Kenkel             7100-000        N/A            89,345.00      89,345.00    0.00




UST Form 101-7-TDR (10/1/2010)
                     Case 08-12323-CSS            Doc 1460   Filed 03/29/19      Page 45 of 193

    865    B&K Distributing            7100-000        N/A             14,511.00        14,511.00   0.00

    866    BOEHM COMPANY               7100-000        N/A              1,234.95         1,234.95   0.00

    867    BOB BROOKS COMPUTER SALES   7100-000        N/A              1,420.36         1,420.36   0.00
           INC
    868    BOEHM COMPANY               7100-000        N/A              1,234.95         1,234.95   0.00

    869    BC EQUITIES LP              7100-000        N/A            313,341.51       313,341.51   0.00

    870    CORLETT & DITTMER LLC       7100-000        N/A              1,047.19         1,047.19   0.00

    871U   Oregon Teamster Employees   7100-000        N/A             36,734.22         5,329.02   0.00
           Trust
    872U   STEVEN C PRICE              7100-000        N/A            N/A                2,173.90   0.00

    874U   ORESTE RAZZA                7100-000        N/A             25,174.00         4,289.06   0.00

    875U   ERIC MILYARD                7100-000        N/A             39,865.00        19,978.38   0.00

    876    ERIC MILYARD                7100-000        N/A             39,865.00             0.00   0.00

    878U   MICHAEL J COMBS             7100-000        N/A            N/A               23,117.57   0.00

    879U   JAMES M REASBECK            7100-000        N/A             27,453.54          657.30    0.00

    880U   ED J BALLEW                 7100-000        N/A            N/A               12,572.35   0.00

    882U   WAYNE K GRANT               7100-000        N/A            N/A               20,650.00   0.00

    883U   Jonathan R Oliphant         7100-000        N/A            N/A                7,643.58   0.00

    884    SHERRY L BRADY              7100-000        N/A             20,608.48             0.00   0.00

    885U   BRIAN D SCOTT               7100-000        N/A             34,867.00         2,404.63   0.00

    887U   ROBERT J HARRIS             7100-000        N/A            N/A                4,395.41   0.00

    888U   NEIL R STIFTER              7100-000        N/A            N/A               10,451.40   0.00

    889U   EDWARD ARBIOS               7100-000        N/A            N/A               20,785.52   0.00

    892    James Tomlinson             7100-000        N/A             19,000.00        19,000.00   0.00

    897U   FERNANDO TORRES             7100-000        N/A            N/A                 872.27    0.00

    899    ALAN C DEVOLL               7100-000        N/A              6,968.89          201.89    0.00

    900U   JEFF T JOHNSON              7100-000        N/A             22,595.00         2,553.08   0.00

    902U   Peter M Baker               7100-000        N/A            N/A                1,252.28   0.00

    903    AFNI/Verizon East           7100-000        N/A                  928.46        928.46    0.00

    907    ROY MARQUEZ                 7100-000        N/A             13,240.00             0.00   0.00

    908U   RICHARD WEBSTER             7100-000        N/A            N/A               11,847.38   0.00

    909U   DAVID E RUNDELL             7100-000        N/A            N/A               21,667.77   0.00

    912    AFNI/Verizon East           7100-000        N/A              5,590.46         5,590.46   0.00

    914    HERMAN COFFMAN              7100-000        N/A            218,245.33       218,245.33   0.00

    916    Lorin R Fisher              7100-000        N/A             11,897.33        11,897.33   0.00

    917    US EQUAL OPPORTUNITY        7100-000        N/A             53,142.18        53,142.18   0.00
           COMMISSION



UST Form 101-7-TDR (10/1/2010)
                        Case 08-12323-CSS        Doc 1460   Filed 03/29/19    Page 46 of 193

    918U   MICHAEL K BYNUM            7100-000        N/A            N/A             30,856.43   0.00

    919    Randy Candys               7100-000        N/A             53,142.18      53,142.18   0.00

    922    John Passarella            7100-000        N/A            145,000.00     145,000.00   0.00

    923    Kraft Food Global Inc.     7100-000        N/A          5,427,340.97   5,427,340.97   0.00

    924    RONALD JACOBOSKI           7100-000        N/A             37,595.00      37,595.00   0.00

    925    David Kendrick             7100-000        N/A             35,000.00      35,000.00   0.00

    926    THEODORE T KENNEDY         7100-000        N/A             86,545.70      86,545.70   0.00

    927    MARVIN KOLKER              7100-000        N/A            110,502.48     110,502.48   0.00

    928    FRED KOOPERSTEIN           7100-000        N/A             54,588.95      54,588.95   0.00

    929    Thomas LaRochelle          7100-000        N/A             23,000.00      23,000.00   0.00

    930    LOUIS MELLO                7100-000        N/A             25,772.87      25,772.87   0.00

    931    ROBERT MEISENZAHL          7100-000        N/A             36,372.81      36,372.81   0.00

    932    ILYA MONIN                 7100-000        N/A             60,000.00      60,000.00   0.00

    933    MICHAEL MOSHER             7100-000        N/A             46,087.66      46,087.66   0.00

    934    EUGENE NICHOLS JR          7100-000        N/A             56,053.25      56,053.25   0.00

    935    Liberty Mutual Insurance   7100-000        N/A              2,380.00       2,380.00   0.00
           Company
    936    Allen Powell               7100-000        N/A             40,000.00      40,000.00   0.00

    937    Fernabdo Reissinger        7100-000        N/A             49,011.96      49,011.96   0.00

    938    BRADLEY SMITH              7100-000        N/A             63,352.67      63,352.67   0.00

    939    Lazaro Sotolongo           7100-000        N/A             38,716.80      38,716.80   0.00

    940    KENNETH P SNYDER           7100-000        N/A             83,985.84      83,985.84   0.00

    941    RICHARD SNYDER             7100-000        N/A             67,408.10      67,408.10   0.00

    942    CHRIS M STANZ              7100-000        N/A             43,569.32      43,569.32   0.00

    943    Charles Stone              7100-000        N/A             23,006.40      23,006.40   0.00

    944    TIMOTHY M SUGRUE           7100-000        N/A             31,340.88      31,340.88   0.00

    945    RANDAL SWEARINGEN          7100-000        N/A             33,353.32      33,353.32   0.00

    946    DAVID M TETRAULT           7100-000        N/A             39,159.13      39,159.13   0.00

    947    Emma Tredo                 7100-000        N/A             30,458.87      30,458.87   0.00

    948    PAUL C WILSON              7100-000        N/A             63,710.80      63,710.80   0.00

    949    Timothy Follendorf         7100-000        N/A             48,255.83      48,255.83   0.00

    950    Mark Filsinger             7100-000        N/A             40,400.00      40,400.00   0.00

    951    RUSSELL F DUCA             7100-000        N/A             66,590.00      66,590.00   0.00

    952    Michael Dogali             7100-000        N/A             23,087.54      23,087.54   0.00

    953    Tony Desjardin             7100-000        N/A             92,731.95      92,731.95   0.00




UST Form 101-7-TDR (10/1/2010)
                        Case 08-12323-CSS          Doc 1460   Filed 03/29/19    Page 47 of 193

    954    JAMES DICRISCI              7100-000         N/A             57,868.30      57,868.30   0.00

    955    Daniel DeAngelis            7100-000         N/A             70,230.00      70,230.00   0.00

    956    Donna Wakefield             7100-000         N/A             71,000.00      71,000.00   0.00

    957    Gary Casey                  7100-000         N/A             13,000.00      13,000.00   0.00

    958    Anthony Vitti               7100-000         N/A             32,679.19      32,679.19   0.00

    959    Richard Vass                7100-000         N/A             47,502.00      47,502.00   0.00

    960    Paul Buxbaum                7100-000         N/A             92,811.99      92,811.99   0.00

    961    Mark Guido                  7100-000         N/A             38,164.00      38,164.00   0.00

    962    Joe Gugliotta               7100-000         N/A             54,611.95      54,611.95   0.00

    963    DOUGLAS BUXBAUM             7100-000         N/A            114,656.89     114,656.89   0.00

    964    Steven Bellavia             7100-000         N/A             62,426.56      62,426.56   0.00

    965    LOUIS BARULLI               7100-000         N/A             46,612.48      46,612.48   0.00

    966    Mark Barglowski             7100-000         N/A             52,781.58      52,781.58   0.00

    967    Carly Baer                  7100-000         N/A             29,109.73      29,109.73   0.00

    968    JOHN ARMSTRONG              7100-000         N/A             22,292.00      22,292.00   0.00

    969    JAMES N ADAMS               7100-000         N/A             54,664.26      54,664.26   0.00

    970    ROBERT C IRWIN              7100-000         N/A             29,898.00      29,898.00   0.00

    971    Mark Grecco                 7100-000         N/A             48,451.55      48,451.55   0.00

    972    Jerry Gray                  7100-000         N/A             41,900.14      41,900.14   0.00

    973    Izrail Gofman               7100-000         N/A             85,610.84      85,610.84   0.00

    974    Thomas Giles                7100-000         N/A             28,956.00      28,956.00   0.00

    975    Mark Gerchman               7100-000         N/A             37,596.50      37,596.50   0.00

    976    Elio Iannetta               7100-000         N/A            103,058.29     103,058.29   0.00

    977    Elmer Hunt                  7100-000         N/A             51,078.00      51,078.00   0.00

    978    Robert Dastalto             7100-000         N/A             38,055.05      38,055.05   0.00

    979    Earl Daley                  7100-000         N/A             27,000.00      27,000.00   0.00

    980    Metropolitan Life Insurance 7100-000         N/A              6,560.10       6,560.10   0.00
           Company
    981    Matthew Criscuolo           7100-000         N/A             56,203.18      56,203.18   0.00

    982    Kenneth Chok                7100-000         N/A            119,915.06     119,915.06   0.00

    983    SPRINGFIELD MOLD AND DIE    7100-000         N/A             19,593.80      19,593.80   0.00

    984    Daniel Chenaille            7100-000         N/A             52,974.53      52,974.53   0.00

    985    McCarter & English LLP      7100-000         N/A             21,586.84      21,586.84   0.00

    986    CURTIS MALLET PREVOST COLT & 7100-000        N/A              5,442.94       5,442.94   0.00

    987    Bakery & Concectionery Union 7100-000        N/A          6,926,365.00   6,926,365.00   0.00
           & Industry



UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS            Doc 1460   Filed 03/29/19      Page 48 of 193

    988    DONALD H KEATON              7100-000        N/A            258,333.33       258,333.33   0.00

    990    TFI Brent Wells              7100-000        N/A             46,430.00        46,430.00   0.00

    991    Crown Credit Company         7100-000        N/A             26,321.00             0.00   0.00

    993    GLEN MURPHY                  7100-000        N/A             65,000.00        65,000.00   0.00

    994    Aramark Uniform Services     7100-000        N/A              1,049.74         1,049.74   0.00

    995    MARK J HEPNER                7100-000        N/A              1,431.68             0.00   0.00

    996    Philip D'Angelone            7100-000        N/A            101,229.88       101,229.88   0.00

    998U   Bill George                  7100-000        N/A            N/A                4,451.91   0.00

    999U   ERIC SLABAUGH                7100-000        N/A            N/A                4,782.59   0.00

    M10    BEHNKE WAREHOUSE             7100-000        N/A             14,001.39        14,001.39   0.00

    M12    JOHANSON TRANSPORTATION SVC 7100-000         N/A              6,876.00         6,876.00   0.00

    M13    PENINSULA FLEET SERVICE      7100-000        N/A              5,069.54         5,069.54   0.00

    M14    CHECKERS CATERING AND        7100-000        N/A                  243.51        243.51    0.00
           SPECIAL
    M16    RAMONTS TOW SERVICE          7100-000        N/A                  521.75        521.75    0.00

    M17    STEVE OGLESBY SIERRA SNACK   7100-000        N/A              4,593.80         4,593.80   0.00
           FOODS
    M18    INDIANA DEPARTMENT OF        7100-000        N/A              1,000.00         1,000.00   0.00
           REVENUE
    M19    Best Way                     7100-000        N/A                  555.87        555.87    0.00

    M21    BONE ENTERPRISES             7100-000        N/A              5,767.21         5,767.21   0.00

    M23    Jans IGA                     7100-000        N/A            N/A                    0.00   0.00

    M25    SANIPAC INC                  7100-000        N/A                   30.38         30.38    0.00

    M26    QUALITY FIRST MERCHANDISERS 7100-000         N/A                  291.00        291.00    0.00

    M27    EDWARD CARILLO               7100-000        N/A                  380.00        380.00    0.00

    M28    Sacramento Municipal Utility 7100-000        N/A              1,184.41         1,184.41   0.00
           District
    M29    BILLS GLASS CO               7100-000        N/A                  572.62        572.62    0.00

    M31    STERLING COMMERCE INC        7100-000        N/A              7,896.78         7,896.78   0.00

    M32    STERLING COMMERCE INC        7100-000        N/A             12,287.91        12,287.91   0.00

    M33    LVF ENTERPRISE               7100-000        N/A             52,893.00        52,893.00   0.00

    M34    GRAY LIFT INC                7100-000        N/A                  430.72        430.72    0.00

    M35    LAKE MICHIGAN MAILERS INC    7100-000        N/A                  288.50        288.50    0.00

    M38    AIR SOLUTIONS HAMILTON LTD   7100-000        N/A             11,957.41        11,957.41   0.00

    M40    A & A MOBILE AUTO REPAIR     7100-000        N/A              1,953.25         1,953.25   0.00

    M41    SA GER INC FOOD PRODUCTS     7100-000        N/A              9,373.60         9,373.60   0.00

    M42    MATSON AMERICA               7100-000        N/A             27,485.24        27,485.24   0.00

    M43    CITY OF BURLINGAME           7100-000        N/A                  125.00        125.00    0.00




UST Form 101-7-TDR (10/1/2010)
                       Case 08-12323-CSS           Doc 1460   Filed 03/29/19      Page 49 of 193

    M44    VORTEX INDUSTRIES INC        7100-000        N/A                  963.14        963.14    0.00

    M45    TOMLIN EQUIPMENT CO          7100-000        N/A              2,682.61         2,682.61   0.00

    M46    JOHN YOST                    7100-000        N/A              1,591.69             0.00   0.00

    M47    MASTER STORAGE RV MINI       7100-000        N/A                  150.00        150.00    0.00
           VEHICLE
    M48    ROY JASPER                   7100-000        N/A             67,408.89        67,408.89   0.00

    M50    Qwest Corporation            7100-000        N/A              2,105.92         2,105.92   0.00

    M51    Qwest Communications         7100-000        N/A              3,103.09         3,103.09   0.00
           Company, LLC
    M52    Gregory FxDaly               7100-000        N/A            N/A                    0.00   0.00

    M53    FLEX SOLUTIONS               7100-000        N/A              3,255.17         3,255.17   0.00

    M54    REGENT MOKENA LLC            7100-000        N/A             14,655.34        14,655.34   0.00

    M55    Western Conference of        7100-000        N/A            391,043.22       391,043.22   0.00
           Teamsters Pension Trust Fund
    M57    M O LOGISTICWORKS            7100-000        N/A             13,608.00        13,608.00   0.00

    M58    RICHARD L NEU                7100-000        N/A              2,354.72         2,094.72   0.00

    M59    SOUTHERN CALIFORNIA          7100-000        N/A             71,659.63        71,659.63   0.00

    M60    Chlarson Distributin, LLC & 7100-000         N/A             16,412.19        16,412.19   0.00
           Patricia Chlarson
    M61    OTTENS FLAVOURS             7100-000         N/A              2,267.17         2,267.17   0.00

    M62    JODY HARPER                  7100-000        N/A            N/A                    0.00   0.00

    M63    LAWRENCE MERKUR              7100-000        N/A            N/A                    0.00   0.00

    M65    Moutain Mist Water           7100-000        N/A                   92.88         92.88    0.00

    M66    Time Services, Inc.          7100-000        N/A             22,093.85        22,093.85   0.00

    M68    PROFESSIONAL BUILDING        7100-000        N/A                  742.40        742.40    0.00
           SERVICE
    M70U   WA State Department of Labor 7100-000        N/A              1,989.52         1,989.52   0.00
           & Industries
    M72    RIDLEYS FOOD CORP            7100-000        N/A                  320.44           0.00   0.00

    M73    SOS STAFFING                 7100-000        N/A              3,094.20         3,094.20   0.00

    M74    ADAMS & ASSOCIATES           7100-000        N/A              3,258.82         3,258.82   0.00

    M76    RIOH CROSSRDS MEDICAL        7100-000        N/A                  170.00        170.00    0.00

    M77U   Washington Teamsters Welfare 7100-000        N/A            N/A                9,700.23   0.00
           Trust Fund
    M79    NORTH PARK TRANSPORTATION    7100-000        N/A             42,140.08        42,140.08   0.00

    M80    T J LUPINACCI                7100-000        N/A              2,198.67         2,198.67   0.00

    M81    Pennsylvania Department of   7100-000        N/A                  599.00        599.00    0.00
           Revenue
    M82    EXTENDED STAY AMERICA        7100-000        N/A              2,090.26         2,090.26   0.00

    M83    Global Crossing Bankruptcy   7100-000        N/A              2,508.21         2,508.21   0.00
           Dept.
    M84    THOMAS & HOWARD COMPANY      7100-000        N/A                   21.60         21.60    0.00

    M85    ROBERTS TIRE SALES INC       7100-000        N/A                  960.08        960.08    0.00




UST Form 101-7-TDR (10/1/2010)
                        Case 08-12323-CSS           Doc 1460   Filed 03/29/19     Page 50 of 193

     M86    MARGARET LAMB                7100-000        N/A              1,039.16        1,039.16   0.00

     M87    BDO Seidman, LLP             7100-000        N/A             14,476.00       14,476.00   0.00

     M88    FOREST HILL GROCERY          7100-000        N/A                  52.60         52.60    0.00

     M90U   Western Conference of        7100-000        N/A            155,584.56      155,584.56   0.00
            Teamsters Pension Trust Fund
     M91    JIM R ATON RT NO 466         7100-000        N/A              9,652.44        9,652.44   0.00

     M92    JOSEPH CARATOZZOLO           7100-000        N/A            100,000.00            0.00   0.00

     M93    JIM R ATON RT NO 466         7100-000        N/A              9,652.44        9,652.44   0.00

     M94    Pallet World, Inc.           7100-000        N/A             53,841.83       53,841.83   0.00

     M95    Horizon Acturial Services    7100-000        N/A             15,135.19       15,135.19   0.00

     M96    VSP                          7100-000        N/A             18,255.24       18,255.24   0.00

     M98    CATHOLIC FAMILY COUNSELING   7100-000        N/A              4,025.00        4,025.00   0.00
            CNT
     M99    TOP GUN RETAIL SERVICES      7100-000        N/A             11,329.24       11,329.24   0.00

    1000    Philip D'Angelone            7100-000        N/A            101,229.88      101,229.88   0.00

    1002    John Cheney                  7100-000        N/A             48,434.22       48,434.22   0.00

    1004    Wachovia Capital Finance     7100-000        N/A         49,404,423.47            0.00   0.00
            Corp (New England)
    1005U   ROBERT FRANCESCHETTI         7100-000        N/A            N/A              18,285.39   0.00

    1006    Magic Cookie, Inc. (Katerina 7100-000        N/A            103,000.00      103,000.00   0.00
            Arbit)
    1007 -1 Pension Benefit Guaranty     7100-000        N/A          9,700,000.00            0.00   0.00
            Corp.
    1007 -2 Pension Benefit Guaranty     7100-000        N/A          9,700,000.00    9,700,000.00   0.00
            Corp.
    1008    Cristen Distributors Corp. 7100-000          N/A             43,000.00       43,000.00   0.00
            (Craig Wolfe)
    1009    Pension Benefit Guaranty     7100-000        N/A            N/A                   0.00   0.00
            Corp.
    1009 -2 Pension Benefit Guaranty     7100-000        N/A          4,227,159.64    4,227,159.64   0.00
            Corp.
    1010    Pension Benefit Guaranty     7100-000        N/A            N/A                   0.00   0.00
            Corp.
    1011U   CYNTHIA A MIDDLEMISS         7100-000        N/A            N/A              18,848.32   0.00

    1012    LAD OF ASHLAND LTD           7100-000        N/A          1,751,920.00    1,751,920.00   0.00

    1013U   Gary Boen                    7100-000        N/A            N/A              11,106.00   0.00

    1014    BERMAN ROSENBACH             7100-000        N/A            140,000.00      140,000.00   0.00

    1015    DEBORA L FORBES              7100-000        N/A             10,118.28       10,118.28   0.00

    1016    John Shaw                    7100-000        N/A             64,615.33       64,615.33   0.00

    1017    Gregory Zittel               7100-000        N/A             55,407.19       55,407.19   0.00

    1018    General Electric Capital     7100-000        N/A            442,849.78      442,849.78   0.00
            Corporation
    1019    General Electric Capital     7100-000        N/A            210,926.47      210,926.47   0.00
            Corporation
    1020    MARILYN BAHN & JURKOVICH     7100-000        N/A             25,363.78       25,363.78   0.00
            DOAK
    1022    SWIFT TRANSPORTATION         7100-000        N/A            108,710.55      108,710.55   0.00




UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS             Doc 1460   Filed 03/29/19      Page 51 of 193

    1024    CATTERTON PARTNERS V         7100-000        N/A            N/A                    0.00   0.00
            LP/COUNSEL FOR CATTERTON
    1026    Ellison Bakery, Inc.         7100-000        N/A          7,476,096.63     7,476,096.63   0.00

    1027    K&M DIST LLC                 7100-000        N/A              2,425.00        70,000.00   0.00

    1029    WILLIAM CALAJOE              7100-000        N/A            N/A                    0.00   0.00

    1030    Gregg Lighty                 7100-000        N/A             11,500.00        11,500.00   0.00

    1031    David Maxfield               7100-000        N/A             21,586.84        21,586.84   0.00

    1032U   U.S. Department of Labor     7100-000        N/A             52,491.45             0.00   0.00

    1033    U.S. Department of Labor     7100-000        N/A              6,141.42         6,141.42   0.00

    1034    U.S. Department of Labor     7100-000        N/A              4,263.27         4,263.27   0.00

    1035U   Tony Sparks                  7100-000        N/A            N/A               19,695.87   0.00

    1036    Health Care Service Corp dba 7100-000        N/A            876,840.33       876,840.33   0.00
            Blue Cross Blue Shield of IL
    1037    CITY OF ASHLAND              7100-000        N/A              8,479.90         8,479.90   0.00

    1038    J C COMMERCIAL CLEANING      7100-000        N/A              8,268.75         8,268.75   0.00

    1039    CASCADE MEDICAL ASSOCIATES   7100-000        N/A                  215.00        215.00    0.00

    1040    SUNNYGEM ALMONDS             7100-000        N/A             55,826.63        55,826.63   0.00

    1041U   El Sol Consulting LLC        7100-000        N/A             38,451.00       113,188.00   0.00

    1043    JACK K HERBEL                7100-000        N/A            N/A                    0.00   0.00

    1044    STARLA DAWN DARLING          7100-000        N/A          1,355,970.00        13,559.70   0.00

    1045    Joseph Vassallo              7100-000        N/A             53,826.28        53,826.28   0.00

    1046    Gotham Express Corp          7100-000        N/A             86,699.94        86,699.94   0.00

    1047    Health Care Service Corp dba 7100-000        N/A            876,840.33       876,840.33   0.00
            Blue Cross Blue Shield of IL
    1048    RICHARD D JACKSON            7100-000        N/A                  365.00        365.00    0.00

    1049    The Prudential Insurance     7100-000        N/A             43,266.60        43,266.60   0.00
            Company
    1050    JOHN NOON                    7100-000        N/A             79,273.82        79,273.82   0.00

    1051    Ross M. Heplin               7100-000        N/A             40,000.00        40,000.00   0.00

    1052    Tree of Life, Inc.           7100-000        N/A            463,621.79       463,621.79   0.00

    1053    Master Packaging, Inc.       7100-000        N/A            168,943.93       168,943.93   0.00

    1054    James Michael Chu            7100-000        N/A            N/A                    0.00   0.00

    1055    Craig H. Sakin               7100-000        N/A            N/A                    0.00   0.00

    1056    STRIVE LOGISTICS             7100-000        N/A            114,935.19       114,935.19   0.00

    1057    Mark Berwick                 7100-000        N/A            N/A                    0.00   0.00

    1058    Arkadin Inc.                 7100-000        N/A              5,898.81         5,898.81   0.00

    1059    William J Lynch              7100-000        N/A            N/A                    0.00   0.00

    1060    Nikhil K Thukral             7100-000        N/A            N/A                    0.00   0.00




UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS             Doc 1460   Filed 03/29/19      Page 52 of 193

    1061    Donald Stanners              7100-000        N/A            N/A                    0.00   0.00

    1062    Keith R Lively               7100-000        N/A            N/A                    0.00   0.00

    1063U   INLAND EMPIRE TEAMSTERS      7100-000        N/A                  703.87        703.87    0.00

    1064    JB Management LP             7100-000        N/A            223,859.42       223,859.42   0.00

    1065    CVS Caremark, Inc.           7100-000        N/A             46,864.18             0.00   0.00

    1065 -2 CVS Caremark, Inc.           7100-000        N/A             85,163.72        85,163.72   0.00

    1066    KEHE FOOD DISTRIBUTORS       7100-000        N/A            145,856.12       145,856.12   0.00

    1067    KOZYRA & HARTZ LLC           7100-000        N/A             21,389.70        21,389.70   0.00

    1068    Kuntzman Trucklines          7100-000        N/A              3,708.43         3,708.43   0.00

    1069    Kuntzman Brokerage Inc.      7100-000        N/A              2,744.13         2,744.13   0.00

    1070    Automotive Industries        7100-000        N/A            857,136.10       857,136.10   0.00
            Pension Plan
    1072U   ROBERT GAGNON                7100-000        N/A             75,000.00        75,000.00   0.00

    1073    SILCO                        7100-000        N/A                   87.86         87.86    0.00

    1074    TOPCO ASSOCIATES             7100-000        N/A              1,189.33         1,189.33   0.00

    1075    Wendy Ann Weber              7100-000        N/A             16,385.31        16,385.31   0.00

    1076    El Sol Consulting LLC        7100-000        N/A             38,451.00             0.00   0.00

    1077    Iforce, LLC                  7100-000        N/A             32,050.46        32,050.46   0.00

    1079    Automotive Industries       7100-000         N/A            857,136.10       857,136.10   0.00
            Pension Plan
    1080    ARMY AND AIR FORCE EXCH SVC 7100-000         N/A             26,806.29        26,806.29   0.00

    1081    IBM CREDIT LLC               7100-000        N/A            167,696.27             0.00   0.00

    1081 -2 IBM CREDIT LLC               7100-000        N/A            167,696.27       167,696.27   0.00

    1082    AAMCO TRANSMISSIONS          7100-000        N/A              1,751.71         1,751.71   0.00

    1083U   State of Georgia             7100-000        N/A                   92.34         92.34    0.00

    1084    ROTOPACK IMBALLAGGI FLESS    7100-000        N/A             57,116.20        57,116.20   0.00

    1087    BRECHBUHLER SCALES INC       7100-000        N/A                  295.60        295.60    0.00

    1089    HARTFORD FIRE INSURANCE CO   7100-000        N/A             17,257.34             0.00   0.00
            AS ASSGN OF HARTFORD
    1089 -2 HARTFORD FIRE INSURANCE CO   7100-000        N/A             17,980.77        17,980.77   0.00
            AS ASSGN OF HARTFORD
    1090    OKEY S LANGFORD              7100-000        N/A                  388.00        388.00    0.00

    1093    WELSH & ASSOCIATES           7100-000        N/A              4,714.00         4,714.00   0.00

    1094    BLAIN FARMS                  7100-000        N/A             81,225.40        81,225.40   0.00

    1095    FedEx Freight, Inc. fka      7100-000        N/A             12,797.18        12,797.18   0.00
            FedEx Freight East
    1096    New York State Department of 7100-000        N/A              1,015.01         1,015.01   0.00
            Taxation & Finance
    1097    FRANKLIN BAKER INC           7100-000        N/A             22,237.50        22,237.50   0.00

    1098    Delaware Secretary of State 7100-000         N/A                  516.94        516.94    0.00




UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS             Doc 1460   Filed 03/29/19      Page 53 of 193

    1102    PACIFIC GAS & ELECTRIC       7100-000        N/A            N/A                    0.00   0.00

    1105U   KILKS & KNOPIK, LLC          7100-000        N/A            N/A               27,004.00   0.00

    1106    MARGARET LAMB                7100-000        N/A              1,039.16         1,039.16   0.00

    1107    PennPac Company              7100-000        N/A             12,000.00        12,000.00   0.00

    1108    JB Hunt Transportaion, Inc. 7100-000         N/A             92,500.00        92,500.00   0.00

    1109    TERMINIX INTERNATIONAL, INC. 7100-000        N/A              8,201.07         8,201.07   0.00

    1110    OLD DOMINION FREIGHT LINE    7100-000        N/A             16,517.09        16,517.09   0.00
            INC
    1111    ROQUETTE AMERICA INC         7100-000        N/A             33,000.00        33,000.00   0.00

    1112    Sonoco Products Company      7100-000        N/A              9,000.00         9,000.00   0.00

    1113    ALL AMERICAN DIARY PRODUCTS 7100-000         N/A              8,900.00         8,900.00   0.00

    1114    GRAIN MILLERS, INC.          7100-000        N/A            125,000.00       125,000.00   0.00

    1115    HVH Transportation, Inc.     7100-000        N/A              5,000.00         5,000.00   0.00

    1117    Kathleen Neigel              7100-000        N/A             45,000.00        45,000.00   0.00

    1118    Mitsubishi International     7100-000        N/A              7,079.82         7,079.82   0.00

    1120    Mitsubishi International     7100-000        N/A             23,287.19        23,287.19   0.00

    1122    Aarhus Kairshamn USA, Inc.   7100-000        N/A            209,900.00       209,900.00   0.00

    1123    Mother Murphy's              7100-000        N/A             26,085.17        26,085.17   0.00
            Laboratories, Inc.
    1124    MICHIGAN SUGAR COMPANY       7100-000        N/A             50,000.00        50,000.00   0.00

    1125    The Staffing Soluntions      7100-000        N/A             10,000.00        10,000.00   0.00
            Group, Inc.
    1126    ESTES EXPRESS LINES          7100-000        N/A             40,000.00        40,000.00   0.00

    1127    Ellison Bakery, Inc.         7100-000        N/A            237,500.00       237,500.00   0.00

    1129    ACCOUNTEMPS DIV. of Robert   7100-000        N/A             19,583.77        19,583.77   0.00
            Half International
    1130    ROBERT HALF MGMT             7100-000        N/A             11,854.38        11,854.38   0.00
            RESOURCES/DIV. OF ROBERT
    1131    Pacer Transportation         7100-000        N/A            452,731.09       452,731.09   0.00
            Solution
    1132U   OHIO DEPT OF JOB & FAMILY    7100-000        N/A              6,789.32             0.00   0.00
            SERV
    1133    BLOMMER CHOCOLATE COMPANY    7100-000        N/A             40,000.00        40,000.00   0.00

    1134    MATSON AMERICA              7100-000         N/A             20,000.00        20,000.00   0.00
            TRANSPORTATION SERVICES,LLC
    1135    H. C. BRILL COMPANY, INC.   7100-000         N/A             52,000.00        52,000.00   0.00

    1136U   Teamsters Insurance &        7100-000        N/A             40,679.00        40,679.00   0.00
            Welfare Fund
    1146U   Teamsters Miscellaneous      7100-000        N/A             11,959.63        11,959.63   0.00
            Security Trust Fund
    M100    Plante & Moran, PLLC         7100-000        N/A             15,743.18        15,743.18   0.00

    M101    CITY OF OXNARD               7100-000        N/A                  330.70        330.70    0.00

    M103    NICK DECORTE                 7100-000        N/A            225,000.00       225,000.00   0.00

    M106    SYNERGY SYSTEMS INC          7100-000        N/A                  259.05        259.05    0.00




UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS             Doc 1460   Filed 03/29/19      Page 54 of 193

    M111    ROY MARQUEZ                  7100-000        N/A            N/A                    0.00   0.00

    M113    Ahold USA, INc.              7100-000        N/A             25,402.66        25,402.66   0.00

    M114    KAREN VACHON                 7100-000        N/A              1,383.28             0.00   0.00

    M118    AVATAR CORPORATION           7100-000        N/A             33,082.00        33,082.00   0.00

    M119U   Jeffrey A Egeland            7100-000        N/A             28,841.65        28,841.65   0.00

    M119U   JEFFREY A. EGELAND           7100-000        N/A             28,841.65        28,841.65   0.00

    M121    SOFTLANDING SYSTEMS INC      7100-000        N/A             13,467.18        13,467.18   0.00

    M122    Larry E. Cunningham          7100-000        N/A             11,769.60        11,769.60   0.00

    M125    B&K Distributing             7100-000        N/A              1,220.03             0.00   0.00

    M125 -2 B&K Distributing             7100-000        N/A              3,445.00         3,445.00   0.00

    M126    SUSAN M FLYNN                7100-000        N/A              4,636.80         4,636.80   0.00

    M127    C.H. Robinson Worldwide,     7100-000        N/A            808,377.08       808,377.08   0.00
            Inc.
    M128U   ANNABEL INVESTMENT COMPANY   7100-000        N/A            111,530.21       111,530.21   0.00

    M129    MADAME JOHANNE LEGAULT       7100-000        N/A            N/A                    0.00   0.00

    M130    FLEET SERVICE                7100-000        N/A              6,098.89         6,098.89   0.00

    M131    C & D DISTRIBUTING           7100-000        N/A              7,000.00         7,000.00   0.00

    M132    SMC                          7100-000        N/A              1,615.11         1,615.11   0.00

    M133U   GREG TUCKER                  7100-000        N/A            N/A                2,308.10   0.00

    M135    DENNIS C HAMILTON            7100-000        N/A              2,293.00         2,293.00   0.00

    M136    J & J SNACKS                 7100-000        N/A            145,542.98       145,542.98   0.00

    M137    NEVADA POWER COMPANY d/b/a   7100-000        N/A              1,226.86         1,226.86   0.00
            NV ENERGY
    M138    Wendy R. Carter              7100-000        N/A              4,669.27         4,669.27   0.00

    M139    OHIO DEPT OF JOB & FAMILY    7100-000        N/A            N/A                    0.00   0.00
            SERV
    M140    Zurich American Insurance    7100-000        N/A            881,059.00       881,059.00   0.00
            Company
    M141    HERRON FOODS LLC             7100-000        N/A             20,046.14        20,046.14   0.00

    M142    Robert Z. Whitcomb           7100-000        N/A              3,200.00             0.00   0.00

    M143    BLUE SKY PALLET              7100-000        N/A              9,192.75         9,192.75   0.00

    M145    PHYSIOTHERAPY HEALTH         7100-000        N/A              7,040.00         7,040.00   0.00
            INSTITUTE
    M146    City of Las Vegas            7100-000        N/A                  322.00        322.00    0.00

    M147    KIRIN FLEXIBLE PACKAGING INC 7100-000        N/A            995,457.89       995,457.89   0.00

    M148    PATTY S JARRATT              7100-000        N/A              4,445.00         4,445.00   0.00

    M149    PATTY S JARRATT              7100-000        N/A              7,204.80         7,204.80   0.00

    M150U   Department of the Treasury   7100-000        N/A            118,286.67       118,286.67   0.00

    M151    United Parcel Service        7100-000        N/A              4,450.28         4,450.28   0.00




UST Form 101-7-TDR (10/1/2010)
                         Case 08-12323-CSS          Doc 1460   Filed 03/29/19    Page 55 of 193

    M152    United Parcel Service        7100-000        N/A             22,198.68      22,198.68   0.00

    M153    Tri-Pacific Heating          7100-000        N/A               505.00         505.00    0.00

    M154    CHOOLJIAN BROS PACKING CO    7100-000        N/A             73,719.80      73,719.80   0.00

    M155    PIRAK STUDIOS LIMITED        7100-000        N/A             14,125.00      14,125.00   0.00

    M158    BANKRUPTCY SERVICES LLC      7100-000        N/A              1,760.70       1,760.70   0.00

    M159    SECURITY PLUS MINI & RV      7100-000        N/A               399.00         399.00    0.00

    M160    CIT Technology Financing     7100-000        N/A             16,243.53      16,243.53   0.00
            Services, Inc.
    M161    LARRY WILBOURN               7100-000        N/A             10,748.00      10,748.00   0.00

    M162    Randy Brogan                 7100-000        N/A              4,244.55       4,244.55   0.00

    M163    Old Dominion Freight Line    7100-000        N/A             18,788.86      18,788.86   0.00
            Inc
    M164    LINDA J HAYNES               7100-000        N/A              4,636.80           0.00   0.00

    M165    Vons Companies Inc-Safeway   7100-000        N/A             11,871.57      11,871.57   0.00
            Inc.
    M166    BDI                          7100-000        N/A              3,515.54       3,515.54   0.00

    M167    MARKMAN INC                  7100-000        N/A               929.25         929.25    0.00

    M169    SALES BUILDERS MARKETING     7100-000        N/A             35,911.83      35,911.83   0.00

    M171    COWEN TRUCK LINE INC         7100-000        N/A            314,658.61     314,658.61   0.00

    M172    PATTY S JARRATT              7100-000        N/A             35,314.10      35,314.10   0.00

    M173    MILLER SNACK DISTRIBUTING    7100-000        N/A             20,592.50      20,592.50   0.00

    M174U   WENDELL L SEXTON             7100-000        N/A             30,168.00      30,168.00   0.00

    M178    Friendly Motors dba Friendly 7100-000        N/A             10,555.60      10,555.60   0.00
            Chevorlet of Puyallup
    M179U   Georgia Department of        7100-000        N/A                92.34          92.34    0.00
            Revenue
    M181    ROBERT C MORGAN              7100-000        N/A             84,500.00      84,500.00   0.00

    M183    B&K Distributing             7100-000        N/A             14,511.00           0.00   0.00

    M184    GOLDSWORTHY CHIROPRACTIC &   7100-000        N/A               559.39         559.39    0.00

    M186    WENDLAND AUTO REPAIR         7100-000        N/A              2,364.10       2,364.10   0.00

    M187    BC EQUITIES LP               7100-000        N/A            313,341.51     313,341.51   0.00

    M188    CORLETT & DITTMER LLC        7100-000        N/A              1,047.19       1,047.19   0.00

    M189    ANDREA KAY BOWEN             7100-000        N/A              4,457.60           0.00   0.00

    M190U   ROBERT WHITE                 7100-000        N/A              6,375.80       6,375.80   0.00

    M192    SACRAMENTO COUNTY TX         7100-000        N/A               246.56         246.56    0.00
            COLLECTOR
    M193    Randys Candys                7100-000        N/A             53,142.18      53,142.18   0.00

    M194    US EQUAL OPPORTUNITY         7100-000        N/A             53,142.18      53,142.18   0.00
            COMMISSION
    M195    THOMAS HOGAN                 7100-000        N/A              4,325.01       4,325.01   0.00

    M196    DIANE BEBB                   7100-000        N/A               713.00         713.00    0.00




UST Form 101-7-TDR (10/1/2010)
                         Case 08-12323-CSS          Doc 1460   Filed 03/29/19      Page 56 of 193

    M197    Wayne Bebb                   7100-000        N/A              2,172.63          2,172.63   0.00

    M199    CURTIS MALLET PREVOST COLT & 7100-000        N/A              5,442.94          5,442.94   0.00

    M200    Liberty Mutual Insurance     7100-000        N/A              2,380.00          2,380.00   0.00
            Company
    M201    COLE SCHOTZ MEISEL FORMAN    7100-000        N/A            N/A                     0.00   0.00

    M203    TFI Brent Wells              7100-000        N/A             46,430.90        46,430.90    0.00

    M204    Supplemental Income 401(k)   7100-000        N/A              2,531.76          2,531.76   0.00
            Plan (NY Life Investmen
    M205    TFI Brent Wells              7100-000        N/A            N/A                     0.00   0.00

    M207    Crown Credit Company         7100-000        N/A             25,102.50        25,102.50    0.00

    M209    Pension Benefit Guaranty     7100-000        N/A            N/A                     0.00   0.00
            Corp.
    M210    Pension Benefit Guaranty     7100-000        N/A            N/A                     0.00   0.00
            Corp.
    M211    Pension Benefit Guaranty     7100-000        N/A          9,700,000.00      9,700,000.00   0.00
            Corp.
    M212    MARILYN BAHN & JURKOVICH     7100-000        N/A             25,363.78        25,363.78    0.00
            DOAK
    M213    WACHOVIA CAP FINANCE CORP    7100-000        N/A         49,404,423.47     49,404,423.47   0.00
            NEW
    M214    SWIFT TRANSPORTATION         7100-000        N/A             55,135.72        55,135.72    0.00

    M215U   Northern California Bakery   7100-000        N/A            180,970.66       180,970.66    0.00
            Drivers Security Fund
    M217    Catterton Partners V         7100-000        N/A            N/A                     0.00   0.00
            LP/Catterton Partners
    M218    RICK PUNDT                   7100-000        N/A             14,522.19              0.00   0.00

    M219    BLOMMER CHOCOLATE CO         7100-000        N/A            167,593.05       167,593.05    0.00

    M220    WILLIAM CALAJOE              7100-000        N/A            N/A                     0.00   0.00

    M221    SUNNYGEM ALMONDS             7100-000        N/A             55,826.63        55,826.63    0.00

    M222    DEPENDABLE HIGHWAY EXPRESS   7100-000        N/A              7,657.27          7,657.27   0.00

    M223    JACK K HERBEL                7100-000        N/A                  587.00         587.00    0.00

    M225    GEORGE W KNOBLOCH            7100-000        N/A            474,533.62              0.00   0.00

    M226    MARK A MULTER                7100-000        N/A             33,473.08              0.00   0.00

    M227    RICHARD D JACKSON            7100-000        N/A                  170.90         170.90    0.00

    M228    Ross M. Heplin               7100-000        N/A                  904.27         904.27    0.00

    M229    John C Hansen                7100-000        N/A              6,710.98          6,710.98   0.00

    M230    Nikhil K. Thukral            7100-000        N/A            N/A                     0.00   0.00

    M231    James Michael Chu            7100-000        N/A            N/A                     0.00   0.00

    M232    Craig H. Sakin               7100-000        N/A            N/A                     0.00   0.00

    M233    William J Lynch              7100-000        N/A            N/A                     0.00   0.00

    M234    Mark Berwick                 7100-000        N/A            N/A                     0.00   0.00

    M235    Keith R. Lively              7100-000        N/A            N/A                     0.00   0.00

    M236    Donald Stanners              7100-000        N/A            N/A                     0.00   0.00




UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS             Doc 1460     Filed 03/29/19      Page 57 of 193

    M237    INLAND EMPIRE TEAMSTERS      7100-000        N/A                8,360.67         8,360.67   0.00

    M238    North Market Center, LP      7100-000        N/A              102,851.76       102,851.76   0.00

    M239    CVS Caremark, Inc.           7100-000        N/A               46,864.18        46,864.18   0.00

    M240    Longs Drug Stores of         7100-000        N/A               23,369.37        23,369.37   0.00
            California, LLC
    M241    WILLIAM K BOTTOM             7100-000        N/A                    456.31        456.31    0.00

    M242    ALL WAYS COOKIES             7100-000        N/A               25,000.00        25,000.00   0.00

    M243    N J Sweeping & Maint.        7100-000        N/A               12,897.28        12,897.28   0.00

    M244    WOODCLIFF WEST INDUSTRIAL    7100-000        N/A               11,890.60        11,890.60   0.00

    M245    MOLLIE STONES                7100-000        N/A                    393.66        393.66    0.00

    M247    AAMCO TRANSMISSIONS          7100-000        N/A                1,751.71         1,751.71   0.00

    M251    HARTFORD FIRE INSURANCE CO   7100-000        N/A               17,257.34             0.00   0.00
            AS ASSGN OF HARTFORD
    M251 -2 HARTFORD FIRE INSURANCE CO   7100-000        N/A               17,980.77        17,980.77   0.00
            AS ASSGN OF HARTFORD
    M252    City & County of San         7100-000        N/A               14,834.80             0.00   0.00
            Francisco
    M254    City & County of San         7100-000        N/A                    185.00        185.00    0.00
            Francisco
    M255    CITY OF PASADENA             7100-000        N/A                1,383.45         1,383.45   0.00

    M258    Robert B Flynn Jr.           7100-000        N/A              125,000.00       125,000.00   0.00

    M264    ADVANCED AUTO CENTER         7100-000        N/A                1,389.21         1,389.21   0.00

    M265    Kraft Food Global Inc.       7100-000        N/A            1,079,970.62     1,079,970.62   0.00

    M269U   Kentucky Department of       7100-000        N/A                    294.00        294.00    0.00
            Revenue
    M271    ANDREA KAY BOWEN             7100-000        N/A              N/A                    0.00   0.00

   661-3U   Roy Marquez                  7100-000        N/A              N/A                1,982.55   0.00

  M156-2U   Timothy L. Jones             7100-000        N/A              192,050.00       192,050.00   0.00

 NOTFILED   1SYNC, INC                   7100-000         13,875.00       N/A                  N/A      0.00
            PO BOX 71-3883
 NOTFILED   21C OATS LLC                 7100-000          5,807.60       N/A                  N/A      0.00
             PO BOX 10
 NOTFILED   A & A MOBILE AUTO REPAIR     7100-000          1,993.00       N/A                  N/A      0.00
            545 MARSHALL AVENUE
 NOTFILED   A TO Z FIRE PROTECTION CO    7100-000              870.90     N/A                  N/A      0.00
            13505 YORBA AVE UNIT E
 NOTFILED   AAMCO OF GRESHAM             7100-000          1,094.90       N/A                  N/A      0.00
            18130 S.E. DIVISION ST.
 NOTFILED   AAMCO TRANSMISSION           7100-000          2,820.52       N/A                  N/A      0.00
            2929 RUCKER AVE
 NOTFILED   AARHUS KARLSHAMN USA INC     7100-000          9,900.00       N/A                  N/A      0.00
            PO BOX 8500-5850
 NOTFILED   AARON TARDY                  7100-000              134.22     N/A                  N/A      0.00
            1607 HOLIDAY LANE   PORTAGE,
 NOTFILED   ABER'S TRUCK CENTER          7100-000          5,359.99       N/A                  N/A      0.00
            1729 CLAREMONT AVENUE
 NOTFILED   ABF FREIGHT SYSTEM           7100-000         62,631.66       N/A                  N/A      0.00
            1305 N 27TH AVE
 NOTFILED   ABF FREIGHT SYSTEMS PO BOX 7100-000            1,158.02       N/A                  N/A      0.00
            47
 NOTFILED   ABOVE & BEYOND HEAT &COOL    7100-000              336.41     N/A                  N/A      0.00
            INC



UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS             Doc 1460     Filed 03/29/19   Page 58 of 193

 NOTFILED   AC NIELSEN                   7100-000         67,381.36       N/A             N/A      0.00
            PO BOX 88956
 NOTFILED   ACCOUNTEMPS                  7100-000         19,583.77       N/A             N/A      0.00
            12400 COLLECTIONS CENTER
 NOTFILED   ACOM SOLUTIONS INC           7100-000              424.00     N/A             N/A      0.00
            2850 E 29TH STREET
 NOTFILED   ACORN GAS CO.                7100-000              318.23     N/A             N/A      0.00
            908 S 27TH AVE
 NOTFILED   ACORN GAS CO.                7100-000          1,325.86       N/A             N/A      0.00
            908 S 27TH AVE
 NOTFILED   ADAM HONEGGER                7100-000          3,068.82       N/A             N/A      0.00
            25617 E CENTRAL NEWMAN LAKE,
 NOTFILED   ADAMS & ASSOCIATES           7100-000         32,690.89       N/A             N/A      0.00
            PO BOX 271569
 NOTFILED   ADM COCOA P O BOX 92572      7100-000              371.77     N/A             N/A      0.00
            CHICAGO, IL 606752572
 NOTFILED   ADMIN. UNEMPLOY. COMPEN.     7100-000              836.85     N/A             N/A      0.00
            STATE OF CONNECTICUT
 NOTFILED   ADMIRAL EXCHANGE             7100-000               45.31     N/A             N/A      0.00
            1443 UNION STREET
 NOTFILED   ADT SECURITY SERVICES        7100-000              135.29     N/A             N/A      0.00
            PO BOX 371490
 NOTFILED   ADT SECURITY SERVICES INC    7100-000               90.62     N/A             N/A      0.00
            PO BOX 371956
 NOTFILED   ADVANCED AUTO CENTER 270     7100-000          1,389.21       N/A             N/A      0.00
            AVIADOR UNIT A
 NOTFILED   ADVOCATE OCCUPATIONAL HEALTH 7100-000              255.50     N/A             N/A      0.00
             205 W TOUHY, SUITE 104
 NOTFILED   AIB INTERNATIONAL            7100-000          2,354.06       N/A             N/A      0.00
            PO BOX 3999
 NOTFILED   AISLE ONE MERCHANDISING 2601 7100-000         19,226.46       N/A             N/A      0.00
            SATURN ST #302
 NOTFILED   AKRON BELTING 1244 HOME      7100-000          2,637.81       N/A             N/A      0.00
            AVENUE AKRON, OH 443102511
 NOTFILED   ALAN DEVOLL 216 CHESTNUT     7100-000              220.46     N/A             N/A      0.00
            COURT SAN
 NOTFILED   ALAN HORITA 1364 GOLDEN      7100-000              160.11     N/A             N/A      0.00
            PLOVER
 NOTFILED   ALAN KERBER 910 OAK DRIVE    7100-000          3,041.67       N/A             N/A      0.00
            N.E.
 NOTFILED   ALED AUTO & TRUCK 538 MARTIN 7100-000          1,219.48       N/A             N/A      0.00
            AVE SUITE-A
 NOTFILED   ALL AMERICAN DAIRY PRODUCTS 7100-000          26,700.00       N/A             N/A      0.00
            100 DEERFIELD LAND SUITE 250
 NOTFILED   ALL AMERICAN HEATING & A/C 7100-000                255.00     N/A             N/A      0.00
            1090 5TH ST. STE. 101
 NOTFILED   ALLAN KELLEY 29734 MORGAN RD 7100-000          2,153.97       N/A             N/A      0.00

 NOTFILED   ALLIED INDUSTRIAL EQUIP      7100-000          1,523.58       N/A             N/A      0.00
            P.O. BOX 17400
 NOTFILED   ALLIED WASTE SERVICES #210 7100-000                907.40     N/A             N/A      0.00
            P.O. BOX 78440
 NOTFILED   ALLIED WASTE SERVICES #346 7100-000                663.74     N/A             N/A      0.00
             P.O. BOX 9001099
 NOTFILED   ALLIED WASTE SERVICES #922 7100-000                636.55     N/A             N/A      0.00
            SACRAMENTO
 NOTFILED   ALLIED WASTER SERIVES #226 7100-000           13,546.65       N/A             N/A      0.00
             PO BOX 9001099
 NOTFILED   AMEREN UE P.O. BOX 66529     7100-000              673.96     N/A             N/A      0.00
            ST. LOUIS, MO 63166
 NOTFILED   AMERICAN EXPRESS PO BOX 2855 7100-000          4,106.92       N/A             N/A      0.00

 NOTFILED   AMERICAN EXPRESS TRAVEL     7100-000           3,490.65       N/A             N/A      0.00
            RELATED SERVICES PO BOX
 NOTFILED   AMERICAN EXPRESS TRAVEL     7100-000          42,623.90       N/A             N/A      0.00
            RELATED SERVICES PO BOX
 NOTFILED   AMERICAN IMPORTING CO. NW   7100-000         unknown          N/A             N/A      0.00
            5722 PO BOX 1450



UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS             Doc 1460     Filed 03/29/19   Page 59 of 193

 NOTFILED   AMERICAN PAYROLL ASSOC.      7100-000              195.00     N/A             N/A      0.00
            660 N MAIN SUITE 100
 NOTFILED   AMERICAN STORAGE TRAILER     7100-000              361.74     N/A             N/A      0.00
            LEASING INC
 NOTFILED   AMERICRANE & HOIST CORP      7100-000          4,839.65       N/A             N/A      0.00
            (PERF. ELECTRIC SERV.)
 NOTFILED   AMERIGAS - BLOOMINGTON       7100-000              427.04     N/A             N/A      0.00
             P.O. BOX 7155
 NOTFILED   AMERIGAS - SAN DIEGO         7100-000              276.92     N/A             N/A      0.00
            P.O. BOX 7155
 NOTFILED   AMERIGAS LAS VEGAS           7100-000               55.93     N/A             N/A      0.00
             P.O. BOX 7155
 NOTFILED   AMERIGAS MODESTO             7100-000              317.19     N/A             N/A      0.00
            P.O. BOX 7155
 NOTFILED   AMERIGAS SAN JOSE            7100-000              791.60     N/A             N/A      0.00
            P.O. BOX 7155
 NOTFILED   AMERIGAS-GARDENA             7100-000          1,388.71       N/A             N/A      0.00
            5402
 NOTFILED   AMERIGAS-MANSFIELD           7100-000          2,564.14       N/A             N/A      0.00
            DEPT 0140 PALATINE, IL
 NOTFILED   AMERIGAS-SACRAMENTO          7100-000              798.76     N/A             N/A      0.00
            P.O. BOX 7155 PASADENA, CA
 NOTFILED   AMPCO SYSTEM PARKING 80 W    7100-000          5,840.00       N/A             N/A      0.00
            MICHIGAN AVE
 NOTFILED   ANPESIL, LLC 7001 ANPESIL    7100-000              500.00     N/A             N/A      0.00
            NORTH BERGEN, NJ 07047
 NOTFILED   ANTHONY DESJARDIN 28B DEBRA 7100-000           3,132.41       N/A             N/A      0.00
            TERRACE
 NOTFILED   ANYTHING DIESEL              7100-000          5,587.40       N/A             N/A      0.00
            300 MUIR MILL RD WILLITS, CA
 NOTFILED   APS ARIZONA PUBLIC SERVICE 7100-000            3,371.88       N/A             N/A      0.00
            P.O. BOX 2906
 NOTFILED   AQUA CHILL, INC #4 P.O. BOX 7100-000                75.82     N/A             N/A      0.00
            24719
 NOTFILED   ARAMARK PO BOX 7247-0342     7100-000              230.57     N/A             N/A      0.00
            PHILADELPHIA, PA 191700342
 NOTFILED   ARAMARK UNIFORM SERVICES     7100-000               71.73     N/A             N/A      0.00
            P.O. BOX 20969 PORTLAND, OR
 NOTFILED   ARAMARK UNIFORM SERVICES     7100-000              752.86     N/A             N/A      0.00
            1900 PROGRESS AVE COLUMBUS,
 NOTFILED   ARCHIVESONE INC PO BOX 13005 7100-000          1,439.52       N/A             N/A      0.00
            LEWISTON, ME 042439505
 NOTFILED   ARCTIC EXPRESS TAB BANK P.O. 7100-000          8,244.30       N/A             N/A      0.00
            BOX 150290 OGDEN, UT
 NOTFILED   ARIENNE ASSOCIATES 4341      7100-000          3,859.90       N/A             N/A      0.00
            SOUTH WESTNEDGE AVE SUITE
 NOTFILED   ARKADIN INC 4341 SOUTH       7100-000          5,822.08       N/A             N/A      0.00
            WESTNEDGE AVE SUITE 2212
 NOTFILED   ARMSTRONG ARMSTRONG CABLE    7100-000              179.62     N/A             N/A      0.00
            SERV PO BOX 747087
 NOTFILED   ART FOSTER FOSTER PACHECO    7100-000          3,000.00       N/A             N/A      0.00
            PROPERTY 412 PONDEROSA COURT
 NOTFILED   ART PRINTING COMPANY 147 E 7100-000                398.18     N/A             N/A      0.00
            SECOND STREET
 NOTFILED   ASHLAND AREA CHAMB OF        7100-000          1,893.00       N/A             N/A      0.00
            COMMERCE 10 W SECOND, 2ND
 NOTFILED   ASHLAND COUNTY RECYCLING CTR 7100-000               40.00     N/A             N/A      0.00
            1270 MIDDLE ROWSBURG ROAD
 NOTFILED   ASHLAND COUNTY TREASURER     7100-000        198,865.76       N/A             N/A      0.00
            ATTN: CINDY FUNK 142 WEST
 NOTFILED   ASHLAND MUNICIPAL INCOME TAX 7100-000         22,927.02       N/A             N/A      0.00
            218 LUTHER ST
 NOTFILED   ASHLAND MUNICIPAL INCOME TAX 7100-000              476.92     N/A             N/A      0.00
            218 LUTHER ST
 NOTFILED   ASHLAND PUBLISHING COMPANY 7100-000                 29.45     N/A             N/A      0.00
            40 E 2ND ST
 NOTFILED   ASTORIA FAST LUBE & OIL 460 7100-000                42.45     N/A             N/A      0.00
            W. MARINE DRIVE



UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS             Doc 1460     Filed 03/29/19   Page 60 of 193

 NOTFILED   AT & T PAYMENT CENTER        7100-000              867.47     N/A             N/A      0.00
            SACRAMENTO, CA 958870001
 NOTFILED   AT & T - UNIVERSAL BILLER    7100-000              136.52     N/A             N/A      0.00
            PAYMENT CENTER
 NOTFILED   AT&T PAYMENT CENTER          7100-000               79.05     N/A             N/A      0.00
            SACRAMENTO, CA 958870001
 NOTFILED   AT&T P.O. BOX 13148          7100-000         39,725.26       N/A             N/A      0.00
            NEWARK, NJ 071015648
 NOTFILED   AT&T PO BOX 8100             7100-000          2,037.43       N/A             N/A      0.00
            AURORA, IL 605078100
 NOTFILED   AT&T                         7100-000          2,246.60       N/A             N/A      0.00
            GLOBAL SERVICES CANADA CO PO
 NOTFILED   AT&T LONG DISTANCE           7100-000         28,141.47       N/A             N/A      0.00
            PO BOX 5017
 NOTFILED   ATKINSON-CRAWFORD SALES      7100-000              182.19     N/A             N/A      0.00
            11000 STANCLIFF SUITE 150
 NOTFILED   AUTOMOTIVE INDUSTRIES        7100-000         48,403.52       N/A             N/A      0.00
            PENSION PLAN 1640 SOUTH LOOP
 NOTFILED   AUTOMOTIVE INDUSTRIES 1640 7100-000          927,403.91       N/A             N/A      0.00
            SOUTH LOOP ROAD
 NOTFILED   AUTOMOTIVE RENTALS           7100-000              102.14     N/A             N/A      0.00
            P.O. BOX 8500-4375
 NOTFILED   AUTOMOTIVE RENTALS, INC      7100-000              164.16     N/A             N/A      0.00
            PO BOX 8500-4375
 NOTFILED   AUTOS INTERNATIONAL          7100-000               79.75     N/A             N/A      0.00
            2201 COMMERCE AVE.
 NOTFILED   AVATAR CORPORATION           7100-000         32,938.20       N/A             N/A      0.00
            6479 RELIABLE PARKWAY
 NOTFILED   AVAYA INC DEUTSCHE BANK      7100-000               96.16     N/A             N/A      0.00
            PO BOX 5125
 NOTFILED   AVIZENT                      7100-000          3,025.00       N/A             N/A      0.00
            P O BOX 182364
 NOTFILED   B & C UNION & IND. INT'L     7100-000        246,658.00       N/A             N/A      0.00
            HEALTH BENEFITS & PENSION
 NOTFILED   B & P TOWING INC.            7100-000              427.50     N/A             N/A      0.00
            P.O. BOX 59157
 NOTFILED   BACKTRACK EMPLOYMENT         7100-000              157.00     N/A             N/A      0.00
            SCREENING 8850 TYLER BLVD
 NOTFILED   BAKER PERKINS INC            7100-000              390.48     N/A             N/A      0.00
            3223 KRAFT AVENUE
 NOTFILED   BAKER PROPERITIES ASHLAND    7100-000          2,500.00       N/A             N/A      0.00
            1130 RIFFEL ROAD
 NOTFILED   BAKER'S MANAGEMENT INC       7100-000               51.34     N/A             N/A      0.00
            ATTN:SUSAN - A/P
 NOTFILED   BAKERY AND CONFECTIONERY     7100-000       6,087,234.29      N/A             N/A      0.00
            10401 CONNECTICUT AVENUE
 NOTFILED   BARBARA J. SCHURING          7100-000              567.62     N/A             N/A      0.00
            773 GLENVIEW DRIVE
 NOTFILED   BARRY CALLEBAUT USA INC      7100-000        104,721.84       N/A             N/A      0.00
            2144 PAYSPHERE CIRCLE
 NOTFILED   BARRY NELSON                 7100-000              465.27     N/A             N/A      0.00
            1185 LIME RIDGE DRIVE
 NOTFILED   BARRY RUSE                   7100-000               66.80     N/A             N/A      0.00
            13310 WAVERLY DRIVE
 NOTFILED   BARRY WAGNER                 7100-000              880.33     N/A             N/A      0.00
            706 N WILLIAMS AVE
 NOTFILED   BARRY WAGONER 11291 FAIRFAX 7100-000               882.30     N/A             N/A      0.00
            CT
 NOTFILED   BARTLEY & BOLIN INC          7100-000          5,074.40       N/A             N/A      0.00
            1242 CO RD 1475
 NOTFILED   BATTLE CREEK CITY TREASURER 7100-000           2,912.77       N/A             N/A      0.00
             PO BOX 1982
 NOTFILED   BAY ALARM COMPANY            7100-000          1,431.29       N/A             N/A      0.00
            P.O. BOX 7137
 NOTFILED   BC EQUITIES                  7100-000         23,816.87       N/A             N/A      0.00
            750 TRADE CENTER WAY, STE
 NOTFILED   BC FLOWER SHOP               7100-000              164.30     N/A             N/A      0.00
            709 COLUMBIA AVENUE EAST



UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS             Doc 1460     Filed 03/29/19   Page 61 of 193

 NOTFILED   BDI                          7100-000          3,515.54       N/A             N/A      0.00
            PO BOX 6128
 NOTFILED   BDO SEIDMAN LLP ACCOUNTANTS 7100-000          14,746.00       N/A             N/A      0.00
            AND CONSULTANTS
 NOTFILED   BEHNKE WAREHOUSE             7100-000          8,248.80       N/A             N/A      0.00
            PO BOX 2102
 NOTFILED   BELL BOYD & LLOYD THREE      7100-000              459.39     N/A             N/A      0.00
            FIRST NATIONAL PL
 NOTFILED   BENLIN DISTRIBUTION SERVICE 7100-000               126.00     N/A             N/A      0.00
            2769 BROADWAY
 NOTFILED   BENNETT'S AUTO SERVICE       7100-000         14,777.41       N/A             N/A      0.00
            385 WILLOW STREET
 NOTFILED   BERBERIAN NUT CO             7100-000        122,482.50       N/A             N/A      0.00
            6100 WILLSON LANDING RD
 NOTFILED   BERTOLOTTI MODESTO DISPOSAL 7100-000               228.54     N/A             N/A      0.00
            P.O. BOX 157
 NOTFILED   BESCO WATER TREATMENT INC    7100-000              622.25     N/A             N/A      0.00
            PO BOX 1309
 NOTFILED   BEST BRANDS CORP NW          7100-000          7,491.50       N/A             N/A      0.00
            5750
 NOTFILED   BEST WAY                     7100-000              555.12     N/A             N/A      0.00
            MAIN STREET
 NOTFILED   BEST WESTERN-HERITAGE INN    7100-000              964.65     N/A             N/A      0.00
            25 HERITAGE LANE
 NOTFILED   BETH HOLLINGSWORTH           7100-000              122.89     N/A             N/A      0.00
            20190 ARLINGTON DRIVE
 NOTFILED   BIG O TIRES #82              7100-000          1,015.52       N/A             N/A      0.00
            796 E. MONO WAY
 NOTFILED   BILL CLARK TRUCK LINE, INC. 7100-000           3,204.54       N/A             N/A      0.00
            311 6TH STREET
 NOTFILED   BILL'S GLASS CO. 21017 67TH 7100-000               515.97     N/A             N/A      0.00
            AVE. W. LYNNWOOD, WA 98036
 NOTFILED   BLAIN FARMS 1240 E. CALDWELL 7100-000         63,325.40       N/A             N/A      0.00
            VISALIA CA 93292
 NOTFILED   BLOMMER CHOCOLATE CO         7100-000        173,255.61       N/A             N/A      0.00
             P.O. BOX 7777
 NOTFILED   BLUE CHIP EXTERMINATING      7100-000               72.00     N/A             N/A      0.00
            1623 HEADLAND DR
 NOTFILED   BOB BROOKS COMPUTER SALES    7100-000          1,395.36       N/A             N/A      0.00
            INC
 NOTFILED   BOB DYER 2210 N.E.           7100-000              190.10     N/A             N/A      0.00
            166TH DRIVE
 NOTFILED   BOB KILLEEN                  7100-000          3,000.00       N/A             N/A      0.00
            72 LAKEVIEW ROAD
 NOTFILED   BOB REMINGTON ASHLAND        7100-000               50.00     N/A             N/A      0.00

 NOTFILED   BOEHM COMPANY               7100-000           1,234.95       N/A             N/A      0.00
            2050 HARDY PARKWAY
 NOTFILED   BOONE COUNTY FISCAL COURT   7100-000                57.84     N/A             N/A      0.00
            PO BOX 457
 NOTFILED   BOTTOMLINE TECHNOLOGIES     7100-000           1,932.61       N/A             N/A      0.00
            PO BOX 83050
 NOTFILED   BRADLEY SMITH               7100-000           3,352.67       N/A             N/A      0.00
            102 EAST ELISHA ST
 NOTFILED   BRANDI MASON ARCHWAY        7100-000               153.00     N/A             N/A      0.00
            COOKIES-PETTY CASH
 NOTFILED   BRASS PACK                  7100-000           3,880.00       N/A             N/A      0.00
            PO BOX 931090
 NOTFILED   BRATTAIN INTERNATIONAL      7100-000           2,081.81       N/A             N/A      0.00
            TRUCKS, INC.
 NOTFILED   BREAKWATER 76               7100-000                78.20     N/A             N/A      0.00
            3500 BREAKWATER AVE.
 NOTFILED   BRECHBUHLER SCALES, INC.    7100-000               270.40     N/A             N/A      0.00
            1424 SCALE ST SW
 NOTFILED   BRECKENRIDGE PAPER &        7100-000           4,186.74       N/A             N/A      0.00
            PACKAGING
 NOTFILED   BREMNER INC 2%10 NET 11     7100-000           9,459.78       N/A             N/A      0.00
            21684 NETWORK PLACE



UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS              Doc 1460     Filed 03/29/19   Page 62 of 193

 NOTFILED   BRENTON ENGINEERING COMPANY 7100-000            6,445.82       N/A             N/A      0.00
            PO BOX 73025
 NOTFILED   BUCKEYE BUSINESS PRODUCT     7100-000               449.12     N/A             N/A      0.00
            BOX 92340
 NOTFILED   BUDGET/RYDER TRS - CUSTOMERS 7100-000          10,171.50       N/A             N/A      0.00

 NOTFILED   BULL MART #4                 7100-000               542.58     N/A             N/A      0.00
            2464 HWY 17 BUS S.
 NOTFILED   BUNGE NORTH AMERICA          7100-000         246,027.28       N/A             N/A      0.00
            PO BOX 798300
 NOTFILED   BURDETTE BECKMAN INC.        7100-000               669.82     N/A             N/A      0.00
            5851 JOHNSON STREET
 NOTFILED   BUSINESS 21 PUBLISHING 4     7100-000               752.40     N/A             N/A      0.00
            77 BALTIMORE PIKE 477
 NOTFILED   BW AGATE BEACH INN           7100-000               981.30     N/A             N/A      0.00
            3019 N. COAST HIGHWAY
 NOTFILED   BYTWARE, INC                 7100-000           1,080.00       N/A             N/A      0.00
            9440 DOUBLE R BLVD SUITE B
 NOTFILED   C & M WAREHOUSE, INC         7100-000               169.85     N/A             N/A      0.00
            95 LEGGETT STREET
 NOTFILED   C & T REFINERY,LLC           7100-000           4,847.52       N/A             N/A      0.00
            P.O. BOX 240457
 NOTFILED   C LINDA BARNES-BUTTE COUNTY 7100-000                105.08     N/A             N/A      0.00
            25 COUNTY CEDNTER DR
 NOTFILED   C.H. ROBINSON CO             7100-000          23,156.11       N/A             N/A      0.00
            PO BOX 9121
 NOTFILED   C.H. ROBINSON WORLDWIDE      7100-000         668,229.68       N/A             N/A      0.00
            14701 CHARLSON ROAD STE 2400
 NOTFILED   C.M. JACKSON ASSOCIATES, INC 7100-000           4,259.33       N/A             N/A      0.00

 NOTFILED   C.R. ENGLAND INC.            7100-000           7,931.04       N/A             N/A      0.00
            P.O. BOX 952407
 NOTFILED   CACHE VALLEY SALES & SERVICE 7100-000           4,480.00       N/A             N/A      0.00

 NOTFILED   CALMET SERVICES, INC.         7100-000              435.09     N/A             N/A      0.00
            PO BOX 227
 NOTFILED   CANON FINANCIAL SERVICES      7100-000          7,568.76       N/A             N/A      0.00
            PO BOX 4004
 NOTFILED   CAREER CENTER INC             7100-000          7,450.00       N/A             N/A      0.00
            194 PASSAIC STREET
 NOTFILED   CARLIE C'S IGA C/O A/P DEPT   7100-000              473.31     N/A             N/A      0.00
            3695 US 301N
 NOTFILED   CAROL MARTINEZ                7100-000              338.67     N/A             N/A      0.00
            220 PINE STREET
 NOTFILED   CARRIE SMITH                  7100-000              177.98     N/A             N/A      0.00
            199 JACARANDA DRIVE
 NOTFILED   CARSAN INVESTMENT             7100-000              982.00     N/A             N/A      0.00
            250 VALLOMBROSA AVE. SUITE
 NOTFILED   CASCADE MEDICAL ASSOCIATES    7100-000              215.00     N/A             N/A      0.00
            PO BOX 825
 NOTFILED   CATALINA VILLEGAS             7100-000              716.65     N/A             N/A      0.00
            3844 LYONS ROAD APT#204
 NOTFILED   CATHY HAYES ASHLAND           7100-000               50.00     N/A             N/A      0.00

 NOTFILED   CBCINNOVIS, INC              7100-000               312.75     N/A             N/A      0.00
            PO BOX 535595
 NOTFILED   CBIZ ACCOUNTING,TAX, AND     7100-000          13,665.68       N/A             N/A      0.00
            ADVISORY SERVICES
 NOTFILED   CENTRAL ARIZONA FREIGHT,     7100-000          23,782.26       N/A             N/A      0.00
            INC.
 NOTFILED   CENTRAL FIRE EQUIPMENT CO    7100-000                79.60     N/A             N/A      0.00
            P.O. BOX 1637
 NOTFILED   CENTRAL MARKETS INC          7100-000               284.64     N/A             N/A      0.00
            P.O BOX 339
 NOTFILED   CENTRAL STATES FUNDS         7100-000           2,973.60       N/A             N/A      0.00
            DEPARTMENT 10291
 NOTFILED   CENTRAL STATES,SOUTHEAST AND 7100-000          11,138.00       N/A             N/A      0.00
            SOUTHWEST AREAS PENSION FUND



UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS             Doc 1460     Filed 03/29/19   Page 63 of 193

 NOTFILED   CENTRAL VALLEY INJURED       7100-000              250.00     N/A             N/A      0.00
            WORKER'S LEGAL CLINIC
 NOTFILED   CERIDIAN                     7100-000              787.79     N/A             N/A      0.00
            PO BOX 10989
 NOTFILED   CERTIFIED FIRE EXTINGUISHER 7100-000               200.00     N/A             N/A      0.00
            SERVICE, INC
 NOTFILED   CHARLES CARPENTER SOURCING, 7100-000           1,418.06       N/A             N/A      0.00
            ETC
 NOTFILED   CHARLES FETTY                7100-000          8,779.45       N/A             N/A      0.00
            1163 FAIRFAX STREET
 NOTFILED   CHARLES L. STONE 1           7100-000          3,006.40       N/A             N/A      0.00
            23 QUAIL HOLLOW ROAD
 NOTFILED   CHARLES MOLLENKOPF           7100-000          3,000.00       N/A             N/A      0.00
            1935 ROUTE 318
 NOTFILED   CHARLIE BOGGS                7100-000          3,000.00       N/A             N/A      0.00
            921 SUNSET DRIVE
 NOTFILED   CHATTANOOGA BAKERY INC       7100-000         17,097.82       N/A             N/A      0.00
            PO BOX 111
 NOTFILED   CHAUFFEURS, WAREHOUSEMEN AND 7100-000              722.00     N/A             N/A      0.00
            HELPERS
 NOTFILED   CHECKERS CATERING AND        7100-000              243.51     N/A             N/A      0.00
            SPECIAL EVENTS
 NOTFILED   CHEMPOINT                    7100-000          4,497.10       N/A             N/A      0.00
            13727 COLLECTIONS CENTER DR.
 NOTFILED   CHOOLJIAN BROS PACKING CO    7100-000         73,719.80       N/A             N/A      0.00
            PO BOX 395
 NOTFILED   CHRIS STANZ                  7100-000          3,569.32       N/A             N/A      0.00
            32 JESELLA DR
 NOTFILED   CHRIS WILLIAMS               7100-000              170.69     N/A             N/A      0.00
            P.O. BOX 858
 NOTFILED   CHUCKS AUTOMOTIVE FOREIGN & 7100-000               931.43     N/A             N/A      0.00
            DOMESTIC
 NOTFILED   CINCINNATI INCOME TAX BUREAU 7100-000               54.66     N/A             N/A      0.00

 NOTFILED   CINDY JAMISON               7100-000               515.57     N/A             N/A      0.00
            10622 46TH AVE
 NOTFILED   CINTAS CORP.                7100-000           6,113.33       N/A             N/A      0.00
            PO BOX 116
 NOTFILED   CINTAS FIRST AID & SAFETY   7100-000               828.50     N/A             N/A      0.00
            8400 SWEET VALLEY DR UNIT
 NOTFILED   CIRCLE AUTOMOTIVE SERVICE   7100-000               249.38     N/A             N/A      0.00
            137 N. SUNNYSIDE AVE
 NOTFILED   CITICORP LEASING            7100-000          19,323.76       N/A             N/A      0.00
            PO BOX 7247-7878
 NOTFILED   CITY AND COUNTY OF DENVER   7100-000           2,030.66       N/A             N/A      0.00
            144 WEST COLFAX AVE
 NOTFILED   CITY OF ALAMEDA             7100-000               111.00     N/A             N/A      0.00
            2263 SANTA CLARA AVE.
 NOTFILED   CITY OF ANAHEIM BUSINESS    7100-000               135.00     N/A             N/A      0.00
            LICENSE DIVISION
 NOTFILED   OF ASHLAND                  7100-000           3,264.54       N/A             N/A      0.00
            DIVISION OF WATER
 NOTFILED   CITY OF ASHLAND             7100-000               381.00     N/A             N/A      0.00
            206 CLAREMONT
 NOTFILED   CITY OF AUBURN              7100-000               551.44     N/A             N/A      0.00
            P.O. BOX 90000
 NOTFILED   CITY OF BAKERSFIELD         7100-000               273.96     N/A             N/A      0.00
             P.O. BOX 2057
 NOTFILED   CITY OF BATTLE CREEK        7100-000           6,232.99       N/A             N/A      0.00
            PO BOX 239
 NOTFILED   CITY OF BELLEVUE            7100-000                74.55     N/A             N/A      0.00
            P.O. BOX 34372
 NOTFILED   CITY OF BELMONT             7100-000               258.00     N/A             N/A      0.00
            ONE TWIN PINES LANE SUITE
 NOTFILED   CITY OF BERKELEY            7100-000                37.79     N/A             N/A      0.00
            CUSTOMER SERVICE DIVISION
 NOTFILED   CITY OF BREMERTON           7100-000                 6.16     N/A             N/A      0.00
            345 SIXTH STREET #600



UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS              Doc 1460     Filed 03/29/19   Page 64 of 193

 NOTFILED   CITY OF BURLINGAME            7100-000              125.00     N/A             N/A      0.00
            501 PRIMROSE ROAD
 NOTFILED   CITY OF CERRITOS              7100-000              162.00     N/A             N/A      0.00
            18125 BLOOMFIELD AVE
 NOTFILED   CITY OF DELAWARE INCOME TAX   7100-000               27.85     N/A             N/A      0.00
            PO BOX 496
 NOTFILED   CITY OF EL CERRITO            7100-000              151.00     N/A             N/A      0.00
            10940 SAN PABLO AVENUE
 NOTFILED   CITY OF FRESNO                7100-000              353.20     N/A             N/A      0.00
            P.O. BOX 45017
 NOTFILED   CITY OF GILROY                7100-000               65.00     N/A             N/A      0.00
            7351 ROSANNA ST
 NOTFILED   CITY OF GLENDALE CITY CLERK   7100-000              200.00     N/A             N/A      0.00
            613 E. BROADWAY RM. 110
 NOTFILED   CITY OF HALF MOON BAY         7100-000              175.00     N/A             N/A      0.00
            501 MAIN STREET
 NOTFILED   CITY OF KETTERING-TAX         7100-000              156.86     N/A             N/A      0.00
            DIVISION
 NOTFILED   CITY OF LA PALMA              7100-000               58.00     N/A             N/A      0.00
            7822 WALKER STREET
 NOTFILED   CITY OF LAS VEGAS             7100-000              322.00     N/A             N/A      0.00
            DEPT. OF FINANCE & BUSINESS
 NOTFILED   CITY OF LOMPOC                7100-000              100.00     N/A             N/A      0.00
            100 CIVIC CENTER PLAZA
 NOTFILED   CITY OF LOS ALAMITOS          7100-000               82.00     N/A             N/A      0.00
            3191 KATELLA AVENUE
 NOTFILED   CITY OF MADERA                7100-000              132.00     N/A             N/A      0.00
            205 W FOURTH STREET
 NOTFILED   CITY OF MARYSVILLE            7100-000              100.00     N/A             N/A      0.00
            P.O. BOX 150
 NOTFILED   CITY OF MILL VALLEY           7100-000              112.00     N/A             N/A      0.00
            BUSINESS LICENSE DEPT
 NOTFILED   CITY OF MODESTO               7100-000              275.18     N/A             N/A      0.00
            P. O. BOX 3442
 NOTFILED   CITY OF MONTEREY              7100-000              166.40     N/A             N/A      0.00
            CITY HALL REVENUE OFFICE
 NOTFILED   CITY OF NEWMAN                7100-000               75.00     N/A             N/A      0.00
            1162 MAIN STREET
 NOTFILED   CITY OF NORTH LAS VEGAS       7100-000              453.92     N/A             N/A      0.00
            UTILITIES DEPARTMENT
 NOTFILED   CITY OF NORTH LAS VEGAS       7100-000              150.10     N/A             N/A      0.00
            2200 CIVIC CENTER DRIVE
 NOTFILED   CITY OF OLYMPIA               7100-000               16.21     N/A             N/A      0.00
            OFFICE OF CLERK TREASURER
 NOTFILED   CITY OF OXNARD                7100-000              219.00     N/A             N/A      0.00
            214 SOUTH C STREET
 NOTFILED   CITY OF PACIFIC GROVE         7100-000               10.07     N/A             N/A      0.00
            300 FOREST AVENUE
 NOTFILED   CITY OF PARAMOUNT             7100-000              132.34     N/A             N/A      0.00
            16400 COLORADO AVENUE
 NOTFILED   CITY OF PASADENA              7100-000          1,002.78       N/A             N/A      0.00
            LICENSE DIVISION
 NOTFILED   CITY OF PATTERSON             7100-000              154.00     N/A             N/A      0.00
            P.O. BOX 667
 NOTFILED   CITY OF PICO RIVERA           7100-000              115.00     N/A             N/A      0.00
            P.O. BOX 1016
 NOTFILED   CITY OF POMONA                7100-000              249.75     N/A             N/A      0.00
            P.O. BOX 660
 NOTFILED   CITY OF RICHMOND              7100-000              335.63     N/A             N/A      0.00
            1401 MARINA WAY SOUTH
 NOTFILED   CITY OF SALINAS               7100-000              200.00     N/A             N/A      0.00
            P.O. BOX 1996
 NOTFILED   CITY OF SAN BERNARDINO        7100-000              593.25     N/A             N/A      0.00
            300 NORTH "D" STREET
 NOTFILED   CITY OF SAN BERNARDINO        7100-000               60.00     N/A             N/A      0.00
            CITY CLERK
 NOTFILED   CITY OF SAN BRUNO             7100-000               75.00     N/A             N/A      0.00
            LICENSE COLLECTOR



UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS             Doc 1460     Filed 03/29/19   Page 65 of 193

 NOTFILED   CITY OF SAN MATEO            7100-000               60.00     N/A             N/A      0.00
            330 W. 20TH AVENUE
 NOTFILED   CITY OF SANTA CLARA          7100-000               69.00     N/A             N/A      0.00
            TAX & LIC. ADMINISTRATOR
 NOTFILED   CITY OF SANTA MONICA         7100-000              115.80     N/A             N/A      0.00
            1685 MAIN STREET, ROOM 103
 NOTFILED   CITY OF SEAL BEACH           7100-000              259.00     N/A             N/A      0.00
            211 EIGHTH STREET
 NOTFILED   CITY OF SEASIDE              7100-000               65.50     N/A             N/A      0.00
            440 HARCOURT AVE SEASIDE, CA
 NOTFILED   CITY OF SEATTLE              7100-000              587.24     N/A             N/A      0.00
            PO BOX 34907
 NOTFILED   CITY OF SOLEDAD              7100-000               70.00     N/A             N/A      0.00
            P.O. BOX 156
 NOTFILED   CITY OF SONOMA CITY HALL     7100-000                4.40     N/A             N/A      0.00
            #1 THE PLAZA
 NOTFILED   CITY OF ST LOUIS LICENSE     7100-000              675.00     N/A             N/A      0.00
            COLLECTOR
 NOTFILED   CITY OF TACOMA DEPARTMENT OF 7100-000               62.18     N/A             N/A      0.00
            TAX & LIC.
 NOTFILED   CITY OF UNION CITY           7100-000              350.00     N/A             N/A      0.00
            34009 ALVARADO-NILES BLVD
 NOTFILED   CITY OF VENTURA              7100-000              121.74     N/A             N/A      0.00
             PO BOX 99
 NOTFILED   CITY OF VISALIA              7100-000              112.50     N/A             N/A      0.00
            PO BOX 4002
 NOTFILED   CITY OF WATSONVILLE          7100-000              375.02     N/A             N/A      0.00
            P.O. BOX 149
 NOTFILED   CITY OF WESTMINSTER          7100-000              140.00     N/A             N/A      0.00
            8200 WESTMINSTER AVENUE
 NOTFILED   CITY OF WILLITS              7100-000               60.00     N/A             N/A      0.00
            111 EAST COMMERCIAL ST.
 NOTFILED   CLARKLIFT OF CALIFORNIA C/O 7100-000               594.71     N/A             N/A      0.00
            UNITED CAPITAL FUNDING
 NOTFILED   CLARKSTON GLASS              7100-000              260.73     N/A             N/A      0.00
            517 BRIDGE STREET
 NOTFILED   CLEVELAND SYRUP CORP         7100-000          7,306.32       N/A             N/A      0.00
            PO BOX 92451-N
 NOTFILED   COAST GUARD EXCHANGE         7100-000              355.42     N/A             N/A      0.00
            13920 W PARKWAY DR
 NOTFILED   COBALT INDUSTRIAL REIT II    7100-000          5,551.30       N/A             N/A      0.00
            DEPT 23501
 NOTFILED   COCKRUM COMPANY              7100-000        206,654.89       N/A             N/A      0.00
            PO BOX 789
 NOTFILED   COLLEGE OAK TOWING           7100-000              537.50     N/A             N/A      0.00
            4125 WINTERS ST.
 NOTFILED   COLOR AD PACKAGING           7100-000         35,621.24       N/A             N/A      0.00
            200 BEGHIN AVE.
 NOTFILED   COLORADO DEPT. OF REVENUE    7100-000              455.00     N/A             N/A      0.00
            1375 SHERMAN STREET
 NOTFILED   COLORADO STATE TREASURER     7100-000              410.46     N/A             N/A      0.00
            DEPT LABOR & EMPLOYMENT
 NOTFILED   COLUMBIA GAS OF OHIO         7100-000          4,912.59       N/A             N/A      0.00
            P. O. BOX 742510
 NOTFILED   COLVILLE TOWING, INC         7100-000              505.72     N/A             N/A      0.00
            1165 S. MAIN ST.
 NOTFILED   COMCAST PAYMENT PROCESSING 7100-000                249.32     N/A             N/A      0.00
            PO BOX 3005
 NOTFILED   COMED BILL PAYMENT CENTER    7100-000          1,080.34       N/A             N/A      0.00
            CHICAGO, IL 606680001
 NOTFILED   COMFORT SUITES SALEM         7100-000              979.00     N/A             N/A      0.00
            630 HAWTHORNE AVE. S.E.
 NOTFILED   COMMERCIAL TRUCK & EQUIPMENT 7100-000          6,673.45       N/A             N/A      0.00
            REPAIR
 NOTFILED   COMMUNITY MARKET ATTN:JENNY 7100-000                70.84     N/A             N/A      0.00
            PO BOX 1007
 NOTFILED   COMPAK, INC.                 7100-000          1,680.00       N/A             N/A      0.00
            1130 RIFFEL ROAD



UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS             Doc 1460     Filed 03/29/19   Page 66 of 193

 NOTFILED   CONSOLIDATED BISCUIT CO.     7100-000       3,206,142.66      N/A             N/A      0.00
            P O BOX 631073
 NOTFILED   CONSUMERS ENERGY             7100-000              110.31     N/A             N/A      0.00
            530 W WILLOW BOX 30162
 NOTFILED   CONTINENTAL COMMERCIAL GROUP 7100-000          1,885.17       N/A             N/A      0.00

 NOTFILED   CONVENIENCE SALES NETWORK    7100-000              483.64     N/A             N/A      0.00
            CORPORATE OFFICE
 NOTFILED   CON-WAY FREIGHT INC.         7100-000         13,937.70       N/A             N/A      0.00
            P.O. BOX 5160
 NOTFILED   COOPER SERVICE INC           7100-000         23,514.35       N/A             N/A      0.00
            16400 S.104TH STREET
 NOTFILED   CORN PRODUCTS INTERNATIONAL 7100-000           2,690.92       N/A             N/A      0.00
            12981 COLLECTION CENTER DR
 NOTFILED   CORPORATE EXPRESS INC        7100-000              286.14     N/A             N/A      0.00
            PO BOX 95708
 NOTFILED   CORPORATE VALUATION ADVISORS 7100-000          6,000.00       N/A             N/A      0.00

 NOTFILED   COUNTRY MART ATTN:LOUISE     7100-000          1,177.84       N/A             N/A      0.00
            PO BOX 748
 NOTFILED   COUNTY OF SAN BERNARDINO     7100-000          1,027.00       N/A             N/A      0.00
            DEPT. OF PUBLIC HEALTH
 NOTFILED   COVERALL OF OREGON, INC.     7100-000              158.55     N/A             N/A      0.00
            9900 S.W. GREENBURG RD.
 NOTFILED   COWEN TRUCK LINE, INC.       7100-000        314,587.62       N/A             N/A      0.00
            2697 STATE ROUTE 39
 NOTFILED   COYOTE LOGISTICS             7100-000         36,503.70       N/A             N/A      0.00
            191 EAST DEERPATH ROAD
 NOTFILED   CRAIG GIETZEN                7100-000              393.51     N/A             N/A      0.00
            1412 BABEL LANE
 NOTFILED   CREATIVE FOODS               7100-000         51,906.90       N/A             N/A      0.00
            PO BOX 31237, DEPT #182
 NOTFILED   CROSSMARK RETAIL SERVICES    7100-000          2,852.60       N/A             N/A      0.00
            P.O. BOX 844403
 NOTFILED   CROWN CREDIT COMPANY         7100-000         14,602.50       N/A             N/A      0.00
            P.O. BOX 640352
 NOTFILED   CROWN DISPOSAL CO.           7100-000              638.25     N/A             N/A      0.00
            P. O. BOX 1081
 NOTFILED   CRW FREIGHT MANAGEMENT       7100-000         80,726.45       N/A             N/A      0.00
            3716 S. ELYRIA RD.
 NOTFILED   CT CORPORATION SYSTEM        7100-000              494.00     N/A             N/A      0.00
            P.O. BOX 4349
 NOTFILED   CULLIGAN WATER               7100-000              313.23     N/A             N/A      0.00
            P. O. BOX 1431
 NOTFILED   CULLIGAN WATER               7100-000              153.30     N/A             N/A      0.00
            P.O. BOX 5277
 NOTFILED   CULLMAN FLORIST              7100-000                1.50     N/A             N/A      0.00
            P.O. BOX 935
 NOTFILED   CURRENT ELECTRIC INC         7100-000          4,575.00       N/A             N/A      0.00
            322 MCINTYRE
 NOTFILED   CURTIS,MALLET-PREVOST,COLT & 7100-000          5,442.94       N/A             N/A      0.00
            MOSLE LLP
 NOTFILED   CUSTOMER FIRST CALL CENTERS 7100-000           4,500.00       N/A             N/A      0.00
            IN
 NOTFILED   CUSTOMER MARKETING GROUP,    7100-000         41,656.74       N/A             N/A      0.00
            INC
 NOTFILED   D R SERVICES INC             7100-000          1,621.20       N/A             N/A      0.00
            816 CLARK STREET
 NOTFILED   DAIRY, ICE AND ICE CREAM     7100-000              966.00     N/A             N/A      0.00
            UNION LOCAL
 NOTFILED   DAN FLYNN                    7100-000          1,092.13       N/A             N/A      0.00
            334 E JEFFERSON
 NOTFILED   DAN ROGERS                   7100-000               57.65     N/A             N/A      0.00
            6930 N. TROY SIDNEY RD.
 NOTFILED   DAN SCHOONOVER               7100-000               50.00     N/A             N/A      0.00
            205 MICHIGAN AVENUE
 NOTFILED   DANA TOMMILA                 7100-000               81.90     N/A             N/A      0.00
            PO BOX 803



UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS             Doc 1460     Filed 03/29/19   Page 67 of 193

 NOTFILED   DANIEL CHENAILLE             7100-000          3,974.53       N/A             N/A      0.00
            10 MAIDEN LANE
 NOTFILED   DANIEL DEANGELIS             7100-000          3,000.00       N/A             N/A      0.00
            207 BRIMBAL AVE.
 NOTFILED   DANIEL DUFFY                 7100-000          1,347.42       N/A             N/A      0.00
            3028 SHENANDOAH DR.
 NOTFILED   DANNY HONE                   7100-000               85.00     N/A             N/A      0.00
            P.O. BOX 38
 NOTFILED   DARE FOODS INC               7100-000         27,252.00       N/A             N/A      0.00
            P.O. BOX 4011
 NOTFILED   DARLENE MILLER               7100-000               24.97     N/A             N/A      0.00
            1607 CRESTVIEW DRIVE APT D
 NOTFILED   DAVE OFFHAUS                 7100-000               26.65     N/A             N/A      0.00
            1347 TWP ROAD 856
 NOTFILED   DAVE SIMPSON                 7100-000               26.65     N/A             N/A      0.00
            1180 ALPINE DR N.W.
 NOTFILED   DAVID FAIRBROTHER            7100-000               26.65     N/A             N/A      0.00
            212 ESTELLE DRIVE
 NOTFILED   DAVID FRIEDSON               7100-000          2,714.84       N/A             N/A      0.00
            5635 HARVEST RIDGE
 NOTFILED   DAVID ICARDI                 7100-000               85.36     N/A             N/A      0.00
            646 S. BLACKBRUSH LN
 NOTFILED   DAVID IRBY                   7100-000               29.51     N/A             N/A      0.00
            2542 BURSELL DR.
 NOTFILED   DAVID M. TETRAULT            7100-000          3,805.13       N/A             N/A      0.00
            106 GREENWOOD AVE
 NOTFILED   DAVID MAXFIELD               7100-000          3,586.84       N/A             N/A      0.00
            P.O. BOX 384
 NOTFILED   DAVID ROSALES                7100-000              606.80     N/A             N/A      0.00
            80-21 162ND STREET
 NOTFILED   DAYMON WORLDWIDE DESIGN      7100-000         12,625.00       N/A             N/A      0.00
            700 FAIRFIELD AVENUE
 NOTFILED   DAYMON WORLDWIDE INC         7100-000          3,557.38       N/A             N/A      0.00
            PO BOX 9661
 NOTFILED   DAYTON FREIGHT               7100-000              267.32     N/A             N/A      0.00
            P O BOX 340
 NOTFILED   DE LAGE LANDEN FINANCIAL     7100-000          1,477.96       N/A             N/A      0.00
            SVCS REF#000000000412218
 NOTFILED   DEA SECURITY SYSTEMS CO.     7100-000              132.00     N/A             N/A      0.00
            PO BOX 6007
 NOTFILED   DEEP ROCK WATER COMPANY      7100-000              219.79     N/A             N/A      0.00
            P.O. BOX 173898
 NOTFILED   DEER CREEK HONEY FARMS       7100-000          2,775.00       N/A             N/A      0.00
            551 EAST HIGH STREET
 NOTFILED   DELAWARE SECRETARY OF STATE 7100-000          23,152.06       N/A             N/A      0.00
            DIVISION OF CORPORATIONS
 NOTFILED   DENISE HAMILTON              7100-000               50.00     N/A             N/A      0.00
            1418 TWP RD 1596
 NOTFILED   DENVER EXPRESS               7100-000         13,444.50       N/A             N/A      0.00
            P.O. BOX 16117
 NOTFILED   DEPARTMENT OF LICENSING      7100-000               60.00     N/A             N/A      0.00
            MASTER OF LICENSE SERVICE
 NOTFILED   DEPENDABLE HIGHWAY EXPRESS 7100-000            7,657.27       N/A             N/A      0.00
            P.O. BOX 58047
 NOTFILED   DEPT OF HEALTH AND HOSPITALS 7100-000              200.00     N/A             N/A      0.00
            STATE OF LOUISIANA
 NOTFILED   DES-UNEMPLOYMENT TAX         7100-000              110.60     N/A             N/A      0.00
            PO BOX 52027
 NOTFILED   DETROIT FORMING INC.         7100-000        111,973.84       N/A             N/A      0.00
            DRAWER #641255
 NOTFILED   DHL EXPRESS (USA) INC        7100-000              848.59     N/A             N/A      0.00
            P.O. BOX 504266
 NOTFILED   DIANA DOYLE                  7100-000              519.46     N/A             N/A      0.00
            10606 46TH AVE EAST
 NOTFILED   DIANE PHILLIPS               7100-000                3.49     N/A             N/A      0.00
            4546 LINCKLAEN RD.
 NOTFILED   DICK TRACY                   7100-000              575.30     N/A             N/A      0.00
            3510 GALBRAITH ROAD



UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS             Doc 1460     Filed 03/29/19   Page 68 of 193

 NOTFILED   DIMASO AND SONS              7100-000              180.00     N/A             N/A      0.00
            P.O. BOX 654
 NOTFILED   DIRT MASTER POWER WASHING    7100-000              440.00     N/A             N/A      0.00
            8910 SW 69TH AVENUE
 NOTFILED   DIVERSIFIED FOOD SALES       7100-000          3,907.76       N/A             N/A      0.00
            P.O. BOX 951
 NOTFILED   DIVISION OF EMP SECURITY     7100-000              111.83     N/A             N/A      0.00
            PO BOX 888
 NOTFILED   DIVISION OF TAXATION         7100-000              324.26     N/A             N/A      0.00
            EMPLOYER TAX SECTION
 NOTFILED   DIXON & SON TIRE             7100-000              898.27     N/A             N/A      0.00
            125 WALKER STREET
 NOTFILED   DMI                          7100-000          3,470.03       N/A             N/A      0.00
            P O BOX 1618
 NOTFILED   DMV RENEWAL                  7100-000          1,467.00       N/A             N/A      0.00
            P.O. BOX 942894
 NOTFILED   DMV RENEWAL                  7100-000          1,788.00       N/A             N/A      0.00
            P.O. BOX 942894
 NOTFILED   DMV SERVICES                 7100-000              476.00     N/A             N/A      0.00
            1905 LANA AVENUE N.E.
 NOTFILED   DOBBS TIRE & AUTO CENTERS    7100-000          1,377.88       N/A             N/A      0.00
            P.O. BOX 952387
 NOTFILED   DOCTORS ON DUTY              7100-000               40.00     N/A             N/A      0.00
            P.O. BOX 2300
 NOTFILED   DOLPHIN PRODUCTS, INC.       7100-000              635.64     N/A             N/A      0.00
            4770 BISCAYNE BOULEVARD
 NOTFILED   DOMINO FOODS                 7100-000              636.06     N/A             N/A      0.00
            PO BOX 751945
 NOTFILED   DONNA J WAKEFIELD            7100-000          3,000.00       N/A             N/A      0.00
            129 TURNER ST
 NOTFILED   DONNA KITCHEN                7100-000               26.65     N/A             N/A      0.00
            ASHLAND
 NOTFILED   DOUG BUXBAUM                 7100-000          3,020.53       N/A             N/A      0.00
            1598 PRICE LANE MT
 NOTFILED   D-R SERVICES, INC            7100-000              420.00     N/A             N/A      0.00
            816 CLARK AVENUE
 NOTFILED   DS EXPRESS CARRIERS, INC     7100-000          1,985.60       N/A             N/A      0.00
            6886 PEARL ROAD
 NOTFILED   DUFFEE INSURANCE AGENCY      7100-000              100.00     N/A             N/A      0.00
            804 8TH STREET
 NOTFILED   DUN & BRADSTREET             7100-000         14,783.92       N/A             N/A      0.00
            PO BOX 75434
 NOTFILED   DUNNHUMBY                    7100-000         25,196.38       N/A             N/A      0.00
            P.O. BOX 635029
 NOTFILED   EDICT SYSTEMS INC            7100-000              637.98     N/A             N/A      0.00
            PO BOX L-3115
 NOTFILED   ELIO IANNETTA                7100-000          3,009.36       N/A             N/A      0.00
            1104 LOGAN RD
 NOTFILED   ELITE LOGISTICS SOLUTIONS    7100-000         85,433.95       N/A             N/A      0.00
            P.O. BOX 410
 NOTFILED   ELITE SPICE, INC.            7100-000        unknown          N/A             N/A      0.00
            P.O. BOX 8500 (S-1025)
 NOTFILED   ELLISON BAKERY, INC.         7100-000        709,611.45       N/A             N/A      0.00
            PO BOX 9087 FT.
 NOTFILED   ELLISON ENTERPRISES INC      7100-000              388.59     N/A             N/A      0.00
            3301 W MAIN PLACE
 NOTFILED   ELMER HUNT                   7100-000          3,000.00       N/A             N/A      0.00
            120 DUNN ROAD
 NOTFILED   EMCORP -NOW MCNAUGHTON-MCKAY 7100-000              162.34     N/A             N/A      0.00

 NOTFILED   EMERSON PRECISION PANELS    7100-000           1,128.00       N/A             N/A      0.00
            1939 B STREET ROUTE 89
 NOTFILED   EMMA TREDO                  7100-000           4,458.70       N/A             N/A      0.00
            7425 EAST FLATS ROAD
 NOTFILED   EMPLOYMENT GROUP INC.       7100-000          22,961.44       N/A             N/A      0.00
            4625 BECKLEY RD, BLDG 200
 NOTFILED   EMPLOYMENT SECURITY DEPT.   7100-000           2,950.90       N/A             N/A      0.00
            PO BOX 34467



UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS             Doc 1460     Filed 03/29/19   Page 69 of 193

 NOTFILED   ENTERPRISE RENT A CAR        7100-000              464.08     N/A             N/A      0.00
            PO BOX 613109
 NOTFILED   ERNST & YOUNGBANK OF AMERICA 7100-000        197,046.00       N/A             N/A      0.00
            - CHIC 96550 PO BOX 96550
 NOTFILED   ESCALON AUTO PARTS 1518      7100-000              135.12     N/A             N/A      0.00
            CALIFORNIA STREET
 NOTFILED   ESM BROKERAGE                7100-000          3,201.71       N/A             N/A      0.00
            PO BOX 30490
 NOTFILED   ESM NEW ENGLAND              7100-000               28.95     N/A             N/A      0.00
            411 WAVERLY OAKS ROAD
 NOTFILED   ESTEP EXPRESS INC            7100-000         34,501.02       N/A             N/A      0.00
            1291 BOWMAN STREET
 NOTFILED   ESTES EXPRESS LINES          7100-000        209,118.26       N/A             N/A      0.00
            P O BOX 25612
 NOTFILED   ETHAN RIDGLEY                7100-000              472.80     N/A             N/A      0.00
            18428 OAKLEY
 NOTFILED   EUGENE NICHOLS               7100-000          3,053.25       N/A             N/A      0.00
            19 CAROLIN DR
 NOTFILED   EUGENE WATER & ELECTRIC      7100-000              299.70     N/A             N/A      0.00
            BOARD
 NOTFILED   EUREKA TRUCK LINES           7100-000          5,092.62       N/A             N/A      0.00
            4050 BROADWAY
 NOTFILED   EXPRESS TRANSPORT            7100-000         20,413.09       N/A             N/A      0.00
            21320 84TH AVE S
 NOTFILED   EXTENDED STAY AMERICA        7100-000          2,090.26       N/A             N/A      0.00
            ESA SEATTLE - LYNNWOOD
 NOTFILED   FACTOR SALES                 7100-000          1,422.79       N/A             N/A      0.00
            P.O. BOX 7230
 NOTFILED   FALLSWAY EQUIPMENT CO        7100-000          7,667.86       N/A             N/A      0.00
            PO BOX 75763
 NOTFILED   FED EX                       7100-000          1,163.72       N/A             N/A      0.00
            PO BOX 94515
 NOTFILED   FED EX                       7100-000              158.72     N/A             N/A      0.00
            PO BOX 371461
 NOTFILED   FEDERAL EXPRESS CORP         7100-000              295.71     N/A             N/A      0.00
            P.O. BOX 371461
 NOTFILED   FEDEX                        7100-000          8,502.01       N/A             N/A      0.00
            P.O. BOX 7221
 NOTFILED   FEDEX CUSTOM CRITICAL        7100-000          8,328.71       N/A             N/A      0.00
            P O BOX 371627
 NOTFILED   FEDEX FREIGHT                7100-000          2,609.50       N/A             N/A      0.00
            4103 COLLECTION CENTER DR
 NOTFILED   FEDEX FREIGHT EAST           7100-000              118.87     N/A             N/A      0.00
            4103 COLLECTION CENTER DR
 NOTFILED   FERNANDO REISSINGER          7100-000          3,003.96       N/A             N/A      0.00
            40 AMERIDGE DRIVE
 NOTFILED   FERRELLGAS                   7100-000              501.22     N/A             N/A      0.00
            PO BOX 173940
 NOTFILED   FINISH LINE TOWING, INC.     7100-000              558.75     N/A             N/A      0.00
            1517 MEMOREX DR.
 NOTFILED   FINLAY & FINLAY              7100-000              270.08     N/A             N/A      0.00
            141 EAST MAIN STREET
 NOTFILED   FIRMENICH INC.               7100-000          2,547.94       N/A             N/A      0.00
            P.O. BOX 7247-8502
 NOTFILED   FIRST INDUSTRIAL L.P         7100-000          8,142.29       N/A             N/A      0.00
            DENVER OFFICE LOCK BOX
 NOTFILED   FIRST STOP FIRE & SAFETY     7100-000              441.66     N/A             N/A      0.00
            EQUIP
 NOTFILED   FJP MOBILE POWER WASH        7100-000          1,165.72       N/A             N/A      0.00
            RURAL ROUTE 12801 LOHR ROAD
 NOTFILED   FLAVORCHEM                   7100-000          4,560.87       N/A             N/A      0.00
            1525 BROOK DRIVE
 NOTFILED   FLAVORCHEM INC               7100-000               97.50     N/A             N/A      0.00
            445 MILNER AVE
 NOTFILED   FLEET CARE INC               7100-000              190.57     N/A             N/A      0.00
            6215 180TH ST. SE
 NOTFILED   FLEET MANAGEMENT             7100-000         22,064.53       N/A             N/A      0.00
            17809 BONIELLO DRIVE



UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS             Doc 1460     Filed 03/29/19   Page 70 of 193

 NOTFILED   FLEET SERVICE                7100-000          6,098.89       N/A             N/A      0.00
            7511 BEVERLY BLVD.
 NOTFILED   FLEETWASH INC.               7100-000              921.50     N/A             N/A      0.00
            P.O. BOX 36014
 NOTFILED   FLEISCHMANN'S YEAST          7100-000         30,782.00       N/A             N/A      0.00
            4776 COLLECTIONS CENTER DR
 NOTFILED   FLEX SOLUTIONS               7100-000          3,255.47       N/A             N/A      0.00
            3351 E. PHILADELPHIA ST
 NOTFILED   FLORAL GARDENS               7100-000                2.00     N/A             N/A      0.00
            1196 ST RT 511
 NOTFILED   FLORIDA U C FUND-            7100-000              378.00     N/A             N/A      0.00
            UNEMPLOYMENT TAX - FLORIDA
 NOTFILED   FMC BIOPOLYMER               7100-000          2,501.50       N/A             N/A      0.00
            PO BOX 8500S-1910
 NOTFILED   FMH MATERIAL HANDLING        7100-000               73.01     N/A             N/A      0.00
            P.O. BOX 173796
 NOTFILED   FOLEY & LARDNER              7100-000         22,225.54       N/A             N/A      0.00
            777 EAST WISCONSIN AVE.
 NOTFILED   FOLEY & LARDNER LLP321 NORTH 7100-000         38,317.12       N/A             N/A      0.00
            CLARK STREET
 NOTFILED   FOLEY & LARDNER LLP          7100-000          7,273.33       N/A             N/A      0.00
            ONE CENTURY PLAZA
 NOTFILED   FOOD KING                    7100-000              360.22     N/A             N/A      0.00
            PO BOX 1178
 NOTFILED   FOODTOWN                     7100-000          2,000.00       N/A             N/A      0.00
            ATTN: BOB POWELL
 NOTFILED   FORMOST FUJI CORPORATION     7100-000          3,677.85       N/A             N/A      0.00
            19211 144TH AVE
 NOTFILED   FRANCOTYP-POSTALIA, INC      7100-000               96.94     N/A             N/A      0.00
            P.O. BOX 4272
 NOTFILED   FRED KOOPERSTEIN             7100-000          4,588.95       N/A             N/A      0.00
            101 CONESTOGA DR. APT 219
 NOTFILED   FRIENDLY CHEVROLET OF        7100-000          7,224.12       N/A             N/A      0.00
            PUYALLUP
 NOTFILED   FRY-WAGNER MOVING & STORAGE 7100-000           2,050.00       N/A             N/A      0.00
            3700 RIDER TRAIL SOUTH
 NOTFILED   FSE INC831 BEACON STREET     7100-000          2,000.00       N/A             N/A      0.00
            SUITE 154
 NOTFILED   FUTURA MARKETING, INC.       7100-000         22,383.95       N/A             N/A      0.00
            305 BRAESWICK DRIVELAKE
 NOTFILED   GAGE COMPANY                 7100-000          5,973.92       N/A             N/A      0.00
            220 BUCKNER DRIVE
 NOTFILED   GARNER & CONNER, PLLC        7100-000              963.00     N/A             N/A      0.00
            250 HIGH STREET
 NOTFILED   GE CAPITAL                   7100-000               77.41     N/A             N/A      0.00
            PO BOX 802585
 NOTFILED   GE CAPITAL                   7100-000          5,191.71       N/A             N/A      0.00
            PO BOX 802585
 NOTFILED   GE CAPITAL CORP.             7100-000              829.35     N/A             N/A      0.00
            P.O. BOX 31001-0271
 NOTFILED   GENERAL LOCAL TEAMSTER       7100-000              332.00     N/A             N/A      0.00
            LOCAL #137
 NOTFILED   GENERAL TEAMSTERS            7100-000          1,144.00       N/A             N/A      0.00
            LOCAL 439
 NOTFILED   GENERAL TEAMSTERS AND FOOD 7100-000                454.00     N/A             N/A      0.00
            PROCESSING
 NOTFILED   GENERAL WIRE SPRING COMPANY 7100-000           1,563.29       N/A             N/A      0.00
            1101 THOMPSON AVE
 NOTFILED   GEORGE D LUCEY               7100-000          3,265.35       N/A             N/A      0.00
            219 BRICKETT HILL CIRCLE
 NOTFILED   GEORGE GULLO AND SARAH GULLO 7100-000         11,805.70       N/A             N/A      0.00
            FAMILY PARTNERSHIP LP
 NOTFILED   GEORGE KNOBLOCH              7100-000          1,606.19       N/A             N/A      0.00
            6719 FOX FUN
 NOTFILED   GEORGIA DEPARTMENT OF        7100-000              540.30     N/A             N/A      0.00
            REVENUE
 NOTFILED   GEORGIA DEPT. OF LABOR       7100-000                3.96     N/A             N/A      0.00
            EMPLOY. SECURITY AGENCY



UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS             Doc 1460     Filed 03/29/19   Page 71 of 193

 NOTFILED   GEORGIA PACIFIC CORP         7100-000        419,675.45       N/A             N/A      0.00
            PO BOX 93350
 NOTFILED   GIVAUDAN FLAVORS CORP.       7100-000          3,420.65       N/A             N/A      0.00
            P.O. BOX 73759
 NOTFILED   GLADYS DAVIS                 7100-000                2.99     N/A             N/A      0.00
            5605 BELLEVILLE AVE
 NOTFILED   GLOBAL CROSSING              7100-000          1,711.64       N/A             N/A      0.00
            TELECOMMUNICAT
 NOTFILED   GMS/ALL NATIONS AUTOGLASS    7100-000          2,439.45       N/A             N/A      0.00
            25001 THE OLD ROAD
 NOTFILED   GOLD COUNTRY INN             7100-000              929.37     N/A             N/A      0.00
            P.O. BOX 728
 NOTFILED   GOLDEN WEST                  7100-000              142.65     N/A             N/A      0.00
            499 HIGH STREET
 NOTFILED   GORDON B FORD, TAX           7100-000              147.46     N/A             N/A      0.00
            COLLECTORSTANISLAUS COUNTYPO
 NOTFILED   GOTHAM EXPRESS               7100-000          1,699.94       N/A             N/A      0.00
            456 MANOR ROAD
 NOTFILED   GRABBE-LEONARD CO.           7100-000              128.30     N/A             N/A      0.00
            13515 LAKEFRONT
 NOTFILED   GRAND UNION MARKET           7100-000              248.21     N/A             N/A      0.00
            1 OXFORD CROSSING
 NOTFILED   GRANITE TELECOMMUNICATIONS 7100-000           19,355.25       N/A             N/A      0.00
            P.O. BOX 1405
 NOTFILED   GRAY LIFT, INC               7100-000              430.72     N/A             N/A      0.00
            P.O. BOX 2808
 NOTFILED   GRAY MARKETPLACE             7100-000              193.59     N/A             N/A      0.00
            PO BOX 788
 NOTFILED   GRE PECOS, LLC               7100-000          4,809.16       N/A             N/A      0.00
            C/O GRUBB & ELLIS/LAS VEGAS
 NOTFILED   GREAT BRANDS OF EUROPE INC 7100-000         4,097,660.57      N/A             N/A      0.00
            100 DEFOREST AVENUE
 NOTFILED   GREAT BRANDS OF EUROPE INC 7100-000         2,718,458.40      N/A             N/A      0.00
            ATTN:JOHAN WIDESTRAND
 NOTFILED   GREAT WESTERN MFG CO INC     7100-000          1,149.85       N/A             N/A      0.00
            P O BOX 1492017 S FOURTH ST
 NOTFILED   GREG TUCKER                  7100-000              797.60     N/A             N/A      0.00
            21011 MORNINGSIDE DR.
 NOTFILED   GREGG LIGHTY                 7100-000          3,000.00       N/A             N/A      0.00
            13 MYRTLE AVENUE
 NOTFILED   GREGORY T ZITTEL             7100-000          5,407.19       N/A             N/A      0.00
            335 RUNYON AVENUE
 NOTFILED   GROOT RECYCLING & WASTE SERV 7100-000              761.90     N/A             N/A      0.00
            2500 LANDMEIER RD
 NOTFILED   GSMSIC/O AMERIFACTORS        7100-000        137,291.12       N/A             N/A      0.00
            P.O. BOX 620428
 NOTFILED   GT WASTE SERVICES INC.       7100-000              437.96     N/A             N/A      0.00
            1333 OLD OAKLAND ROAD
 NOTFILED   GUMBO SOFTWARE, INC.         7100-000              630.00     N/A             N/A      0.00
            809 W. HOWE ST.
 NOTFILED   H&E EQUIPMENT SERVICES       7100-000               86.29     N/A             N/A      0.00
            P.O. BOX 849850
 NOTFILED   HACIENDA SECURITY SERVICE    7100-000               72.00     N/A             N/A      0.00
            15902 A HALLIBURTON RD #211
 NOTFILED   HAMER-WOOD INC.              7100-000          1,460.00       N/A             N/A      0.00
            77 FORREST STREET
 NOTFILED   HANSON SALES & MARKETING     7100-000              120.91     N/A             N/A      0.00
            11000 W. JANESVILLE ROAD
 NOTFILED   HARRIS WELDING & MACHINE     7100-000         10,849.82       N/A             N/A      0.00
            260 E. THIRD STREET
 NOTFILED   HARRISON INCOME TAX BUREAU 7100-000                 64.34     N/A             N/A      0.00
            300 GEORGE ST
 NOTFILED   HARSCH INVESTMENT REALTY     7100-000         12,292.50       N/A             N/A      0.00
            WEST PARK CORP CAMPUS
 NOTFILED   HARTFORD FINANCIAL SRVCS INC 7100-000          6,308.52       N/A             N/A      0.00
            DEPARTMENT #5454
 NOTFILED   HARVARD BATTERY INC          7100-000              341.88     N/A             N/A      0.00
            P O BOX 2622



UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS             Doc 1460     Filed 03/29/19   Page 72 of 193

 NOTFILED   HAWKINS MARKETS INC          7100-000               80.74     N/A             N/A      0.00
            1617 CLAREMONT AVENUE
 NOTFILED   HEAT & CONTROL               7100-000          1,088.72       N/A             N/A      0.00
            21121 CABOT BLVD
 NOTFILED   HELP DESK TECHNOLOGY CORP    7100-000          3,973.50       N/A             N/A      0.00
            2010 WINSTON PARK DR, STE
 NOTFILED   HELP SYSTEMS, LLCNW 5955     7100-000          8,175.00       N/A             N/A      0.00
            PO BOX 1450
 NOTFILED   HENDRIX MOTOR COMPANY, INC 7100-000                107.12     N/A             N/A      0.00
            1947 N.W. OVERTON
 NOTFILED   HERMANN WAREHOUSE            7100-000          1,721.57       N/A             N/A      0.00
            CORPORATION
 NOTFILED   HIGH'S TRAILER REPAIR        7100-000          7,775.44       N/A             N/A      0.00
            P.O. BOX 23036
 NOTFILED   HIRE CALLING                 7100-000              190.00     N/A             N/A      0.00
            PO BOX 271569
 NOTFILED   HOGAN LOGISTICS, INC.        7100-000         47,056.13       N/A             N/A      0.00
            SCAC: HGLL-TRUCKLOAD
 NOTFILED   HOGAN TRANSPORTS INC         7100-000          8,773.28       N/A             N/A      0.00
            1000 NORTH 14TH STREET
 NOTFILED   HOLIDAY INN EXPRESS          7100-000              770.00     N/A             N/A      0.00
            1392 ENTERPRISE PARKWAY
 NOTFILED   HOLIDAY MARKET               7100-000          1,500.00       N/A             N/A      0.00
            1203 S MAIN STREET
 NOTFILED   HOME HARDWARE INC            7100-000              177.17     N/A             N/A      0.00
            140 CENTER STREET
 NOTFILED   HORIZON ACTUARIAL SERVICES 7100-000            3,728.95       N/A             N/A      0.00
            LLC
 NOTFILED   HOUSE CALLS R.V. DOC         7100-000          2,343.49       N/A             N/A      0.00
            10318 SCOVILLE
 NOTFILED   HP PRODUCTS                  7100-000         16,088.60       N/A             N/A      0.00
            4220 SAGUARO TRAIL
 NOTFILED   HUEBNER ELECTRIC INC         7100-000          2,775.00       N/A             N/A      0.00
            7571 HILL ROAD
 NOTFILED   HUGHSON NUT COMPANY          7100-000         18,412.50       N/A             N/A      0.00
            PO BOX 1150
 NOTFILED   HUNKAR TECHNOLOGIES          7100-000          9,637.41       N/A             N/A      0.00
            PO BOX 634880
 NOTFILED   HVH TRANSPORTATION INC       7100-000              770.09     N/A             N/A      0.00
            P.O. BOX 16610
 NOTFILED   I J WHITE                    7100-000              648.07     N/A             N/A      0.00
            G P O 29699
 NOTFILED   I3 BUSINESS SOLUTIONS LLC    7100-000              900.00     N/A             N/A      0.00
            945 FOREST HILLS SE, SUITE B
 NOTFILED   IBM CORP                     7100-000         12,991.44       N/A             N/A      0.00
            PO BOX 643600
 NOTFILED   IBM CREDIT LLC               7100-000               85.00     N/A             N/A      0.00
            1501 S MOPAC EXPRESSWAY
 NOTFILED   ICE MOUNTAIN                 7100-000              122.51     N/A             N/A      0.00
            PO BOX 856680
 NOTFILED   IDAHO DEPARTMENT OF          7100-000              178.13     N/A             N/A      0.00
            LABORCASHIER
 NOTFILED   IDAHO STATE TAX COMMISSION 7100-000                630.00     N/A             N/A      0.00
            PO BOX 76
 NOTFILED   IEBT CORPORATION             7100-000          1,396.60       N/A             N/A      0.00
            P O BOX 266
 NOTFILED   IFORCE LLC                   7100-000         29,999.05       N/A             N/A      0.00
            1110 MORSE ROAD
 NOTFILED   IKON FINANCIAL SERVICES      7100-000         35,528.27       N/A             N/A      0.00
            PO BOX 650016
 NOTFILED   IKON OFFICE SOLUTIONS        7100-000              233.38     N/A             N/A      0.00
            PO BOX 802815
 NOTFILED   IKON OFFICE SOLUTIONS        7100-000         14,555.31       N/A             N/A      0.00
            PO BOX 802815
 NOTFILED   IKON OFFICE SOLUTIONS        7100-000              165.39     N/A             N/A      0.00
            PO BOX 802815
 NOTFILED   IKON OFFICE SOLUTIONS        7100-000              528.03     N/A             N/A      0.00
            PO BOX 802815



UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS             Doc 1460     Filed 03/29/19   Page 73 of 193

 NOTFILED   ILLINOIS DEPARTMENT OF       7100-000              631.52     N/A             N/A      0.00
            EMPLOYMENT SECURITY
 NOTFILED   ILYA MONIN                   7100-000          3,000.00       N/A             N/A      0.00
            5 VILLAGE SQUARE
 NOTFILED   INDIANA DEPT OF WORKFORCE    7100-000              104.48     N/A             N/A      0.00
            DEV.
 NOTFILED   INDIANA SUGARS INC           7100-000        296,607.78       N/A             N/A      0.00
            5918 COLLECTIONS DR
 NOTFILED   INDUSTRIAL DOOR COMPANY      7100-000              654.36     N/A             N/A      0.00
            1347 WINDWARD CIRCLE
 NOTFILED   INFOPRINT SOLUTIONS COMPANY 7100-000               863.66     N/A             N/A      0.00
            PO BOX 644225
 NOTFILED   INFOR GLOBAL SOLUTIONS       7100-000         30,528.00       N/A             N/A      0.00
            PO BOX 933751
 NOTFILED   INFORMATION RESOURCES INC    7100-000          2,235.55       N/A             N/A      0.00
            4766 PAYSPHERE CIRCLE
 NOTFILED   INLAND EMPIRE TEAMSTERS      7100-000          7,915.00       N/A             N/A      0.00
            P.O. BOX 5433
 NOTFILED   INNOVATIVE PACKAGING INC     7100-000        128,101.76       N/A             N/A      0.00
            1312 FLAXMILL ROAD
 NOTFILED   INOVIS INC                   7100-000         14,780.00       N/A             N/A      0.00
            P.O. BOX 198145
 NOTFILED   INSTANT RESULTS              7100-000          4,060.00       N/A             N/A      0.00
            607 N. MALDEN AVENUE
 NOTFILED   INTEGRATED LOGISTICS         7100-000          4,596.66       N/A             N/A      0.00
            SERVICES
 NOTFILED   INTEGRITY MARKETING SERVICES 7100-000          4,967.75       N/A             N/A      0.00
            10121 SE SUNNYSIDE RD. SUITE
 NOTFILED   INTEGRYS ENERGY SERVICES,    7100-000        104,061.08       N/A             N/A      0.00
            INC
 NOTFILED   INTEL LOGISTICS              7100-000          4,168.05       N/A             N/A      0.00
            3759 S BALDWIN RD SUITE 206
 NOTFILED   INTELLIGENT MAILING          7100-000              163.49     N/A             N/A      0.00
            SOLUTIONS
 NOTFILED   INTERACTIVE SVCS GRP         7100-000          2,112.66       N/A             N/A      0.00
            PO BOX 1092
 NOTFILED   INTERBAKE FOODS              7100-000         26,178.84       N/A             N/A      0.00
            P.O. BOX 23133
 NOTFILED   INTERMEC SYSTEMS & SOLUTIONS 7100-000          2,698.62       N/A             N/A      0.00
            DEPT CH 10696
 NOTFILED   INTERNAL REVENUE SERVICE     7100-000        118,286.67       N/A             N/A      0.00
            31 HOPKIS PLAZA ROOM 1150
 NOTFILED   INTERNAL REVENUE SERVICE     7100-000       1,167,312.38      N/A             N/A      0.00
            31 HOPKIS PLAZA ROOM 1150
 NOTFILED   INTERNATIONAL SPECIALTY INC 7100-000               528.00     N/A             N/A      0.00
            3800 WOODLAND AVENUE
 NOTFILED   INTERSTATE DISTRIBUTOR CO    7100-000          3,504.85       N/A             N/A      0.00
            P.O. BOX 94334
 NOTFILED   INTERWEST SALES & MARKETING 7100-000               219.73     N/A             N/A      0.00
            1152 WEST 2400 SOUTH #B
 NOTFILED   INTERWEST SALES & MARKETING 7100-000                33.12     N/A             N/A      0.00
            16445 NORTH 91 STREET #105
 NOTFILED   INTNL FOOD PRODUCTS CORP     7100-000        unknown          N/A             N/A      0.00
            4029 SOLUTIONS CENTER
 NOTFILED   INTRALOX, INC                7100-000               77.77     N/A             N/A      0.00
            PO BOX 730367
 NOTFILED   IRON MOUNTAIN                7100-000          1,562.51       N/A             N/A      0.00
            PO BOX 27129
 NOTFILED   IRON MOUNTAIN RECORDS MGMNT 7100-000               542.28     N/A             N/A      0.00
            P.O. BOX 601002
 NOTFILED   IRON MOUNTAIN RECORDS MGMT 7100-000            1,996.17       N/A             N/A      0.00
            PO BOX 27128
 NOTFILED   IRWINS OFFICE SUPPLIES       7100-000              152.17     N/A             N/A      0.00
            143 CENTER ST
 NOTFILED   IVEX CORPORATION             7100-000         20,413.23       N/A             N/A      0.00
            P.O. BOX 360035
 NOTFILED   IZRAIL GOFMAN                7100-000          3,050.54       N/A             N/A      0.00
            800 CYPRESS ROAD



UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS             Doc 1460     Filed 03/29/19   Page 74 of 193

 NOTFILED   J & H LAWN CARE & SNOW       7100-000              433.41     N/A             N/A      0.00
            PLOWING
 NOTFILED   J & S CORPORATE SERVICES     7100-000          1,919.58       N/A             N/A      0.00
            2505 FLAGSTONE LANE
 NOTFILED   J BORAGINE & ASSOCIATES      7100-000              580.00     N/A             N/A      0.00
            PO BOX
 NOTFILED   J J KELLER & ASSOCIATES      7100-000              921.16     N/A             N/A      0.00
            PO BOX 548
 NOTFILED   J.R. SHORT MILLING COMPANY   7100-000          7,796.25       N/A             N/A      0.00
            PO BOX 72
 NOTFILED   JACK ATKINSON                7100-000          3,710.18       N/A             N/A      0.00
            6341 E ROCKHILL COURT
 NOTFILED   JACK K. HERBEL               7100-000          2,119.05       N/A             N/A      0.00
            41920 HIGGINS
 NOTFILED   JACLYN GAGE                  7100-000               29.33     N/A             N/A      0.00
            4200 NORTHERN CROSS BLVD.
 NOTFILED   JACOBSON PROPERTIES LLC      7100-000          8,422.68       N/A             N/A      0.00
            ATTN: CLARK FREITAG
 NOTFILED   JAM FAUSTINO                 7100-000               20.00     N/A             N/A      0.00
            701 SOMERSET LANE
 NOTFILED   JAMES BOHLMAN                7100-000          1,102.69       N/A             N/A      0.00
            1130 W. GRANT DRIVE
 NOTFILED   JAMES DICRISCI               7100-000          2,868.30       N/A             N/A      0.00
            311 FAIRPORT RD
 NOTFILED   JAMES LAKE                   7100-000          1,006.15       N/A             N/A      0.00
            94-30 59TH AVENUE #5D
 NOTFILED   JAMES N ADAMS                7100-000          5,794.26       N/A             N/A      0.00
            13 ELLEN RD
 NOTFILED   JAMES WILLIAMS               7100-000          2,364.01       N/A             N/A      0.00
            11 KAPPELMANN DRIVE
 NOTFILED   JANTEC INC                   7100-000          3,539.97       N/A             N/A      0.00
            1777 NORTHERN STAR DRIVE
 NOTFILED   JASON WOODRUFF               7100-000               50.00     N/A             N/A      0.00
            209 S MARKET STREET#15
 NOTFILED   JASPER ENGINES &             7100-000          5,584.70       N/A             N/A      0.00
            TRANSMISSIONS
 NOTFILED   JB MANAGEMENT L P            7100-000          5,939.01       N/A             N/A      0.00
            NORTH MARKET CENTERET1825
 NOTFILED   JB MANAGEMENT LP-C/O         7100-000         11,462.65       N/A             N/A      0.00
            COLLIERSPARK 370 BUSINESS
 NOTFILED   JBS MECHANICAL, INC.         7100-000          4,947.38       N/A             N/A      0.00
            2720 WEST WELDON
 NOTFILED   JEAN MCMILLAN                7100-000               39.95     N/A             N/A      0.00
            21482 W COUNTY LINE ROAD
 NOTFILED   JEFF A. LITTLE               7100-000              236.56     N/A             N/A      0.00
            1591 MANCHESTER DRIVE
 NOTFILED   JEFF BERG                    7100-000              215.28     N/A             N/A      0.00
            7606 149TH DR NE
 NOTFILED   JEFF CROSS                   7100-000               12.63     N/A             N/A      0.00
            P.O. BOX 725
 NOTFILED   JENNIFER DICKENSON           7100-000          3,155.77       N/A             N/A      0.00
            4930 SPRING CHASE WAY
 NOTFILED   JENNIFER MARQUETTE           7100-000          4,876.32       N/A             N/A      0.00
            1326 CARRIAGE HILL COURT
 NOTFILED   JENNIFER'S AUTO SALES SERV   7100-000          3,923.55       N/A             N/A      0.00
            15020 E SPRAGUE AVES
 NOTFILED   JERRY SIMRELL                7100-000        unknown          N/A             N/A      0.00
            118 DEERFIELD ROAD
 NOTFILED   JERRY W GRAY                 7100-000          5,104.14       N/A             N/A      0.00
            22 LANE 21 ALLEN RD
 NOTFILED   JESSICA GOSCICKI             7100-000              626.57     N/A             N/A      0.00
            4936 BRIDGEHAMPTON BLVD.
 NOTFILED   JH HARVEY CO                 7100-000          1,681.91       N/A             N/A      0.00
            PO BOX 404833
 NOTFILED   JIM BRABEC                   7100-000              733.85     N/A             N/A      0.00
            8802 RIDGE LANE
 NOTFILED   JIM MILLER                   7100-000              487.72     N/A             N/A      0.00
            3810 S. VELERO STREET



UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS              Doc 1460     Filed 03/29/19   Page 75 of 193

 NOTFILED   JIM MULHOLLAND                7100-000              125.52     N/A             N/A      0.00
            ASHLAND
 NOTFILED   JIM WADE                      7100-000              960.50     N/A             N/A      0.00
            198 OLD FIELD RD
 NOTFILED   JIMBO'S JUMBOS PEANUTS        7100-000         16,878.12       N/A             N/A      0.00
            PO BOX 465
 NOTFILED   JK AUTO REPAIR, LLC           7100-000              340.94     N/A             N/A      0.00
            710 E YOSEMITE AVENUE
 NOTFILED   JOE ASHDOWN                   7100-000              841.48     N/A             N/A      0.00
            215 NORTH SKYLINE DRIVE
 NOTFILED   JOE GUGLIOTTA                 7100-000          3,000.00       N/A             N/A      0.00
            527 RENEE DRIVE
 NOTFILED   JOHANSON TRANSPORTATION SVC   7100-000          6,876.00       N/A             N/A      0.00
            CORPORATE OFFICE
 NOTFILED   JOHN D. ROLLINGS              7100-000          3,409.81       N/A             N/A      0.00
            803 ALABAMA AVE.
 NOTFILED   JOHN MAES                     7100-000               61.97     N/A             N/A      0.00
            5536 SCHMALE LN
 NOTFILED   JOHN SHAW                     7100-000          4,615.33       N/A             N/A      0.00
            40794 CO RT 24
 NOTFILED   JOHN STREJC                   7100-000              279.58     N/A             N/A      0.00
            765 MANCHESTER
 NOTFILED   JOHN W CHENEY                 7100-000          3,112.44       N/A             N/A      0.00
            110 CEDAR RIDGE RD.
 NOTFILED   JOHN YOST                     7100-000          1,647.03       N/A             N/A      0.00
            9440 COPANS GLEN LANE
 NOTFILED   JONATHAN BUNTEN               7100-000          1,434.76       N/A             N/A      0.00
            11456 WEST FENCHURCH CT.
 NOTFILED   JOSE ARELLANO                 7100-000              167.66     N/A             N/A      0.00
            2728 ARTESIA BLVD
 NOTFILED   JOSEPH ADAMS CORP             7100-000        unknown          N/A             N/A      0.00
            PO BOX 583
 NOTFILED   JOSEPH KUCHARSKI              7100-000              138.77     N/A             N/A      0.00
            619 WINCHESTER CT.
 NOTFILED   JOSEPH VASSALLO               7100-000          3,826.28       N/A             N/A      0.00
            3 LAWN PLACE
 NOTFILED   JOSEPHINE NELSON              7100-000              155.00     N/A             N/A      0.00
            1185 LIME RIDGE DRIVE
 NOTFILED   JUDD ROAD STORAGE & U-HAUL    7100-000              140.00     N/A             N/A      0.00
            2395 E. JUDD ROAD
 NOTFILED   JUDGE INC                     7100-000         10,937.50       N/A             N/A      0.00
            PO BOX 820120
 NOTFILED   JULIE HANNA                   7100-000               12.87     N/A             N/A      0.00
            16 ADAMS ROAD
 NOTFILED   KAHLER SENDERS GROUP INC      7100-000          1,108.56       N/A             N/A      0.00
            4706-A 20 STREET EAST
 NOTFILED   KAREN VACHON                  7100-000          1,388.70       N/A             N/A      0.00
            25 OCEAN AVENUE
 NOTFILED   KAR'S NUTS                    7100-000         40,349.33       N/A             N/A      0.00
            1200 E 14 MILE RD
 NOTFILED   KATHLEEN MASCAZINE            7100-000               50.00     N/A             N/A      0.00
            1170 HARWOOD DRIVE APT A
 NOTFILED   KAYE/BASSMAN INTERNATIONAL    7100-000         11,666.67       N/A             N/A      0.00
            COR
 NOTFILED   KEARNY IIC/O AL PRINCE CORP   7100-000          7,691.40       N/A             N/A      0.00
            6615 CONVOY COURT
 NOTFILED   KELLERS PROFESSIONAL AUTO     7100-000              208.28     N/A             N/A      0.00
            SERV
 NOTFILED   KELLEY JAMES                  7100-000              170.64     N/A             N/A      0.00
            572 BING COURT
 NOTFILED   KEN BOYER                     7100-000               50.00     N/A             N/A      0.00
            1302 COUNTY RD #1475RD #5
 NOTFILED   KEN SNYDER                    7100-000          1,985.84       N/A             N/A      0.00
            119 MICHIGAN AVE
 NOTFILED   KEN STANDEN                   7100-000          2,816.40       N/A             N/A      0.00
            4453 SENTINEL ROCK TERRACE
 NOTFILED   KENNY CHOK                    7100-000          5,325.06       N/A             N/A      0.00
            120 GILES AVE



UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS             Doc 1460     Filed 03/29/19   Page 76 of 193

 NOTFILED   KENTUCKY STATE TREASURER     7100-000          1,000.00       N/A             N/A      0.00
            REVENUE CABINET
 NOTFILED   KERRY - CANADA               7100-000        unknown          N/A             N/A      0.00
            615 JACK ROSS AVENUE
 NOTFILED   KFORCE PROFESSIONAL STAFFING 7100-000         28,863.32       N/A             N/A      0.00
            PO BOX 277997
 NOTFILED   KIM CLAFLIN                  7100-000              560.78     N/A             N/A      0.00
            4946 YELLOW PINE LANE
 NOTFILED   KIRIN FLEXIBLE PKG INC.      7100-000        992,657.89       N/A             N/A      0.00
            17320 MARQUARDT AVE
 NOTFILED   KNICHEL LOGISTICS            7100-000        426,622.47       N/A             N/A      0.00
            P.O. BOX 931636
 NOTFILED   KNIGHT'S SUPER FOOD STORE    7100-000              144.89     N/A             N/A      0.00
            1701 W DEWITT AND HEBRY
 NOTFILED   KOEHLER RUBBER & SUPPLY      7100-000               15.67     N/A             N/A      0.00
            P. O. BOX 91006
 NOTFILED   KOF-K KOSHER SUPERVISION     7100-000         15,510.00       N/A             N/A      0.00
            201 THE PLAZA
 NOTFILED   KONICA MINOLTA BUS.          7100-000          3,245.29       N/A             N/A      0.00
            SOLUTIONS
 NOTFILED   KOSTO & ROTELLA              7100-000              820.00     N/A             N/A      0.00
            PO BOX 4759
 NOTFILED   KOZYRA & HARTZ LLC.          7100-000         22,430.69       N/A             N/A      0.00
            75 EISENHOWER PARKWAY, 1ST
 NOTFILED   KRAFT FOOD INGREDIENTS       7100-000         17,300.00       N/A             N/A      0.00
            60 GERMANTOWN COURT SUITE
 NOTFILED   KRONOS, INC.                 7100-000         32,795.47       N/A             N/A      0.00
            P.O. BOX 845748
 NOTFILED   KSJ & ASSOCIATES             7100-000              542.45     N/A             N/A      0.00
            230 CLINTON
 NOTFILED   KUNTZMAN TRUCK LINES, INC    7100-000         25,916.34       N/A             N/A      0.00
            13515 OYSTER ROAD
 NOTFILED   K-VA-T FOOD STORES INC       7100-000          2,077.73       N/A             N/A      0.00
            PO BOX 1158
 NOTFILED   KYLE'S CUSTOM TOYS & TOWING 7100-000               548.67     N/A             N/A      0.00
            PO BOX 285109 S COTTONWOOD
 NOTFILED   L & D TRUCK AND EQUIP.       7100-000          4,622.66       N/A             N/A      0.00
            REPAIR
 NOTFILED   L EVELYN YOUNKIN-SILVER      7100-000          1,146.90       N/A             N/A      0.00
            3740 SILVER ROAD
 NOTFILED   L L MILLER                   7100-000              447.80     N/A             N/A      0.00
            PO BOX 242
 NOTFILED   L.A. DEPARTMENT OF WATER     7100-000              519.01     N/A             N/A      0.00
            AND POWER
 NOTFILED   LA FRENIERE & ASSOCIATES     7100-000              690.51     N/A             N/A      0.00
            2456 ARMSTRONG STREET
 NOTFILED   LABELTEK                     7100-000         57,857.82       N/A             N/A      0.00
            P O BOX 951850
 NOTFILED   LABOR & INDUSTRIES           7100-000         21,114.72       N/A             N/A      0.00
            PO BOX 34388
 NOTFILED   LABOR LAW COMPLIANCE CENTER 7100-000               619.79     N/A             N/A      0.00
            17215 RED OAK DR #112
 NOTFILED   LACLEDE GAS                  7100-000               82.14     N/A             N/A      0.00
            DRAWER 2
 NOTFILED   LAD OF ASHLAND, LTD          7100-000          1,050.00       N/A             N/A      0.00
            ATTN:LARRY DONELSON
 NOTFILED   LAKE COUNTRY FOODSDEPT #4103 7100-000        unknown          N/A             N/A      0.00
            PO BOX 684098
 NOTFILED   LAKE ERIE ELECTRIC INC       7100-000         13,605.91       N/A             N/A      0.00
            P O BOX 2539
 NOTFILED   LAKE MICHIGAN MAILERS INC    7100-000              262.81     N/A             N/A      0.00
            PO BOX 19157
 NOTFILED   LANDSTAR RANGER, INC.        7100-000        166,106.20       N/A             N/A      0.00
            P.O. BOX 8500-54293
 NOTFILED   LANGS AUTOMOTIVE MOBILE      7100-000          2,266.03       N/A             N/A      0.00
            REPAIR
 NOTFILED   LARRY WIKEL                  7100-000          3,854.86       N/A             N/A      0.00
            242 WINDCHIME WAY



UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS             Doc 1460     Filed 03/29/19   Page 77 of 193

 NOTFILED   LATHAM & WATKINS             7100-000         30,526.53       N/A             N/A      0.00
            PO BOX 7247-8202
 NOTFILED   LAW WAREHOUSES, INC.         7100-000              121.50     N/A             N/A      0.00
            27 AIRPORT ROAD
 NOTFILED   LAZARO SOTOLONGO             7100-000          4,716.80       N/A             N/A      0.00
            254 AUSTIN RD
 NOTFILED   LESCHI FOOD MART             7100-000              400.80     N/A             N/A      0.00
            103 LAKESIDE
 NOTFILED   LIBERTY MARKET               7100-000               40.80     N/A             N/A      0.00
            16385 W SCHENDEL AVENUE
 NOTFILED   LIBERTY MUTUAL INSURANCE     7100-000         47,284.68       N/A             N/A      0.00
            GROUP
 NOTFILED   LINDA HAYNES                 7100-000               26.66     N/A             N/A      0.00
            ASHLAND
 NOTFILED   LINDSEY LEE                  7100-000              148.44     N/A             N/A      0.00
            503 SHADOWOOD PARK
 NOTFILED   LINO & POLI PLUMBING INC     7100-000              587.00     N/A             N/A      0.00
            1555 INDUSTRIAL DRIVE
 NOTFILED   LIPA                         7100-000          1,614.77       N/A             N/A      0.00
            PO BOX 888
 NOTFILED   LISA CAMPBELL                7100-000               26.66     N/A             N/A      0.00
            822 MAYFLOWER DRIVE
 NOTFILED   LISA MAHON                   7100-000              101.20     N/A             N/A      0.00
            569 INWOOD DRIVE
 NOTFILED   LLOYD & MCDANIEL, PLLC       7100-000              542.18     N/A             N/A      0.00
            11405 PARK ROAD STE 200
 NOTFILED   LOCAL 690                    7100-000              264.00     N/A             N/A      0.00
            1912 N DIVISION STE 200
 NOTFILED   LOCAL 734 PENSION FUND       7100-000         17,408.90       N/A             N/A      0.00
            6643 N NORTHWEST HIGHWAY
 NOTFILED   LOCAL 734 PENSION FUND       7100-000          2,196.45       N/A             N/A      0.00
            6643 N NORTHWEST HIGHWAY
 NOTFILED   LOCAL 734 UNION              7100-000          1,894.00       N/A             N/A      0.00
            6643 N NORTHWEST HIGHWAY
 NOTFILED   LOCAL 734 WELFARE            7100-000         37,450.00       N/A             N/A      0.00
            6643 N NORTHWEST HIGHWAY
 NOTFILED   LOCAL 734 WELFARE            7100-000          4,725.00       N/A             N/A      0.00
            6643 N NORTHWEST HIGHWAY
 NOTFILED   LOCAL 912                    7100-000              411.00     N/A             N/A      0.00
            22 E FIFTH ST
 NOTFILED   LOS ANGELES COUNTY           7100-000              102.47     N/A             N/A      0.00
            P. O. BOX 54978
 NOTFILED   LOS ANGELES COUNTY TREASURER 7100-000              974.00     N/A             N/A      0.00
            TAX COLLECTOR
 NOTFILED   LOU BARULLI                  7100-000          3,115.53       N/A             N/A      0.00
            14 OAK HILL DRIVE
 NOTFILED   LOUIS MELLO                  7100-000          5,499.68       N/A             N/A      0.00
            67 N. ASH STREET
 NOTFILED   LOWE CHEMICAL COMPANY        7100-000         39,278.10       N/A             N/A      0.00
            8300 BAKER AVE
 NOTFILED   LOWRY COMPUTER PRODUCTS      7100-000          4,575.00       N/A             N/A      0.00
            7005 RELIABLE PARKWAY
 NOTFILED   LUA'S BUILDING SERVICES      7100-000          2,410.00       N/A             N/A      0.00
            PO BOX 730370
 NOTFILED   LUNARDI'S                    7100-000          3,000.00       N/A             N/A      0.00
            432 NORTH CANAL STREET
 NOTFILED   LVF ENTERPRISE               7100-000          5,690.00       N/A             N/A      0.00
            P.O. BOX 3979
 NOTFILED   LVP 7402 REINDEER LLC        7100-000          7,192.77       N/A             N/A      0.00
            PO BOX 786941
 NOTFILED   M H EQUIPMENT CORPORATION    7100-000              255.40     N/A             N/A      0.00
            2235 RELIABLE PARKWAY
 NOTFILED   MA DIVISION OF UNEMPLOYMENT 7100-000               283.00     N/A             N/A      0.00
            ASSISTANCE
 NOTFILED   MACK'S SUPER VALUE           7100-000          2,884.10       N/A             N/A      0.00
            262 S SANDUSKY ST
 NOTFILED   MADELINE LAVOE               7100-000              117.50     N/A             N/A      0.00
            119 LACEY RAE DR



UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS             Doc 1460     Filed 03/29/19   Page 78 of 193

 NOTFILED   MAGIC GARAGE DOOR INC        7100-000              367.50     N/A             N/A      0.00
            805 E MAIN ST - REAR
 NOTFILED   MALLET AND COMPANY INC       7100-000          3,503.53       N/A             N/A      0.00
            BOX 474
 NOTFILED   MALNOVE OF NEBRASKA          7100-000         75,806.90       N/A             N/A      0.00
            13434 F STREET
 NOTFILED   MANNCO LOGISTICS CO.         7100-000          7,539.00       N/A             N/A      0.00
            4100 W EL DORADO PKWY
 NOTFILED   MARILYN BAHN                 7100-000          2,925.25       N/A             N/A      0.00
            2147 W. BROWNING AVE.
 NOTFILED   MARIN COUNTY TAX             7100-000              135.00     N/A             N/A      0.00
            COLLECTOR ADMIN BLDG. CIVIC
 NOTFILED   MARINA MARKETPLACE           7100-000               72.40     N/A             N/A      0.00
            3201 W BENJAMIN
 NOTFILED   MARITIME-ONTARIO FREIGHT     7100-000          5,973.46       N/A             N/A      0.00
            LIMIT
 NOTFILED   MARIUSZ BARGLOWSKI           7100-000          5,366.58       N/A             N/A      0.00
            32 ANTHONY STREET
 NOTFILED   MARK BERNEL                  7100-000        unknown          N/A             N/A      0.00
            34 RIVIERA DRIVE
 NOTFILED   MARK CHAPIN                  7100-000              730.00     N/A             N/A      0.00
            400 POULSEN AVENUE
 NOTFILED   MARK FILSINGER               7100-000          4,080.48       N/A             N/A      0.00
            125 S LINCOLN
 NOTFILED   MARK GILMORE                 7100-000               50.00     N/A             N/A      0.00
            966 THOMAS DRIVE
 NOTFILED   MARK GRECCO                  7100-000          3,451.55       N/A             N/A      0.00
            171 MANG AVE
 NOTFILED   MARK GUIDO                   7100-000          3,000.00       N/A             N/A      0.00
            135 WICKS ROAD
 NOTFILED   MARK HEPNER                  7100-000          1,200.07       N/A             N/A      0.00
            260 HOOD CT
 NOTFILED   MARK P GERCHMAN              7100-000          2,596.50       N/A             N/A      0.00
            176 RIVERSIDE DR
 NOTFILED   MARK PALMER                  7100-000               21.84     N/A             N/A      0.00
            9213 NO NATIONAL AVE
 NOTFILED   MARK PETERS                  7100-000          5,400.00       N/A             N/A      0.00
            2403 VEREDA DE ENCANTO
 NOTFILED   MARKEM CORPORATION           7100-000              650.16     N/A             N/A      0.00
            P. O. BOX 3542
 NOTFILED   MARKETING MANAGEMENT, INC. 7100-000           19,085.89       N/A             N/A      0.00
            4717 FLETCHER AVE.
 NOTFILED   MARKETING PARTNERS           7100-000          5,700.00       N/A             N/A      0.00
            582 MARKET STREET SUITE 1210
 NOTFILED   MARVIN KOLKER                7100-000          3,000.00       N/A             N/A      0.00
            239 CLARINET LANE
 NOTFILED   MARVIN'S IGA                 7100-000              702.95     N/A             N/A      0.00
            271 W MAIN
 NOTFILED   MARVIN'S IGA SUPERSTORE      7100-000              701.80     N/A             N/A      0.00
            380 N COLLEGE
 NOTFILED   MARVIN'S SOUTHGATE IGA       7100-000              269.36     N/A             N/A      0.00
            1620 S SCHOOL
 NOTFILED   MARY MCCAIN                  7100-000              266.67     N/A             N/A      0.00
            7601 N. 44TH STREET
 NOTFILED   MASTER PACKAGING             7100-000        159,343.93       N/A             N/A      0.00
            PO BOX 2844
 NOTFILED   MASTERTASTE FLAVORS          7100-000          2,913.70       N/A             N/A      0.00
            12116 COLLECTIONS CENTER DR
 NOTFILED   MASTERTECH AUTOMOTIVE        7100-000          3,636.97       N/A             N/A      0.00
            1601 MORGAN ROAD
 NOTFILED   MAT EXPRESS                  7100-000              809.68     N/A             N/A      0.00
            2719 KURTZ ST SUITE C
 NOTFILED   MATRIX BROKERAGE LLC         7100-000          1,539.47       N/A             N/A      0.00
            ATTN:BENNETT ROBERTS
 NOTFILED   MATSON AMERICA               7100-000         27,485.24       N/A             N/A      0.00
            TRANSPORTATION
 NOTFILED   MATT CRISCUOLO               7100-000          3,248.30       N/A             N/A      0.00
            847 ACORN ROAD



UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS             Doc 1460     Filed 03/29/19   Page 79 of 193

 NOTFILED   MATT LEWIS                   7100-000          8,318.74       N/A             N/A      0.00
            SCAC: HGLL-TRUCKLOAD
 NOTFILED   MCKIM IGA FOODLINER          7100-000              999.20     N/A             N/A      0.00
            ATTN:KIM DUNN-KEMPERS ACCTG
 NOTFILED   MCMASTER CARR SUPPLY         7100-000          4,953.45       N/A             N/A      0.00
            PO BOX 7690
 NOTFILED   MEGACARS NORTH L.I.C         7100-000          3,386.45       N/A             N/A      0.00
            1801 AUBURN WAY NORTH
 NOTFILED   MELODY BOYD                  7100-000               50.00     N/A             N/A      0.00
            38 SOUTH STREET
 NOTFILED   MENNEL MILLING               7100-000        252,633.56       N/A             N/A      0.00
            P O BOX 802294
 NOTFILED   METRO PARK WAREHOUSES INC    7100-000         11,088.60       N/A             N/A      0.00
            P O BOX 2346
 NOTFILED   METROPOLITAN LIFE INSURANCE 7100-000           2,181.15       N/A             N/A      0.00
            DEPT CH 10579
 NOTFILED   MICHAEL BILLNITZER           7100-000          3,050.19       N/A             N/A      0.00
            2091 LAMBERTON ROAD
 NOTFILED   MICHAEL CALLAHAN             7100-000              654.22     N/A             N/A      0.00
            1985 WINCHESTER DRIVE
 NOTFILED   MICHAEL DOGALI               7100-000          3,087.54       N/A             N/A      0.00
            4 HUNTING RIDGE RD.
 NOTFILED   MICHAEL J CUMMINGS           7100-000          2,182.86       N/A             N/A      0.00
            10 WOODBURY DRIVE
 NOTFILED   MICHAEL LAHAYE               7100-000          3,859.04       N/A             N/A      0.00
            5035 BOWMAN PARK POINT
 NOTFILED   MICHAEL MOSHER               7100-000          3,787.66       N/A             N/A      0.00
            4902 NORTH RD
 NOTFILED   MICHAEL RUMSEY               7100-000          3,665.62       N/A             N/A      0.00
            4814 IVYLEAF LANE
 NOTFILED   MICHAEL VEGELER              7100-000              293.59     N/A             N/A      0.00
            12816 MASON AVENUE
 NOTFILED   MICHAEL WIMMER               7100-000              266.43     N/A             N/A      0.00
            4535 GILMORE ROAD
 NOTFILED   MICHIGAN DEPT OF TREASURY    7100-000          8,270.17       N/A             N/A      0.00
            DEPT. 77003
 NOTFILED   MICHIGAN SUGAR COMPANY       7100-000         76,721.04       N/A             N/A      0.00
            PO BOX 673089
 NOTFILED   MICROSOFT LICENSING GP       7100-000        114,577.46       N/A             N/A      0.00
            C/O BANK OF AMERICA
 NOTFILED   MID-OHIO CLEANING & SUPPLY 7100-000            2,866.68       N/A             N/A      0.00
            PO BOX 3592
 NOTFILED   MIKE COMBS                   7100-000              964.85     N/A             N/A      0.00
            1136 STUB OAKS AVENUE
 NOTFILED   MIKE DAUGHERTY CHEVROLET     7100-000              630.24     N/A             N/A      0.00
            2449 FULTON
 NOTFILED   MIKE OOTS                    7100-000          3,234.48       N/A             N/A      0.00
            13467 FORREST VIEW AVE S.E.
 NOTFILED   MIKE SOLARI                  7100-000              689.33     N/A             N/A      0.00
            626 BROOKDALE DRIVE
 NOTFILED   MILL SUPPLY INC              7100-000              535.40     N/A             N/A      0.00
            PO BOX 28750
 NOTFILED   MINNESOTA REVENUEMN DEPT OF 7100-000               300.00     N/A             N/A      0.00
            REVENUE
 NOTFILED   MISKIN & TSUI-YIP LLP        7100-000         14,701.17       N/A             N/A      0.00
            1350 BROADWAY
 NOTFILED   MITSUBISHI INT'L FOOD INGRED 7100-000         23,287.19       N/A             N/A      0.00
            13445 COLLECTIONS CENTER DR.
 NOTFILED   MODESTO IRRIGATION DISTRICT 7100-000               741.28     N/A             N/A      0.00
            P.O. BOX 5355
 NOTFILED   MOLLIE STONE'S MARKETS       7100-000              810.83     N/A             N/A      0.00
            150 SHORELINE HWY BLDG
 NOTFILED   MONITORING COMMUNICATION     7100-000               31.30     N/A             N/A      0.00
            SERVICE, INC.
 NOTFILED   MORGAN WOOD PRODUCTS         7100-000         42,290.90       N/A             N/A      0.00
            PO BOX 177
 NOTFILED   MORITZ MATERIALS, INC.       7100-000              131.52     N/A             N/A      0.00
            P. O. BOX 392



UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS             Doc 1460     Filed 03/29/19   Page 80 of 193

 NOTFILED   MOTHER MURPHY'S              7100-000         78,235.43       N/A             N/A      0.00
            P. O. BOX 16846
 NOTFILED   MOUNTAIN MIST WATER          7100-000               65.10     N/A             N/A      0.00
            P.O. BOX 44427
 NOTFILED   MOWRY CONSTRUCTION & ENG.    7100-000         23,741.99       N/A             N/A      0.00
            2105 CLAREMONT AVE
 NOTFILED   MS. L. MCINTURF              7100-000                3.49     N/A             N/A      0.00
            2608 FLYING EBONY DR.
 NOTFILED   MUELLER-YURGAE ASSOCIATES    7100-000              350.00     N/A             N/A      0.00
            4503 SOUTH 134TH STREET
 NOTFILED   MUELLER-YURGAE ASSOCIATES    7100-000          1,872.68       N/A             N/A      0.00
            11901 NW 58TH AVE
 NOTFILED   MUIR/DIABLO OCCUPATIONAL     7100-000              115.00     N/A             N/A      0.00
            MED.
 NOTFILED   MULLER,MULLER,RICHMOND,HARMS 7100-000              440.00     N/A             N/A      0.00
            317 S BRAND BLVD
 NOTFILED   MULTI-AD SERVICE, INC        7100-000          2,280.00       N/A             N/A      0.00
            35176 EAGLE WAY
 NOTFILED   MYERS SELECT MATERIAL        7100-000          1,016.63       N/A             N/A      0.00
            HANDLING
 NOTFILED   N. W. ADMINISTRATION         7100-000              648.50     N/A             N/A      0.00
            TRANSFER ACCOUNT
 NOTFILED   NAI DESCO                    7100-000         19,007.50       N/A             N/A      0.00
            8235 FORSYTH BOULEVARD SUITE
 NOTFILED   NANCY MILLER                 7100-000               26.01     N/A             N/A      0.00
            P.O. BOX 101
 NOTFILED   NATIONAL D.R.I.V.E.          7100-000              128.00     N/A             N/A      0.00
            PO BOX 758637
 NOTFILED   NATIONAL EQUIPMENT &SERVICE 7100-000           2,867.00       N/A             N/A      0.00
            CORP.
 NOTFILED   NATIONAL PRODUCTS CO         7100-000          1,790.00       N/A             N/A      0.00
            PO BOX 2153
 NOTFILED   NAZARIO OCHOA                7100-000              504.27     N/A             N/A      0.00
            908 COLLEGE DRIVE#5
 NOTFILED   NEAS, INC                    7100-000          3,995.82       N/A             N/A      0.00
            PO BOX 554
 NOTFILED   NEEDLE ROCK NETWORKS         7100-000              219.53     N/A             N/A      0.00
            48 STRATFORD CT
 NOTFILED   NEIL STIFTER                 7100-000          2,162.02       N/A             N/A      0.00
            3424 STACEY WAY
 NOTFILED   NEVADA DEPARTMENT OF         7100-000              364.05     N/A             N/A      0.00
            TAXATION
 NOTFILED   NEVADA EMPLOYMENT SECURITY 7100-000                154.28     N/A             N/A      0.00
            DIV
 NOTFILED   NEVADA POWER CO,.            7100-000          1,098.00       N/A             N/A      0.00
            P.O.BOX 30086
 NOTFILED   NEW CONCEPTS IN MARKETING    7100-000              133.72     N/A             N/A      0.00
            9006-E PERIMETER WOODS DRIVE
 NOTFILED   NEW DIRECTIONS ENTERPRISES 7100-000            9,527.57       N/A             N/A      0.00
            INC
 NOTFILED   NEW ENGLAND MOTOR FREIGHT    7100-000          2,527.77       N/A             N/A      0.00
            1-71 NORTH AVENUE EAST
 NOTFILED   NEWMAN, MATHIS, BRADY &      7100-000              350.00     N/A             N/A      0.00
            SPEDALE
 NOTFILED   NICOR GAS                    7100-000              335.09     N/A             N/A      0.00
            P.O. BOX 416
 NOTFILED   NINE-T-NINE TOWING,BUCKS TOW 7100-000              165.00     N/A             N/A      0.00
            11564 SW PACIFIC HWY
 NOTFILED   NISQUALLY AUTOMOTIVE &       7100-000          3,245.93       N/A             N/A      0.00
            TOWING
 NOTFILED   NMHG FINANCIAL SERVICES      7100-000          1,307.84       N/A             N/A      0.00
            P.O. BOX 643749
 NOTFILED   NOR CAL BAKERY DRIVERS       7100-000          1,181.50       N/A             N/A      0.00
            ORG.FUND/UNITED LABOR BANK
 NOTFILED   NORTH BAY TOWING             7100-000              265.00     N/A             N/A      0.00
            8359 SANTERO WAY
 NOTFILED   NORTH MARKET CENTER L.P.     7100-000          1,287.33       N/A             N/A      0.00
            1825 BELL STREET



UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS              Doc 1460     Filed 03/29/19   Page 81 of 193

 NOTFILED   NORTH PARK TRANSPORTATION     7100-000         41,335.80       N/A             N/A      0.00
            5150 COLUMBINE STREETD
 NOTFILED   NORTHERN CALIFORNIA BAKERY    7100-000        161,024.00       N/A             N/A      0.00
            DRIVERS SEC FUND
 NOTFILED   NORTHERN STATES POWER         7100-000        unknown          N/A             N/A      0.00
            P.O. BOX 9477
 NOTFILED   NORTHWEST ADMINISTRATORS      7100-000         40,996.80       N/A             N/A      0.00
            TRANSFER ACCOUNT
 NOTFILED   NORTHWEST TIRE SERVICE        7100-000              664.50     N/A             N/A      0.00
            P.O. BOX 132
 NOTFILED   NORTHWESTERN MUTUAL           7100-000         26,782.75       N/A             N/A      0.00
            PO BOX 3009
 NOTFILED   NORWOOD PAPER                 7100-000          4,120.00       N/A             N/A      0.00
            3323 PAYSPHERE CIRCLE
 NOTFILED   NORWOOD/KINGSLEY              7100-000          1,498.48       N/A             N/A      0.00
            P.O. BOX 92671
 NOTFILED   NU WAY DISPOSAL SERVICE INC   7100-000              462.13     N/A             N/A      0.00
            PO BOX 9
 NOTFILED   NUBRIDGES,LLC                 7100-000          1,789.00       N/A             N/A      0.00
            PO BOX 933137
 NOTFILED   NW LIFT TRUCK SERVICE INC     7100-000              104.36     N/A             N/A      0.00
            P.O. BOX 301428
 NOTFILED   NW NATURAL                    7100-000               10.22     N/A             N/A      0.00
            P.O. BOX 6017
 NOTFILED   NYS EMPLOYMENT TAXES          7100-000              756.58     N/A             N/A      0.00
            PO BOX 4121
 NOTFILED   OAK HARBOR FREIGHT LINES      7100-000         38,803.62       N/A             N/A      0.00
            P.O. BOX 1469
 NOTFILED   OCCUPATIONAL HEALTH CENTERS   7100-000               99.50     N/A             N/A      0.00
            OF THE SOUTHWEST, P.A.
 NOTFILED   OCCUPATIONAL HEALTH CENTERS   7100-000              294.00     N/A             N/A      0.00
            OF THE SOUTHWEST PA
 NOTFILED   OCCUPATIONAL HEALTH CENTERS   7100-000              294.00     N/A             N/A      0.00
            P.O. BOX 3700
 NOTFILED   OCCUPATIONAL HEALTH CENTERS   7100-000              147.00     N/A             N/A      0.00
            P.O. BOX 3700
 NOTFILED   OCCUPATIONAL HEALTH CENTERS   7100-000              132.00     N/A             N/A      0.00
            6133 ROCKSIDE ROAD #202
 NOTFILED   OGLETREE,DEAKINS,NASH,SMOAK   7100-000         27,203.23       N/A             N/A      0.00
            &STEWART PC
 NOTFILED   OHIO DEPARTMENT OF COMMERCE   7100-000              193.00     N/A             N/A      0.00
            DIV OF INDUSTRIAL COMMERCE
 NOTFILED   OHIO DEPT OF JOB & FAMILY     7100-000          1,442.24       N/A             N/A      0.00
            SVCS
 NOTFILED   OHIO EDISON COMPANY           7100-000         99,141.95       N/A             N/A      0.00
            PO BOX 3637
 NOTFILED   OHIO SCHOOL DISTRICT INCOME   7100-000          1,000.84       N/A             N/A      0.00
            TX
 NOTFILED   OLD DOMINION FREIGHT LINE,    7100-000          9,349.33       N/A             N/A      0.00
            INC
 NOTFILED   OLYMPIAN OIL/NELLA            7100-000         42,221.93       N/A             N/A      0.00
            P.O. BOX 049000
 NOTFILED   OPTIMUM GRAPHICS, INC.        7100-000              191.28     N/A             N/A      0.00
            144 BARBER AVE
 NOTFILED   OREGON DEPARTMENT OFREVENUE   7100-000          1,664.11       N/A             N/A      0.00
            P.O. BOX 14800
 NOTFILED   OREGON DEPT OF AGRIC.         7100-000              620.10     N/A             N/A      0.00
            P.O. BOX 4395 UNIT 16
 NOTFILED   ORGANIC MILLING OF            7100-000          1,165.12       N/A             N/A      0.00
            GEORGIA,LLC
 NOTFILED   ORKIN EXTERMINATING           7100-000              288.27     N/A             N/A      0.00
            603 E DIEHL RD
 NOTFILED   ORKIN EXTERMINATING           7100-000               77.14     N/A             N/A      0.00
            4201 WEST 36 STREET
 NOTFILED   OSHAOHIO BUILDING 420         7100-000          2,500.00       N/A             N/A      0.00
            MADISON AVE, SUITE 600
 NOTFILED   OTETATTN: MATT                7100-000         31,405.20       N/A             N/A      0.00
            PO BOX 4148



UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS             Doc 1460     Filed 03/29/19   Page 82 of 193

 NOTFILED   OVERSTREET AUTO REPAIR       7100-000          5,369.70       N/A             N/A      0.00
            1517 SILICA AVENUE
 NOTFILED   OWL TOWING & STORAGE         7100-000              112.00     N/A             N/A      0.00
            P.O. BOX 7332
 NOTFILED   OYL-AIR SPECIALTY CO.        7100-000              802.29     N/A             N/A      0.00
            28196 SCIPPO CREEK ROAD
 NOTFILED   PA UC FUND-OFFICE OF         7100-000               30.09     N/A             N/A      0.00
            UNEMPLOYMENT COMP TAX
 NOTFILED   PACER GLOBAL LOGISTICS       7100-000        386,907.94       N/A             N/A      0.00
            P.O. BOX 71-1805
 NOTFILED   PACIFIC GAS & ELECTRIC       7100-000          1,148.52       N/A             N/A      0.00
            BOX 997300
 NOTFILED   PACKAGING CONCEPTS           7100-000          6,169.90       N/A             N/A      0.00
            9832 EVERGREEN INDUSTRIAL DR
 NOTFILED   PACKAGING CREDIT COMPANY     7100-000          1,557.00       N/A             N/A      0.00
            36596 TREASURY CENTER
 NOTFILED   PALLET WORLD INC             7100-000         42,655.07       N/A             N/A      0.00
            8292 FREMONT PIKE (ROUTE
 NOTFILED   PAPE' MATERIAL HANDLING      7100-000          2,893.36       N/A             N/A      0.00
            P.O. BOX 5077
 NOTFILED   PARAGON SERVICES             7100-000          9,437.91       N/A             N/A      0.00
            4695 HELENA DRIVE
 NOTFILED   PAT FRAZIER                  7100-000               50.00     N/A             N/A      0.00
            1774 CO RD 555
 NOTFILED   PATTERSON LIFT TRUCKS INC. 7100-000           17,423.10       N/A             N/A      0.00
            975 INDUSTRIAL PARKWAY WEST
 NOTFILED   PAUL BUXBAUM                 7100-000          3,811.99       N/A             N/A      0.00
            4 MEDFORD ROAD
 NOTFILED   PAUL WILSON                  7100-000          3,209.71       N/A             N/A      0.00
            97 LEE RD
 NOTFILED   PAULLIN DRIVEWAY SEALING     7100-000          6,289.06       N/A             N/A      0.00
            1306 WELLS RD SUITE A
 NOTFILED   PC CONNECTION SALES CORP     7100-000         13,066.44       N/A             N/A      0.00
            PO BOX 4520
 NOTFILED   PEANUT CORPORATION OF        7100-000          3,038.52       N/A             N/A      0.00
            AMERICA
 NOTFILED   PEERLESS BUSINESS FORMS INC 7100-000               104.75     N/A             N/A      0.00
            328 AMBOY AVENUE
 NOTFILED   PENINSULA FLEET SERVICE      7100-000          5,081.36       N/A             N/A      0.00
            P.O. BOX 621
 NOTFILED   PENNPAC COMPANY              7100-000         42,097.60       N/A             N/A      0.00
            345 EAST STEIGEL STREET
 NOTFILED   PENSKE TRUCK LEASING CO.     7100-000         52,043.06       N/A             N/A      0.00
            PO BOX 7429
 NOTFILED   PENSKE TRUCK LEASING CO.L.P. 7100-000         24,662.27       N/A             N/A      0.00
            P.O. BOX 827380
 NOTFILED   PENSKE TRUCK LEASING INC.    7100-000        104,805.18       N/A             N/A      0.00
            L.P.
 NOTFILED   PEOPLE PLUS,FCC,LLC          7100-000          6,850.00       N/A             N/A      0.00
            PO BOX 533293
 NOTFILED   PERRY FORD                   7100-000              424.19     N/A             N/A      0.00
            12200 LOS OSOS VALLEY RD
 NOTFILED   PESTAWAY CORP.               7100-000              100.00     N/A             N/A      0.00
            4140 W. DESERT INN ROAD
 NOTFILED   PETERSON RADIATOR-MUFFLER    7100-000          1,991.03       N/A             N/A      0.00
            1014 BRYDEN AVE
 NOTFILED   PGE                          7100-000              694.92     N/A             N/A      0.00
            P.O. BOX 4438
 NOTFILED   PHILIP D'ANGELONE            7100-000          5,229.88       N/A             N/A      0.00
            1395 STEPHEN PLACE
 NOTFILED   PIERCE COUNTY DISTRICT COURT 7100-000               52.00     N/A             N/A      0.00
            1902 96TH STREET SOUTH
 NOTFILED   PIONEER WAREHOUSING &        7100-000              301.50     N/A             N/A      0.00
            DIST,LLC
 NOTFILED   PIQUA INCOME TAX DEPT        7100-000               82.08     N/A             N/A      0.00
            201 W WATER ST
 NOTFILED   PITNEY BOWES GLOBAL          7100-000          5,875.72       N/A             N/A      0.00
            FINANCIAL



UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS             Doc 1460     Filed 03/29/19   Page 83 of 193

 NOTFILED   PITNEY BOWES INC.            7100-000              667.00     N/A             N/A      0.00
            P.O. BOX 856390
 NOTFILED   PLAID PANTRY                 7100-000          2,216.15       N/A             N/A      0.00
            10025 SW ALLEN BLVD
 NOTFILED   PLANTE & MORAN, PLLC         7100-000         22,965.62       N/A             N/A      0.00
            PO BOX 79001
 NOTFILED   PNEU CONVEYING PARTS, INC    7100-000              289.68     N/A             N/A      0.00
            P.O. BOX 2240
 NOTFILED   PORTER'S R & M SPECIALISTS 7100-000            2,267.50       N/A             N/A      0.00
            5000 PRANCER COURT
 NOTFILED   PORTMAN EQUIPMENT COMPANY    7100-000              332.30     N/A             N/A      0.00
            LOCATION 714896
 NOTFILED   PRICE CHOPPER                7100-000          1,836.08       N/A             N/A      0.00
            4216 S HOCKER ST
 NOTFILED   PRISM RETAIL SERVICES        7100-000          2,513.03       N/A             N/A      0.00
            1393 PAYSPHERE CIRCLE
 NOTFILED   PRO PEOPLE                   7100-000          2,326.74       N/A             N/A      0.00
            PO BOX 190240
 NOTFILED   PRODATA COMPUTER SERVICE     7100-000          1,270.00       N/A             N/A      0.00
            2809 S 160TH ST STE 401
 NOTFILED   PROFESSIONAL BUILDING        7100-000              620.00     N/A             N/A      0.00
            SERVICE
 NOTFILED   PROFESSIONAL MARKETING GROUP 7100-000         18,146.99       N/A             N/A      0.00
            PO BOX 528
 NOTFILED   PROFOUND LOGIC SOFTWARE      7100-000              499.00     N/A             N/A      0.00
            370 SENTINEL OAK DRIVE
 NOTFILED   PROGRESSIVE BUSINESS PUBL. 7100-000                299.00     N/A             N/A      0.00
            370 TECHNOLOGY DRIVE
 NOTFILED   PROLOGIS TRUST               7100-000          6,935.36       N/A             N/A      0.00
            P.O. BOX 843778
 NOTFILED   PROMOPOINT MARKETING DEPT    7100-000          8,900.00       N/A             N/A      0.00
            860
 NOTFILED   PROMOTION CONCEPTS           7100-000              198.00     N/A             N/A      0.00
            5835 VENTURE PARK ROAD
 NOTFILED   PROVIDENCE OCCUPATIONAL      7100-000              185.00     N/A             N/A      0.00
            HEALTH
 NOTFILED   PRUDENTIAL INSURANCE CO      7100-000         29,191.63       N/A             N/A      0.00
            OFAMERICA CLIENT #0041403
 NOTFILED   PSBM LLC                     7100-000          1,760.00       N/A             N/A      0.00
            P.O. BOX 404
 NOTFILED   PUGET SOUND ENERGY           7100-000          1,260.00       N/A             N/A      0.00
            BOT-01H
 NOTFILED   PURCHASE POWER               7100-000         15,894.78       N/A             N/A      0.00
            P O BOX 856042
 NOTFILED   QUALITY FIRST MERCHANDISERS 7100-000               291.00     N/A             N/A      0.00
            41120 ELM STREETSUITE H
 NOTFILED   QUALITY INDEPENDENT COMM,    7100-000          1,760.00       N/A             N/A      0.00
            INC
 NOTFILED   QUALITY INN & SUITES         7100-000              443.75     N/A             N/A      0.00
            700 PORT DRIVE
 NOTFILED   QUALITY INN BARON SUITES     7100-000              178.76     N/A             N/A      0.00
            100 EAST KELLOGG ROAD
 NOTFILED   QUALITY PLAZA REALTY, LLC    7100-000          8,630.32       N/A             N/A      0.00
            C/O SIMONE DEVELOPMENT
 NOTFILED   QWEST                        7100-000          4,564.81       N/A             N/A      0.00
            P O BOX 856169
 NOTFILED   QWEST                        7100-000              188.42     N/A             N/A      0.00
            PO BOX 91155
 NOTFILED   QWEST                        7100-000              994.50     N/A             N/A      0.00
            PO BOX 91155
 NOTFILED   QWEST                        7100-000              236.74     N/A             N/A      0.00
            PO BOX 173638
 NOTFILED   R & L CARRIERS               7100-000              338.02     N/A             N/A      0.00
            PO BOX 713153
 NOTFILED   R&S ERECTION OF SANTA ROSA 7100-000                247.50     N/A             N/A      0.00
            3531 SANTA ROSA AVE.
 NOTFILED   RAC TRANSPORT CO., INC.      7100-000          6,961.42       N/A             N/A      0.00
            P.O. BOX 17459



UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS             Doc 1460     Filed 03/29/19   Page 84 of 193

 NOTFILED   RACHAEL PETERS               7100-000              121.75     N/A             N/A      0.00
            2109 SAWDUST
 NOTFILED   RACHAEL SPANN                7100-000          1,838.47       N/A             N/A      0.00
            26781 LAKE VUE DRIVE #6
 NOTFILED   RACHELE SIMON                7100-000              619.65     N/A             N/A      0.00
            5024 PRAIRIEVIEW DRIVE
 NOTFILED   RAMEY SUPER MARKETS          7100-000         16,905.22       N/A             N/A      0.00
            336 S. BARNES
 NOTFILED   RAMONTS TOW SERVICE          7100-000              521.75     N/A             N/A      0.00
            320 7TH STREET
 NOTFILED   RANDAL SWEARINGEN            7100-000          2,353.32       N/A             N/A      0.00
            22 WATERWAGON RD
 NOTFILED   RANDY BROGAN                 7100-000          2,123.20       N/A             N/A      0.00
            1062 CRESSWELL PLACE
 NOTFILED   RANDY HODGESON               7100-000              200.00     N/A             N/A      0.00
            2087 MCLEAN
 NOTFILED   RAY CLARK DIST               7100-000          3,000.00       N/A             N/A      0.00
            716 N. 22ND STREET
 NOTFILED   RAYMOND HANDLING CONCEPTS    7100-000          1,053.00       N/A             N/A      0.00
            41400 BOYCE ROAD
 NOTFILED   RBS MEDIA GROUP LLC          7100-000          3,760.00       N/A             N/A      0.00
            ACCOUNTING & FINANCE
 NOTFILED   REAL VISION SOFTWARE, INC    7100-000          4,240.00       N/A             N/A      0.00
            P.O. BOX 12958
 NOTFILED   RED BELL PARTNERS LLC        7100-000          6,235.50       N/A             N/A      0.00
            C/O MORRISPIHA
 NOTFILED   RED LION HOTEL EUGENE        7100-000              662.56     N/A             N/A      0.00
            205 COBURG ROAD
 NOTFILED   RED RIVER                    7100-000          9,575.37       N/A             N/A      0.00
            9020 STONY POINT PKWY STE
 NOTFILED   REEDLEY TRUCK AND TRAILER    7100-000              724.71     N/A             N/A      0.00
            505 N. REED
 NOTFILED   REGENT MOKENA LLC            7100-000          6,483.21       N/A             N/A      0.00
            C/O ALTER ASSET MANAGEMENT
 NOTFILED   REMEDY INTELLIGENT STAFF     7100-000          1,341.36       N/A             N/A      0.00
            24223 NETWORK PLACE
 NOTFILED   RENTWEAR                     7100-000               34.90     N/A             N/A      0.00
            7944 WHIPPLE AVE NW
 NOTFILED   REPUBLIC SERVICES            7100-000               19.43     N/A             N/A      0.00
            PO BOX 78040
 NOTFILED   RETAIL MARKETING SOLUTIONS 7100-000           37,282.11       N/A             N/A      0.00
            2600 KITTY HAWK
 NOTFILED   REYFF ELECTRIC CO.,INC.      7100-000          2,036.20       N/A             N/A      0.00
            P.O. BOX 1196
 NOTFILED   RGI INC                      7100-000          5,485.00       N/A             N/A      0.00
            PO BOX 631909
 NOTFILED   RICHARD BORDWELL             7100-000        unknown          N/A             N/A      0.00
            13405 CRYSTAL ROCK CT.
 NOTFILED   RICHARD DYBALA               7100-000               25.00     N/A             N/A      0.00
            9313 W. 178TH ST.
 NOTFILED   RICHARD NEU                  7100-000          1,608.91       N/A             N/A      0.00
            PO BOX 342511
 NOTFILED   RICHARD SNYDER               7100-000          2,408.10       N/A             N/A      0.00
            30 BOWERS CT
 NOTFILED   RICHARD WEBSTER              7100-000              421.20     N/A             N/A      0.00
            926 WILLOW GLEN WAY
 NOTFILED   RICK SHIPP TRUCK & EQUIPMENT 7100-000          1,652.38       N/A             N/A      0.00
            REPAIR
 NOTFILED   RICK ZSCHOCHE                7100-000               53.20     N/A             N/A      0.00
            P.O. BOX 2642
 NOTFILED   RICKENBACKER COMMUNICATIONS 7100-000           2,024.00       N/A             N/A      0.00
            11 CHESTNUT STREET
 NOTFILED   RIOH-CROSSROADS MEDICAL      7100-000              170.00     N/A             N/A      0.00
            CLINICS
 NOTFILED   RIVER TERMINAL DEVELOPMENT 7100-000                834.07     N/A             N/A      0.00
            100 CENTRAL AVENUE BLDG
 NOTFILED   ROADWAY EXPRESS              7100-000              430.06     N/A             N/A      0.00
            P.O. BOX 905587



UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS             Doc 1460     Filed 03/29/19   Page 85 of 193

 NOTFILED   ROADWAY EXPRESS INC          7100-000          2,431.66       N/A             N/A      0.00
            P O BOX 1111
 NOTFILED   ROADWAY EXPRESS, INC.        7100-000         18,923.11       N/A             N/A      0.00
            DEPT. 93151
 NOTFILED   ROBERT DASTALTO              7100-000          3,055.05       N/A             N/A      0.00
            1 BROAD ST
 NOTFILED   ROBERT HALF MGMT RESOURCES 7100-000           11,854.38       N/A             N/A      0.00
            12400 COLLECTIONS CENTER
 NOTFILED   ROBERT MEISENZAHL            7100-000          1,672.91       N/A             N/A      0.00
            209 WEST CHESTNUT ST
 NOTFILED   ROBERTS TIRE SALES, INC.     7100-000          4,125.27       N/A             N/A      0.00
            4747 S. POWER RD.
 NOTFILED   ROCHE BROS SUPERMARKETS      7100-000          1,350.00       N/A             N/A      0.00
            70 HASTINGS STREET
 NOTFILED   ROME TRANSPORTATION INC.     7100-000          4,895.00       N/A             N/A      0.00
            509 MILL ST
 NOTFILED   RON ANSLEY                   7100-000          1,564.19       N/A             N/A      0.00
            1000 N BUXTON ST
 NOTFILED   RON ROZEMA                   7100-000              899.42     N/A             N/A      0.00
            116 W. GREENBRIAR
 NOTFILED   RON WARD                     7100-000               50.00     N/A             N/A      0.00
            2355 VALLEY WOOD DR
 NOTFILED   RONALD S JACOBOSKI           7100-000          3,725.13       N/A             N/A      0.00
            142 GORMAN ST
 NOTFILED   ROQUETTE AMERICA, INC.       7100-000         32,197.35       N/A             N/A      0.00
            DEPT 77-2905
 NOTFILED   ROSE PEST SOLUTIONS          7100-000          7,413.80       N/A             N/A      0.00
            P.O. BOX 309
 NOTFILED   ROUTE RELIEVERS INC          7100-000          1,724.54       N/A             N/A      0.00
            2900 WESTCHESTER AVE,
 NOTFILED   RUBIN BROWN LLP              7100-000          1,500.00       N/A             N/A      0.00
            PO BOX 790379
 NOTFILED   RYDER TRUCK RENTAL, INC.     7100-000         17,479.26       N/A             N/A      0.00
            P. O. BOX 101563
 NOTFILED   RYZEX REPAIR INC             7100-000         14,670.00       N/A             N/A      0.00
            DEPT#200
 NOTFILED   SACRAMENTO CTY DEPT OF       7100-000              634.91     N/A             N/A      0.00
            FINANCE
 NOTFILED   SACRAMENTO MUNICIPAL         7100-000          1,119.99       N/A             N/A      0.00
            UTILITY DISTRICT
 NOTFILED   SAFELINE METAL DETECTION     7100-000              134.81     N/A             N/A      0.00
            METTLER-TOLDEO SAFELINE INC.
 NOTFILED   SAFETY 21 FOR SUPERVISORS    7100-000              699.73     N/A             N/A      0.00
            BUSINESS 21 PUBLISHING
 NOTFILED   SALES BUILDERS MARKETING     7100-000         26,416.37       N/A             N/A      0.00
            2310 E. MAGNOLIA
 NOTFILED   SALES ONE                    7100-000          1,794.69       N/A             N/A      0.00
            7544 HOLABIRD AVE.
 NOTFILED   SALESDRIVERS,HELPERS &       7100-000          1,026.00       N/A             N/A      0.00
            DAIRY EMPLOYEES LOCAL 683
 NOTFILED   SAMARITAN REG HEALTH SYSTEM 7100-000           2,825.00       N/A             N/A      0.00
            1025 CENTER STREET
 NOTFILED   SAMS CLUB DIRECT             7100-000          3,748.85       N/A             N/A      0.00
            P.O. BOX 530930
 NOTFILED   SAN GABRIEL PARKWAY          7100-000          8,449.76       N/A             N/A      0.00
            INVESTMENT CO.
 NOTFILED   SAN JOAQUIN FIGS, INC.       7100-000        117,090.00       N/A             N/A      0.00
            P.O. BOX 9547
 NOTFILED   SANIPAC INC.                 7100-000               26.45     N/A             N/A      0.00
            P.O. BOX 10928
 NOTFILED   SAS/ROI RETAIL MERCHANDISING 7100-000          2,925.00       N/A             N/A      0.00
            1575 N. MAIN STREET
 NOTFILED   SBC INTERNET SERVICES INC    7100-000         47,301.97       N/A             N/A      0.00
            PO BOX 910439
 NOTFILED   SCAN AGAIN INC (USA)         7100-000               97.41     N/A             N/A      0.00
            880 SW 15TH ST,
 NOTFILED   SCHNEIDER NATIONAL INC       7100-000         25,332.73       N/A             N/A      0.00
            2567 PAYSPHERE CIRCLE



UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS              Doc 1460     Filed 03/29/19   Page 86 of 193

 NOTFILED   SCOTT ABBOTT                  7100-000          1,216.46       N/A             N/A      0.00
            4556 AVENIDA DE LAS FLORES
 NOTFILED   SCOTT NANCE                   7100-000          2,776.84       N/A             N/A      0.00
            608 ALLEGRO CT.
 NOTFILED   SDGEP.O. BOX 25111            7100-000              576.21     N/A             N/A      0.00
            SANTA ANA, CA 927995111
 NOTFILED   SEAGATE TRANSPORTATION        7100-000         28,095.31       N/A             N/A      0.00
            P.O. BOX 809081
 NOTFILED   SECURITY PLUS MINI &          7100-000              683.00     N/A             N/A      0.00
            RVSTORAGE
 NOTFILED   SELLARS TOWING                7100-000              728.47     N/A             N/A      0.00
            PO BOX 1854
 NOTFILED   SEMCO ENERGY GAS COMPANY      7100-000              104.66     N/A             N/A      0.00
            PO BOX 79001
 NOTFILED   SENECA COMPANIES              7100-000         12,160.78       N/A             N/A      0.00
            P O BOX 99930
 NOTFILED   SENSIENT FLAVORS INC          7100-000          1,502.89       N/A             N/A      0.00
            PO BOX 934701
 NOTFILED   SENSIENT FOOD COLORS-NORTH    7100-000              311.13     N/A             N/A      0.00
            AM
 NOTFILED   SERRA MEDICAL CLINIC          7100-000               80.00     N/A             N/A      0.00
            9375 SAN FERNANDO RD.
 NOTFILED   SERVICE EXPRESS INC           7100-000          4,352.32       N/A             N/A      0.00
            4845 CORPORATE EXCHANGE
 NOTFILED   SERVICEMAX                    7100-000              254.94     N/A             N/A      0.00
            6955 SOUTH HARLEM
 NOTFILED   SHANKMAN & ASSOCIATES         7100-000          3,233.87       N/A             N/A      0.00
            6190 COCHRAN ROAD
 NOTFILED   SHILO INN SUITES HOTEL        7100-000              303.60     N/A             N/A      0.00
            PORTLAND AIRPORT
 NOTFILED   SHILO INN SUITES HOTEL        7100-000              607.20     N/A             N/A      0.00
            1609 E HARBOR DRIVE
 NOTFILED   SHIPPERS WAREHOUSE INC        7100-000          1,221.77       N/A             N/A      0.00
            PO BOX 847884
 NOTFILED   SHOEMAKER INDUSTRIAL          7100-000              729.58     N/A             N/A      0.00
            SOLUTIONS
 NOTFILED   SHOPRITE OF LITTLE FALLS      7100-000          2,500.00       N/A             N/A      0.00
            C/O RICH GRECCO
 NOTFILED   SHRUMS PEST CONTROL INC       7100-000              505.00     N/A             N/A      0.00
            P.O. BOX 82504
 NOTFILED   SKIDMORE SALES                7100-000        unknown          N/A             N/A      0.00
            PO BOX 633233
 NOTFILED   SMC                           7100-000          1,595.00       N/A             N/A      0.00
            PO BOX 2040
 NOTFILED   SMEDEMA TRUCKING, INC         7100-000          1,051.17       N/A             N/A      0.00
            P.O. BOX 73
 NOTFILED   SMETZ'S LEASING INC           7100-000          2,181.88       N/A             N/A      0.00
            1220 E MAIN ST
 NOTFILED   SMETZ'S TIRE CENTER           7100-000          1,523.35       N/A             N/A      0.00
            1220 EAST MAIN STREET
 NOTFILED   SMURFIT-STONE CONTAINER ENT   7100-000         94,596.72       N/A             N/A      0.00
            14079 COLLECTIONS CENTER
 NOTFILED   SNOHOMISH COUNTYPUD           7100-000               62.26     N/A             N/A      0.00
            P.O. BOX 1100
 NOTFILED   SNOHOMISH COUNTY              7100-000              285.00     N/A             N/A      0.00
            PLANNING AND DEVELOPMENT
 NOTFILED   SOL'S MOBILE SERVICE          7100-000          1,709.60       N/A             N/A      0.00
            2119 S. ELEVEN STREET
 NOTFILED   SOS STAFFING                  7100-000          3,094.20       N/A             N/A      0.00
            PO BOX 27008
 NOTFILED   SOUTHERN CALIFORNIA           7100-000        117,410.00       N/A             N/A      0.00
            BAKERY DRIVERS SECURITY
 NOTFILED   SOUTHERN CALIFORNIA           7100-000          2,971.48       N/A             N/A      0.00
            EDISON COMPANY
 NOTFILED   SOUTHWEST GARAGE              7100-000          4,024.70       N/A             N/A      0.00
            2019 SOUTH CHESTER
 NOTFILED   SPAR GROUP                    7100-000         12,941.21       N/A             N/A      0.00
            DEPT 1,



UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS             Doc 1460     Filed 03/29/19   Page 87 of 193

 NOTFILED   SPARKLETTS/SIERRA SPRINGS    7100-000          1,648.22       N/A             N/A      0.00
            P.O. BOX 660579
 NOTFILED   SPARTAN STORES               7100-000              399.22     N/A             N/A      0.00
            850-76TH STREET
 NOTFILED   SPECIALTY FOODS TRADING      7100-000              519.50     N/A             N/A      0.00
            10988 OLSON DRIVE
 NOTFILED   SPEEDS SUPER TOW             7100-000              112.60     N/A             N/A      0.00
            125 SE CLAY STREET
 NOTFILED   SPEEDWAY SUPER AMERICA LLC 7100-000           12,036.95       N/A             N/A      0.00
            P.O. BOX 740587
 NOTFILED   SPINDLER CO                  7100-000          2,130.00       N/A             N/A      0.00
            4430 PORTAGE ST NW
 NOTFILED   SPOKANE SUPER 8 MOTEL        7100-000              199.80     N/A             N/A      0.00
            NORTH 2020 ARGONNES
 NOTFILED   SPRINGDALE TAX COMMISSION    7100-000              355.84     N/A             N/A      0.00
            11700 SPRINGFIELD PIKE
 NOTFILED   SPRINGFIELD MOLD AND DIE     7100-000         19,823.80       N/A             N/A      0.00
            2420 WEST FOURTH ST
 NOTFILED   SPRINT                       7100-000         35,875.49       N/A             N/A      0.00
            PO BOX 4181
 NOTFILED   SPRINT                       7100-000              555.88     N/A             N/A      0.00
            PO BOX 219100
 NOTFILED   SPROSTY BAG CO INC           7100-000          1,122.50       N/A             N/A      0.00
            323 E LIBERTY
 NOTFILED   SRS, INC                     7100-000          2,000.00       N/A             N/A      0.00
            ATTN:STEVE SAVAS
 NOTFILED   ST. CHARLES TRADING, INC.    7100-000         11,749.50       N/A             N/A      0.00
            650 N. RADDANT ROAD
 NOTFILED   STADIUM AUTOMOTIVE           7100-000          5,745.31       N/A             N/A      0.00
            2120 E. HOWELL #417
 NOTFILED   STAFFING PARTNERS            7100-000        103,727.31       N/A             N/A      0.00
            355 PARK AVENUE WEST
 NOTFILED   STAPLES BUSINESS ADVANTAGE 7100-000           15,868.52       N/A             N/A      0.00
            DEPT DET 2368
 NOTFILED   STAT PADS, LLC               7100-000              125.00     N/A             N/A      0.00
            13901 W. WAINWRIGHT, SUITE A
 NOTFILED   STATE BOARD OF EQUALIZATION 7100-000           1,170.92       N/A             N/A      0.00
            ENVIRONMENTAL FEES DIVISION
 NOTFILED   STATE OF CALIFORNIA - EDD    7100-000          3,530.61       N/A             N/A      0.00
            EMPLOYMENT DEV DEPT
 NOTFILED   STATE OF MICHIGAN            7100-000              960.43     N/A             N/A      0.00
            UIA
 NOTFILED   STATE OF NEVADA              7100-000              100.00     N/A             N/A      0.00
            BUSINESS LICENSE RENEWAL
 NOTFILED   STATE OF NEW JERSEY NJ-927 7100-000            3,104.02       N/A             N/A      0.00
            PO BOX 632
 NOTFILED   STATE OF RHODE ISLAND        7100-000              221.56     N/A             N/A      0.00
            DIVISION OF TAXATION-WT
 NOTFILED   STATE OF WASHINGTON          7100-000          2,013.55       N/A             N/A      0.00
            DEPARTMENT OF REVENUE
 NOTFILED   STATE WIDE COMMUNICATIONS    7100-000          4,452.54       N/A             N/A      0.00
            INC
 NOTFILED   STATER BROTHERS              7100-000          1,000.00       N/A             N/A      0.00
            PO BOX 150
 NOTFILED   STERLING COMMERCE-73199      7100-000          7,650.00       N/A             N/A      0.00
            P.O. BOX 73199
 NOTFILED   STERLING PAPER CO            7100-000              417.39     N/A             N/A      0.00
            PO BOX 951877
 NOTFILED   STEVEN BELLAVIA              7100-000          3,000.00       N/A             N/A      0.00
            7587 ST RT 31
 NOTFILED   STEVEN FAULSTICH             7100-000          3,926.13       N/A             N/A      0.00
            P.O.BOX 1338
 NOTFILED   STEVEN R. BARNES             7100-000          1,150.00       N/A             N/A      0.00
            P.O. BOX 5808
 NOTFILED   STOLL,MISKIN, & BADIE        7100-000         10,042.18       N/A             N/A      0.00
            350 FIFTH AVENUE SUITE 4710
 NOTFILED   STONE MANAGEMENT INC.        7100-000              193.00     N/A             N/A      0.00
            2622 7TH AVE.



UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS              Doc 1460     Filed 03/29/19   Page 88 of 193

 NOTFILED   STOR-RITE SELF STORAGE        7100-000              300.00     N/A             N/A      0.00
            3978 DICKERSON RD
 NOTFILED   STRASBURGER & PRICE, LLP      7100-000        129,369.73       N/A             N/A      0.00
            ATTORNEYS AND COUNSELORS
 NOTFILED   STRATEGIC RETAIL SOLUTIONS    7100-000          6,149.00       N/A             N/A      0.00
            2932 WOOSTER RD.
 NOTFILED   STRIVE LOGISTICS, LLC         7100-000        114,735.19       N/A             N/A      0.00
            P.O. BOX 88266
 NOTFILED   SUBURBAN PROPANE              7100-000              159.43     N/A             N/A      0.00
            2874 S. CHERRY AVE.
 NOTFILED   SUBURBAN PROPANE              7100-000                2.36     N/A             N/A      0.00
            2874 S. CHERRY AVE.
 NOTFILED   SUBURBAN PROPANE              7100-000              163.82     N/A             N/A      0.00
            PO BOX 23067, 10075 SW
 NOTFILED   SUMMERFRESH                   7100-000          1,727.59       N/A             N/A      0.00
            759 WEST WASHINGTON
 NOTFILED   SUNNYGEM ALMONDS              7100-000         55,826.63       N/A             N/A      0.00
            500 NORTH F STREET
 NOTFILED   SUNRISE ARKANSAS              7100-000          1,430.93       N/A             N/A      0.00
            400 AIRLANE
 NOTFILED   SUNTECK TRANSPORT CO., INC.   7100-000          2,455.00       N/A             N/A      0.00
            P.O. BOX 601123
 NOTFILED   SUPERIOR AUTO DETAILING       7100-000              300.00     N/A             N/A      0.00
            1151 WANDA AVENUE
 NOTFILED   SUPERVALU                     7100-000          1,500.00       N/A             N/A      0.00
            PO BOX 958844
 NOTFILED   SUPERVALU CNTRL RGN-JUBILEE   7100-000          1,500.00       N/A             N/A      0.00
            AD
 NOTFILED   SWEET OVATIONS LLC            7100-000          2,028.96       N/A             N/A      0.00
            2573 SOLUTIONS CENTER
 NOTFILED   SWEETENER SUPPLY CORP         7100-000         29,202.35       N/A             N/A      0.00
            PO BOX 848
 NOTFILED   SWIFT TRANSPORTATION CORP     7100-000        104,234.46       N/A             N/A      0.00
            P.O. BOX 643985
 NOTFILED   SYNERGY FLAVORS/DBA VANLAB    7100-000          2,095.00       N/A             N/A      0.00
            DEPARTMENT 4434
 NOTFILED   T.J. LUPINACCI                7100-000          1,734.59       N/A             N/A      0.00
            7764 STANSFIELD
 NOTFILED   TAMMING FOODS LTD             7100-000         47,010.04       N/A             N/A      0.00
            P.O. BOX 473763
 NOTFILED   TAMMY WILSON                  7100-000               26.65     N/A             N/A      0.00
            1326 US HWY 42
 NOTFILED   TATE & LYLE INGREDIENTS       7100-000         90,512.05       N/A             N/A      0.00
            5190 PAYSPHERE CIRCLE
 NOTFILED   TDS METROCOM                  7100-000          1,646.88       N/A             N/A      0.00
            PO BOX 94510
 NOTFILED   TEAM TELECOM                  7100-000              127.50     N/A             N/A      0.00
            1111 PLAZA DR SUITE 640
 NOTFILED   TEAMSTER FOOD INDUSTRY        7100-000          4,347.32       N/A             N/A      0.00
            SUPPLEMENTAL TRUST
 NOTFILED   TEAMSTER LOCAL 114            7100-000              572.00     N/A             N/A      0.00
            PO BOX 36457
 NOTFILED   TEAMSTERS LOCAL #150          7100-000          1,342.00       N/A             N/A      0.00
            7120 EAST PARKWAY
 NOTFILED   TEAMSTERS INSURANCE &         7100-000          4,343.50       N/A             N/A      0.00
            WELFARE
 NOTFILED   TEAMSTERS LOCAL #186          7100-000              440.00     N/A             N/A      0.00
            1534 EASTMAN AVENUE
 NOTFILED   TEAMSTERS LOCAL #206          7100-000              180.00     N/A             N/A      0.00
            711 SHELLEY STREET
 NOTFILED   TEAMSTERS LOCAL #324          7100-000              156.00     N/A             N/A      0.00
            2686 PORTLAND RD N.E.
 NOTFILED   TEAMSTERS LOCAL #853          7100-000          2,631.00       N/A             N/A      0.00
            2100 MERCED ST
 NOTFILED   TEAMSTERS LOCAL 315           7100-000          1,508.00       N/A             N/A      0.00
            WEST BAY OFFICE
 NOTFILED   TEAMSTERS LOCAL 381           7100-000               96.00     N/A             N/A      0.00
            115 W. BUNNY STREET



UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS             Doc 1460     Filed 03/29/19   Page 89 of 193

 NOTFILED   TEAMSTERS LOCAL 58           7100-000               98.00     N/A             N/A      0.00
            934 DUANE STREET
 NOTFILED   TEAMSTERS LOCAL 688          7100-000              476.00     N/A             N/A      0.00
            4349 WOODSON ROAD SUITE 200
 NOTFILED   TEAMSTERS LOCAL UNION 117    7100-000          2,123.00       N/A             N/A      0.00
            14675 INTERURBAN AVE S STE
 NOTFILED   TEAMSTERS LOCAL UNION 948    7100-000              122.00     N/A             N/A      0.00
            1933 W CALDWELL SUITE 7
 NOTFILED   TENNANT                      7100-000              779.60     N/A             N/A      0.00
            P O BOX 71414
 NOTFILED   TERMINIX INTERNATIONAL       7100-000          2,247.45       N/A             N/A      0.00
            PO BOX 17167
 NOTFILED   TERMINIX PROCESSING CENTER 7100-000                290.00     N/A             N/A      0.00
            P.O. BOX 742592
 NOTFILED   TERRY BRUNT                  7100-000          1,411.45       N/A             N/A      0.00
            21348 WAVERLY DRIVE
 NOTFILED   TEXAS WORKFORCE COMMISSION 7100-000                615.81     N/A             N/A      0.00
            TEXAS WORK CASHIER
 NOTFILED   TFI RESOURCES                7100-000         35,575.00       N/A             N/A      0.00
            PO BOX 4346, DEPT 517
 NOTFILED   THE KEY PEOPLE COMPANY       7100-000              150.00     N/A             N/A      0.00
            BLDG. 3 SUITE 102777 S.
 NOTFILED   THE PANTRY INC               7100-000         21,513.60       N/A             N/A      0.00
            1801 DOUGLAS DRIVE
 NOTFILED   THE STAFFING SOLUTIONS GROUP 7100-000         31,856.73       N/A             N/A      0.00
            C/O WELLS FARGO BUSINESS
 NOTFILED   THEODORE KENNEDY             7100-000          3,182.45       N/A             N/A      0.00
            1 WESTPORT DRD
 NOTFILED   THERMOSCAPE                  7100-000              130.00     N/A             N/A      0.00
            4450 ENTERPRISE ST. SUITE
 NOTFILED   THIELE TECHNOLOGIES, INC.    7100-000              257.98     N/A             N/A      0.00
            PO BOX 71949
 NOTFILED   THOMAS DAVID GILES           7100-000          3,000.00       N/A             N/A      0.00
            46 PILGRIM ROAD
 NOTFILED   THOMAS LAROCHELLE            7100-000          3,000.00       N/A             N/A      0.00
            413 CEDAR STREET
 NOTFILED   THURSTON COUNTY TRANSMISSION 7100-000              101.96     N/A             N/A      0.00
            4022 PACIFIC AVE
 NOTFILED   TIGHE WAREHOUSING & DIST.    7100-000                6.00     N/A             N/A      0.00
            INC
 NOTFILED   TILDEN SALES ASSOCIATES      7100-000          4,011.09       N/A             N/A      0.00
            PO BOX 427
 NOTFILED   TIM MCCLANAHANSTORE MANAGER 7100-000                54.00     N/A             N/A      0.00
            #243
 NOTFILED   TIMBERS-KOVAR & COMPANY      7100-000          7,202.26       N/A             N/A      0.00
            7653 ST CLAIR AVE
 NOTFILED   TIME INDUSTRIAL INC          7100-000         22,093.85       N/A             N/A      0.00
            6422 LIMA ROAD
 NOTFILED   TIMOTHY FOLLENDORF           7100-000          3,255.83       N/A             N/A      0.00
            1388 FORBES ST.
 NOTFILED   TIMOTHY M. SUGRUE            7100-000          3,618.88       N/A             N/A      0.00
            56 STEDMAN STREET
 NOTFILED   TIMOTHY MCGOWAN              7100-000          1,810.57       N/A             N/A      0.00
            3221 CAMDEN DRIVE
 NOTFILED   TISCHLER & ASSOCIATES        7100-000              348.38     N/A             N/A      0.00
            11030 S.E. HOLGATE
 NOTFILED   TOM BAKER                    7100-000          1,367.99       N/A             N/A      0.00
            1384 FLECHTNER ROAD
 NOTFILED   TOM JOHN'S                   7100-000              454.50     N/A             N/A      0.00
            11023 OLINDA STREET
 NOTFILED   TOMLIN EQUIPMENT CO          7100-000          1,776.35       N/A             N/A      0.00
            PO BOX 8053242 POPLAR ST
 NOTFILED   TOP GUN RETAIL SERVICES      7100-000         10,889.32       N/A             N/A      0.00
            2701 E CHAPMAN AVE SUITE 204
 NOTFILED   TOPCO ASSOCIATES LLC         7100-000          1,542.34       N/A             N/A      0.00
            ATTN:REBATE PROCESSING
 NOTFILED   TORIUMI'S AUTO REPAIR        7100-000              138.86     N/A             N/A      0.00
            38 MENKER STREET



UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS             Doc 1460     Filed 03/29/19   Page 90 of 193

 NOTFILED   TOTAL FILTRATION SERVICES    7100-000          1,959.79       N/A             N/A      0.00
            INC
 NOTFILED   TOWN & COUNTRY CO-OP INC     7100-000         11,438.15       N/A             N/A      0.00
            813 CLARK AVE
 NOTFILED   TOWN OF PAHRUMP              7100-000               75.00     N/A             N/A      0.00
            400 NORTH NEVADA HIGHWAY 160
 NOTFILED   TOYOTA MATERIAL HANDLING     7100-000              219.69     N/A             N/A      0.00
            P.O. BOX 45333
 NOTFILED   TOYOTA MOTOR CREDIT CORP.    7100-000          6,165.00       N/A             N/A      0.00
            P.O. BOX 2431
 NOTFILED   TRACTOR SUPPLY COMPANY       7100-000              431.24     N/A             N/A      0.00
            PO BOX 689020
 NOTFILED   TRANSCHICAGO TRUCK GROUP     7100-000          7,884.20       N/A             N/A      0.00
            4000 NORTH MANNHEIM ROAD
 NOTFILED   TRANSCORR NATIONAL LOGISTICS 7100-000          3,644.03       N/A             N/A      0.00
            P.O. BOX 2181
 NOTFILED   TRANSCREDIT                  7100-000          1,350.00       N/A             N/A      0.00
            9485 REGENCY SQ BLVD #102
 NOTFILED   TREASURER, STATE OF MAINE    7100-000          1,575.49       N/A             N/A      0.00
            MAINE REVENUE SERVICES
 NOTFILED   TRI CITY INDUSTRIAL POWER    7100-000          1,306.13       N/A             N/A      0.00
            P.O. BOX 576
 NOTFILED   TRI POWER MPT, INC.          7100-000              647.25     N/A             N/A      0.00
            PO BOX 714493
 NOTFILED   TRI-PACIFIC HEATING          7100-000              512.00     N/A             N/A      0.00
            P.O. BOX 95000-2360
 NOTFILED   TRISAND TRUCK SHOP           7100-000          2,844.87       N/A             N/A      0.00
            460 N. DANEBO AVE. SUITE 400
 NOTFILED   TRI-STATE PALLET LOGISTICS 7100-000            7,000.00       N/A             N/A      0.00
            P.O. BOX 7055
 NOTFILED   TROY CARPENTER               7100-000              893.32     N/A             N/A      0.00
            5295 SUMMER CIRCLE
 NOTFILED   TULARE COUNTY TAX COLL.      7100-000              189.31     N/A             N/A      0.00
            221 S MOONEY BLVD
 NOTFILED   U.S. HEALTHWORKS MEDICALP.O. 7100-000              729.00     N/A             N/A      0.00
            BOX 50042LOS
 NOTFILED   UNITED COMMERCIAL SERVICES 7100-000            4,000.00       N/A             N/A      0.00
            INC
 NOTFILED   UNITED MARKETS               7100-000              150.00     N/A             N/A      0.00

 NOTFILED   UNITED PARCEL SERVICE        7100-000         17,836.89       N/A             N/A      0.00
            P.O. BOX 7247-0244
 NOTFILED   UNITED PARCEL SERVICE        7100-000         19,163.73       N/A             N/A      0.00
            LOCKBOX 577
 NOTFILED   UNITED PARCEL SERVICE        7100-000              354.08     N/A             N/A      0.00
            28013 NETWORK PLACE
 NOTFILED   UNITED PARCEL SERVICE        7100-000          3,726.67       N/A             N/A      0.00
            P.O. BOX 894820
 NOTFILED   UNITED WAY OF ASHLAND CO.    7100-000              309.00     N/A             N/A      0.00
            132 W MAIN ST, LOWER LEVEL
 NOTFILED   UNIVAR USA INC               7100-000         19,360.00       N/A             N/A      0.00
            13009 COLLECTIONS CENTER
 NOTFILED   UPS FREIGHT                  7100-000         30,185.53       N/A             N/A      0.00
            28013 NETWORK PLACE
 NOTFILED   UPS FREIGHT                  7100-000          1,738.00       N/A             N/A      0.00
            P.O. BOX 730900
 NOTFILED   USA STANISLAUS FIRE          7100-000              125.76     N/A             N/A      0.00
            P.O. BOX 4692
 NOTFILED   USF HOLLAND                  7100-000          7,546.27       N/A             N/A      0.00
            27052 NETWORK PLACE
 NOTFILED   USF REDDAWAY                 7100-000          9,628.37       N/A             N/A      0.00
            26401 NETWORK PLACE
 NOTFILED   U-STORE-IT #367              7100-000          1,058.00       N/A             N/A      0.00
            6801 ENGLE RD
 NOTFILED   VAL ZALDIVAR                 7100-000          1,850.26       N/A             N/A      0.00
            22449 CANTARA ST
 NOTFILED   VALERIE POTTER               7100-000              273.17     N/A             N/A      0.00
            332 BOWLING GREEN



UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS            Doc 1460     Filed 03/29/19   Page 91 of 193

 NOTFILED   VAN AMERONGEN AND SON INC   7100-000          5,200.00       N/A             N/A      0.00
            460 HWY 6 RR3
 NOTFILED   VECTOR SECURITY             7100-000              160.14     N/A             N/A      0.00
            P.O. BOX 89462
 NOTFILED   VEGAS FLEET SERVICE, INC    7100-000          8,514.92       N/A             N/A      0.00
            4150 E. CRAIG RD.
 NOTFILED   VENTURA COUNTY TAX          7100-000               80.00     N/A             N/A      0.00
            COLLECTORLAWRENCE L.
 NOTFILED   VENTURE SALES LLC           7100-000              123.17     N/A             N/A      0.00
             PO BOX 2134
 NOTFILED   VERIZON                     7100-000              469.22     N/A             N/A      0.00
            P.O. BOX 15124
 NOTFILED   VERIZON                     7100-000              508.45     N/A             N/A      0.00
            P.O. BOX 9688
 NOTFILED   VERIZON BUSINESS            7100-000              546.66     N/A             N/A      0.00
            P.O. BOX 371392
 NOTFILED   VERIZON NORTH               7100-000          1,554.86       N/A             N/A      0.00
            PO BOX 9688
 NOTFILED   VG'S FOOD CENTER            7100-000              600.00     N/A             N/A      0.00
            209 S ALLOY DRIVE
 NOTFILED   VILLAGE OF ELK GROVE        7100-000               76.13     N/A             N/A      0.00
            901 WELLINGOTN AVENUE
 NOTFILED   VILLAGE OF FRANKLIN PARK    7100-000               47.15     N/A             N/A      0.00
            9500 BELMONT AVE
 NOTFILED   VILLAGE OF MOKENA           7100-000               52.49     N/A             N/A      0.00
            11004 CARPENTER STREET
 NOTFILED   VIRGINIA EMPLOYMENT         7100-000               74.40     N/A             N/A      0.00
            COMMISSION
 NOTFILED   VISION SERVICE PLAN         7100-000          4,805.21       N/A             N/A      0.00
            FILE #73280
 NOTFILED   VISTA BAKERY INC            7100-000         41,213.34       N/A             N/A      0.00
            PO BOX 473868
 NOTFILED   VISTA FOODS                 7100-000               43.06     N/A             N/A      0.00
            11 COOPERATIVE WAY
 NOTFILED   VITA-PAKT                   7100-000        unknown          N/A             N/A      0.00
            P O BOX 309
 NOTFILED   VOLUNTEER TRUCKING          7100-000          1,100.00       N/A             N/A      0.00
            DBA VTI TRANSPORT
 NOTFILED   VORTEX INDUSTRIES,INC.      7100-000              963.14     N/A             N/A      0.00
            1801 W. OLYMPIC BLVD.
 NOTFILED   VOYAGER                     7100-000        253,863.63       N/A             N/A      0.00
            P.O. BOX 790049
 NOTFILED   VWR SCIENTIFIC, INC.        7100-000              202.38     N/A             N/A      0.00
            P.O. BOX 640169
 NOTFILED   WADSWORTH COLLISION         7100-000          1,029.32       N/A             N/A      0.00
            CENTER,INC
 NOTFILED   WALGREENS CO                7100-000         11,454.00       N/A             N/A      0.00
            P.O. BOX 40235
 NOTFILED   WALMART #1627               7100-000               25.00     N/A             N/A      0.00
            702 SW 8TH STREET
 NOTFILED   WALMART #1922               7100-000              200.00     N/A             N/A      0.00
            702 SW 8TH STREET
 NOTFILED   WAL-MART #1979              7100-000              100.00     N/A             N/A      0.00
            702 SW 8TH STREET
 NOTFILED   WALMART #2007               7100-000              300.00     N/A             N/A      0.00
            702 SW 8TH STREET
 NOTFILED   WALMART #2028               7100-000              200.00     N/A             N/A      0.00
            702 SW 8TH STREET
 NOTFILED   WALMART #2593               7100-000              100.00     N/A             N/A      0.00
            702 SW 8TH STREET
 NOTFILED   WALMART# 3260               7100-000               50.00     N/A             N/A      0.00
            702 SW 8TH STREET
 NOTFILED   WALT'S AUTO CARE CENTER     7100-000          3,500.28       N/A             N/A      0.00
            2592 PACIFIC HWY E.
 NOTFILED   WARD ADHESIVE               7100-000          1,388.98       N/A             N/A      0.00
            BOX 88426
 NOTFILED   WASHINGTON STATE FERRIES    7100-000          1,335.15       N/A             N/A      0.00
            P.O. BOX 3985



UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS             Doc 1460     Filed 03/29/19   Page 92 of 193

 NOTFILED   WASTE MANAGEMENT             7100-000          1,136.27       N/A             N/A      0.00
            PO BOX 4648
 NOTFILED   WASTE MANAGEMENT             7100-000              195.14     N/A             N/A      0.00
            NORTH VALLEY DISPOSAL
 NOTFILED   WASTE MANAGEMENT             7100-000        unknown          N/A             N/A      0.00
            P.O. BOX 78251
 NOTFILED   WASTE MANAGEMENT OFARIZONA 7100-000                602.41     N/A             N/A      0.00
            P.O. BOX 78251
 NOTFILED   WASTE MANAGEMENT OF DENVER 7100-000                440.74     N/A             N/A      0.00
            P.O. BOX 78251
 NOTFILED   WASTE MANAGEMENT OF ORE.     7100-000          1,124.64       N/A             N/A      0.00
            P.O. BOX 78251 PORTLAND DIV.
 NOTFILED   WASTE MANAGEMENT-NORTHWEST 7100-000                325.32     N/A             N/A      0.00
            P.O. BOX 78251
 NOTFILED   WATSON WYATT & COMPANY       7100-000         10,481.00       N/A             N/A      0.00
            1079 SOLUTIONS CENTER
 NOTFILED   WATTS EQUIPMENT CO.,INC.     7100-000               90.76     N/A             N/A      0.00
            PO BOX 2570
 NOTFILED   WAYNE ROZEMA                 7100-000               46.27     N/A             N/A      0.00
            19145 EBERHARDT
 NOTFILED   WAYSIDE GARAGE               7100-000          2,562.74       N/A             N/A      0.00
            1901 DEL MONTE AVE
 NOTFILED   WELLS FARGO FINANCIAL        7100-000              267.96     N/A             N/A      0.00
            PO BOX 7777
 NOTFILED   WELSH & ASSOCIATE            7100-000         20,621.22       N/A             N/A      0.00
            S346 W MICHIGAN AVE
 NOTFILED   WENDLAND AUTO REPAIR         7100-000          2,324.79       N/A             N/A      0.00
            680 CALIFORNIA STREET
 NOTFILED   WEST COAST PAPER COMPANY     7100-000          1,432.78       N/A             N/A      0.00
            P.O. BOX 84145
 NOTFILED   WEST SOUND WORKFORCE, INC    7100-000              214.38     N/A             N/A      0.00
            5790 SOUNDVIEW DR. STE 103
 NOTFILED   WESTERN CONF OF TEAMSTERS    7100-000        130,704.49       N/A             N/A      0.00
            PENSION TRUST DEPT #39031
 NOTFILED   WESTERN CONF OF TEAMSTERS    7100-000          7,081.69       N/A             N/A      0.00
            PENSION TRUST DEPT #39031
 NOTFILED   WESTERN CONFERENCE OF        7100-000         64,646.28       N/A             N/A      0.00
            TEAMSTER PENSION TRUST
 NOTFILED   WESTERN CONFERENCE OF        7100-000         16,449.94       N/A             N/A      0.00
            TEAMSTER PENSION TRUST FD
 NOTFILED   WESTERN CONFERENCE OF        7100-000          5,460.16       N/A             N/A      0.00
            TEAMSTER PENSION TRUST FD
 NOTFILED   WESTERN CONFERENCE OF        7100-000         23,628.15       N/A             N/A      0.00
            TEAMSTER PENSION-SEATTLE
 NOTFILED   WHITAKER WAY BUSINESS PARK 7100-000            5,842.97       N/A             N/A      0.00
            C/O REDSIDE EQUITIES
 NOTFILED   WHOLESALE & RETAIL           7100-000          4,732.00       N/A             N/A      0.00
            FOODDISTRIBUTION LOCAL 63
 NOTFILED   WIEGMANN ASSOCIATES          7100-000              133.50     N/A             N/A      0.00
            750 FOUNTAIN LAKES BLVD
 NOTFILED   WILD FLAVORS                 7100-000          2,126.32       N/A             N/A      0.00
            PO BOX 631765
 NOTFILED   WILLIAM BAKER                7100-000          1,304.03       N/A             N/A      0.00
            110 HURLEY DRIVE
 NOTFILED   WILLIAM LOITZ                7100-000          5,915.00       N/A             N/A      0.00
            945 NEW YORK DRIVE
 NOTFILED   WILSON FARMS INC             7100-000              750.00     N/A             N/A      0.00
            ATTN: NANCY STEIGERT
 NOTFILED   WINGFOOT COMMERCIAL TIRE     7100-000              568.28     N/A             N/A      0.00
            240 DOLLAR AVE.
 NOTFILED   WINGFOOT COMMERCIAL TIRE     7100-000          3,512.15       N/A             N/A      0.00
            1865 JOHN TOWERS AVE. STE B
 NOTFILED   WINGFOOT COMMERCIAL TIRE     7100-000          1,827.06       N/A             N/A      0.00
            25880 CLAWITER RD
 NOTFILED   WINGFOOT COMMERCIAL TIRE     7100-000              276.01     N/A             N/A      0.00
            3801 PARK RD
 NOTFILED   WINTERS BROS RECYCLING       7100-000          1,692.71       N/A             N/A      0.00
            1198 PROSPECT AVE



UST Form 101-7-TDR (10/1/2010)
                      Case 08-12323-CSS             Doc 1460     Filed 03/29/19           Page 93 of 193

 NOTFILED   WOELFL FAMILY TRUST          7100-000              921.48        N/A                     N/A       0.00
            43301 DIVISION ST. SUITE
 NOTFILED   WOODCLIFF WEST INDUSTRIAL    7100-000            9,180.00        N/A                     N/A       0.00
            C/O DAVID S. AIKENHEAD
 NOTFILED   WOOSTER MOTOR WAYS, INC.     7100-000               21.00        N/A                     N/A       0.00
            P.O. BOX 19
 NOTFILED   WORKFORCE STRATEGIES INC     7100-000            3,176.45        N/A                     N/A       0.00
            3497 S 9TH ST
 NOTFILED   WRH HEALTH SYSTEM            7100-000              115.00        N/A                     N/A       0.00
            195 WADSWORTH RD
 NOTFILED   XCEL ENERGY                  7100-000            1,195.16        N/A                     N/A       0.00
            P.O. BOX 7405
 NOTFILED   XEROX CORP                   7100-000              274.06        N/A                     N/A       0.00
            P.O. BOX 7405
 NOTFILED   XEROX CORPORATION            7100-000            1,129.54        N/A                     N/A       0.00
            P O BOX 802555
 NOTFILED   XEROX CORPORATION            7100-000               81.02        N/A                     N/A       0.00
            P O BOX 802555
 NOTFILED   XPEDX                        7100-000           30,574.60        N/A                     N/A       0.00
            013745 COLLECTIONS CENTER DR
 NOTFILED   YELLOW TRANSPORTATION INC    7100-000           80,101.61        N/A                     N/A       0.00
            PO BOX 73149
 NOTFILED   YOUNG'S TIRE SERVICE         7100-000              354.78        N/A                     N/A       0.00
            36 PORTER DR.
 NOTFILED   ZIEGLER, METZGER, & MILLER 7100-000                150.00        N/A                     N/A       0.00
            925 EUCLID AVE, STE 2020
 NOTFILED   ZINKAN ENTERPRISE            7100-000            2,808.63        N/A                     N/A       0.00
            INCORPORATED
 TOTAL GENERAL UNSECURED                               $33,090,815.28   $206,179,321.55     $144,047,248.94   $0.00
 CLAIMS




UST Form 101-7-TDR (10/1/2010)
                                      Case 08-12323-CSS             Doc 1460             Filed 03/29/19             Page 94 of 193
                                                                                                                                                        Exhibit 8


                                                                      Form 1                                                                            Page: 1

                                        Individual Estate Property Record and Report
                                                         Asset Cases
Case Number: 08-12323-CSS                                                     Trustee:         (280060)    JEOFFREY L. BURTCH, TRUSTEE
Case Name:       ARCHWAY COOKIES LLC                                          Filed (f) or Converted (c): 01/21/09 (c)
                                                                              §341(a) Meeting Date:        03/24/09
Period Ending: 03/11/19                                                       Claims Bar Date:             06/22/09

                              1                                 2                         3                     4              5                    6

                    Asset Description                        Petition/          Estimated Net Value         Property      Sale/Funds           Asset Fully
         (Scheduled And Unscheduled (u) Property)          Unscheduled     (Value Determined By Trustee,   Abandoned      Received by       Administered (FA)/
                                                              Values          Less Liens, Exemptions,      OA=§554(a)      the Estate        Gross Value of
Ref. #                                                                            and Other Costs)                                          Remaining Assets

 1       1240 CLAREMONT AVENUE ASHLAND OH 44805                     0.00                          0.00                               0.00                   FA
          Own


         Administered in Chapter 11

 2       CASH ON HAND                                           2,861.99                       539.91                              539.91                   FA
          See Schedule B-1 Attachment

 3       BANK ACCOUNTS                                      1,772,498.56                  411,266.99                          439,244.48                    FA
          See Schedule B-2 Attachment

 4       SECURITY DEPOSITS                                          0.00                          0.00                               0.00                   FA
          See Schedule B-3 Attachment


         Administered in Chapter 11

 5       INTERESTS IN INSURANCE POLICIES                    4,204,993.60                 1,000,000.00                       1,000,000.00                    FA
          See Schedule B-9 Attachment


 6       ACCOUNTS RECEIVABLE                               19,164,544.31                  183,066.32                          222,968.17                    FA
          See Schedule B-16 Attachment

 7       LIQUIDATED DEBTS OWING DEBTOR                        102,765.59                          0.00                               0.00                   FA
          See Schedule B-18 Attachment


         Tax Refund

 8       PATENTS, COPYRIGHTS, OTHER INTELLECTUAL                    0.00                          0.00                               0.00                   FA
         PROPERTY
          See Schedule B-22 Attachment


         Administered in Chapter 11

 9       AUTOMOBILES AND OTHER VEHICLES                     4,933,598.74                       500.00                              500.00                   FA
          See Schedule B25 A, B, C Attachments


         Balance of vehicles abandoned per Order entered
         8/10/2009 @ Dkt. No. 726

10       OFFICE EQUIPMENT, FURNISHINGS, AND                    69,954.19                      7,500.00                          6,500.00                    FA
         SUPPLIES
          See Schedule B-28 Attachment



                                                                                                                         Printed: 03/11/2019 04:49 PM    V.14.14
                                      Case 08-12323-CSS           Doc 1460             Filed 03/29/19             Page 95 of 193
                                                                                                                                                      Exhibit 8


                                                                    Form 1                                                                            Page: 2

                                        Individual Estate Property Record and Report
                                                         Asset Cases
Case Number: 08-12323-CSS                                                   Trustee:         (280060)    JEOFFREY L. BURTCH, TRUSTEE
Case Name:        ARCHWAY COOKIES LLC                                       Filed (f) or Converted (c): 01/21/09 (c)
                                                                            §341(a) Meeting Date:        03/24/09
Period Ending: 03/11/19                                                     Claims Bar Date:             06/22/09

                              1                              2                          3                     4              5                   6

                    Asset Description                     Petition/           Estimated Net Value         Property      Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)       Unscheduled      (Value Determined By Trustee,   Abandoned      Received by      Administered (FA)/
                                                           Values           Less Liens, Exemptions,      OA=§554(a)      the Estate       Gross Value of
Ref. #                                                                          and Other Costs)                                         Remaining Assets

11       MACHINERY, FIXTURES, AND BUSINESS                        0.00                          0.00                              0.00                    FA
         EQUIPMENT
          See Schedule B-29 Attachments


         Administered in Chapter 11

12       INVENTORY                                                0.00                          0.00                              0.00                    FA
          See Schedule B-30 Attachment


         Administered in Chapter 11

13       OTHER PERSONAL PROPERTY NOT LISTED (u)            746,664.08                           0.00                              0.00                    FA
          See Schedules B 35 A and B Attachments


14       MISCELLANEOUS RECEIPTS (u)                          Unknown                    261,069.88                          312,041.62                    FA

15       UNSCHEDULE A/R (u)                                  Unknown                         824.79                          42,050.05                    FA

16       PREFERENCES (u)                                          0.00                 1,340,295.79                       2,219,764.40                    FA
          Appeal finished

17       CHAPTER 11 SALE PROCEEDS (u)                        Unknown                11,758,700.70                        11,758,700.70                    FA

18       UNSCHEDULED LITIGATION/SETTLEMENTS (u)              Unknown                   4,010,000.00                       4,010,010.92                    FA

19       REPAYMENT RIGHTS/SPLIT DOLLAR                    1,000,000.00                 1,000,000.00                               0.00                    FA
         AGREEMENT (u)

20       UNSCHEDULED INTERESTS IN INSURANCE                870,319.00                   870,319.00                        1,092,268.00                    FA
         POLICIES (u)

21       UNSCHEDULED BANK ACCOUNTS (u)                       Unknown                     26,678.75                           26,678.75                    FA

22       UNSCHEDULED INTERESTS IN INSURANCE                221,949.00                   221,949.00                                0.00                    FA
         POLICIES

23       UNSCHEDULED SETTLEMENT PROCEEDS (u)                 Unknown                            0.00                      2,500,000.00                    FA

24       REMNANT ASSET PURCHASE (u)                           7,500.00                      7,500.00                          7,500.00                    FA

 Int     INTEREST (u)                                        Unknown                            N/A                          28,827.65                    FA

 25      Assets     Totals (Excluding unknown values)   $33,097,649.06             $21,100,211.13                       $23,667,594.65                 $0.00




                                                                                                                       Printed: 03/11/2019 04:49 PM    V.14.14
                                   Case 08-12323-CSS                      Doc 1460                Filed 03/29/19             Page 96 of 193
                                                                                                                                                                        Exhibit 8


                                                                             Form 1                                                                                     Page: 3

                                         Individual Estate Property Record and Report
                                                          Asset Cases
Case Number: 08-12323-CSS                                                             Trustee:        (280060)     JEOFFREY L. BURTCH, TRUSTEE
Case Name:       ARCHWAY COOKIES LLC                                                  Filed (f) or Converted (c): 01/21/09 (c)
                                                                                      §341(a) Meeting Date:        03/24/09
Period Ending: 03/11/19                                                               Claims Bar Date:             06/22/09

                              1                                       2                           3                      4                    5                   6

                    Asset Description                             Petition/            Estimated Net Value          Property             Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)               Unscheduled       (Value Determined By Trustee,    Abandoned             Received by      Administered (FA)/
                                                                   Values            Less Liens, Exemptions,       OA=§554(a)             the Estate       Gross Value of
Ref. #                                                                                   and Other Costs)                                                 Remaining Assets


     Major Activities Affecting Case Closing:

                Lead case - substantively consolidated with Mother's Cake & Cookie Co. 08-12326


     Initial Projected Date Of Final Report (TFR):   December 31, 2012                  Current Projected Date Of Final Report (TFR):       November 7, 2016 (Actual)




                                                                                                                                        Printed: 03/11/2019 04:49 PM     V.14.14
                                    Case 08-12323-CSS                       Doc 1460              Filed 03/29/19                Page 97 of 193
                                                                                                                                                                              Exhibit 9


                                                                                 Form 2                                                                                       Page: 1

                                               Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                                  Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                           Bank Name:          Rabobank, N.A.
                                                                                                  Account:            ******4766 - EU - LEAD
Taxpayer ID #: **-***4891                                                                         Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                           Separate Bond: N/A

   1            2                        3                                         4                                              5                     6                 7

 Trans.     {Ref #} /                                                                                                         Receipts         Disbursements    Checking
  Date      Check #        Paid To / Received From                   Description of Transaction              T-Code              $                   $       Account Balance
12/21/12                RABOBANK MIGRATION                TRANSFER FROM 92000218469665                       9999-000    x    5,584,737.25                           5,584,737.25
                        TRANSFER IN
12/31/12                Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                    2,677.61    5,582,059.64
01/03/13     21020      CATTERTON PARTNERS V, L.P.        50% OF A/R COLLECTIONS; 4TH QUARTER                4210-000                                       359.29   5,581,700.35
                                                          2012; PER ORDER ENTERED 2/23/2010 @
                                                          D.i. 830
01/08/13      {15}      RECEIVABLE MANAGEMENT             JOHN WADE                                          1221-000                 143.73                         5,581,844.08
                        SERVICES CORP.
01/15/13      {15}      RECEIVABLE MANAGEMENT             JOHN R WADE                                        1221-000                  71.86                         5,581,915.94
                        SERVICES CORP
01/18/13      {15}      RECEIVABLE MANAGEMENT             JOHN R WADE                                        1221-000                 143.73                         5,582,059.67
                        SERVICES CORP
01/31/13                Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                    3,163.59    5,578,896.08
02/06/13      {15}      RECEIVABLE MANAGEMENT             JOHN R WADE                                        1221-000                 215.58                         5,579,111.66
                        SERVICES CORP
02/06/13     21021      HILL ARCHIVE                      STORAGE CHARGES; INVOICE NO. 015260                2410-000                                       396.38   5,578,715.28
02/20/13     21022      HILL ARCHIVE                      STORAGE CHARGES; INVOICE NO. 015561; 2410-000                                                     396.38   5,578,318.90
                                                          2/15/2013 THROUGH 3/15/2013
02/27/13      {15}      RECEIVABLE MANAGEMENT             JOHN R WADE                                        1221-000                 282.02                         5,578,600.92
                        SERVICES CORP
02/28/13                Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                    2,684.93    5,575,915.99
03/07/13      {15}      RECEIVABLE MANAGEMENT             JOHN R WADE                                        1221-000                  70.22                         5,575,986.21
                        SERVICES CORP
03/26/13      {15}      RECEIVABLE MANAGEMENT             JOHN R WADE                                        1221-000                 140.43                         5,576,126.64
                        SERVICES CORP
03/29/13                Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                    2,780.82    5,573,345.82
04/02/13     21023      CATTERTON PARTNERS V, L.P.        50% OF A/R COLLECTIONS; 1ST QUARTER                4210-000                                       533.79   5,572,812.03
                                                          2013; PER ORDER ENTERED 2/23/2010 @
                                                          D.i. 830
04/03/13      {15}      RECEIVABLE MANAGEMENT             JOHN R WADE                                        1221-000                  70.22                         5,572,882.25
                        SERVICES CORP
04/04/13     21024      HILL ARCHIVE                      STORAGE CHARGES; INVOICE NO. 015846                2410-000                                       396.38   5,572,485.87
04/09/13     21025      COOCH AND TAYLOR, P.A.            MATTER NO. 66582; NEMOURS                          2410-000                                       780.00   5,571,705.87
                                                          QUARTERLY STORAGE CHARGES;
                                                          INVOICE NO.040913; PERIOD 12/01/2012
                                                          THROUGH 2/28/2013
04/17/13                STIKEMAN ELLIOT, LLP              RETURN OF OVERPAYMENT                              3210-000                                   -2,560.73    5,574,266.60
04/25/13      {15}      RECEIVABLE MANAGEMENT             JOHN R WADE                                        1221-000                 210.66                         5,574,477.26


                                                                                                   Subtotals :               $5,586,085.70             $11,608.44
{} Asset reference(s)                        x-Transfer                                                                                    Printed: 03/11/2019 04:49 PM        V.14.14
                                    Case 08-12323-CSS                   Doc 1460              Filed 03/29/19                Page 98 of 193
                                                                                                                                                                          Exhibit 9


                                                                             Form 2                                                                                       Page: 2

                                               Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                              Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                       Bank Name:          Rabobank, N.A.
                                                                                              Account:            ******4766 - EU - LEAD
Taxpayer ID #: **-***4891                                                                     Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                       Separate Bond: N/A

   1            2                        3                                     4                                              5                     6                 7

 Trans.     {Ref #} /                                                                                                     Receipts         Disbursements    Checking
  Date      Check #        Paid To / Received From               Description of Transaction              T-Code              $                   $       Account Balance
                        SERVICES CORP
04/30/13                Rabobank, N.A.                Bank and Technology Services Fee                   2600-000                                    3,068.49    5,571,408.77
05/15/13      {15}      RECEIVABLE MANAGEMENT         JOHN R WADE                                        1221-000                 140.44                         5,571,549.21
                        SERVICES CORP
05/23/13      {15}      RECEIVABLE MANAGEMENT         JOHN R WADE                                        1221-000                 140.44                         5,571,689.65
                        SERVICES CORP
05/31/13                Rabobank, N.A.                Bank and Technology Services Fee                   2600-000                                    2,972.60    5,568,717.05
06/05/13     21026      HILL ARCHIVE                  STORAGE CHARGES; INVOICE NO. 016367                2410-000                                        43.39   5,568,673.66
06/05/13     21027      HILL ARCHIVE                  DESTRUCTION OF BOOKS AND RECORDS;                  2990-000                                    9,117.56    5,559,556.10
                                                      INVOICE NO. 0016122; PER ORDER
                                                      ENTERED 3/11/2013 @ D.I. 1111
06/05/13     21028      SETTLEMENT SERVICES, INC.     INVOICE NOS. 13335; APRIL AND MAY                  2990-000                                   15,593.92    5,543,962.18
                                                      INVOICES
06/20/13     21029      HILL ARCHIVE                  STORAGE CHARGES; INVOICE NO. 016629; 2410-000                                                      43.39   5,543,918.79
                                                      PERIOD 6/15/2013 THROUGH 7/14/2013
06/25/13     21030      INTERNATIONAL SURETIES, LTD   BOND NO. 016039006; PERIOD 7/16/2013               2300-000                                    9,851.00    5,534,067.79
                                                      TO 7/16/2014
06/27/13      {14}      PITNEY BOWES                  REFUND; VENDOR NO. PPREFUND                        1229-000                 397.80                         5,534,465.59
06/28/13                Rabobank, N.A.                Bank and Technology Services Fee                   2600-000                                    2,684.93    5,531,780.66
07/03/13      {15}      RECEIVABLE MANAGEMENT         JOHN R WADE                                        1221-000                 280.87                         5,532,061.53
                        SERVICES CORP
07/16/13     21031      CATTERTON PARTNERS V, L.P.    50% OF A/R COLLECTIONS; 2ND QUARTER                4210-000                                       280.88   5,531,780.65
                                                      2013; PER ORDER ENTERED 2/23/2010 @
                                                      D.i. 830
07/17/13 21032 {16} FACTORY 2-U STORES, INC.          ADV. PRO. NO. 09-51494; PREMIER                    1241-000             -3,300.00                          5,528,480.65
                                                      CONCEPTS, INC.; PAID IN ERROR FROM
                                                      FACTORY 2-U
07/18/13      {15}      RECEIVABLE MANAGEMENT         JOHN R WADE                                        1221-000                 210.66                         5,528,691.31
                        SERVICES CORP
07/19/13     21033      HILL ARCHIVE                  STORAGE CHARGES; INVOICE NO. 016905; 2410-000                                                      43.39   5,528,647.92
                                                      PERIOD 7/15/2013 THROUGH 8/14/2013
07/31/13      {15}      RECEIVABLE MANAGEMENT         JOHN R WADE                                        1221-000                  63.20                         5,528,711.12
                        SERVICES CORP
07/31/13                Rabobank, N.A.                Bank and Technology Services Fee                   2600-000                                    3,164.38    5,525,546.74
08/14/13      {15}      RECEIVABLE MANAGEMENT         JOHN R WADE                                        1221-000                  63.20                         5,525,609.94
                        SERVICES CORP
08/14/13      {15}      RECEIVABLE MANAGEMENT         JOHN R WADE                                        1221-000                 189.58                         5,525,799.52
                        SERVICES CORP


                                                                                               Subtotals :                   $-1,813.81            $46,863.93
{} Asset reference(s)                                                                                                                  Printed: 03/11/2019 04:49 PM        V.14.14
                                    Case 08-12323-CSS                  Doc 1460              Filed 03/29/19                 Page 99 of 193
                                                                                                                                                                           Exhibit 9


                                                                            Form 2                                                                                         Page: 3

                                               Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                              Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                       Bank Name:          Rabobank, N.A.
                                                                                              Account:            ******4766 - EU - LEAD
Taxpayer ID #: **-***4891                                                                     Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                       Separate Bond: N/A

   1            2                        3                                    4                                               5                     6                  7

 Trans.     {Ref #} /                                                                                                     Receipts          Disbursements    Checking
  Date      Check #        Paid To / Received From              Description of Transaction               T-Code              $                    $       Account Balance
08/28/13     21034      HILL ARCHIVE                 STORAGE CHARGES; INVOICE NO. 017153; 2410-000                                                       43.39   5,525,756.13
                                                     PERIOD 8/15/2013 THROUGH 9/14/2013
08/30/13                Rabobank, N.A.               Bank and Technology Services Fee                    2600-000                                    2,876.71    5,522,879.42
09/03/13      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                   61.20                        5,522,940.62
                        SERVICES CORP
09/03/13      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                   63.20                        5,523,003.82
                        SERVICES CORP
09/10/13      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                   63.20                        5,523,067.02
                        SERVICES CORP
09/30/13     21035      SETTLEMENT SERVICES, INC.    INVOICE NO. 13448; JUNE, JULY AND                                                                  636.32   5,522,430.70
                                                     AUGUST INVOICES
                                                        INVOICE NO. 13372;                   333.03      2990-000                                                5,522,430.70
                                                        JUNE
                                                        INVOICE NO. 13409;                   222.40      2990-000                                                5,522,430.70
                                                        JULY
                                                        INVOICE NO. 13448;                    80.89      2990-000                                                5,522,430.70
                                                        AUGUST
09/30/13                Rabobank, N.A.               Bank and Technology Services Fee                    2600-000                                    2,780.82    5,519,649.88
10/01/13     21036      CATTERTON PARTNERS V, L.P.   50% OF A/R COLLECTIONS; 3RD QUARTER                 4210-000                                       497.56   5,519,152.32
                                                     2013; PER ORDER ENTERED 2/23/2010 @
                                                     D.i. 830
10/03/13      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                   63.20                        5,519,215.52
                        SERVICES CORP
10/03/13     21037      HILL ARCHIVE                 STORAGE CHARGES; INVOICE NO.017397;                 2410-000                                        43.39   5,519,172.13
                                                     PERIOD 9/15/2013 THROUGH 10/14/2013
10/03/13     21038      COOCH AND TAYLOR, P.A.       PER ORDER ENTERED 9/30/2013 @ D.I.                                                             61,465.29    5,457,706.84
                                                     1135
                                                        PER ORDER ENTERED               58,728.50        3110-000                                                5,457,706.84
                                                        9/30/2013 @ D.I. 1135
                                                        PER ORDER ENTERED                2,736.79        3120-000                                                5,457,706.84
                                                        9/30/2013 @ D.I. 1135
10/08/13     21039      SETTLEMENT SERVICES, INC.    INVOICE NO. 13486                                   2990-000                                       119.66   5,457,587.18
10/11/13      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                  140.44                        5,457,727.62
                        SERVICES CORP
10/11/13      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                  140.43                        5,457,868.05
                        SERVICES CORP
10/22/13      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                   70.22                        5,457,938.27
                        SERVICES CORP


                                                                                               Subtotals :                        $601.89          $68,463.14
{} Asset reference(s)                                                                                                                   Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                  Doc 1460               Filed 03/29/19                Page 100 of 193
                                                                                                                                                                           Exhibit 9


                                                                            Form 2                                                                                         Page: 4

                                               Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                              Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                       Bank Name:          Rabobank, N.A.
                                                                                              Account:            ******4766 - EU - LEAD
Taxpayer ID #: **-***4891                                                                     Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                       Separate Bond: N/A

   1            2                        3                                    4                                               5                     6                  7

 Trans.     {Ref #} /                                                                                                     Receipts          Disbursements    Checking
  Date      Check #        Paid To / Received From              Description of Transaction               T-Code              $                    $       Account Balance
10/22/13     21040      HILL ARCHIVE                 STORAGE CHARGES; INVOICE NO.017675;                 2410-000                                        43.39   5,457,894.88
                                                     PERIOD 10/15/2013 THROUGH 11/15/2013
10/31/13                Rabobank, N.A.               Bank and Technology Services Fee                    2600-000                                    3,164.38    5,454,730.50
11/06/13      {15}      RECEIVABLE MANAGEMENT        JOHN WADE                                           1221-000                   70.41                        5,454,800.91
                        SERVICES CORP
11/11/13      {15}      RECEIVABLE MANAGEMENT        JOHN WADE                                           1221-000                   70.41                        5,454,871.32
                        SERVICES CORP
11/19/13     21041      SETTLEMENT SERVICES, INC.    INVOICE NO. 13522; OCTOBER 2013                     2990-000                                       252.62   5,454,618.70
11/21/13      {15}      RECEIVABLE MANAGEMENT        JOHN WADE                                           1221-000                  140.84                        5,454,759.54
                        SERVICES CORP
11/21/13     21042      HILL ARCHIVE                 STORAGE CHARGES; INVOICE NO.017675;                 2410-000                                        43.39   5,454,716.15
                                                     PERIOD 11/15/2013 THROUGH 12/15/2013
11/26/13     21043      ANDERSON JONES TRUST         STROZ FRIEDBERG INVOICE NOS. 65796,                 2990-000                                   39,294.79    5,415,421.36
                        ACCOUNT                      65052, 64948, 64568, AND 64129
11/29/13                Rabobank, N.A.               Bank and Technology Services Fee                    2600-000                                    2,684.93    5,412,736.43
12/10/13      {15}      RECEIVABLE MANAGEMENT        JOHN WADE                                           1221-000                   70.41                        5,412,806.84
                        SERVICES CORP
12/10/13      {15}      RECEIVABLE MANAGEMENT        JOHN WADE                                           1221-000                   70.41                        5,412,877.25
                        SERVICES CORP
12/23/13      {15}      RECEIVABLE MANAGEMENT        JOHN WADE                                           1221-000                   70.41                        5,412,947.66
                        SERVICES CORP
12/23/13     21044      HILL ARCHIVE                 STORAGE CHARGES; INVOICE NO.018183;                 2410-000                                        43.39   5,412,904.27
                                                     PERIOD 12/15/2013 THROUGH 01/15/2014
12/31/13     21045      SETTLEMENT SERVICES, INC.    INVOICE NO. 13562; NOVEMBER 2013                    2990-000                                        33.87   5,412,870.40
12/31/13                Rabobank, N.A.               Bank and Technology Services Fee                    2600-000                                    3,164.38    5,409,706.02
01/03/14      {15}      RECEIVABLE MANAGEMENT        JOHN WADE                                           1221-000                  140.83                        5,409,846.85
                        SERVICES CORP
01/03/14     21046      CATTERTON PARTNERS V, L.P.   50% OF A/R COLLECTIONS; 4TH QUARTER                 4210-005                                       453.59   5,409,393.26
                                                     2013; PER ORDER ENTERED 2/23/2010 @
                                                     D.i. 830
                                                     Stopped on 04/07/14
01/03/14     21047      SETTLEMENT SERVICES, INC.    INVOICE NO. 13603; DECEMBER 2013                    2990-000                                        19.01   5,409,374.25
01/23/14     21048      COOCH AND TAYLOR, P.A.       MATTER NO. 66582; NEMOURS                           2410-000                                    2,340.00    5,407,034.25
                                                     QUARTERLY STORAGE CHARGES INVOICE
                                                     NO.011714; PERIOD 03/01/2013 THROUGH
                                                     11/30/2013
01/29/14     21049      HILL ARCHIVE                 STORAGE CHARGES; INVOICE NO018443;                  2410-000                                        43.39   5,406,990.86
                                                     PERIOD JANUARY 2014 THROUGH
                                                     FEBRUARY 2014
                                                                                              Subtotals :                         $633.72          $51,581.13
{} Asset reference(s)                                                                                                                   Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                  Doc 1460               Filed 03/29/19                Page 101 of 193
                                                                                                                                                                          Exhibit 9


                                                                            Form 2                                                                                        Page: 5

                                               Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                              Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                       Bank Name:          Rabobank, N.A.
                                                                                              Account:            ******4766 - EU - LEAD
Taxpayer ID #: **-***4891                                                                     Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                       Separate Bond: N/A

   1            2                        3                                    4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                     Receipts         Disbursements    Checking
  Date      Check #        Paid To / Received From              Description of Transaction               T-Code              $                   $       Account Balance
01/31/14                Rabobank, N.A.               Bank and Technology Services Fee                    2600-000                                    2,972.60     5,404,018.26
02/07/14      {15}      RECEIVABLE MANAGEMENT        JOHN WADE                                           1221-000                 352.05                          5,404,370.31
                        SERVICES CORP
02/14/14      {15}      RECEIVABLE MANAGEMENT        JOHN WADE                                           1221-000                  70.40                          5,404,440.71
                        SERVICES CORP
02/25/14      {15}      RECEIVABLE MANAGEMENT        JOHN WADE                                           1221-000                 140.82                          5,404,581.53
                        SERVICES CORP
02/25/14      {15}      RECEIVABLE MANAGEMENT        JOHN WADE                                           1221-000                  70.40                          5,404,651.93
                        SERVICES CORP
02/25/14     21050      HILL ARCHIVE                 STORAGE CHARGES; INVOICE NO. 018708; 2410-000                                                       43.39    5,404,608.54
                                                     PERIOD 02/15/2014 THROUGH 03/15/2014
02/28/14                Rabobank, N.A.               Bank and Technology Services Fee                    2600-000                                    2,684.93     5,401,923.61
03/11/14      {15}      RECEIVABLE MANAGEMENT        JOHN WADE                                           1221-000                 140.81                          5,402,064.42
                        SERVICES CORP
03/21/14     21051      HILL ARCHIVE                 STORAGE CHARGES; INVOICE NO. 018965; 2410-000                                                       43.39    5,402,021.03
                                                     PERIOD 03/15/2014 THROUGH 04/15/2014
03/26/14      {15}      RECEIVABLE MANAGEMENT        JOHN WADE                                           1221-000                  70.41                          5,402,091.44
                        SERVICES CORP
03/26/14      {15}      RECEIVABLE MANAGEMENT        JOHN WADE                                           1221-000                  70.40                          5,402,161.84
                        SERVICES CORP
03/31/14                Rabobank, N.A.               Bank and Technology Services Fee                    2600-000                                    2,780.82     5,399,381.02
04/07/14     21046      CATTERTON PARTNERS V, L.P.   50% OF A/R COLLECTIONS; 4TH QUARTER                 4210-005                                       -453.59   5,399,834.61
                                                     2013; PER ORDER ENTERED 2/23/2010 @
                                                     D.i. 830
                                                     Stopped: check issued on 01/03/14
04/07/14     21052      SETTLEMENT SERVICES, INC.    INVOICE NO. 13704; MARCH 2014                       2990-000                                       913.31    5,398,921.30
04/07/14     21053      CATTERTON PARTNERS V, L.P.   50% OF A/R COLLECTIONS; 1ST QUARTER                 4210-000                                       528.06    5,398,393.24
                                                     2014; PER ORDER ENTERED 2/23/2010 @
                                                     D.i. 830
04/14/14      {15}      RECEIVABLE MANAGEMENT        JOHN WADE                                           1221-000                 140.82                          5,398,534.06
                        SERVICES CORP
04/14/14     21054      CATTERTON PARTNERS V, L.P.   RE-ISSUE CHECK NO. 21046; 50% OF A/R                4210-005                                       453.59    5,398,080.47
                                                     COLLECTIONS; 4TH QUARTER 2013; PER
                                                     ORDER ENTERED 2/23/2010 @ D.i. 830
                                                     Stopped on 06/13/14
04/25/14     21055      HILL ARCHIVE                 STORAGE CHARGES; INVOICE NO. 019225; 2410-000                                                       43.39    5,398,037.08
                                                     PERIOD 04/15/2014 THROUGH 05/15/2014
04/29/14      {15}      RECEIVABLE MANAGEMENT        JOHN WADE                                           1221-000                  70.40                          5,398,107.48
                        SERVICES CORP

                                                                                              Subtotals :                     $1,126.51            $10,009.89
{} Asset reference(s)                                                                                                                  Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                Doc 1460              Filed 03/29/19                Page 102 of 193
                                                                                                                                                                        Exhibit 9


                                                                           Form 2                                                                                       Page: 6

                                               Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                           Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                    Bank Name:          Rabobank, N.A.
                                                                                           Account:            ******4766 - EU - LEAD
Taxpayer ID #: **-***4891                                                                  Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                    Separate Bond: N/A

   1            2                        3                                  4                                              5                     6                  7

 Trans.     {Ref #} /                                                                                                  Receipts          Disbursements    Checking
  Date      Check #        Paid To / Received From           Description of Transaction               T-Code              $                    $       Account Balance
04/30/14                Rabobank, N.A.                Bank and Technology Services Fee                2600-000                                    3,068.49     5,395,038.99
05/15/14      {15}      RECEIVABLE MANAGEMENT         JOHN WADE                                       1221-000                  140.81                         5,395,179.80
                        SERVICES CORP
05/19/14     21056      HILL ARCHIVE                  STORAGE CHARGES; INVOICE NO. 019483; 2410-000                                                   43.39    5,395,136.41
                                                      PERIOD 05/15/2014 THROUGH 06/15/2014
05/22/14      {15}      RECEIVABLE MANAGEMENT         JOHN WADE                                       1221-000                   70.40                         5,395,206.81
                        SERVICES CORP
05/29/14      {15}      RECEIVABLE MANAGEMENT         JOHN WADE                                       1221-000                   70.40                         5,395,277.21
                        SERVICES CORP
05/30/14                Rabobank, N.A.                Bank and Technology Services Fee                2600-000                                    2,876.71     5,392,400.50
06/04/14      {15}      RECEIVABLE MANAGEMENT         JOHN WADE                                       1221-000                   70.41                         5,392,470.91
                        SERVICES CORP
06/09/14      {15}      RECEIVABLE MANAGEMENT         JOHN WADE                                       1221-000                   74.15                         5,392,545.06
                        SERVICES CORP
06/11/14     21057      SETTLEMENT SERVICES, INC.     INVOICE NO. 13743; APRIL 2014                   2990-000                                       165.90    5,392,379.16
06/11/14     21058      SETTLEMENT SERVICES, INC.     INVOICE NO. 13780; MAY 2014                     2990-000                                       310.20    5,392,068.96
06/13/14     21054      CATTERTON PARTNERS V, L.P.    RE-ISSUE CHECK NO. 21046; 50% OF A/R            4210-005                                       -453.59   5,392,522.55
                                                      COLLECTIONS; 4TH QUARTER 2013; PER
                                                      ORDER ENTERED 2/23/2010 @ D.i. 830
                                                      Stopped: check issued on 04/14/14
06/19/14     21059      HILL ARCHIVE                  STORAGE CHARGES; INVOICE NO. 019761; 2410-000                                                   43.39    5,392,479.16
                                                      PERIOD 06/15/2014 THROUGH 07/15/2014
06/23/14      {14}      RECEIVABLE MANAGEMENT         JOHN WADE                                       1229-000                  148.30                         5,392,627.46
                        SERVICES CORP
06/24/14     21060      CATTERTON PARTNERS V, L.P.    SECOND RE-ISSUE OF CHECK NOS. 21046             4210-000                                       453.59    5,392,173.87
                                                      AND 21054; 50% OF A/R COLLECTIONS;
                                                      4TH QUARTER 2013; PER ORDER
                                                      ENTERED 2/23/2010 @ D.i. 830
06/30/14                Rabobank, N.A.                Bank and Technology Services Fee                2600-000                                    2,780.82     5,389,393.05
07/01/14      {15}      RECEIVABLE MANAGEMENT         JOHN WADE                                       1221-000                   74.15                         5,389,467.20
                        SERVICES CORP
07/01/14      {15}      CORE-MARK HOLIDNG             CASH DIST FROM FLEMING POST                     1221-000                   14.60                         5,389,481.80
                        COMPANY, INC.                 CONFIRMATION TRUST
07/09/14     21061      INTERNATIONAL SURETIES, LTD   CASE BOND NO. 016039006; PERIOD                 2300-000                                   11,000.00     5,378,481.80
                                                      7/16/2014 THROUGH 7/16/2015
07/16/14      {15}      RECEIVABLE MANAGEMENT         JOHN WADE                                       1221-000                   65.56                         5,378,547.36
                        SERVICES CORP
07/17/14     21062      CATTERTON PARTNERS V, L.P.    50% OF A/R COLLECTIONS; 2ND QUARTER             4210-004                                       459.51    5,378,087.85
                                                      2014; PER ORDER ENTERED 2/23/2010 @
                                                                                           Subtotals :                         $728.78          $20,748.41
{} Asset reference(s)                                                                                                                Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                  Doc 1460               Filed 03/29/19                Page 103 of 193
                                                                                                                                                                           Exhibit 9


                                                                            Form 2                                                                                         Page: 7

                                               Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                              Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                       Bank Name:          Rabobank, N.A.
                                                                                              Account:            ******4766 - EU - LEAD
Taxpayer ID #: **-***4891                                                                     Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                       Separate Bond: N/A

   1            2                        3                                    4                                               5                     6                  7

 Trans.     {Ref #} /                                                                                                     Receipts          Disbursements    Checking
  Date      Check #        Paid To / Received From              Description of Transaction               T-Code              $                    $       Account Balance
                                                     D.i. 830
                                                     Voided on 07/17/14
07/17/14     21062      CATTERTON PARTNERS V, L.P.   50% OF A/R COLLECTIONS; 2ND QUARTER                 4210-004                                       -459.51   5,378,547.36
                                                     2014; PER ORDER ENTERED 2/23/2010 @
                                                     D.i. 830
                                                     Voided: check issued on 07/17/14
07/17/14     21063      CATTERTON PARTNERS V, L.P.   50% OF A/R COLLECTIONS; 2ND QUARTER                 4210-000                                       318.70    5,378,228.66
                                                     2014; PER ORDER ENTERED 2/23/2010 @
                                                     D.i. 830
07/17/14     21064      HILL ARCHIVE                 STORAGE CHARGES; INVOICE NO. 020030; 2410-000                                                       43.39    5,378,185.27
                                                     PERIOD 07/15/2014 THROUGH 08/15/2014
07/24/14      {15}      RECEIVABLE MANAGEMENT        JOHN WADE                                           1221-000                  148.30                         5,378,333.57
                        SERVICES CORP
07/31/14                Rabobank, N.A.               Bank and Technology Services Fee                    2600-000                                    3,164.38     5,375,169.19
08/06/14      {15}      RECEIVABLE MANAGEMENT        JOHN WADE                                           1221-000                   74.15                         5,375,243.34
                        SERVICES CORP
08/14/14      {15}      RECEIVABLE MANAGEMENT        JOHN WADE                                           1221-000                  148.29                         5,375,391.63
                        SERVICES CORP
08/26/14      {15}      RECEIVABLE MANAGEMENT        JOHN WADE                                           1221-000                   74.15                         5,375,465.78
                        SERVICES CORP
08/26/14     21065      COOCH AND TAYLOR, P.A.       PER ORDER ENTERED 08/06/2014 @ D,U,                                                            80,770.46     5,294,695.32
                                                     1182
                                                        FEES; PER ORDER                 77,090.00        3110-000                                                 5,294,695.32
                                                        ENTERED 08/06/2014
                                                        @ D.I. 1182
                                                        EXPENSES; PER                    3,680.46        3120-000                                                 5,294,695.32
                                                        ORDER ENTERED
                                                        08/06/2014 @ D.I. 1182
08/27/14     21066      HILL ARCHIVE                 STORAGE CHARGES; INVOICE NO. 020315; 2410-000                                                       43.39    5,294,651.93
                                                     PERIOD 8/15/2014 THROUGH 9/15/2014
08/29/14      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                   75.68                         5,294,727.61
                        SERVICES CORP
08/29/14                Rabobank, N.A.               Bank and Technology Services Fee                    2600-000                                    2,780.82     5,291,946.79
09/03/14     21067      SETTLEMENT SERVICES, INC.    INVOICE NOS. 13902, 13862, AND 13816;                                                              852.36    5,291,094.43
                                                     JUNE THROUGH AUGUST
                                                        INVOICE NO. 13816;                    89.91      2990-000                                                 5,291,094.43
                                                        JUNE2014
                                                        INVOICE NO. 13862;                   725.00      2990-000                                                 5,291,094.43
                                                        JULY 2014

                                                                                               Subtotals :                        $520.57          $87,513.99
{} Asset reference(s)                                                                                                                   Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                  Doc 1460               Filed 03/29/19                Page 104 of 193
                                                                                                                                                                          Exhibit 9


                                                                            Form 2                                                                                        Page: 8

                                               Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                              Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                       Bank Name:          Rabobank, N.A.
                                                                                              Account:            ******4766 - EU - LEAD
Taxpayer ID #: **-***4891                                                                     Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                       Separate Bond: N/A

   1            2                        3                                    4                                               5                    6                  7

 Trans.     {Ref #} /                                                                                                     Receipts         Disbursements    Checking
  Date      Check #        Paid To / Received From              Description of Transaction               T-Code              $                   $       Account Balance
                                                        INVOICE NO. 13902;                   37.45       2990-000                                               5,291,094.43
                                                        AUGUST 2014
09/18/14      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                 148.35                        5,291,242.78
                        SERVICES CORP
09/18/14     21068      HILL ARCHIVE                 STORAGE CHARGES; INVOICE NO. 020598; 2410-000                                                      43.39   5,291,199.39
                                                     PERIOD 9/15/2014 THROUGH 10/15/2014
09/23/14      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                 148.35                        5,291,347.74
                        SERVICES CORP
09/30/14                Rabobank, N.A.               Bank and Technology Services Fee                    2600-000                                  3,068.49     5,288,279.25
10/03/14      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                  74.17                        5,288,353.42
                        SERVICES CORP
10/03/14     21069      CATTERTON PARTNERS V, L.P.   50% OF A/R COLLECTIONS; 3RD QUARTER                 4210-000                                      485.79   5,287,867.63
                                                     2014; PER ORDER ENTERED 2/23/2010 @
                                                     D.i. 830
10/06/14      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                  74.18                        5,287,941.81
                        SERVICES CORP
10/14/14      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                  74.17                        5,288,015.98
                        SERVICES CORP
10/21/14     21070      HILL ARCHIVE                 STORAGE CHARGES; INVOICE NO. 020878; 2410-000                                                      43.39   5,287,972.59
                                                     PERIOD 10/15/2014 THROUGH 11/15/2014
10/31/14                Rabobank, N.A.               Bank and Technology Services Fee                    2600-000                                  2,972.60     5,284,999.99
11/06/14      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                  74.17                        5,285,074.16
                        SERVICES CORP
11/11/14      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                  74.17                        5,285,148.33
                        SERVICES CORP
11/18/14     21071      HILL ARCHIVE                 STORAGE CHARGES; INVOICE NO. 020878; 2410-000                                                      43.39   5,285,104.94
                                                     PERIOD 11/15/2014 THROUGH 12/15/2014
11/24/14      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                  74.18                        5,285,179.12
                        SERVICES CORP
11/28/14                Rabobank, N.A.               Bank and Technology Services Fee                    2600-000                                  2,589.04     5,282,590.08
12/03/14      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                 434.35                        5,283,024.43
                        SERVICES CORP
12/09/14      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                  74.17                        5,283,098.60
                        SERVICES CORP
12/16/14     21072      HILL ARCHIVE                 STORAGE CHARGES; INVOICE NO. 021433; 2410-000                                                      43.39   5,283,055.21
                                                     PERIOD 12/15/2014 THROUGH 01/15/2015
12/19/14     21073      AUSTIN V ARCHWAY COOKIES     PER ORDER ENTERED 12/17/2014 @ D.I.                 2990-000                             1,000,000.00      4,283,055.21
                        QSF                          1228


                                                                                              Subtotals :                     $1,250.26      $1,009,289.48
{} Asset reference(s)                                                                                                                  Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                  Doc 1460               Filed 03/29/19                Page 105 of 193
                                                                                                                                                                          Exhibit 9


                                                                            Form 2                                                                                        Page: 9

                                               Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                              Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                       Bank Name:          Rabobank, N.A.
                                                                                              Account:            ******4766 - EU - LEAD
Taxpayer ID #: **-***4891                                                                     Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                       Separate Bond: N/A

   1            2                        3                                    4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                     Receipts         Disbursements    Checking
  Date      Check #        Paid To / Received From              Description of Transaction               T-Code              $                   $       Account Balance
12/30/14      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                 151.35                         4,283,206.56
                        SERVICES CORP
12/31/14                Rabobank, N.A.               Bank and Technology Services Fee                    2600-000                                    3,260.27    4,279,946.29
01/06/15      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                  74.17                         4,280,020.46
                        SERVICES CORP
01/06/15     21074      CATTERTON PARTNERS V, L.P.   50% OF A/R COLLECTIONS; 4TH QUARTER                 4210-000                                       552.46   4,279,468.00
                                                     2014; PER ORDER ENTERED 2/23/2010 @
                                                     D.i. 830
01/12/15      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                 151.35                         4,279,619.35
                        SERVICES CORP
01/21/15     21075      HILL ARCHIVE                 STORAGE CHARGES; INVOICE NO. 021711; 2410-000                                                       43.39   4,279,575.96
                                                     PERIOD 01/15/2015 THROUGH 02/15/2015
01/22/15      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                  77.17                         4,279,653.13
                        SERVICES CORP
01/29/15      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                  74.18                         4,279,727.31
                        SERVICES CORP
01/30/15                Rabobank, N.A.               Bank and Technology Services Fee                    2600-000                                    2,876.71    4,276,850.60
02/18/15      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                  77.17                         4,276,927.77
                        SERVICES CORP
02/18/15      {18}      HESSE/OLSON V. SPRINT        CV-06-00592-JLR WESTERN DISTRICT OF                 1249-000                  10.92                         4,276,938.69
                        SPECTRUM LP SETTLEMENT       WASHINGTON
02/23/15      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                 148.35                         4,277,087.04
                        SERVICES CORP
02/27/15                Rabobank, N.A.               Bank and Technology Services Fee                    2600-000                                    2,684.93    4,274,402.11
03/09/15     21076      HILL ARCHIVE                 STORAGE CHARGES; INVOICE NO. 021994; 2410-000                                                       43.39   4,274,358.72
                                                     PERIOD 02/15/2015 THROUGH 03/15/2015
03/10/15      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                 148.35                         4,274,507.07
                        SERVICES CORP
03/10/15     21077      MASTER SIDLOW & ASSOCIATES, PER ORDER ENTERED 3/09/2015 @ D.I.                                                               5,592.95    4,268,914.12
                        P.A..                        1248
                                                        FEES; PER ORDER                  5,307.95        3410-000                                                4,268,914.12
                                                        ENTERED 3/09/2015 @
                                                        D.I. 1248
                                                        EXPENSES; PER                        285.00      3420-000                                                4,268,914.12
                                                        ORDER ENTERED
                                                        3/09/2015 @ D.I. 1248
03/11/15      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                  74.17                         4,268,988.29
                        SERVICES CORP
03/23/15      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                  77.18                         4,269,065.47
                                                                                               Subtotals :                    $1,064.36            $15,054.10
{} Asset reference(s)                                                                                                                  Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                  Doc 1460               Filed 03/29/19                Page 106 of 193
                                                                                                                                                                           Exhibit 9


                                                                            Form 2                                                                                         Page: 10

                                               Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                              Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                       Bank Name:          Rabobank, N.A.
                                                                                              Account:            ******4766 - EU - LEAD
Taxpayer ID #: **-***4891                                                                     Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                       Separate Bond: N/A

   1            2                        3                                    4                                               5                     6                  7

 Trans.     {Ref #} /                                                                                                     Receipts          Disbursements    Checking
  Date      Check #        Paid To / Received From              Description of Transaction               T-Code              $                    $       Account Balance
                        SERVICES CORP
03/25/15     21078      HILL ARCHIVE                 STORAGE CHARGES; INVOICE NO. 022276; 2410-000                                                       43.39   4,269,022.08
                                                     PERIOD 03/15/2015 THROUGH 04/15/2015
03/26/15      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                   74.17                        4,269,096.25
                        SERVICES CORP
03/31/15     21079      COOCH AND TAYLOR, P.A.       MATTER NO. 66582; NEMOURS                           2410-000                                    3,380.00    4,265,716.25
                                                     QUARTERLY STORAGE CHARGES INVOICE
                                                     NO.03312015; PERIOD 12/01/2013
                                                     THROUGH 12/31/2014
03/31/15                Rabobank, N.A.               Bank and Technology Services Fee                    2600-000                                    3,068.49    4,262,647.76
04/07/15      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                   74.17                        4,262,721.93
                        SERVICES CORP
04/07/15      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                   74.18                        4,262,796.11
                        SERVICES CORP
04/14/15     21080      CATTERTON PARTNERS V, L.P.   50% OF A/R COLLECTIONS; 1ST QUARTER                 4210-000                                       488.13   4,262,307.98
                                                     2015; PER ORDER ENTERED 2/23/2010 @
                                                     D.i. 830
04/23/15     21081      HILL ARCHIVE                 STORAGE CHARGES; INVOICE NO. 022557; 2410-000                                                       43.39   4,262,264.59
                                                     PERIOD 04/15/2015 THROUGH 05/15/2015
04/29/15      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                  148.35                        4,262,412.94
                        SERVICES CORP
04/30/15                Rabobank, N.A.               Bank and Technology Services Fee                    2600-000                                    2,876.71    4,259,536.23
05/07/15      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                   74.19                        4,259,610.42
                        SERVICES CORP
05/29/15      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                   77.17                        4,259,687.59
                        SERVICES CORP
05/29/15      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                  225.51                        4,259,913.10
                        SERVICES CORP
05/29/15                Rabobank, N.A.               Bank and Technology Services Fee                    2600-000                                    2,780.82    4,257,132.28
06/01/15     21082      SETTLEMENT SERVICES, INC.    INVOICE NOS. 13940, 13976, 14012, 14048,                                                        7,099.18    4,250,033.10
                                                     14085, 14126, 14028; SEPT 2014 THROUGH
                                                     FEB 2015; APRIL 2015
                                                        INVOICE NO. 13940;                   155.88      2990-000                                                4,250,033.10
                                                        SEPTEMBER 2014
                                                        INVOICE NO. 13976;                    63.95      2990-000                                                4,250,033.10
                                                        OCTOBER 2014
                                                        INVOICE NO. 14012;                   513.98      2990-000                                                4,250,033.10
                                                        NOVEMBER 2014
                                                        INVOICE NO. 14048;                   941.95      2990-000                                                4,250,033.10
                                                                                               Subtotals :                        $747.74          $19,780.11
{} Asset reference(s)                                                                                                                   Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                  Doc 1460               Filed 03/29/19                Page 107 of 193
                                                                                                                                                                           Exhibit 9


                                                                            Form 2                                                                                         Page: 11

                                               Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                              Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                       Bank Name:          Rabobank, N.A.
                                                                                              Account:            ******4766 - EU - LEAD
Taxpayer ID #: **-***4891                                                                     Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                       Separate Bond: N/A

   1            2                        3                                    4                                               5                     6                  7

 Trans.     {Ref #} /                                                                                                     Receipts          Disbursements    Checking
  Date      Check #        Paid To / Received From              Description of Transaction               T-Code              $                    $       Account Balance
                                                        DECEMBER 2014
                                                        INVOICE NO. 14085;               2,540.73        2990-000                                                4,250,033.10
                                                        JANUARY 2015
                                                        INVOICE NO. 14126;               2,475.86        2990-000                                                4,250,033.10
                                                        FEBRUARY 2015
                                                        INVOICE NO. 14028;                   406.83      2990-000                                                4,250,033.10
                                                        APRIL 2015
06/01/15     21083      HILL ARCHIVE                 STORAGE CHARGES; INVOICE NO. 022845; 2410-000                                                       43.39   4,249,989.71
                                                     PERIOD 05/15/2015 THROUGH 06/15/2015
06/03/15      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                   74.18                        4,250,063.89
                        SERVICES CORP
06/04/15     21084      SETTLEMENT SERVICES, INC.    INVOICE NOS. 13704 AND 14241; MARCH                                                             1,342.03    4,248,721.86
                                                     AND MAY 2015
                                                        INVOICE NO. 13704                    416.38      2990-000                                                4,248,721.86
                                                        INVOICE NO. 14241                    925.65      2990-000                                                4,248,721.86
06/16/15      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                  149.66                        4,248,871.52
                        SERVICES CORP
06/18/15     21085      HILL ARCHIVE                 STORAGE CHARGES; INVOICE NO. 022845; 2410-000                                                       43.39   4,248,828.13
                                                     PERIOD 06/15/2015 THROUGH 07/15/2015
06/30/15                Rabobank, N.A.               Bank and Technology Services Fee                    2600-000                                    3,068.49    4,245,759.64
07/02/15      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                  135.88                        4,245,895.52
                        SERVICES CORP
07/06/15     21086      CATTERTON PARTNERS V, L.P.   50% OF A/R COLLECTIONS; 2ND QUARTER                 4210-000                                       448.71   4,245,446.81
                                                     2015; PER ORDER ENTERED 2/23/2010 @
                                                     D.i. 830
07/08/15      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                   67.95                        4,245,514.76
                        SERVICES CORP
07/08/15     21087      TIMOTHY L. JONES             Dividend paid 100.00% on $7,374.82; Claim#          5300-000                                    7,374.82    4,238,139.94
                                                     156-2MP; Filed: $10,950.00; Reference:
07/08/15     21088      JIM D. MILLER                Dividend paid 100.00% on $3,869.08; Claim#          5300-000                                    3,869.08    4,234,270.86
                                                     6P; Filed: $5,744.74; Reference:
07/08/15     21089      SCOTT M. NANCE               Dividend paid 100.00% on $3,585.21; Claim#          5300-000                                    3,585.21    4,230,685.65
                                                     8P; Filed: $5,323.26; Reference:
07/08/15     21090      ROSE C. NORDSTROM            Dividend paid 100.00% on $6,684.31; Claim#          5300-000                                    6,684.31    4,224,001.34
                                                     22M; Filed: $9,924.73; Reference:
07/08/15     21091      BARRY WAGNER                 Dividend paid 100.00% on $1,606.03; Claim#          5300-000                                    1,606.03    4,222,395.31
                                                     24; Filed: $2,384.62; Reference:
07/08/15     21092      BENARD KOSOLA                Dividend paid 100.00% on $7,374.82; Claim#          5300-000                                    7,374.82    4,215,020.49


                                                                                               Subtotals :                        $427.67          $35,440.28
{} Asset reference(s)                                                                                                                   Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                 Doc 1460              Filed 03/29/19                Page 108 of 193
                                                                                                                                                                        Exhibit 9


                                                                            Form 2                                                                                      Page: 12

                                                Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                            Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                     Bank Name:          Rabobank, N.A.
                                                                                            Account:            ******4766 - EU - LEAD
Taxpayer ID #: **-***4891                                                                   Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                     Separate Bond: N/A

   1            2                        3                                   4                                              5                     6                 7

 Trans.     {Ref #} /                                                                                                   Receipts         Disbursements    Checking
  Date      Check #        Paid To / Received From            Description of Transaction               T-Code              $                   $       Account Balance
                                                      25P; Filed: $10,950.00; Reference:
07/08/15     21093      RON ANSLEY                    Dividend paid 100.00% on $2,392.46; Claim#       5300-000                                    2,392.46    4,212,628.03
                                                      36M; Filed: $3,552.28; Reference:
07/08/15     21094      EDWARD D. NUSINOW             Dividend paid 100.00% on $7,374.82; Claim#       5300-000                                    7,374.82    4,205,253.21
                                                      39P; Filed: $10,950.00; Reference:
07/08/15     21095      VAL ZALDIVAR                  Dividend paid 100.00% on $3,409.43; Claim#       5300-000                                    3,409.43    4,201,843.78
                                                      44; Filed: $5,062.26; Reference:
07/08/15     21096      J&S CORPORATED SERVICES       Dividend paid 100.00% on $1,292.84; Claim#       5300-005                                    1,292.84    4,200,550.94
                        LLC                           51; Filed: $1,919.58; Reference:
                                                      Stopped on 10/08/15
07/08/15     21097      RICHARD L. NEU                Dividend paid 100.00% on $474.49; Claim#         5300-000                                       474.49   4,200,076.45
                                                      56M; Filed: $704.52; Reference:
07/08/15     21098      RICHARD L. NEU                Dividend paid 100.00% on $3,875.90; Claim#       5300-000                                    3,875.90    4,196,200.55
                                                      61; Filed: $5,754.87; Reference:
07/08/15     21099      GOOD DISTRIBUTING-TODD        Dividend paid 100.00% on $1,777.13; Claim#       5300-000                                    1,777.13    4,194,423.42
                        RODDAM                        67M; Filed: $2,638.65; Reference:
07/08/15     21100      CRAIG GIETZEN                 Dividend paid 100.00% on $5,130.70; Claim#       5300-000                                    5,130.70    4,189,292.72
                                                      72P; Filed: $7,617.96; Reference:
07/08/15     21101      JOSEPHINE NELSON              Dividend paid 100.00% on $104.39; Claim#         5300-000                                       104.39   4,189,188.33
                                                      80; Filed: $155.00; Reference:
07/08/15     21102      ROY E. JASPER                 Dividend paid 100.00% on $7,374.82; Claim#       5300-000                                    7,374.82    4,181,813.51
                                                      81P; Filed: $10,950.00; Reference:
07/08/15     21103      DAVID ROBERT IRBY             Dividend paid 100.00% on $6,294.79; Claim#       5300-000                                    6,294.79    4,175,518.72
                                                      83P; Filed: $9,346.39; Reference:
07/08/15     21104      GARY WILLIAMS                 Dividend paid 100.00% on $914.56; Claim#         5300-000                                       914.56   4,174,604.16
                                                      89M; Filed: $1,357.92; Reference:
07/08/15     21105      CONNIE S. PITZ                Dividend paid 100.00% on $3,002.19; Claim#       5300-000                                    3,002.19    4,171,601.97
                                                      109M; Filed: $4,457.60; Reference:
07/08/15     21106      NW LIFT TRUCK SERVICE, INC.   Dividend paid 100.00% on $70.29; Claim#          5300-000                                        70.29   4,171,531.68
                                                      117; Filed: $104.36; Reference:
07/08/15     21107      MICHAEL M. BILLNITZER         Dividend paid 100.00% on $2,054.27; Claim#       5300-005                                    2,054.27    4,169,477.41
                                                      118; Filed: $3,050.15; Reference:
                                                      Stopped on 10/08/15
07/08/15     21108      EMIL SCARPITTI                Dividend paid 100.00% on $400.36; Claim#         5300-000                                       400.36   4,169,077.05
                                                      132; Filed: $594.45; Reference:
07/08/15     21109      ALAN J. KERBER                Dividend paid 100.00% on $2,104.06; Claim#       5300-000                                    2,104.06    4,166,972.99
                                                      135; Filed: $3,124.07; Reference:
07/08/15     21110      ROBIN THORNBURG               Dividend paid 100.00% on $4,541.65; Claim#       5300-000                                    4,541.65    4,162,431.34
                                                      141P; Filed: $6,743.36; Reference:

                                                                                            Subtotals :                          $0.00           $52,589.15
{} Asset reference(s)                                                                                                                Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                Doc 1460              Filed 03/29/19                Page 109 of 193
                                                                                                                                                                       Exhibit 9


                                                                           Form 2                                                                                      Page: 13

                                               Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                           Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                    Bank Name:          Rabobank, N.A.
                                                                                           Account:            ******4766 - EU - LEAD
Taxpayer ID #: **-***4891                                                                  Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                    Separate Bond: N/A

   1            2                       3                                   4                                              5                     6                 7

 Trans.     {Ref #} /                                                                                                  Receipts         Disbursements    Checking
  Date      Check #        Paid To / Received From           Description of Transaction               T-Code              $                   $       Account Balance
07/08/15     21111      JOHN CIARLO                  Dividend paid 100.00% on $5,756.82; Claim#       5300-000                                    5,756.82    4,156,674.52
                                                     144P; Filed: $8,547.61; Reference:
07/08/15     21112      THOMAS J. LUPINACCI          Dividend paid 100.00% on $4,045.49; Claim#       5300-000                                    4,045.49    4,152,629.03
                                                     148; Filed: $6,006.67; Reference:
07/08/15     21113      JOHN MICHAEL OOTS            Dividend paid 100.00% on $3,537.92; Claim#       5300-000                                    3,537.92    4,149,091.11
                                                     152; Filed: $5,253.04; Reference:
07/08/15     21114      JESSICA GOSCICKI             Dividend paid 100.00% on $389.67; Claim#         5300-005                                       389.67   4,148,701.44
                                                     154; Filed: $578.58; Reference:
                                                     Stopped on 10/08/15
07/08/15     21115      CHRISTOPHER D. WILLIAMS      Dividend paid 100.00% on $1,614.79; Claim#       5300-000                                    1,614.79    4,147,086.65
                                                     158P; Filed: $2,397.62; Reference:
07/08/15     21116      MICHAEL LISANO               Dividend paid 100.00% on $950.99; Claim#         5300-000                                       950.99   4,146,135.66
                                                     161P; Filed: $1,412.00; Reference:
07/08/15     21117      MARK CHAPIN                  Dividend paid 100.00% on $495.02; Claim#         5300-000                                       495.02   4,145,640.64
                                                     171; Filed: $735.00; Reference:
07/08/15     21118      JENNIFER DICKENSON           Dividend paid 100.00% on $1,522.18; Claim#       5300-000                                    1,522.18    4,144,118.46
                                                     178; Filed: $2,260.11; Reference:
07/08/15     21119      TIM MCGOWAN                  Dividend paid 100.00% on $1,210.13; Claim#       5300-000                                    1,210.13    4,142,908.33
                                                     180; Filed: $1,796.77; Reference:
07/08/15     21120      STEVEN C. FAULSTICH          Dividend paid 100.00% on $2,644.25; Claim#       5300-000                                    2,644.25    4,140,264.08
                                                     182; Filed: $3,926.13; Reference:
07/08/15     21121      CATALINA VILLAGES            Dividend paid 100.00% on $1,082.09; Claim#       5300-005                                    1,082.09    4,139,181.99
                                                     184; Filed: $1,606.67; Reference:
                                                     Stopped on 07/27/15
07/08/15     21122      GEORGE D. LUCEY              Dividend paid 100.00% on $2,862.13; Claim#       5300-000                                    2,862.13    4,136,319.86
                                                     195; Filed: $4,249.64; Reference:
07/08/15     21123      STEVE OGLESBY                Dividend paid 100.00% on $457.21; Claim#         5300-000                                       457.21   4,135,862.65
                                                     200P; Filed: $678.86; Reference:
07/08/15     21124      MARY MCCAIN                  Dividend paid 100.00% on $179.60; Claim#         5300-000                                       179.60   4,135,683.05
                                                     201; Filed: $266.67; Reference:
07/08/15     21125      KENNETH A. STANDEN           Dividend paid 100.00% on $1,896.84; Claim#       5300-000                                    1,896.84    4,133,786.21
                                                     210; Filed: $2,816.40; Reference:
07/08/15     21126      JENNIFER L. MARQUETTE        Dividend paid 100.00% on $1,614.79; Claim#       5300-000                                    1,614.79    4,132,171.42
                                                     227P; Filed: $2,397.62; Reference:
07/08/15     21127      JONATHAN W. BUNTEN           Dividend paid 100.00% on $1,549.07; Claim#       5300-000                                    1,549.07    4,130,622.35
                                                     253; Filed: $2,300.03; Reference:
07/08/15     21128      JAMES BOHLMAN                Dividend paid 100.00% on $3,433.89; Claim#       5300-000                                    3,433.89    4,127,188.46
                                                     254P; Filed: $5,098.57; Reference:
07/08/15     21129      THOMAS G. BAKER              Dividend paid 100.00% on $921.33; Claim#         5300-005                                       921.33   4,126,267.13

                                                                                           Subtotals :                          $0.00           $36,164.21
{} Asset reference(s)                                                                                                               Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                  Doc 1460               Filed 03/29/19                Page 110 of 193
                                                                                                                                                                          Exhibit 9


                                                                             Form 2                                                                                       Page: 14

                                               Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                              Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                       Bank Name:          Rabobank, N.A.
                                                                                              Account:            ******4766 - EU - LEAD
Taxpayer ID #: **-***4891                                                                     Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                       Separate Bond: N/A

   1            2                        3                                    4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                     Receipts         Disbursements    Checking
  Date      Check #        Paid To / Received From             Description of Transaction                T-Code              $                   $       Account Balance
                                                       283; Filed: $1,367.99; Reference:
                                                       Stopped on 10/08/15
07/08/15     21130      MARK HEPNER                    Dividend paid 100.00% on $2,759.36; Claim#        5300-000                                    2,759.36    4,123,507.77
                                                       287; Filed: $4,097.06; Reference:
07/08/15     21131      KAREN VACHON                   Dividend paid 100.00% on $931.64; Claim#          5300-004                                       931.64   4,122,576.13
                                                       292; Filed: $1,383.28; Reference:
                                                       Voided on 07/09/15
07/08/15     21132      MICHAEL R. BONE                Dividend paid 100.00% on $1,441.99; Claim#        5300-000                                    1,441.99    4,121,134.14
                                                       316; Filed: $2,141.06; Reference:
07/08/15     21133      ROBER A. SALYI                 Dividend paid 100.00% on $5,730.67; Claim#        5300-000                                    5,730.67    4,115,403.47
                                                       336P; Filed: $8,508.80; Reference:
07/08/15     21134      DAVID ICARDI                   Dividend paid 100.00% on $4,462.32; Claim#        5300-000                                    4,462.32    4,110,941.15
                                                       345P; Filed: $6,625.56; Reference:
07/08/15     21135      JEFFREY A. EGELAND             Dividend paid 100.00% on $2,328.43; Claim#        5300-000                                    2,328.43    4,108,612.72
                                                       347; Filed: $3,457.22; Reference:
07/08/15     21136      DAVID ULIBARRI                 Dividend paid 100.00% on $7,374.82; Claim#        5300-000                                    7,374.82    4,101,237.90
                                                       348P; Filed: $10,950.00; Reference:
07/08/15     21137      JACK D. ATKINSON               Dividend paid 100.00% on $3,003.42; Claim#        5300-000                                    3,003.42    4,098,234.48
                                                       368P; Filed: $4,459.41; Reference:
07/08/15     21138      ALAN J. KERBER                 Dividend paid 100.00% on $3,880.04; Claim#        5300-000                                    3,880.04    4,094,354.44
                                                       372P; Filed: $5,761.00; Reference:
07/08/15     21139      TIMOTHY RODDAM                 Dividend paid 100.00% on $1,027.88; Claim#        5300-000                                    1,027.88    4,093,326.56
                                                       376P; Filed: $1,526.17; Reference:
07/08/15     21140      PATRICIA CHLARSON              Dividend paid 100.00% on $1,316.81; Claim#        5300-005                                    1,316.81    4,092,009.75
                                                       406P; Filed: $1,955.17; Reference:
                                                       Stopped on 10/08/15
07/08/15     21141      MARY E. IRWIN ADMINISTRATRIX   Dividend paid 100.00% on $808.20; Claim#          5300-000                                       808.20   4,091,201.55
                        EST. OF ROBERT C. IRWIN        408; Filed: $1,200.00; Reference:
07/08/15     21142      MICHAEL PETERSEN               Dividend paid 100.00% on $5,894.31; Claim#        5300-000                                    5,894.31    4,085,307.24
                                                       447P; Filed: $8,751.76; Reference:
07/08/15     21143      JERRY SIMRELL                  Dividend paid 100.00% on $7,374.82; Claim#        5300-000                                    7,374.82    4,077,932.42
                                                       465P; Filed: $10,950.00; Reference:
07/08/15     21144      PORTERS R & M SPECIALISTS      Dividend paid 100.00% on $1,527.15; Claim#        5300-004                                    1,527.15    4,076,405.27
                                                       492; Filed: $2,267.50; Reference:
                                                       Voided on 07/09/15
07/08/15     21145      KATHLEN C. IRBY                Dividend paid 100.00% on $60.61; Claim#           5300-000                                        60.61   4,076,344.66
                                                       505; Filed: $90.00; Reference:
07/08/15     21146      JOHN D. NORWOOD                Dividend paid 100.00% on $6,055.42; Claim#        5300-005                                    6,055.42    4,070,289.24
                                                       527P; Filed: $8,990.97; Reference:

                                                                                              Subtotals :                          $0.00           $55,977.89
{} Asset reference(s)                                                                                                                  Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                Doc 1460               Filed 03/29/19                Page 111 of 193
                                                                                                                                                                        Exhibit 9


                                                                           Form 2                                                                                       Page: 15

                                                Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                            Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                     Bank Name:          Rabobank, N.A.
                                                                                            Account:            ******4766 - EU - LEAD
Taxpayer ID #: **-***4891                                                                   Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                     Separate Bond: N/A

   1            2                       3                                   4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                   Receipts         Disbursements    Checking
  Date      Check #        Paid To / Received From           Description of Transaction                T-Code              $                   $       Account Balance
                                                     Stopped on 08/03/15
07/08/15     21147      JOHN WESTBROOK               Dividend paid 100.00% on $2,789.10; Claim#        5300-000                                    2,789.10    4,067,500.14
                                                     528; Filed: $4,141.20; Reference:
07/08/15     21148      KSJ & ASSOCIATES             Dividend paid 100.00% on $252.39; Claim#          5300-005                                       252.39   4,067,247.75
                                                     546; Filed: $374.73; Reference:
                                                     Stopped on 10/08/15
07/08/15     21149      JOHN A HOW                   Dividend paid 100.00% on $6,271.36; Claim#        5300-000                                    6,271.36    4,060,976.39
                                                     554P; Filed: $9,311.60; Reference:
07/08/15     21150      KAHLER SENDERS, INC.         Dividend paid 100.00% on $1,265.77; Claim#        5300-000                                    1,265.77    4,059,710.62
                                                     555; Filed: $1,879.39; Reference:
07/08/15     21151      JOHN YOST                    Dividend paid 100.00% on $1,072.01; Claim#        5300-000                                    1,072.01    4,058,638.61
                                                     565; Filed: $1,591.69; Reference:
07/08/15     21152      GAYLE TROEDSON               Dividend paid 100.00% on $282.87; Claim#          5300-000                                       282.87   4,058,355.74
                                                     608; Filed: $420.00; Reference:
07/08/15     21153      SHARRIE SPROULE              Dividend paid 100.00% on $4,759.03; Claim#        5300-000                                    4,759.03    4,053,596.71
                                                     641P; Filed: $7,066.12; Reference:
07/08/15     21154      SMS DISTRIBUTING - SUSAN     Dividend paid 100.00% on $6,574.68; Claim#        5300-000                                    6,574.68    4,047,022.03
                        SULLIVAN                     674; Filed: $9,761.96; Reference:
07/08/15     21155      BOB TROUB                    Dividend paid 100.00% on $447.64; Claim#          5300-000                                       447.64   4,046,574.39
                                                     696; Filed: $664.65; Reference:
07/08/15     21156      JOHN POORE                   Dividend paid 100.00% on $3,622.08; Claim#        5300-000                                    3,622.08    4,042,952.31
                                                     722; Filed: $5,378.00; Reference:
07/08/15     21157      DONALD SMITH                 Dividend paid 100.00% on $5,823.85; Claim#        5300-000                                    5,823.85    4,037,128.46
                                                     739P; Filed: $8,647.14; Reference:
07/08/15     21158      DAVID R. HERRERA, JR.        Dividend paid 100.00% on $6,152.62; Claim#        5300-000                                    6,152.62    4,030,975.84
                                                     740P; Filed: $9,135.29; Reference:
07/08/15     21159      KEN LEAVERTON                Dividend paid 100.00% on $3,547.99; Claim#        5300-000                                    3,547.99    4,027,427.85
                                                     741P; Filed: $5,268.00; Reference:
07/08/15     21160      VICKI WOOD                   Dividend paid 100.00% on $7,374.82; Claim#        5300-000                                    7,374.82    4,020,053.03
                                                     742P; Filed: $10,950.00; Reference:
07/08/15     21161      JOE WIERSMA                  Dividend paid 100.00% on $6,152.62; Claim#        5300-000                                    6,152.62    4,013,900.41
                                                     743P; Filed: $9,135.29; Reference:
07/08/15     21162      PIERRE CASTAGNETTA           Dividend paid 100.00% on $5,999.87; Claim#        5300-000                                    5,999.87    4,007,900.54
                                                     744P; Filed: $8,908.49; Reference:
07/08/15     21163      RICHARD CAIN                 Dividend paid 100.00% on $6,408.87; Claim#        5300-000                                    6,408.87    4,001,491.67
                                                     746P; Filed: $9,515.77; Reference:
07/08/15     21164      JOSEPH ASHDOWN               Dividend paid 100.00% on $5,331.33; Claim#        5300-000                                    5,331.33    3,996,160.34
                                                     749P; Filed: $7,915.85; Reference:
07/08/15     21165      J. MICHAEL OOTS              Dividend paid 100.00% on $5,360.84; Claim#        5300-000                                    5,360.84    3,990,799.50
                                                                                            Subtotals :                          $0.00           $79,489.74
{} Asset reference(s)                                                                                                                Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                Doc 1460               Filed 03/29/19                Page 112 of 193
                                                                                                                                                                        Exhibit 9


                                                                           Form 2                                                                                       Page: 16

                                               Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                            Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                     Bank Name:          Rabobank, N.A.
                                                                                            Account:            ******4766 - EU - LEAD
Taxpayer ID #: **-***4891                                                                   Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                     Separate Bond: N/A

   1            2                        3                                  4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                   Receipts         Disbursements    Checking
  Date      Check #        Paid To / Received From           Description of Transaction                T-Code              $                   $       Account Balance
                                                     750P; Filed: $7,959.68; Reference:
07/08/15     21166      DAVID MOLLOY                 Dividend paid 100.00% on $6,092.95; Claim#        5300-000                                    6,092.95   3,984,706.55
                                                     752P; Filed: $9,046.69; Reference:
07/08/15     21167      FRANCIS MAKELY               Dividend paid 100.00% on $6,058.41; Claim#        5300-004                                    6,058.41   3,978,648.14
                                                     754P; Filed: $8,995.42; Reference:
                                                     Voided on 07/09/15
07/08/15     21168      ALLAN JAY KELLEY             Dividend paid 100.00% on $4,357.54; Claim#        5300-005                                    4,357.54   3,974,290.60
                                                     756P; Filed: $6,470.00; Reference:
                                                     Stopped on 10/08/15
07/08/15     21169      HARLAN D. GASTON             Dividend paid 100.00% on $6,108.86; Claim#        5300-000                                    6,108.86   3,968,181.74
                                                     757P; Filed: $9,070.32; Reference:
07/08/15     21170      RUBEN GOMEZ                  Dividend paid 100.00% on $6,193.97; Claim#        5300-000                                    6,193.97   3,961,987.77
                                                     758P; Filed: $9,196.70; Reference:
07/08/15     21171      DAVID ETHERIDGE              Dividend paid 100.00% on $3,982.81; Claim#        5300-000                                    3,982.81   3,958,004.96
                                                     759; Filed: $5,913.60; Reference:
07/08/15     21172      JOSE ARELLANO                Dividend paid 100.00% on $5,253.03; Claim#        5300-000                                    5,253.03   3,952,751.93
                                                     760P; Filed: $7,799.59; Reference:
07/08/15     21173      DAVID ELLEGOOD               Dividend paid 100.00% on $2,033.14; Claim#        5300-000                                    2,033.14   3,950,718.79
                                                     761P; Filed: $3,018.76; Reference:
07/08/15     21174      JAMES J. FAGAN               Dividend paid 100.00% on $5,905.13; Claim#        5300-000                                    5,905.13   3,944,813.66
                                                     762P; Filed: $8,767.82; Reference:
07/08/15     21175      WILLIAM C. OLSON             Dividend paid 100.00% on $5,905.13; Claim#        5300-000                                    5,905.13   3,938,908.53
                                                     763P; Filed: $8,767.82; Reference:
07/08/15     21176      MARK S. PALMER               Dividend paid 100.00% on $1,604.63; Claim#        5300-000                                    1,604.63   3,937,303.90
                                                     764P; Filed: $2,382.54; Reference:
07/08/15     21177      JOHN J. STREJC               Dividend paid 100.00% on $1,835.29; Claim#        5300-000                                    1,835.29   3,935,468.61
                                                     765P; Filed: $2,725.00; Reference:
07/08/15     21178      THOMAS C. WIEDEMAN           Dividend paid 100.00% on $5,660.09; Claim#        5300-000                                    5,660.09   3,929,808.52
                                                     766P; Filed: $8,404.00; Reference:
07/08/15     21179      CINDY JAMISON                Dividend paid 100.00% on $5,196.28; Claim#        5300-000                                    5,196.28   3,924,612.24
                                                     767P; Filed: $7,715.33; Reference:
07/08/15     21180      ELMER RAMOS                  Dividend paid 100.00% on $6,298.72; Claim#        5300-005                                    6,298.72   3,918,313.52
                                                     768P; Filed: $9,352.23; Reference:
                                                     Stopped on 10/08/15
07/08/15     21181      ALLEN LOTH                   Dividend paid 100.00% on $6,241.56; Claim#        5300-000                                    6,241.56   3,912,071.96
                                                     769P; Filed: $9,267.36; Reference:
07/08/15     21182      MICHAEL CARLING              Dividend paid 100.00% on $7,374.82; Claim#        5300-000                                    7,374.82   3,904,697.14
                                                     770P; Filed: $10,950.00; Reference:
07/08/15     21183      DIANA DOYLE                  Dividend paid 100.00% on $6,427.07; Claim#        5300-000                                    6,427.07   3,898,270.07

                                                                                            Subtotals :                          $0.00           $92,529.43
{} Asset reference(s)                                                                                                                Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                Doc 1460               Filed 03/29/19                Page 113 of 193
                                                                                                                                                                        Exhibit 9


                                                                           Form 2                                                                                       Page: 17

                                               Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                            Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                     Bank Name:          Rabobank, N.A.
                                                                                            Account:            ******4766 - EU - LEAD
Taxpayer ID #: **-***4891                                                                   Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                     Separate Bond: N/A

   1            2                       3                                   4                                               5                    6                  7

 Trans.     {Ref #} /                                                                                                   Receipts         Disbursements    Checking
  Date      Check #        Paid To / Received From          Description of Transaction                 T-Code              $                   $       Account Balance
                                                     771P; Filed: $9,542.79; Reference:
07/08/15     21184      GERALD STINE                 Dividend paid 100.00% on $6,092.46; Claim#        5300-000                                  6,092.46     3,892,177.61
                                                     772P; Filed: $9,045.98; Reference:
07/08/15     21185      DAVID KENNA                  Dividend paid 100.00% on $6,296.76; Claim#        5300-000                                  6,296.76     3,885,880.85
                                                     773P; Filed: $9,349.31; Reference:
07/08/15     21186      TOMMY ELLIS                  Dividend paid 100.00% on $525.33; Claim#          5300-005                                      525.33   3,885,355.52
                                                     774P; Filed: $780.00; Reference:
                                                     Stopped on 10/08/15
07/08/15     21187      GARY GREGG                   Dividend paid 100.00% on $6,209.38; Claim#        5300-000                                  6,209.38     3,879,146.14
                                                     775P; Filed: $9,219.56; Reference:
07/08/15     21188      RONALD D. WARD               Dividend paid 100.00% on $7,374.82; Claim#        5300-000                                  7,374.82     3,871,771.32
                                                     776P; Filed: $10,950.00; Reference:
07/08/15     21189      MARK ZINZER                  Dividend paid 100.00% on $6,302.49; Claim#        5300-000                                  6,302.49     3,865,468.83
                                                     781P; Filed: $9,357.83; Reference:
07/08/15     21190      RICHARD OUELETTE             Dividend paid 100.00% on $7,374.82; Claim#        5300-000                                  7,374.82     3,858,094.01
                                                     782P; Filed: $10,950.00; Reference:
07/08/15     21191      RYAN HUMMEL                  Dividend paid 100.00% on $1,448.01; Claim#        5300-000                                  1,448.01     3,856,646.00
                                                     784P; Filed: $2,149.97; Reference:
07/08/15     21192      RICK DOZARK                  Dividend paid 100.00% on $6,207.61; Claim#        5300-000                                  6,207.61     3,850,438.39
                                                     785P; Filed: $9,216.95; Reference:
07/08/15     21193      ROBERT DYER                  Dividend paid 100.00% on $5,355.79; Claim#        5300-000                                  5,355.79     3,845,082.60
                                                     786P; Filed: $7,952.19; Reference:
07/08/15     21194      BRAD ALSTERBERG              Dividend paid 100.00% on $2,737.10; Claim#        5300-000                                  2,737.10     3,842,345.50
                                                     787P; Filed: $4,064.00; Reference:
07/08/15     21195      DOUGLAS COE                  Dividend paid 100.00% on $5,369.05; Claim#        5300-000                                  5,369.05     3,836,976.45
                                                     788P; Filed: $7,971.85; Reference:
07/08/15     21196      MARK DIERINGER               Dividend paid 100.00% on $6,317.24; Claim#        5300-000                                  6,317.24     3,830,659.21
                                                     789P; Filed: $9,379.72; Reference:
07/08/15     21197      DAVID SIMPSON                Dividend paid 100.00% on $6,335.95; Claim#        5300-000                                  6,335.95     3,824,323.26
                                                     790P; Filed: $9,407.51; Reference:
07/08/15     21198      RICK ZSHOCHE                 Dividend paid 100.00% on $6,881.82; Claim#        5300-000                                  6,881.82     3,817,441.44
                                                     791P; Filed: $10,218.00; Reference:
07/08/15     21199      ALAN HORITA                  Dividend paid 100.00% on $5,191.86; Claim#        5300-000                                  5,191.86     3,812,249.58
                                                     794P; Filed: $7,708.77; Reference:
07/08/15     21200      DINO RODRIGUEZ               Dividend paid 100.00% on $6,696.61; Claim#        5300-000                                  6,696.61     3,805,552.97
                                                     795P; Filed: $9,943.00; Reference:
07/08/15     21201      MICHAEL SWAN                 Dividend paid 100.00% on $5,823.85; Claim#        5300-000                                  5,823.85     3,799,729.12
                                                     796P; Filed: $8,647.13; Reference:
07/08/15     21202      JOSEPH SOLIS                 Dividend paid 100.00% on $6,035.74; Claim#        5300-000                                  6,035.74     3,793,693.38
                                                                                            Subtotals :                          $0.00       $104,576.69
{} Asset reference(s)                                                                                                                Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                Doc 1460               Filed 03/29/19                Page 114 of 193
                                                                                                                                                                        Exhibit 9


                                                                           Form 2                                                                                       Page: 18

                                               Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                            Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                     Bank Name:          Rabobank, N.A.
                                                                                            Account:            ******4766 - EU - LEAD
Taxpayer ID #: **-***4891                                                                   Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                     Separate Bond: N/A

   1            2                       3                                   4                                               5                    6                  7

 Trans.     {Ref #} /                                                                                                   Receipts         Disbursements    Checking
  Date      Check #        Paid To / Received From           Description of Transaction                T-Code              $                   $       Account Balance
                                                     797P; Filed: $8,961.76; Reference:
07/08/15     21203      FRANK ORNELAS                Dividend paid 100.00% on $3,524.42; Claim#        5300-000                                  3,524.42     3,790,168.96
                                                     799; Filed: $5,233.00; Reference:
07/08/15     21204      ALEX ENGLISH                 Dividend paid 100.00% on $6,003.63; Claim#        5300-000                                  6,003.63     3,784,165.33
                                                     800; Filed: $8,914.07; Reference:
07/08/15     21205      JERRY WAECHTER               Dividend paid 100.00% on $4,846.37; Claim#        5300-000                                  4,846.37     3,779,318.96
                                                     802P; Filed: $7,195.80; Reference:
07/08/15     21206      ALAN RADKE                   Dividend paid 100.00% on $5,867.13; Claim#        5300-000                                  5,867.13     3,773,451.83
                                                     803P; Filed: $8,711.41; Reference:
07/08/15     21207      CLAYTON YOUNG                Dividend paid 100.00% on $5,800.68; Claim#        5300-000                                  5,800.68     3,767,651.15
                                                     805P; Filed: $8,612.74; Reference:
07/08/15     21208      GREGORY BROOKESHIRE          Dividend paid 100.00% on $7,374.82; Claim#        5300-000                                  7,374.82     3,760,276.33
                                                     808P; Filed: $10,950.00; Reference:
07/08/15     21209      CRAIG MUNN                   Dividend paid 100.00% on $4,879.81; Claim#        5300-000                                  4,879.81     3,755,396.52
                                                     809P; Filed: $7,245.45; Reference:
07/08/15     21210      BYRON FISK                   Dividend paid 100.00% on $6,064.10; Claim#        5300-000                                  6,064.10     3,749,332.42
                                                     810P; Filed: $9,003.87; Reference:
07/08/15     21211      SCOTT EDDENFIELD             Dividend paid 100.00% on $5,993.07; Claim#        5300-000                                  5,993.07     3,743,339.35
                                                     811P; Filed: $8,898.40; Reference:
07/08/15     21212      SHAWN BRUNETTI               Dividend paid 100.00% on $6,107.63; Claim#        5300-000                                  6,107.63     3,737,231.72
                                                     812P; Filed: $9,068.49; Reference:
07/08/15     21213      ROBERT WEBER                 Dividend paid 100.00% on $6,175.79; Claim#        5300-000                                  6,175.79     3,731,055.93
                                                     822P; Filed: $9,169.70; Reference:
07/08/15     21214      FRANCISCO DURAZO             Dividend paid 100.00% on $6,536.26; Claim#        5300-000                                  6,536.26     3,724,519.67
                                                     824P; Filed: $9,704.91; Reference:
07/08/15     21215      TIM EBERSOLE                 Dividend paid 100.00% on $6,229.21; Claim#        5300-000                                  6,229.21     3,718,290.46
                                                     825P; Filed: $9,249.02; Reference:
07/08/15     21216      DAVID SHELTON                Dividend paid 100.00% on $4,791.95; Claim#        5300-000                                  4,791.95     3,713,498.51
                                                     826P; Filed: $7,115.00; Reference:
07/08/15     21217      BRYAN MAYTUM                 Dividend paid 100.00% on $6,218.46; Claim#        5300-000                                  6,218.46     3,707,280.05
                                                     827P; Filed: $9,233.06; Reference:
07/08/15     21218      SIMON MENKO                  Dividend paid 100.00% on $3,697.51; Claim#        5300-000                                  3,697.51     3,703,582.54
                                                     828P; Filed: $5,490.00; Reference:
07/08/15     21219      SHERRY BRADY                 Dividend paid 100.00% on $4,027.53; Claim#        5300-000                                  4,027.53     3,699,555.01
                                                     831P; Filed: $5,980.00; Reference:
07/08/15     21220      DANIEL PROULX                Dividend paid 100.00% on $6,337.08; Claim#        5300-000                                  6,337.08     3,693,217.93
                                                     834P; Filed: $9,409.18; Reference:
07/08/15     21221      BRIAN CUMMINGS               Dividend paid 100.00% on $2,409.27; Claim#        5300-000                                  2,409.27     3,690,808.66
                                                     835P; Filed: $3,577.24; Reference:
                                                                                            Subtotals :                          $0.00       $102,884.72
{} Asset reference(s)                                                                                                                Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                Doc 1460               Filed 03/29/19                Page 115 of 193
                                                                                                                                                                        Exhibit 9


                                                                          Form 2                                                                                        Page: 19

                                               Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                            Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                     Bank Name:          Rabobank, N.A.
                                                                                            Account:            ******4766 - EU - LEAD
Taxpayer ID #: **-***4891                                                                   Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                     Separate Bond: N/A

   1            2                       3                                   4                                               5                    6                  7

 Trans.     {Ref #} /                                                                                                   Receipts         Disbursements    Checking
  Date      Check #        Paid To / Received From          Description of Transaction                 T-Code              $                   $       Account Balance
07/08/15     21222      RON ANTONGIOVANNI            Dividend paid 100.00% on $5,853.95; Claim#        5300-000                                  5,853.95     3,684,954.71
                                                     837P; Filed: $8,691.83; Reference:
07/08/15     21223      JOHN MAHLUM                  Dividend paid 100.00% on $6,037.75; Claim#        5300-000                                  6,037.75     3,678,916.96
                                                     838P; Filed: $8,964.73; Reference:
07/08/15     21224      ROD OKAZZAKI                 Dividend paid 100.00% on $6,394.59; Claim#        5300-000                                  6,394.59     3,672,522.37
                                                     839P; Filed: $9,494.56; Reference:
07/08/15     21225      WALTER ABBOTT                Dividend paid 100.00% on $7,374.82; Claim#        5300-000                                  7,374.82     3,665,147.55
                                                     840P; Filed: $10,950.00; Reference:
07/08/15     21226      JAMES CHRISTIANSEN           Dividend paid 100.00% on $5,084.03; Claim#        5300-000                                  5,084.03     3,660,063.52
                                                     841P; Filed: $7,548.68; Reference:
07/08/15     21227      RUSSELL SMITH                Dividend paid 100.00% on $5,916.11; Claim#        5300-000                                  5,916.11     3,654,147.41
                                                     842P; Filed: $8,784.13; Reference:
07/08/15     21228      ROBERT MACARTHUR             Dividend paid 100.00% on $5,833.91; Claim#        5300-000                                  5,833.91     3,648,313.50
                                                     845P; Filed: $8,662.08; Reference:
07/08/15     21229      WILLIAM BYNES                Dividend paid 100.00% on $7,374.82; Claim#        5300-000                                  7,374.82     3,640,938.68
                                                     846P; Filed: $10,950.00; Reference:
07/08/15     21230      ROBERT ORTIZ                 Dividend paid 100.00% on $5,200.77; Claim#        5300-000                                  5,200.77     3,635,737.91
                                                     847P; Filed: $7,722.00; Reference:
07/08/15     21231      GARY CRIMELE                 Dividend paid 100.00% on $5,922.83; Claim#        5300-000                                  5,922.83     3,629,815.08
                                                     848P; Filed: $8,794.10; Reference:
07/08/15     21232      FREDERIC NELSON              Dividend paid 100.00% on $7,374.82; Claim#        5300-000                                  7,374.82     3,622,440.26
                                                     849P; Filed: $10,950.00; Reference:
07/08/15     21233      STEPHEN RHODES               Dividend paid 100.00% on $6,039.38; Claim#        5300-000                                  6,039.38     3,616,400.88
                                                     850P; Filed: $8,967.15; Reference:
07/08/15     21234      THOMAS JOYCE                 Dividend paid 100.00% on $6,143.33; Claim#        5300-000                                  6,143.33     3,610,257.55
                                                     852P; Filed: $9,121.50; Reference:
07/08/15     21235      MARC HIGGINS                 Dividend paid 100.00% on $5,979.73; Claim#        5300-000                                  5,979.73     3,604,277.82
                                                     853P; Filed: $8,878.59; Reference:
07/08/15     21236      HECTER ALFARO                Dividend paid 100.00% on $5,941.43; Claim#        5300-000                                  5,941.43     3,598,336.39
                                                     854P; Filed: $8,821.72; Reference:
07/08/15     21237      WILLIAM RUSSELL              Dividend paid 100.00% on $7,374.82; Claim#        5300-000                                  7,374.82     3,590,961.57
                                                     855P; Filed: $10,950.00; Reference:
07/08/15     21238      KRISTIN SHORT                Dividend paid 100.00% on $6,065.43; Claim#        5300-000                                  6,065.43     3,584,896.14
                                                     856P; Filed: $9,005.83; Reference:
07/08/15     21239      STEVEN C. PRICE              Dividend paid 100.00% on $5,662.85; Claim#        5300-000                                  5,662.85     3,579,233.29
                                                     872P; Filed: $8,408.10; Reference:
07/08/15     21240      DANIEL W. ROGERS             Dividend paid 100.00% on $77.45; Claim#           5300-000                                      77.45    3,579,155.84
                                                     873P; Filed: $115.00; Reference:
07/08/15     21241      ORESTE RAZZA                 Dividend paid 100.00% on $5,835.83; Claim#        5300-000                                  5,835.83     3,573,320.01
                                                                                            Subtotals :                          $0.00       $117,488.65
{} Asset reference(s)                                                                                                                Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                Doc 1460               Filed 03/29/19                Page 116 of 193
                                                                                                                                                                        Exhibit 9


                                                                           Form 2                                                                                       Page: 20

                                               Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                            Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                     Bank Name:          Rabobank, N.A.
                                                                                            Account:            ******4766 - EU - LEAD
Taxpayer ID #: **-***4891                                                                   Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                     Separate Bond: N/A

   1            2                         3                                 4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                   Receipts         Disbursements    Checking
  Date      Check #        Paid To / Received From           Description of Transaction                T-Code              $                   $       Account Balance
                                                     874P; Filed: $8,664.94; Reference:
07/08/15     21242      ERIC MILYARD                 Dividend paid 100.00% on $6,378.86; Claim#        5300-000                                    6,378.86    3,566,941.15
                                                     875P; Filed: $9,471.22; Reference:
07/08/15     21243      STEVE SLATE                  Dividend paid 100.00% on $1,043.92; Claim#        5300-000                                    1,043.92    3,565,897.23
                                                     877P; Filed: $1,550.00; Reference:
07/08/15     21244      MICHAEL J. COMBS             Dividend paid 100.00% on $5,096.64; Claim#        5300-000                                    5,096.64    3,560,800.59
                                                     878P; Filed: $7,567.40; Reference:
07/08/15     21245      JAMES M. REASBECK            Dividend paid 100.00% on $5,973.62; Claim#        5300-000                                    5,973.62    3,554,826.97
                                                     879P; Filed: $8,869.52; Reference:
07/08/15     21246      ED J. WALLEW                 Dividend paid 100.00% on $6,202.84; Claim#        5300-005                                    6,202.84    3,548,624.13
                                                     880P; Filed: $9,209.85; Reference:
                                                     Stopped on 10/08/15
07/08/15     21247      JOSEPH KUCHARSKI             Dividend paid 100.00% on $2,672.83; Claim#        5300-000                                    2,672.83    3,545,951.30
                                                     881P; Filed: $3,968.56; Reference:
07/08/15     21248      WAYNE K. GRANT               Dividend paid 100.00% on $7,374.82; Claim#        5300-000                                    7,374.82    3,538,576.48
                                                     882P; Filed: $10,950.00; Reference:
07/08/15     21249      JONATHAN R. OLIPHANT         Dividend paid 100.00% on $6,099.49; Claim#        5300-000                                    6,099.49    3,532,476.99
                                                     883P; Filed: $9,056.42; Reference:
07/08/15     21250      BRIAN D. SCOTT               Dividend paid 100.00% on $6,017.98; Claim#        5300-000                                    6,017.98    3,526,459.01
                                                     885P; Filed: $8,935.37; Reference:
07/08/15     21251      TEAMSTERS LOCAL #186         Dividend paid 100.00% on $148.17; Claim#          5300-005                                       148.17   3,526,310.84
                                                     886; Filed: $220.00; Reference:
                                                     Stopped on 10/08/15
07/08/15     21252      ROBERT J. HARRIS             Dividend paid 100.00% on $6,255.59; Claim#        5300-000                                    6,255.59    3,520,055.25
                                                     887P; Filed: $9,288.19; Reference:
07/08/15     21253      NEIL R. STIFTER              Dividend paid 100.00% on $5,114.30; Claim#        5300-000                                    5,114.30    3,514,940.95
                                                     888P; Filed: $7,593.62; Reference:
07/08/15     21254      EDWARD ARBIOS                Dividend paid 100.00% on $5,924.09; Claim#        5300-000                                    5,924.09    3,509,016.86
                                                     889P; Filed: $8,795.98; Reference:
07/08/15     21255      RANDALL GARD                 Dividend paid 100.00% on $1,009.48; Claim#        5300-000                                    1,009.48    3,508,007.38
                                                     890P; Filed: $1,498.86; Reference:
07/08/15     21256      JERROLD KERSHAW              Dividend paid 100.00% on $967.69; Claim#          5300-000                                       967.69   3,507,039.69
                                                     891P; Filed: $1,436.80; Reference:
07/08/15     21257      PETER ARNOLD                 Dividend paid 100.00% on $303.07; Claim#          5300-000                                       303.07   3,506,736.62
                                                     893; Filed: $450.00; Reference:
07/08/15     21258      MIGUEL A. TORRES             Dividend paid 100.00% on $5,724.75; Claim#        5300-000                                    5,724.75    3,501,011.87
                                                     894P; Filed: $8,500.00; Reference:
07/08/15     21259      DANNY GALLEGOS               Dividend paid 100.00% on $5,652.02; Claim#        5300-000                                    5,652.02    3,495,359.85
                                                     895P; Filed: $8,392.00; Reference:

                                                                                            Subtotals :                          $0.00           $77,960.16
{} Asset reference(s)                                                                                                                Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                Doc 1460                Filed 03/29/19                Page 117 of 193
                                                                                                                                                                         Exhibit 9


                                                                           Form 2                                                                                        Page: 21

                                               Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                             Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                      Bank Name:          Rabobank, N.A.
                                                                                             Account:            ******4766 - EU - LEAD
Taxpayer ID #: **-***4891                                                                    Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                      Separate Bond: N/A

   1            2                       3                                   4                                                5                     6                 7

 Trans.     {Ref #} /                                                                                                    Receipts         Disbursements    Checking
  Date      Check #        Paid To / Received From           Description of Transaction                 T-Code              $                   $       Account Balance
07/08/15     21260      MOSES VERGARA                Dividend paid 100.00% on $4,108.35; Claim#         5300-000                                    4,108.35    3,491,251.50
                                                     896P; Filed: $6,100.00; Reference:
07/08/15     21261      FERNANDO TORRES              Dividend paid 100.00% on $5,810.78; Claim#         5300-000                                    5,810.78    3,485,440.72
                                                     897P; Filed: $8,627.73; Reference:
07/08/15     21262      PAUL A. LINDSAY              Dividend paid 100.00% on $1,683.75; Claim#         5300-000                                    1,683.75    3,483,756.97
                                                     898P; Filed: $2,500.00; Reference:
07/08/15     21263      JEFF T. JOHNSON              Dividend paid 100.00% on $5,994.02; Claim#         5300-000                                    5,994.02    3,477,762.95
                                                     900P; Filed: $8,899.82; Reference:
07/08/15     21264      PETER M. BAKER               Dividend paid 100.00% on $6,089.60; Claim#         5300-000                                    6,089.60    3,471,673.35
                                                     902P; Filed: $9,041.72; Reference:
07/08/15     21265      RICHARD WEBSTER              Dividend paid 100.00% on $6,051.13; Claim#         5300-000                                    6,051.13    3,465,622.22
                                                     908P; Filed: $8,984.62; Reference:
07/08/15     21266      DAVID E. RUNDELL             Dividend paid 100.00% on $5,702.68; Claim#         5300-000                                    5,702.68    3,459,919.54
                                                     909P; Filed: $8,467.23; Reference:
07/08/15     21267      DOMINIC MARQUEZ              Dividend paid 100.00% on $269.40; Claim#           5300-000                                       269.40   3,459,650.14
                                                     910P; Filed: $400.00; Reference:
07/08/15     21268      DIANE BEBB                   Dividend paid 100.00% on $3,984.11; Claim#         5300-005                                    3,984.11    3,455,666.03
                                                     915; Filed: $5,915.54; Reference:
                                                     Stopped on 10/08/15
07/08/15     21269      MICHAEL K. BYNUM             Dividend paid 100.00% on $6,023.50; Claim#         5300-000                                    6,023.50    3,449,642.53
                                                     918P; Filed: $8,943.57; Reference:
07/08/15     21270      RICHARD SCHOETTMER           Dividend paid 100.00% on $1,347.00; Claim#         5300-000                                    1,347.00    3,448,295.53
                                                     920; Filed: $2,000.00; Reference:
07/08/15     21271      GENERAL TEAMSTERS            Dividend paid 100.00% on $398.72; Claim#           5200-000                                       398.72   3,447,896.81
                                                     921; Filed: $592.00; Reference:
07/08/15     21272      RUSSELL GIANNOTTI            Dividend paid 100.00% on $4,815.52; Claim#         5300-000                                    4,815.52    3,443,081.29
                                                     997P; Filed: $7,150.00; Reference:
07/08/15     21273      BILL GEORGE                  Dividend paid 100.00% on $5,891.84; Claim#         5300-000                                    5,891.84    3,437,189.45
                                                     998P; Filed: $8,748.09; Reference:
07/08/15     21274      ERIC SLABAUGH                Dividend paid 100.00% on $4,997.52; Claim#         5300-000                                    4,997.52    3,432,191.93
                                                     999P; Filed: $7,420.21; Reference:
07/08/15     21275      JEFFREY D. HICKMAN           Dividend paid 100.00% on $4,782.99; Claim#         5300-000                                    4,782.99    3,427,408.94
                                                     1003P; Filed: $7,101.70; Reference:
07/08/15     21276      ROBERT FRANCESCHETTI         Dividend paid 100.00% on $5,869.29; Claim#         5300-000                                    5,869.29    3,421,539.65
                                                     1005P; Filed: $8,714.61; Reference:
07/08/15     21277      CYNTHIA A. MIDDLEMISS        Dividend paid 100.00% on $6,072.74; Claim#         5300-000                                    6,072.74    3,415,466.91
                                                     1011P; Filed: $9,016.68; Reference:
07/08/15     21278      GARY BOEN                    Dividend paid 100.00% on $7,374.82; Claim#         5300-000                                    7,374.82    3,408,092.09
                                                     1013P; Filed: $10,950.00; Reference:

                                                                                             Subtotals :                          $0.00           $87,267.76
{} Asset reference(s)                                                                                                                 Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                Doc 1460                Filed 03/29/19                Page 118 of 193
                                                                                                                                                                         Exhibit 9


                                                                             Form 2                                                                                      Page: 22

                                               Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                             Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                      Bank Name:          Rabobank, N.A.
                                                                                             Account:            ******4766 - EU - LEAD
Taxpayer ID #: **-***4891                                                                    Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                      Separate Bond: N/A

   1            2                       3                                     4                                              5                     6                 7

 Trans.     {Ref #} /                                                                                                    Receipts         Disbursements    Checking
  Date      Check #        Paid To / Received From           Description of Transaction                 T-Code              $                   $       Account Balance
07/08/15     21279      WILLIAM ADAMS                Dividend paid 100.00% on $7,374.82; Claim#         5300-000                                    7,374.82    3,400,717.27
                                                     1028P; Filed: $10,950.00; Reference:
07/08/15     21280      TONY SPARKS                  Dividend paid 100.00% on $5,929.58; Claim#         5300-000                                    5,929.58    3,394,787.69
                                                     1035P; Filed: $8,804.13; Reference:
07/08/15     21281      LARRY H. LLOYD               Dividend paid 100.00% on $5,095.96; Claim#         5300-000                                    5,095.96    3,389,691.73
                                                     1078; Filed: $7,566.39; Reference:
07/08/15     21282      JACK L. BRACKETT             Dividend paid 100.00% on $3,434.85; Claim#         5300-000                                    3,434.85    3,386,256.88
                                                     1085P; Filed: $5,100.00; Reference:
07/08/15     21283      RONALD R. ECKART             Dividend paid 100.00% on $7,374.82; Claim#         5300-005                                    7,374.82    3,378,882.06
                                                     1105P; Filed: $10,950.00; Reference:
                                                     Stopped on 10/08/15
07/08/15     21284      GREG TUCKER                  Dividend paid 100.00% on $5,253.03; Claim#         5300-000                                    5,253.03    3,373,629.03
                                                     133MP; Filed: $7,799.59; Reference:
07/08/15     21285      WENDELL L. SEXTON            Dividend paid 100.00% on $7,374.82; Claim#         5300-000                                    7,374.82    3,366,254.21
                                                     174MP; Filed: $10,950.00; Reference:
07/08/15     21286      ROBERT WHITE                 Dividend paid 100.00% on $7,374.82; Claim#         5300-000                                    7,374.82    3,358,879.39
                                                     190MP; Filed: $10,950.00; Reference:
07/08/15     21287      LIQUIDITY SOLUTIONS, INC.    Dividend paid 100.00% on $2,447.11; Claim#         5300-000                                    2,447.11    3,356,432.28
                                                     806P; Filed: $3,633.42
07/08/15     21288      LIQUIDITY SOLUTIONS, INC.    Dividend paid 100.00% on $6,157.23; Claim#         5300-000                                    6,157.23    3,350,275.05
                                                     801P; Filed: $9,142.14
07/08/15     21289      LIQUIDITY SOLUTIONS, INC.    Dividend paid 100.00% on $1,741.67; Claim#         5300-000                                    1,741.67    3,348,533.38
                                                     751P; Filed: $2,586.00
07/08/15     21290      LIQUIDITY SOLUTIONS, INC.    Dividend paid 100.00% on $5,098.16; Claim#         5300-000                                    5,098.16    3,343,435.22
                                                     804P; Filed: $7,569.66
07/08/15     21291      LIQUIDITY SOLUTIONS, INC.    Dividend paid 100.00% on $3,510.82; Claim#         5300-000                                    3,510.82    3,339,924.40
                                                     667; Filed: $5,212.80
07/08/15     21292      LIQUIDITY SOLUTIONS, INC.    Dividend paid 100.00% on $1,593.98; Claim#         5300-000                                    1,593.98    3,338,330.42
                                                     748P; Filed: $2,366.72
07/08/15     21293      LIQUIDITY SOLUTIONS, INC.    Dividend paid 100.00% on $6,365.63; Claim#         5300-000                                    6,365.63    3,331,964.79
                                                     820P; Filed: $9,451.57
07/08/15     21294      LIQUIDITY SOLUTIONS, INC.    Dividend paid 100.00% on $1,381.42; Claim#         5300-000                                    1,381.42    3,330,583.37
                                                     187P; Filed: $2,051.11
07/08/15     21295      LIQUIDITY SOLUTIONS, INC.    Dividend paid 100.00% on $5,956.48; Claim#         5300-000                                    5,956.48    3,324,626.89
                                                     823; Filed: $8,844.07
07/08/15     21296      LIQUIDITY SOLUTIONS, INC.    Dividend paid 100.00% on $680.42; Claim#           5300-000                                       680.42   3,323,946.47
                                                     286; Filed: $1,010.28
07/08/15     21297      LIQUIDITY SOLUTIONS, INC.    Dividend paid 100.00% on $6,483.28; Claim#         5300-000                                    6,483.28    3,317,463.19
                                                     783P; Filed: $9,626.25

                                                                                             Subtotals :                          $0.00           $90,628.90
{} Asset reference(s)                                                                                                                 Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                Doc 1460              Filed 03/29/19                Page 119 of 193
                                                                                                                                                                       Exhibit 9


                                                                           Form 2                                                                                      Page: 23

                                               Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                           Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                    Bank Name:          Rabobank, N.A.
                                                                                           Account:            ******4766 - EU - LEAD
Taxpayer ID #: **-***4891                                                                  Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                    Separate Bond: N/A

   1            2                       3                                      4                                           5                     6                 7

 Trans.     {Ref #} /                                                                                                  Receipts         Disbursements    Checking
  Date      Check #        Paid To / Received From           Description of Transaction               T-Code              $                   $       Account Balance
07/08/15     21298      LIQUIDITY SOLUTIONS, INC.    Dividend paid 100.00% on $7,374.82; Claim#       5300-000                                    7,374.82     3,310,088.37
                                                     857P; Filed: $10,950.00
07/09/15     21131      KAREN VACHON                 Dividend paid 100.00% on $931.64; Claim#         5300-004                                       -931.64   3,311,020.01
                                                     292; Filed: $1,383.28; Reference:
                                                     Voided: check issued on 07/08/15
07/09/15     21144      PORTERS R & M SPECIALISTS    Dividend paid 100.00% on $1,527.15; Claim#       5300-004                                   -1,527.15     3,312,547.16
                                                     492; Filed: $2,267.50; Reference:
                                                     Voided: check issued on 07/08/15
07/09/15     21167      FRANCIS MAKELY               Dividend paid 100.00% on $6,058.41; Claim#       5300-004                                   -6,058.41     3,318,605.57
                                                     754P; Filed: $8,995.42; Reference:
                                                     Voided: check issued on 07/08/15
07/09/15     21299      BRYNWOOD PARTNERS VI L.P.    CLAIM NO. 520; PER ORDER ENTERED                 6990-000                                   20,000.00     3,298,605.57
                                                     6/15/2015 @ D.I. 1268
07/09/15     21300      TEAMSTERS LOCAL              CLAIM NO. 913; PER ORDER ENTERED                 6990-004                                    9,513.00     3,289,092.57
                                                     6/15/2015 @ D.I. 1268
                                                     Voided on 11/09/15
07/09/15     21301      STATE OF CALIFORNIA          CLAIM NO. 274M; PER ORDER ENTERED                6820-000                                       800.00    3,288,292.57
                                                     6/15/2015 @ D.I. 1268
07/09/15     21302      MISSOURI DEPARTMENT OF       CLAIM NO. 444; PER ORDER ENTERED                 6820-000                                   12,472.01     3,275,820.56
                        REVENUE                      6/15/2015 @ D.I. 1268
07/09/15     21303      LOUISIANA DEPARTMENT OF      CLAIM NO. 461; PER ORDER ENTERED                 6820-000                                       300.00    3,275,520.56
                        REVENUE                      6/15/2015 @ D.I. 1268
07/09/15     21304      ORANGE COUNTY TREASURER -    CLAIM NO. 469; PER ORDER ENTERED                 6820-004                                        67.78    3,275,452.78
                        TAX COLLECTOR                6/15/2015 @ D.I. 1268 (CHECK
                                                     RETURNED-CLAIM PAID IN FULL)
                                                     Voided on 08/03/15
07/09/15     21305      PENNSYLVANIA DEPARTMENT      CLAIM NO. 597; PER ORDER ENTERED                 6820-000                                    1,815.31     3,273,637.47
                        OF REVENUE                   6/15/2015 @ D.I. 1268
07/09/15     21306      PENNSYLVANIA DEPARTMENT      CLAIM NO. 620; PER ORDER ENTERED                 6820-000                                       763.29    3,272,874.18
                        OF REVENUE                   6/15/2015 @ D.I. 1268
07/09/15     21307      STATE OF MICHIGAN            CLAIM NO. 635; PER ORDER ENTERED                 6820-000                                       158.90    3,272,715.28
                                                     6/15/2015 @ D.I. 1268
07/09/15     21308      STATE OF NEW JERSEY          CLAIM NO. 755; PER ORDER ENTERED                 6820-000                                    2,597.32     3,270,117.96
                                                     6/15/2015 @ D.I. 1268
07/09/15     21309      COMMONWEALTH OF              CLAIM NO. DN449; PER ORDER ENTERED               6820-000                                    1,234.40     3,268,883.56
                        MASSACHUSETTS                6/15/2015 @ D.I. 1268
07/09/15     21310      STATE OF CALIFORNIA          CLAIM NO. DN585; PER ORDER ENTERED               6820-000                                    3,946.01     3,264,937.55
                                                     6/15/2015 @ D.I. 1268
07/09/15     21311      STATE OF CONNECTICUT         CLAIM NO. DN708; PER ORDER ENTERED               6820-000                                       549.60    3,264,387.95

                                                                                           Subtotals :                          $0.00           $53,075.24
{} Asset reference(s)                                                                                                               Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                 Doc 1460              Filed 03/29/19                Page 120 of 193
                                                                                                                                                                         Exhibit 9


                                                                            Form 2                                                                                       Page: 24

                                               Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                            Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                     Bank Name:          Rabobank, N.A.
                                                                                            Account:            ******4766 - EU - LEAD
Taxpayer ID #: **-***4891                                                                   Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                     Separate Bond: N/A

   1            2                       3                                     4                                             5                     6                  7

 Trans.     {Ref #} /                                                                                                   Receipts          Disbursements    Checking
  Date      Check #        Paid To / Received From            Description of Transaction               T-Code              $                    $       Account Balance
                                                      6/15/2015 @ D.I. 1268
07/09/15     21312      STATE OF CONNECTICUT          CLAIM NO. DN709; PER ORDER ENTERED               6820-000                                       750.00   3,263,637.95
                                                      6/15/2015 @ D.I. 1268
07/09/15     21313      SMURFIT STONE CONTAINER       CLAIM NO. 26M; PER ORDER ENTERED                 6910-000                                  293,058.35    2,970,579.60
                        ENTERPRISES, INC.             6/15/2015 @ D.I. 1268
07/09/15     21314      PITNEY BOWES GLOBAL           CLAIM NO. 409; PER ORDER ENTERED                 6910-000                                       118.08   2,970,461.52
                        FINANCIAL SERVICES            6/15/2015 @ D.I. 1268
07/09/15     21315      GEORGIA-PACIFIC               CLAIM NO. 434; PER ORDER ENTERED                 6910-000                                  153,426.26    2,817,035.26
                        CORRUGATED, LLC               6/15/2015 @ D.I. 1268
07/09/15     21316      MOTHER MURPHY'S               CLAIM NO. 468; PER ORDER ENTERED                 6910-000                                   78,235.43    2,738,799.83
                        LABORATORIES, INC.            6/15/2015 @ D.I. 1268
07/09/15     21317      INDIANA SUGARS, INC.          CLAIM NO. 793; PER ORDER ENTERED                 6910-000                                   35,000.00    2,703,799.83
                                                      6/15/2015 @ D.I. 1268
07/09/15     21318      GENERAL ELECTRIC CAPITAL      CLAIM NO. DN455; PER ORDER ENTERED               6910-004                                   78,084.20    2,625,715.63
                        CORPORATION                   6/15/2015 @ D.I. 1268
                                                      Voided on 07/22/15
07/09/15     21319      MALNOVE INCORPORATED OF       CLAIM NO. DN527; PER ORDER ENTERED               6910-000                                   74,084.20    2,551,631.43
                        NEBRASKA                      6/15/2015 @ D.I. 1268
07/09/15     21320      MENNEL MILLING COMPANY        CLAIM NO. DN530; PER ORDER ENTERED               6910-000                                  167,436.58    2,384,194.85
                                                      6/15/2015 @ D.I. 1268
07/09/15     21321      LANCE, INC.                   CLAIM NO. DN782; PER ORDER ENTERED               6910-000                                   16,170.00    2,368,024.85
                                                      6/15/2015 @ D.I. 1268
07/09/15     21322      LIQUIDITY SOLUTIONS, INC.     Dividend paid 100% on $1,527.15; Claim#          5300-000                                    1,527.15    2,366,497.70
                                                      492; Filed: $2,267.50; Reference:
07/09/15     21323      LIQUIDITY SOLUTIONS, INC.     Dividend paid 100% on $931.64; Claim# 292;       5300-000                                       931.64   2,365,566.06
                                                      Filed: $1,383.28; Reference:
07/09/15     21324      LIQUIDITY SOLUTIONS, INC.     Dividend paid 100% on $6,058.41; Claim#          5300-000                                    6,058.41    2,359,507.65
                                                      754; Filed: $8,995.42; Reference:
07/15/15     21325      HILL ARCHIVE                  INVOICE NO. 022558-42; SHIPPING                  2990-000                                        26.75   2,359,480.90
                                                      CHARGES
07/20/15      {15}      RECEIVABLE MANAGEMENT         JOHN R WADE                                      1221-000                  135.88                        2,359,616.78
                        SERVICES CORP
07/22/15     21318      GENERAL ELECTRIC CAPITAL      CLAIM NO. DN455; PER ORDER ENTERED               6910-004                                  -78,084.20    2,437,700.98
                        CORPORATION                   6/15/2015 @ D.I. 1268
                                                      Voided: check issued on 07/09/15
07/27/15     21121      CATALINA VILLAGES             Dividend paid 100.00% on $1,082.09; Claim#       5300-005                                   -1,082.09    2,438,783.07
                                                      184; Filed: $1,606.67; Reference:
                                                      Stopped: check issued on 07/08/15
07/28/15                INTERNATIONAL SURETIES, LTD   PREMIUM REFUND; CASE BOND NO.                    2300-000                                   -5,907.00    2,444,690.07

                                                                                            Subtotals :                         $135.88      $819,833.76
{} Asset reference(s)                                                                                                                 Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                Doc 1460              Filed 03/29/19                 Page 121 of 193
                                                                                                                                                                         Exhibit 9


                                                                             Form 2                                                                                      Page: 25

                                               Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                            Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                     Bank Name:          Rabobank, N.A.
                                                                                            Account:            ******4766 - EU - LEAD
Taxpayer ID #: **-***4891                                                                   Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                     Separate Bond: N/A

   1            2                        3                                   4                                              5                     6                  7

 Trans.     {Ref #} /                                                                                                   Receipts          Disbursements    Checking
  Date      Check #        Paid To / Received From          Description of Transaction                 T-Code              $                    $       Account Balance
                                                     016039006 CANCELLED
07/30/15     21326      HILL ARCHIVE                 INVOICE NO. 023435; STORAGE CHARGES; 2410-000                                                    90.99    2,444,599.08
                                                     PERIOD 7/15/2015 THROUGH 8/15/2015
07/31/15                Rabobank, N.A.               Bank and Technology Services Fee                  2600-000                                    2,972.60    2,441,626.48
08/03/15     21146      JOHN D. NORWOOD              Dividend paid 100.00% on $6,055.42; Claim#        5300-005                                   -6,055.42    2,447,681.90
                                                     527P; Filed: $8,990.97; Reference:
                                                     Stopped: check issued on 07/08/15
08/03/15     21304      ORANGE COUNTY TREASURER -    CLAIM NO. 469; PER ORDER ENTERED                  6820-004                                       -67.78   2,447,749.68
                        TAX COLLECTOR                6/15/2015 @ D.I. 1268 (CHECK
                                                     RETURNED-CLAIM PAID IN FULL)
                                                     Voided: check issued on 07/09/15
08/05/15      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                       1221-000                   67.94                        2,447,817.62
                        SERVICES CORP
08/05/15      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                       1221-000                  135.87                        2,447,953.49
                        SERVICES CORP
08/17/15                INTERNAL REVENUE SERVICE     FORM 940; FUTA; 2015 TAXES                        5800-000                                   67,439.53    2,380,513.96
08/17/15                INTERNAL REVENUE SERVICE     FORM 941; 2015 TAXES                                                                        559,728.65    1,820,785.31
                                                       EMPLOYEE FICA                    86,112.01      5300-000                                                1,820,785.31
                                                       EMPLOYEE MEDICARE                20,139.25      5300-000                                                1,820,785.31
                                                       EMPLOYEE INCOME               347,226.13        5300-000                                                1,820,785.31
                                                       TAX WITHHOLDING
                                                       EMPLOYER MEDICARE                20,139.25      5800-000                                                1,820,785.31
                                                       EMPLOYER FICA                    86,112.01      5800-000                                                1,820,785.31
08/18/15     21327      HILL ARCHIVE                 INVOICE NO. 023729; STORAGE CHARGES; 2410-000                                                    86.19    1,820,699.12
                                                     PERIOD 8/15/2015 THROUGH 9/15/2015
08/18/15     21328      CATALINA VILLAGES            RE-ISSUE CHECK NO. 21121; Dividend paid           5300-000                                    1,082.09    1,819,617.03
                                                     100.00% on $1,082.09; Claim# 184; Filed:
                                                     $1,606.67; Reference:
08/18/15     21329      JOHN D. NORWOOD              RE-ISSUE CHECK NO. 21146; Dividend paid           5300-000                                    6,055.42    1,813,561.61
                                                     100.00% on $6,055.42; Claim# 527P; Filed:
                                                     $8,990.97; Reference:
08/31/15                Rabobank, N.A.               Bank and Technology Services Fee                  2600-000                                    2,780.82    1,810,780.79
09/03/15      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                       1221-000                  135.88                        1,810,916.67
                        SERVICES CORP
09/09/15      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                       1221-000                   67.95                        1,810,984.62
                        SERVICES CORP
09/16/15      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                       1221-000                  135.88                        1,811,120.50
                        SERVICES CORP


                                                                                             Subtotals :                        $543.52      $634,113.09
{} Asset reference(s)                                                                                                                 Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                        Doc 1460               Filed 03/29/19                Page 122 of 193
                                                                                                                                                                                 Exhibit 9


                                                                                  Form 2                                                                                         Page: 26

                                                   Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                                    Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                             Bank Name:          Rabobank, N.A.
                                                                                                    Account:            ******4766 - EU - LEAD
Taxpayer ID #: **-***4891                                                                           Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                             Separate Bond: N/A

   1            2                        3                                          4                                               5                      6                 7

 Trans.     {Ref #} /                                                                                                           Receipts              Disbursements    Checking
  Date      Check #        Paid To / Received From                    Description of Transaction               T-Code              $                        $       Account Balance
09/30/15     21330      HILL ARCHIVE                       INVOICE NO. 024026; STORAGE CHARGES; 2410-000                                                        86.19    1,811,034.31
                                                           PERIOD 9/15/2015 THROUGH 10/15/2015
09/30/15                Rabobank, N.A.                     Bank and Technology Services Fee                    2600-000                                     3,037.19     1,807,997.12
10/02/15      {15}      RECEIVABLE MANAGEMENT              JOHN R WADE                                         1221-000                   67.94                          1,808,065.06
                        SERVICES CORP
10/05/15     21331      CATTERTON PARTNERS V, L.P.         50% OF A/R COLLECTIONS; 3RD QUARTER                 4210-000                                        441.62    1,807,623.44
                                                           2015; PER ORDER ENTERED 2/23/2010 @
                                                           D.i. 830
10/07/15      {15}      RECEIVABLE MANAGEMENT              JOHN R WADE                                         1221-000                  135.93                          1,807,759.37
                        SERVICES CORP
10/08/15                To Account #********XX75           TRANSFER UNCLAIMED FUNDS FROM                       9999-000                           x        35,118.84     1,772,640.53
                                                           FIRST INTERIM DISTRIBUTION
10/08/15     21096      J&S CORPORATED SERVICES            Dividend paid 100.00% on $1,292.84; Claim#          5300-005                                     -1,292.84    1,773,933.37
                        LLC                                51; Filed: $1,919.58; Reference:
                                                           Stopped: check issued on 07/08/15
10/08/15     21107      MICHAEL M. BILLNITZER              Dividend paid 100.00% on $2,054.27; Claim#          5300-005                                     -2,054.27    1,775,987.64
                                                           118; Filed: $3,050.15; Reference:
                                                           Stopped: check issued on 07/08/15
10/08/15     21114      JESSICA GOSCICKI                   Dividend paid 100.00% on $389.67; Claim#            5300-005                                        -389.67   1,776,377.31
                                                           154; Filed: $578.58; Reference:
                                                           Stopped: check issued on 07/08/15
10/08/15     21129      THOMAS G. BAKER                    Dividend paid 100.00% on $921.33; Claim#            5300-005                                        -921.33   1,777,298.64
                                                           283; Filed: $1,367.99; Reference:
                                                           Stopped: check issued on 07/08/15
10/08/15     21140      PATRICIA CHLARSON                  Dividend paid 100.00% on $1,316.81; Claim#          5300-005                                     -1,316.81    1,778,615.45
                                                           406P; Filed: $1,955.17; Reference:
                                                           Stopped: check issued on 07/08/15
10/08/15     21148      KSJ & ASSOCIATES                   Dividend paid 100.00% on $252.39; Claim#            5300-005                                        -252.39   1,778,867.84
                                                           546; Filed: $374.73; Reference:
                                                           Stopped: check issued on 07/08/15
10/08/15     21168      ALLAN JAY KELLEY                   Dividend paid 100.00% on $4,357.54; Claim#          5300-005                                     -4,357.54    1,783,225.38
                                                           756P; Filed: $6,470.00; Reference:
                                                           Stopped: check issued on 07/08/15
10/08/15     21180      ELMER RAMOS                        Dividend paid 100.00% on $6,298.72; Claim#          5300-005                                     -6,298.72    1,789,524.10
                                                           768P; Filed: $9,352.23; Reference:
                                                           Stopped: check issued on 07/08/15
10/08/15     21186      TOMMY ELLIS                        Dividend paid 100.00% on $525.33; Claim#            5300-005                                        -525.33   1,790,049.43
                                                           774P; Filed: $780.00; Reference:
                                                           Stopped: check issued on 07/08/15

                                                                                                    Subtotals :                         $203.87           $21,274.94
{} Asset reference(s)                         x-Transfer                                                                                      Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                        Doc 1460              Filed 03/29/19                 Page 123 of 193
                                                                                                                                                                                 Exhibit 9


                                                                                 Form 2                                                                                          Page: 27

                                                   Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                                    Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                             Bank Name:          Rabobank, N.A.
                                                                                                    Account:            ******4766 - EU - LEAD
Taxpayer ID #: **-***4891                                                                           Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                             Separate Bond: N/A

   1            2                        3                                         4                                                5                      6                 7

 Trans.     {Ref #} /                                                                                                           Receipts              Disbursements    Checking
  Date      Check #        Paid To / Received From                 Description of Transaction                  T-Code              $                        $       Account Balance
10/08/15     21246      ED J. WALLEW                       Dividend paid 100.00% on $6,202.84; Claim#          5300-005                                     -6,202.84    1,796,252.27
                                                           880P; Filed: $9,209.85; Reference:
                                                           Stopped: check issued on 07/08/15
10/08/15     21251      TEAMSTERS LOCAL #186               Dividend paid 100.00% on $148.17; Claim#            5300-005                                        -148.17   1,796,400.44
                                                           886; Filed: $220.00; Reference:
                                                           Stopped: check issued on 07/08/15
10/08/15     21268      DIANE BEBB                         Dividend paid 100.00% on $3,984.11; Claim#          5300-005                                     -3,984.11    1,800,384.55
                                                           915; Filed: $5,915.54; Reference:
                                                           Stopped: check issued on 07/08/15
10/08/15     21283      RONALD R. ECKART                   Dividend paid 100.00% on $7,374.82; Claim#          5300-005                                     -7,374.82    1,807,759.37
                                                           1105P; Filed: $10,950.00; Reference:
                                                           Stopped: check issued on 07/08/15
10/09/15                To Account #********XX75           TRANSFER UNCLAIMED FUNDS FROM                       9999-000                           x         9,513.00     1,798,246.37
                                                           FIRST INTERIM DISTRIBUTION
10/16/15      {15}      RECEIVABLE MANAGEMENT              JOHN R WADE                                         1221-000                   67.99                          1,798,314.36
                        SERVICES CORP
10/19/15     21332      HILL ARCHIVE                       INVOICE NO. 024316; STORAGE CHARGES; 2410-000                                                        86.19    1,798,228.17
                                                           PERIOD 10/15/2015 THROUGH 11/15/2015
10/29/15      {15}      RECEIVABLE MANAGEMENT              JOHN R WADE                                         1221-000                   67.99                          1,798,296.16
                        SERVICES CORP
10/29/15      {15}      RECEIVABLE MANAGEMENT              JOHN R WADE                                         1221-000                   67.99                          1,798,364.15
                        SERVICES CORP
10/30/15                Rabobank, N.A.                     Bank and Technology Services Fee                    2600-000                                     2,667.29     1,795,696.86
11/09/15     21300      TEAMSTERS LOCAL                    CLAIM NO. 913; PER ORDER ENTERED                    6990-004                                     -9,513.00    1,805,209.86
                                                           6/15/2015 @ D.I. 1268
                                                           Voided: check issued on 07/09/15
11/11/15     21333      COOCH AND TAYLOR, P.A.             PER ORDER ENTERED 11/10/2015 @ D.I.                                                            135,385.46     1,669,824.40
                                                           1320
                                                              FEES; PER ORDER                  126,538.50      3110-000                                                  1,669,824.40
                                                              ENTERED 11/10/2015
                                                              @ D.I. 1320
                                                              EXPENSES; PER                      8,846.96      3120-000                                                  1,669,824.40
                                                              ORDER ENTERED
                                                              11/10/2015 @ D.I. 1320
11/17/15      {15}      RECEIVABLE MANAGEMENT              JOHN R WADE                                         1221-000                   67.98                          1,669,892.38
                        SERVICES CORP
11/19/15     21334      GENERAL ELECTRIC CAPITAL           PER ORDER ENTERED 11/05/2015 @ D.I.                 6910-000                                   102,310.82     1,567,581.56
                        CORPORATION                        1318
11/30/15                Rabobank, N.A.                     Bank and Technology Services Fee                    2600-000                                     2,458.16     1,565,123.40

                                                                                                     Subtotals :                        $271.95          $225,197.98
{} Asset reference(s)                         x-Transfer                                                                                      Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                Doc 1460              Filed 03/29/19                    Page 124 of 193
                                                                                                                                                                            Exhibit 9


                                                                           Form 2                                                                                           Page: 28

                                               Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                               Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                        Bank Name:          Rabobank, N.A.
                                                                                               Account:            ******4766 - EU - LEAD
Taxpayer ID #: **-***4891                                                                      Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                        Separate Bond: N/A

   1            2                       3                                     4                                                5                     6                  7

 Trans.     {Ref #} /                                                                                                      Receipts          Disbursements    Checking
  Date      Check #        Paid To / Received From           Description of Transaction                   T-Code              $                    $       Account Balance
12/01/15      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                          1221-000                  135.98                        1,565,259.38
                        SERVICES CORP
12/02/15      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                          1221-000                   67.99                        1,565,327.37
                        SERVICES CORP
12/02/15     21335      HILL ARCHIVE                 INVOICE NO. 024614; STORAGE CHARGES; 2410-000                                                        86.19   1,565,241.18
                                                     PERIOD 11/15/2015 THROUGH 12/15/2015
12/14/15     21336      SETTLEMENT SERVICES, INC.    INVOICE NOS. 14276, 14313, 14349, 14383,                                                            879.95   1,564,361.23
                                                     14422, AND 14463; JUNE THROUGH
                                                     NOVEMBER 2015
                                                        INVOICE NO. 14276;                675.18          2990-000                                                1,564,361.23
                                                        JUNE 2015
                                                        INVOICE NO. 14313;                 27.44          2990-000                                                1,564,361.23
                                                        JULY 2015
                                                        INVOICE NO. 14349;                 70.45          2990-000                                                1,564,361.23
                                                        AUGUST 2015
                                                        INVOICE NO. 14383;                 73.03          2990-000                                                1,564,361.23
                                                        SEPTEMBER 2015
                                                        INVOICE NO. 14422;                 28.50          2990-000                                                1,564,361.23
                                                        OCTOBER 2015
                                                        INVOICE NO. 14463;                     5.35       2990-000                                                1,564,361.23
                                                        NOVEMBER 2015
12/17/15      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                          1221-000                   67.99                        1,564,429.22
                        SERVICES CORP
12/17/15     21337      JEFFREY D. AUSTEN            Dividend paid 100.00% on $1,523.46; Claim#           5300-005                                    1,523.46    1,562,905.76
                                                     862; Filed: $2,262.00; Per Order entered
                                                     11/05/2015 @ D.I. 1318
                                                     Stopped on 02/08/16
12/17/15     21338      WILTON LAUNDRIE              Dividend paid 100.00% on $6,556.57; Claim#           5300-000                                    6,556.57    1,556,349.19
                                                     91; Filed: $9,735.07; Per Order entered
                                                     11/05/2015 @ D.I. 1318
12/17/15     21339      ROY MARQUEZ                  Dividend paid 100.00% on $6,601.28; Claim#           5300-000                                    6,601.28    1,549,747.91
                                                     661; Filed: $9,801.45; Per Order entered
                                                     11/05/2015 @ D.I. 1318
12/21/15     21340      HILL ARCHIVE                 INVOICE NO. 024924; STORAGE CHARGES; 2410-000                                                        86.19   1,549,661.72
                                                     PERIOD 12/15/2015 THROUGH 1/15/2015
12/23/15     21341      BLUE MARBLE                  DESTRUCTION OF BOOKS AND RECORDS;                    2990-000                                    3,080.00    1,546,581.72
                                                     INVOICE NO. 99989; PER ORDER
                                                     ENTERED 3/11/2013 @ D.I. 1111
12/30/15      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                          1221-000                   67.98                        1,546,649.70

                                                                                                Subtotals :                        $339.94          $18,813.64
{} Asset reference(s)                                                                                                                    Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                   Doc 1460               Filed 03/29/19                Page 125 of 193
                                                                                                                                                                            Exhibit 9


                                                                             Form 2                                                                                         Page: 29

                                               Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                               Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                        Bank Name:          Rabobank, N.A.
                                                                                               Account:            ******4766 - EU - LEAD
Taxpayer ID #: **-***4891                                                                      Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                        Separate Bond: N/A

   1            2                        3                                     4                                               5                     6                  7

 Trans.     {Ref #} /                                                                                                      Receipts          Disbursements    Checking
  Date      Check #        Paid To / Received From               Description of Transaction               T-Code              $                    $       Account Balance
                        SERVICES CORP
12/31/15                Rabobank, N.A.                Bank and Technology Services Fee                    2600-000                                    2,526.66    1,544,123.04
01/04/16     21342      ANNABEL INVESTMENT            PER ORDER ENTERED 12/17/2015 @ D.I.                 6910-000                                   16,781.66    1,527,341.38
                        COMPANY                       1331
01/04/16                INTERNAL REVENUE SERVICE      FORM 941; 2015 TAXES                                                                            8,784.81    1,518,556.57
                                                                                              316.08      5800-000                                                1,518,556.57
                                                                                          1,351.51        5800-000                                                1,518,556.57
                                                                                              316.08      5300-000                                                1,518,556.57
                                                                                          1,351.51        5300-000                                                1,518,556.57
                                                                                          5,449.63        5300-000                                                1,518,556.57
01/04/16                INTERNAL REVENUE SERVICE      FORM 940; 2015 TAXES                                5800-000                                       975.72   1,517,580.85
01/05/16      {15}      RECEIVABLE MANAGEMENT         JOHN R WADE                                         1221-000                   67.99                        1,517,648.84
                        SERVICES CORP
01/06/16     21343      JEOFFREY L. BURTCH, TRUSTEE   INTERIM TRUSTEE COMPENSATION; PER                   2100-000                                  500,000.00    1,017,648.84
                                                      ORDER ENTERED 1/05/2016 @ D.I. 1334
01/07/16     21344      INTERNATIONAL SURETIES LTD.   BOND PREMIUM PAYMENT ON LEDGER                      2300-000                                       646.93   1,017,001.91
                                                      BALANCE AS OF 01/07/2016 FOR CASE
                                                      #08-12323-CSS, BLANKET BOND NO,
                                                      016026389; PERIOD 01/01/2016 THROUGH
                                                      01/01/2017
01/12/16      {15}      RECEIVABLE MANAGEMENT         JOHN R WADE                                         1221-000                  203.98                        1,017,205.89
                        SERVICES CORP
01/19/16     21345      CATTERTON PARTNERS V, L.P.    50% OF A/R COLLECTIONS; 4TH QUARTER                 4210-000                                       407.88   1,016,798.01
                                                      2015; PER ORDER ENTERED 2/23/2010 @
                                                      D.i. 830
01/22/16     21346      HILL ARCHIVE                  INVOICE NO. 025236; STORAGE CHARGES; 2410-000                                                       86.19   1,016,711.82
                                                      PERIOD 1/15/2016 THROUGH 2/15/2016
01/29/16                Rabobank, N.A.                Bank and Technology Services Fee                    2600-000                                    1,663.70    1,015,048.12
02/04/16      {15}      RECEIVABLE MANAGEMENT         JOHN R WADE                                         1221-000                   67.98                        1,015,116.10
                        SERVICES CORP
02/08/16     21337      JEFFREY D. AUSTEN             Dividend paid 100.00% on $1,523.46; Claim#          5300-005                                   -1,523.46    1,016,639.56
                                                      862; Filed: $2,262.00; Per Order entered
                                                      11/05/2015 @ D.I. 1318
                                                      Stopped: check issued on 12/17/15
02/12/16     21347      SETTLEMENT SERVICES, INC.     INVOICE NOS. 14506 AND 14549;                                                                       75.10   1,016,564.46
                                                      DECEMBER 2015 AND JANUARY 2016
                                                         INVOICE NO. 14506                     66.00      2990-000                                                1,016,564.46
                                                         INVOICE NO. 14549                      9.10      2990-000                                                1,016,564.46


                                                                                                 Subtotals :                       $339.95      $530,425.19
{} Asset reference(s)                                                                                                                    Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                  Doc 1460               Filed 03/29/19                Page 126 of 193
                                                                                                                                                                           Exhibit 9


                                                                            Form 2                                                                                         Page: 30

                                               Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                              Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                       Bank Name:          Rabobank, N.A.
                                                                                              Account:            ******4766 - EU - LEAD
Taxpayer ID #: **-***4891                                                                     Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                       Separate Bond: N/A

   1            2                        3                                    4                                               5                     6                  7

 Trans.     {Ref #} /                                                                                                     Receipts          Disbursements    Checking
  Date      Check #        Paid To / Received From              Description of Transaction               T-Code              $                    $       Account Balance
02/22/16     21348      HILL ARCHIVE                 INVOICE NO. 025543; STORAGE CHARGES; 2410-000                                                       86.19   1,016,478.27
                                                     PERIOD 2/152016 THROUGH 3/15/2016
02/22/16     21349      JEFFREY D. AUSTEN            RE-ISSUE CHECK NO. 21337; Dividend paid             5300-005                                    1,523.46    1,014,954.81
                                                     100.00% on $1,523.46; Claim# 862; Filed:
                                                     $2,262.00; Per Order entered 11/05/2015 @
                                                     D.I. 1318
                                                     Stopped on 05/23/16
02/29/16      {15}      RECEIVABLE MANAGEMENT        JOHN R WADE                                         1221-000                  203.98                        1,015,158.79
                        SERVICES CORP
03/01/16                Rabobank, N.A.               Bank and Technology Services Fee                    2600-000                                    1,452.54    1,013,706.25
03/07/16     21350      LAW OFFICE OF SUSAN E.       PER ORDER ENTERED 3/07/2016 @ D.I.                                                             46,145.54      967,560.71
                        KAUFMAN, LLC                 1362
                                                        FEES; PER ORDER                 45,017.50        3210-000                                                  967,560.71
                                                        ENTERED 3/07/2016 @
                                                        D.I. 1362
                                                        EXPENSES; PER                    1,128.04        3220-000                                                  967,560.71
                                                        ORDER ENTERED
                                                        3/07/2016 @ D.I. 1362
03/07/16     21351      COVER & ROSSITER, P.A.       PER ORDER ENTERED 3/07/2016 @ D.I.                                                             10,245.89      957,314.82
                                                     1363
                                                        FEES; PER ORDER                 10,142.50        3410-000                                                  957,314.82
                                                        ENTERED 3/07/2016 @
                                                        D.I. 1363
                                                        EXPENSES; PER                        103.39      3420-000                                                  957,314.82
                                                        ORDER ENTERED
                                                        3/07/2016 @ D.I. 1363
03/22/16     21352      ELLISON BAKERY, INC. AND     PER ORDER ENTERED 3/01/2016 @ D.I.                  6910-000                                  276,693.01      680,621.81
                        COOKIES, INC.                1354
03/31/16     21353      HILL ARCHIVE                 INVOICE NO. 025859; STORAGE CHARGES; 2410-000                                                       86.19     680,535.62
                                                     PERIOD 3/152016 THROUGH 4/15/2016
03/31/16                Rabobank, N.A.               Bank and Technology Services Fee                    2600-000                                    1,552.42      678,983.20
04/04/16     21354      CATTERTON PARTNERS V, L.P.   50% OF A/R COLLECTIONS; 1ST QUARTER                 4210-005                                       271.97     678,711.23
                                                     2016; PER ORDER ENTERED 2/23/2010 @
                                                     D.i. 830
                                                     Stopped on 07/05/16
04/14/16     21355      COOCH AND TAYLOR, P.A.       MATTER NO. 66582; NEMOURS                           2410-000                                    3,120.00      675,591.23
                                                     QUARTERLY STORAGE CHARGES;
                                                     INVOICE NO.04052016; PERIOD 1/01/2015
                                                     THROUGH 12/31/2015

                                                                                               Subtotals :                        $203.98      $341,177.21
{} Asset reference(s)                                                                                                                   Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                        Doc 1460               Filed 03/29/19                Page 127 of 193
                                                                                                                                                                                Exhibit 9


                                                                                  Form 2                                                                                        Page: 31

                                                   Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                                    Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                             Bank Name:          Rabobank, N.A.
                                                                                                    Account:            ******4766 - EU - LEAD
Taxpayer ID #: **-***4891                                                                           Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                             Separate Bond: N/A

   1            2                        3                                          4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                           Receipts             Disbursements    Checking
  Date      Check #        Paid To / Received From                    Description of Transaction               T-Code              $                       $       Account Balance
04/19/16     21356      HILL ARCHIVE                       INVOICE NO. 026175; STORAGE CHARGES; 2410-000                                                       86.19     675,505.04
                                                           PERIOD 4/152016 THROUGH 5/15/2016
04/29/16                Rabobank, N.A.                     Bank and Technology Services Fee                    2600-000                                       961.86     674,543.18
05/19/16     21357      HILL ARCHIVE                       INVOICE NO. 026494; STORAGE CHARGES; 2410-000                                                       86.19     674,456.99
                                                           PERIOD 5/152016 THROUGH 6/15/2016
05/23/16                To Account #********XX75           TRANSFER UN-CLEARED FUNDS DUE TO                    9999-000                          x         1,523.46      672,933.53
                                                           JEFFREY D AUSTEN
05/23/16     21349      JEFFREY D. AUSTEN                  RE-ISSUE CHECK NO. 21337; Dividend paid             5300-005                                    -1,523.46     674,456.99
                                                           100.00% on $1,523.46; Claim# 862; Filed:
                                                           $2,262.00; Per Order entered 11/05/2015 @
                                                           D.I. 1318
                                                           Stopped: check issued on 02/22/16
05/31/16                Rabobank, N.A.                     Bank and Technology Services Fee                    2600-000                                       957.11     673,499.88
06/07/16     21358      SETTLEMENT SERVICES, INC.          INVOICE NOS. 14593, 14636, AND 14681                                                               300.44     673,199.44
                                                              INVOICE NO. 14593;                   276.45      2990-000                                                  673,199.44
                                                              MARCH 2016
                                                              INVOICE NO. 14636;                     0.49      2990-000                                                  673,199.44
                                                              APRIL 2016
                                                              INVOICE NO. 14681;                    22.90      2990-000                                                  673,199.44
                                                              MAY 2016
                                                              PREVIOUS UNPAID                        0.60      2990-000                                                  673,199.44
                                                              BALANCE; INVOICE
                                                              NO. 14506
06/22/16     21359      SETTLEMENT SERVICES, INC.          INVOICE NO. 026822; STORAGE CHARGES; 2990-004                                                       86.19     673,113.25
                                                           PERIOD 6/152016 THROUGH 7/15/2016
                                                           Voided on 06/22/16
06/22/16     21359      SETTLEMENT SERVICES, INC.          INVOICE NO. 026822; STORAGE CHARGES; 2990-004                                                       -86.19    673,199.44
                                                           PERIOD 6/152016 THROUGH 7/15/2016
                                                           Voided: check issued on 06/22/16
06/22/16     21360      HILL ARCHIVE                       INVOICE NO. 026822; STORAGE CHARGES; 2410-000                                                       86.19     673,113.25
                                                           PERIOD 5/152016 THROUGH 6/15/2016
06/30/16                Rabobank, N.A.                     Bank and Technology Services Fee                    2600-000                                    1,087.40      672,025.85
07/05/16     21354      CATTERTON PARTNERS V, L.P.         50% OF A/R COLLECTIONS; 1ST QUARTER                 4210-005                                       -271.97    672,297.82
                                                           2016; PER ORDER ENTERED 2/23/2010 @
                                                           D.i. 830
                                                           Stopped: check issued on 04/04/16
07/26/16     21361      HILL ARCHIVE                       INVOICE NO. 027139; STORAGE CHARGES; 2410-000                                                       86.19     672,211.63
                                                           PERIOD 7/152016 THROUGH 8/15/2016
07/26/16     21362      CATTERTON PARTNERS V, L.P.         RE-ISSUE CHECK NO. 21354; 50% OF A/R                4210-005                                       271.97     671,939.66

                                                                                                     Subtotals :                         $0.00            $3,651.57
{} Asset reference(s)                         x-Transfer                                                                                     Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS               Doc 1460               Filed 03/29/19                 Page 128 of 193
                                                                                                                                                                        Exhibit 9


                                                                           Form 2                                                                                       Page: 32

                                               Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                            Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                     Bank Name:          Rabobank, N.A.
                                                                                            Account:            ******4766 - EU - LEAD
Taxpayer ID #: **-***4891                                                                   Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                     Separate Bond: N/A

   1            2                        3                                 4                                                5                     6                 7

 Trans.     {Ref #} /                                                                                                   Receipts         Disbursements    Checking
  Date      Check #        Paid To / Received From          Description of Transaction                 T-Code              $                   $       Account Balance
                                                     COLLECTIONS; 1ST QUARTER 2016; PER
                                                     ORDER ENTERED 2/23/2010 @ D.i. 830
                                                     Stopped on 09/20/16
07/29/16                Rabobank, N.A.               Bank and Technology Services Fee                  2600-000                                       953.63    670,986.03
08/19/16     21363      HILL ARCHIVE                 INVOICE NO. 027466; STORAGE CHARGES; 2410-000                                                     86.19    670,899.84
                                                     PERIOD 8/152016 THROUGH 9/15/2016
08/31/16                Rabobank, N.A.               Bank and Technology Services Fee                  2600-000                                    1,083.52     669,816.32
09/01/16     21364      LAW OFFICE OF SUSAN E.       PER ORDER ENTERED 9/01/2016 @ D.I.                                                           85,224.01     584,592.31
                        KAUFMAN, LLC                 1407
                                                       FEES; PER ORDER               80,998.50         3210-000                                                 584,592.31
                                                       ENTERED 9/01/2016 @
                                                       D.I. 1407
                                                       EXPENSES; PER                     4,225.51      3220-000                                                 584,592.31
                                                       ORDER ENTERED
                                                       9/01/2016 @ D.I. 1407
09/01/16     21365      COVER & ROSSITER, P.A.       PER ORDER ENTERED 9/01/2016 @ D.I.                3410-000                                       872.50    583,719.81
                                                     1406
09/20/16     21362      CATTERTON PARTNERS V, L.P.   RE-ISSUE CHECK NO. 21354; 50% OF A/R              4210-005                                       -271.97   583,991.78
                                                     COLLECTIONS; 1ST QUARTER 2016; PER
                                                     ORDER ENTERED 2/23/2010 @ D.i. 830
                                                     Stopped: check issued on 07/26/16
09/20/16     21366      HILL ARCHIVE                 DESTRUCTION OF BOOKS AND RECORDS                  2990-000                                    1,067.06     582,924.72
                                                     PER ORDER ENTERED 9/02/2016 @ D.I.
                                                     1411
09/20/16     21367      BLUE MARBLE LOGISTICS, LLC   INVOICE NOS. 27776; 109707, AND 109392                                                           528.39    582,396.33
                                                       INVOICE NO. 2776;                   49.50       2990-000                                                 582,396.33
                                                       HAND DELIVERIES
                                                       INVOICE NO. 109707;                206.54       2990-000                                                 582,396.33
                                                       COPIES AND
                                                       POSTAGE
                                                       INVOICE NO. 109392;                272.35       2990-000                                                 582,396.33
                                                       COPIES AND
                                                       POSTAGE
09/22/16      {24}      OAK POINT PARTNERS, INC.     PER ORDER ENTERED 9/02/2016 @ D.I.                1290-000              7,500.00                           589,896.33
                                                     1413
09/30/16                Rabobank, N.A.               Bank and Technology Services Fee                  2600-000                                       863.98    589,032.35
10/03/16     21368      COZEN O' CONNOR              PER ORDER ENTERED 9/29/2016 @ D.I.                                                          285,579.03     303,453.32
                                                     1421
                                                       FEES; PER ORDER              284,951.14         3210-000                                                 303,453.32

                                                                                             Subtotals :                    $7,500.00        $375,986.34
{} Asset reference(s)                                                                                                                Printed: 03/11/2019 04:49 PM        V.14.14
                                      Case 08-12323-CSS                   Doc 1460             Filed 03/29/19                 Page 129 of 193
                                                                                                                                                                             Exhibit 9


                                                                                Form 2                                                                                       Page: 33

                                               Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                                 Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                          Bank Name:          Rabobank, N.A.
                                                                                                 Account:            ******4766 - EU - LEAD
Taxpayer ID #: **-***4891                                                                        Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                          Separate Bond: N/A

   1            2                          3                                     4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                        Receipts         Disbursements    Checking
  Date      Check #        Paid To / Received From               Description of Transaction                 T-Code              $                   $       Account Balance
                                                            ENTERED 9/29/2016 @
                                                            D.I. 1421
                                                            EXPENSES; PER                      627.89       3220-000                                                 303,453.32
                                                            ORDER ENTERED
                                                            9/29/2016 @ D.I. 1421
10/10/16     21369      BLUE MARBLE                      INVOICE NO. 160781                                 2990-000                                        25.60    303,427.72
10/24/16     21370      BLUE MARBLE                      INVOICE NO. 161162; DESTRUCTION OF                 2990-000                                       799.00    302,628.72
                                                         BOOKS AND RECORDS PER ORDER
                                                         ENTERED 9/02/2016 @ D.I. 1411
10/31/16                BTB ASSOCIATES LLC               REFUND OF OVERPAYMENT OF SECOND                    3732-000                                       -49.00    302,677.72
                                                         PERIOD INTERIM EXPENSES
10/31/16                Rabobank, N.A.                   Bank and Technology Services Fee                   2600-000                                       521.75    302,155.97
12/08/16     21371      LAW OFFICE OF SUSAN E.           PER ORDER ENTERED 12/07/2016 @ D.I.                                                            6,140.23     296,015.74
                        KAUFMAN, LLC                     1429
                                                            FEES; PER ORDER                   4,676.00      3210-000                                                 296,015.74
                                                            ENTERED 12/07/2016
                                                            @ D.I. 1429
                                                            EXPENSES; PER                     1,464.23      3220-000                                                 296,015.74
                                                            ORDER ENTERED
                                                            12/07/2016 @ D.I. 1429
06/13/17                COOCH AND TAYLOR, P.A.           REIMBURSEMENT; LEGAL FEES                          3110-000                                   -1,433.00     297,448.74
09/05/17     21372      CATTERTON PARTNERS V, L.P.       Dividend paid 100.00% on $11,179,092.39;           4210-000                                       271.97    297,176.77
                                                         Claim# ADM15; Filed: $11,179,092.39;
                                                         Reference:
09/05/17     21373      CLERK, US BANKRUPTCY             Dividend paid 100.00% on $22,750.00, Clerk         2700-000                                   22,750.00     274,426.77
                        COURT, DISTRICT OF DELAWARE of the Court Costs (includes adversary and
                                                         other filing fees); Reference:
09/05/17     21374      OFFICE OF THE UNITED STATES      Dividend paid 100.00% on $18,525.00, U.S.          2950-000                                   18,525.00     255,901.77
                        TRUSTEE                          Trustee Quarterly Fees; Reference:
09/05/17     21375      State of Connecticut             Dividend paid 100.00% on $250.00; Claim#           5200-000                                       250.00    255,651.77
                                                         M257; Filed: $250.00; Reference:
09/05/17     21376      Terry Brunt                      Dividend paid 100.00% on $1,766.28; Claim#         5300-000                                    1,766.28     253,885.49
                                                         22P; Filed: $0.00; Reference:
09/05/17     21377      Lorne A Drakeley                 Dividend paid 100.00% on $951.00; Claim#           5300-000                                       951.00    252,934.49
                                                         160; Filed: $2,062.00; Reference:
09/05/17     21378      INTERNAL REVENUE SERVICE         Dividend paid 100.00% on $7,245.72; Claim#         5300-004                                    1,796.09     251,138.40
                                                         IRS7; Filed: $5,449.63; Reference:
                                                         Voided on 09/08/17
09/05/17     21379      INTERNAL REVENUE SERVICE         Dividend paid 100.00% on $1,796.94; Claim#         5300-004                                       445.43    250,692.97

                                                                                                  Subtotals :                         $0.00           $52,760.35
{} Asset reference(s)                                                                                                                     Printed: 03/11/2019 04:49 PM        V.14.14
                                      Case 08-12323-CSS               Doc 1460               Filed 03/29/19                Page 130 of 193
                                                                                                                                                                          Exhibit 9


                                                                             Form 2                                                                                       Page: 34

                                                  Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                              Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                       Bank Name:          Rabobank, N.A.
                                                                                              Account:            ******4766 - EU - LEAD
Taxpayer ID #: **-***4891                                                                     Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                       Separate Bond: N/A

   1            2                          3                                  4                                               5                    6                  7

 Trans.     {Ref #} /                                                                                                     Receipts         Disbursements    Checking
  Date      Check #        Paid To / Received From             Description of Transaction                T-Code              $                   $       Account Balance
                                                       IRS8; Filed: $1,351.51; Reference:
                                                       Voided on 09/08/17
09/05/17     21380      INTERNAL REVENUE SERVICE       Dividend paid 100.00% on $420.25; Claim#          5300-004                                      104.17     250,588.80
                                                       IRS9; Filed: $316.08; Reference:
                                                       Voided on 09/08/17
09/05/17     21381      JEFF HICKMAN                   Dividend paid 100.00% on $2,121.39; Claim#        5300-000                                   2,121.39      248,467.41
                                                       M182; Filed: $3,149.80; Reference:
09/05/17     21382      INTERNAL REVENUE SERVICE       Dividend paid 100.00% on $1,796.94; Claim#        5800-004                                      445.43     248,021.98
                                                       IRS10; Filed: $1,351.51; Reference:
                                                       Voided on 09/08/17
09/05/17     21383      INTERNAL REVENUE SERVICE       Dividend paid 100.00% on $420.25; Claim#          5800-004                                      104.17     247,917.81
                                                       IRS11; Filed: $316.08; Reference:
                                                       Voided on 09/08/17
09/05/17     21384      INTERNAL REVENUE SERVICE       Dividend paid 100.00% on $1,406.78; Claim#        5800-004                                      431.06     247,486.75
                                                       IRS12; Filed: $975.72; Reference:
                                                       Voided on 09/08/17
09/05/17     21385      Walter Scott Abbott            Dividend paid 3.52% on $774.00; Claim#            5400-000                                       27.25     247,459.50
                                                       28P-2; Filed: $774.00; Reference:
09/05/17     21386      TOM JOHNS                      Dividend paid 3.52% on $454.50; Claim# M9;        5400-000                                       16.00     247,443.50
                                                       Filed: $454.50; Reference:
09/05/17     21387      Dennis C Hamilton              Dividend paid 3.52% on $2,065.34; Claim#          5400-000                                       72.71     247,370.79
                                                       188; Filed: $2,229.35; Reference:
09/05/17     21388      Frank S Cmiel                  Dividend paid 3.52% on $1,305.06; Claim#          5400-000                                       45.94     247,324.85
                                                       294; Filed: $1,305.06; Reference:
09/05/17     21389      Robert B Enloe                 Dividend paid 3.52% on $1,833.73; Claim#          5400-000                                       64.55     247,260.30
                                                       375; Filed: $1,833.73; Reference:
09/05/17     21390      Joan C Hull                    Dividend paid 3.52% on $1,385.10; Claim#          5400-000                                       48.76     247,211.54
                                                       389; Filed: $1,385.10; Reference:
09/05/17     21391      Robert O Kline                 Dividend paid 3.52% on $2,293.50; Claim#          5400-000                                       80.74     247,130.80
                                                       392; Filed: $2,293.50; Reference:
09/05/17     21392      Michael Petersen               Dividend paid 3.52% on $1,777.44; Claim#          5400-000                                       62.57     247,068.23
                                                       447P-2; Filed: $0.00; Reference:
09/05/17     21393      Ronald Dilbeck                 Dividend paid 3.52% on $5,042.28; Claim#          5400-000                                      177.51     246,890.72
                                                       616; Filed: $5,042.28; Reference:
09/05/17     21394      Gary Williams                  Dividend paid 3.52% on $1,357.92; Claim#          5400-000                                       47.80     246,842.92
                                                       631; Filed: $1,357.92; Reference:
09/05/17     21395      Central States, Southeast &    Dividend paid 3.52% on $3,659.52; Claim#          5400-000                                      128.83     246,714.09
                        Southwest Areas Pension Fund   651P; Filed: $5,653.67; Reference:
09/05/17     21396      RUSSELL D HEIMBERGER           Dividend paid 3.52% on $723.00; Claim# 819; 5400-005                                             25.45     246,688.64

                                                                                              Subtotals :                          $0.00           $4,004.33
{} Asset reference(s)                                                                                                                  Printed: 03/11/2019 04:49 PM        V.14.14
                                     Case 08-12323-CSS                      Doc 1460                Filed 03/29/19                Page 131 of 193
                                                                                                                                                                                 Exhibit 9


                                                                                   Form 2                                                                                        Page: 35

                                                  Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                                     Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                              Bank Name:          Rabobank, N.A.
                                                                                                     Account:            ******4766 - EU - LEAD
Taxpayer ID #: **-***4891                                                                            Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                              Separate Bond: N/A

   1            2                         3                                         4                                                5                     6                 7

 Trans.     {Ref #} /                                                                                                            Receipts         Disbursements    Checking
  Date      Check #        Paid To / Received From                   Description of Transaction                 T-Code              $                   $       Account Balance
                                                             Filed: $723.00; Reference:
                                                             Stopped on 12/05/17
09/05/17     21397      MICHELLE MARIE CARROLL               Dividend paid 3.52% on $300.00; Claim# 821; 5400-005                                               10.56    246,678.08
                                                             Filed: $300.00; Reference:
                                                             Stopped on 12/05/17
09/05/17     21398      Oregon Teamster Employees Trust      Dividend paid 3.52% on $31,405.20; Claim#          5400-000                                    1,105.58     245,572.50
                                                             871P; Filed: $31,405.20; Reference:
09/05/17     21399      DANIEL W ROGERS                      Dividend paid 3.52% on $581.00; Claim#             5400-000                                        20.45    245,552.05
                                                             873P-2; Filed: $0.00; Reference:
09/05/17     21400      Retirees Welfare Trust Fund          Dividend paid 3.52% on $4,667.60; Claim#           5400-000                                       164.32    245,387.73
                                                             M69; Filed: $4,667.60; Reference:
09/05/17     21401      Washington Teamsters Welfare         Dividend paid 3.52% on $38,303.74; Claim#          5400-000                                    1,348.43     244,039.30
                        Trust Fund                           M77P; Filed: $48,003.63; Reference:
09/05/17     21402      Western Conference of Teamsters      Dividend paid 3.52% on $129,970.44; Claim#         5400-000                                    4,575.44     239,463.86
                        Pension Trust Fund                   M90P; Filed: $129,970.44; Reference:
09/05/17     21403      INLAND EMPIRE TEAMSTERS              Dividend paid 3.52% on $7,656.50; Claim#           5400-000                                       269.54    239,194.32
                                                             1063P; Filed: $7,656.50; Reference:
09/05/17     21404      Marcus Juergens                      Dividend paid 3.52% on $300.00; Claim#             5400-005                                        10.56    239,183.76
                                                             1071; Filed: $300.00; Reference:
                                                             Stopped on 12/05/17
09/05/17     21405      Teamsters Insurance & Welfare        Dividend paid 3.52% on $4,760.00; Claim#           5400-000                                       167.57    239,016.19
                        Fund                                 1136P; Filed: $4,760.00; Reference:
09/05/17     21406      Teamsters Miscellaneous Security     Dividend paid 3.52% on $59,700.00; Claim#          5400-000                                    2,101.66     236,914.53
                        Trust Fund                           1146P; Filed: $59,700.00; Reference:
09/05/17     21407      Northern California Bakery Drivers   Dividend paid 3.52% on $81,600.00; Claim#          5400-000                                    2,872.62     234,041.91
                        Security Fund                        M215P; Filed: $81,600.00; Reference:
09/05/17     21408      JEOFFREY L. BURTCH, TRUSTEE          COMBINED CHECK FOR TRUSTEE                                                                   234,041.91                 0.00
                                                             COMPENSATION, EXPENSES AND
                                                             INTEREST
                                                                Dividend paid 100.00%           233,277.84      2100-000                                                             0.00
                                                                on $733,277.84; Claim#
                                                                TRSTFEE; Filed:
                                                                $733,277.84
                                                                Dividend paid 100.00%               764.07      2200-000                                                             0.00
                                                                on $2,748.38; Claim#
                                                                TRSTEXP; Filed:
                                                                $2,748.38
09/08/17     21378      INTERNAL REVENUE SERVICE             Dividend paid 100.00% on $7,245.72; Claim#         5300-004                                   -1,796.09             1,796.09
                                                             IRS7; Filed: $5,449.63; Reference:

                                                                                                      Subtotals :                         $0.00       $244,892.55
{} Asset reference(s)                                                                                                                         Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                Doc 1460                Filed 03/29/19                 Page 132 of 193
                                                                                                                                                                          Exhibit 9


                                                                          Form 2                                                                                          Page: 36

                                               Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                              Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                       Bank Name:          Rabobank, N.A.
                                                                                              Account:            ******4766 - EU - LEAD
Taxpayer ID #: **-***4891                                                                     Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                       Separate Bond: N/A

   1            2                         3                                 4                                                 5                    6                  7

 Trans.     {Ref #} /                                                                                                     Receipts         Disbursements    Checking
  Date      Check #        Paid To / Received From          Description of Transaction                   T-Code              $                   $       Account Balance
                                                     Voided: check issued on 09/05/17
09/08/17     21379      INTERNAL REVENUE SERVICE     Dividend paid 100.00% on $1,796.94; Claim#          5300-004                                      -445.43            2,241.52
                                                     IRS8; Filed: $1,351.51; Reference:
                                                     Voided: check issued on 09/05/17
09/08/17     21380      INTERNAL REVENUE SERVICE     Dividend paid 100.00% on $420.25; Claim#            5300-004                                      -104.17            2,345.69
                                                     IRS9; Filed: $316.08; Reference:
                                                     Voided: check issued on 09/05/17
09/08/17     21382      INTERNAL REVENUE SERVICE     Dividend paid 100.00% on $1,796.94; Claim#          5800-004                                      -445.43            2,791.12
                                                     IRS10; Filed: $1,351.51; Reference:
                                                     Voided: check issued on 09/05/17
09/08/17     21383      INTERNAL REVENUE SERVICE     Dividend paid 100.00% on $420.25; Claim#            5800-004                                      -104.17            2,895.29
                                                     IRS11; Filed: $316.08; Reference:
                                                     Voided: check issued on 09/05/17
09/08/17     21384      INTERNAL REVENUE SERVICE     Dividend paid 100.00% on $1,406.78; Claim#          5800-004                                      -431.06            3,326.35
                                                     IRS12; Filed: $975.72; Reference:
                                                     Voided: check issued on 09/05/17
09/11/17                INTERNAL REVENUE SERVICE     IRS FORM 940 FUTA                                   5800-000                                      431.06             2,895.29
09/11/17                INTERNAL REVENUE SERVICE     IRS FORM 941                                                                                   2,895.29                  0.00
                                                       EMPLOYER MEDICARE                    104.19       5800-000                                                             0.00
                                                       EMPLOYER FICA                        445.43       5800-000                                                             0.00
                                                       EMPLOYEE MEDICARE                    104.17       5300-000                                                             0.00
                                                       EMPLOYEE FICA                        445.43       5300-000                                                             0.00
                                                       EMPLOYEE                            1,796.07      5300-000                                                             0.00
                                                       WITHHOLDING
12/05/17     21396      RUSSELL D HEIMBERGER         Dividend paid 3.52% on $723.00; Claim# 819; 5400-005                                               -25.45              25.45
                                                     Filed: $723.00; Reference:
                                                     Stopped: check issued on 09/05/17
12/05/17     21397      MICHELLE MARIE CARROLL       Dividend paid 3.52% on $300.00; Claim# 821; 5400-005                                               -10.56              36.01
                                                     Filed: $300.00; Reference:
                                                     Stopped: check issued on 09/05/17
12/05/17     21404      Marcus Juergens              Dividend paid 3.52% on $300.00; Claim#              5400-005                                       -10.56              46.57
                                                     1071; Filed: $300.00; Reference:
                                                     Stopped: check issued on 09/05/17
03/05/18     21409      CLERK, US BANKRUPTCY COURT PER ORDER ENTERED 3/02/2018 @ D.I.                                                                   46.57                 0.00
                        FOR THE DISTRICT OF DE       1456
                                                       RUSSELL D                             25.45       5400-001                                                             0.00
                                                       HEIMBERGER
                                                       MICHELLE MARIE                        10.56       5400-001                                                             0.00
                                                       CARROLL

                                                                                               Subtotals :                         $0.00           $1,796.09
{} Asset reference(s)                                                                                                                  Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS          Doc 1460               Filed 03/29/19                Page 133 of 193
                                                                                                                                                                  Exhibit 9


                                                                    Form 2                                                                                        Page: 37

                                               Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                      Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                               Bank Name:          Rabobank, N.A.
                                                                                      Account:            ******4766 - EU - LEAD
Taxpayer ID #: **-***4891                                                             Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                               Separate Bond: N/A

   1            2                       3                             4                                               5                    6                  7

 Trans.     {Ref #} /                                                                                             Receipts         Disbursements    Checking
  Date      Check #        Paid To / Received From      Description of Transaction               T-Code              $                   $       Account Balance
                                                     MARCUS JUERGENS                 10.56       5400-001                                                            0.00

                                                                    ACCOUNT TOTALS                                 5,600,912.48       5,600,912.48                  $0.00
                                                                           Less: Bank Transfers                    5,584,737.25            46,155.30
                                                                    Subtotal                                          16,175.23       5,554,757.18
                                                                           Less: Payments to Debtors                                            0.00
                                                                    NET Receipts / Disbursements                    $16,175.23       $5,554,757.18




{} Asset reference(s)                                                                                                          Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                     Doc 1460              Filed 03/29/19                   Page 134 of 193
                                                                                                                                                                                Exhibit 9


                                                                                   Form 2                                                                                       Page: 38

                                                Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                                 Trustee:              JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                          Bank Name:            Rabobank, N.A.
                                                                                                 Account:              ******4775 - Unclaimed First Dist Fund
Taxpayer ID #: **-***4891                                                                        Blanket Bond:         $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                          Separate Bond: N/A

   1            2                       3                                          4                                               5                     6                  7

 Trans.     {Ref #} /                                                                                                          Receipts         Disbursements    Checking
  Date      Check #        Paid To / Received From                Description of Transaction                  T-Code              $                   $       Account Balance
10/08/15                From Account #********XX66         TRANSFER UNCLAIMED FUNDS FROM                     9999-000     x        35,118.84                                35,118.84
                                                           FIRST INTERIM DISTRIBUTION
10/09/15                From Account #********XX66         TRANSFER UNCLAIMED FUNDS FROM                     9999-000     x         9,513.00                                44,631.84
                                                           FIRST INTERIM DISTRIBUTION
11/19/15      1001      FREDERICK PERILLO, ESQ             PER ORDER ENTERED 11/05/2015 @ D.I.               6990-000                                     9,513.00          35,118.84
                                                           1318
02/08/16      1002      J&S CORPORATED SERVICES            RE-ISSUE CHECK NO. 21096; Dividend paid           5300-000                                     1,292.84          33,826.00
                        LLC                                100.00% on $1,292.84; Claim# 51; Filed:
                                                           $1,919.58; Reference:
02/08/16      1003      MICHAEL M. BILLNITZER              RE-ISSUE CHECK NO. 21107; Dividend paid           5300-000                                     2,054.27          31,771.73
                                                           100.00% on $2,054.27; Claim# 118; Filed:
                                                           $3,050.15; Reference:
02/08/16      1004      JESSICA GOSCICKI                   RE-ISSUE CHECK NO. 21114; Dividend paid           5300-000                                        389.67         31,382.06
                                                           100.00% on $389.67; Claim# 154; Filed:
                                                           $578.58; Reference:
02/08/16      1005      THOMAS G. BAKER                    RE-ISSUE CHECK NO. 21129; Dividend paid           5300-000                                        921.33         30,460.73
                                                           100.00% on $921.33; Claim# 283; Filed:
                                                           $1,367.99; Reference:
02/08/16      1006      PATRICIA CHLARSON                  RE-ISSUE CHECK NO. 21140; Dividend paid           5300-000                                     1,316.81          29,143.92
                                                           100.00% on $1,316.81; Claim# 406P; Filed:
                                                           $1,955.17; Reference:
02/08/16      1007      ALLAN JAY KELLEY                   RE-ISSUE CHECK NO. 21168; Dividend paid           5300-000                                     4,357.54          24,786.38
                                                           100.00% on $4,357.54; Claim# 756P; Filed:
                                                           $6,470.00; Reference:
02/08/16      1008      TOMMY ELLIS                        RE-ISSUE CHECK NO. 21186; Dividend paid           5300-000                                        525.33         24,261.05
                                                           100.00% on $525.33; Claim# 774P; Filed:
                                                           $780.00; Reference:
02/08/16      1009      ED J. BALLEW                       RE-ISSUE CHECK NO. 21246; Dividend paid           5300-004                                     6,202.84          18,058.21
                                                           100.00% on $6,202.84; Claim# 880P; Filed:
                                                           $9,209.85; Reference:
                                                           Voided on 02/29/16
02/08/16      1010      TEAMSTERS LOCAL #186               RE-ISSUE CHECK NO. 21251; Dividend paid           5300-000                                        148.17         17,910.04
                                                           100.00% on $148.17; Claim# 886; Filed:
                                                           $220.00; Reference:
02/08/16      1011      ELMER RAMOS                        RE-ISSUE CHECK NO. 21180; Dividend paid           5300-004                                     6,298.72          11,611.32
                                                           100.00% on $6,298.72; Claim# 768P; Filed:
                                                           $9,352.23; Reference:
                                                           Voided on 03/28/16
02/08/16      1012      DIANE BEBB                         RE-ISSUE CHECK NO. 21268; Dividend paid           5300-000                                     3,984.11              7,627.21


                                                                                                     Subtotals :                  $44,631.84            $37,004.63
{} Asset reference(s)                         x-Transfer                                                                                     Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                      Doc 1460                Filed 03/29/19                 Page 135 of 193
                                                                                                                                                                                 Exhibit 9


                                                                                   Form 2                                                                                        Page: 39

                                                Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                                   Trustee:             JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                            Bank Name:           Rabobank, N.A.
                                                                                                   Account:             ******4775 - Unclaimed First Dist Fund
Taxpayer ID #: **-***4891                                                                          Blanket Bond:        $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                            Separate Bond: N/A

   1            2                       3                                           4                                               5                    6                   7

 Trans.     {Ref #} /                                                                                                           Receipts         Disbursements    Checking
  Date      Check #        Paid To / Received From                 Description of Transaction                  T-Code              $                   $       Account Balance
                                                           100.00% on $3,984.11; Claim# 915; Filed:
                                                           $5,915.54; Reference:
02/29/16      1009      ED J. BALLEW                       RE-ISSUE CHECK NO. 21246; Dividend paid            5300-004                                   -6,202.84           13,830.05
                                                           100.00% on $6,202.84; Claim# 880P; Filed:
                                                           $9,209.85; Reference:
                                                           Voided: check issued on 02/08/16
03/22/16      1013      ED J. BALLEW                       RE-ISSUE CHECK NOS. 21186 AND 1008;                5300-000                                    6,202.84               7,627.21
                                                           Dividend paid 100.00% on $525.33; Claim#
                                                           774P; Filed: $780.00; Reference:
03/28/16      1011      ELMER RAMOS                        RE-ISSUE CHECK NO. 21180; Dividend paid            5300-004                                   -6,298.72           13,925.93
                                                           100.00% on $6,298.72; Claim# 768P; Filed:
                                                           $9,352.23; Reference:
                                                           Voided: check issued on 02/08/16
05/23/16                From Account #********XX66         TRANSFER UN-CLEARED FUNDS DUE TO                   9999-000     x         1,523.46                                15,449.39
                                                           JEFFREY D AUSTEN
08/15/16      1014      ELMER RAMOS                        RE-ISSUE CHECK NOS. 21180 AND 1011;                5300-005                                    6,298.72               9,150.67
                                                           Dividend paid 100.00% on $6,298.72; Claim#
                                                           768P; Filed: $9,352.23; Reference:
                                                           Stopped on 09/20/16
08/17/16      1015      JEFFREY D. AUSTEN                  RE-ISSUE CHECK NOS. 2137 AND 2139;                 5300-000                                    1,523.46               7,627.21
                                                           Dividend paid 100.00% on $1,523.46; Claim#
                                                           862; Filed: $2,262.00; Per Order entered
                                                           11/05/2015 @ D.I. 1318
08/29/16      1016      DILKS & KNOPIK, LLC                RE-ISSUE CHECK NO. 21283; PER NOTICE               5300-000                                    7,374.82                252.39
                                                           OF TRANSFER OF CLAIM ENTERED
                                                           8/29/2016 @ D.I. 1401; Dividend paid
                                                           100.00% on $7,374.82; Claim# 1105P; Filed:
                                                           $10,950.00; Reference:
09/20/16      1014      ELMER RAMOS                        RE-ISSUE CHECK NOS. 21180 AND 1011;                5300-005                                   -6,298.72               6,551.11
                                                           Dividend paid 100.00% on $6,298.72; Claim#
                                                           768P; Filed: $9,352.23; Reference:
                                                           Stopped: check issued on 08/15/16
09/20/16      1017      CLERK, US BANKRUPTCY               PER ORDER ENTERED 9/07/2016 @ D.I.                 5300-001                                       252.39              6,298.72
                        COURT, DIST. OF DE                 1415; CLAIMANT KSJ & ASSOCIATES
10/10/16      1018      ELMER RAMOS                        THIRD RE-ISSUE OF CHECK NOS. 21180                 5300-000                                    6,298.72                   0.00
                                                           AND 1011; Dividend paid 100.00% on
                                                           $6,298.72; Claim# 768P; Filed: $9,352.23;
                                                           Reference:




                                                                                                      Subtotals :                   $1,523.46            $9,150.67
{} Asset reference(s)                         x-Transfer                                                                                      Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS            Doc 1460               Filed 03/29/19                Page 136 of 193
                                                                                                                                                                     Exhibit 9


                                                                      Form 2                                                                                         Page: 40

                                               Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                        Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                 Bank Name:          Rabobank, N.A.
                                                                                        Account:            ******4775 - Unclaimed First Dist Fund
Taxpayer ID #: **-***4891                                                               Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                 Separate Bond: N/A

   1            2                       3                               4                                               5                     6                  7

 Trans.     {Ref #} /                                                                                               Receipts         Disbursements    Checking
  Date      Check #        Paid To / Received From        Description of Transaction               T-Code              $                   $       Account Balance

                                                                      ACCOUNT TOTALS                                    46,155.30             46,155.30                $0.00
                                                                             Less: Bank Transfers                       46,155.30                    0.00
                                                                      Subtotal                                                0.00            46,155.30
                                                                             Less: Payments to Debtors                                               0.00
                                                                      NET Receipts / Disbursements                           $0.00           $46,155.30




{} Asset reference(s)                        x-Transfer                                                                           Printed: 03/11/2019 04:49 PM        V.14.14
                                    Case 08-12323-CSS                      Doc 1460             Filed 03/29/19                Page 137 of 193
                                                                                                                                                                             Exhibit 9


                                                                                 Form 2                                                                                      Page: 41

                                                  Cash Receipts And Disbursements Record
Case Number:         08-12323-CSS                                                                Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:           ARCHWAY COOKIES LLC                                                         Bank Name:          The Bank of New York Mellon
                                                                                                 Account:            ****-******96-65 - EU - LEAD
Taxpayer ID #: **-***4891                                                                        Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                          Separate Bond: N/A

   1            2                         3                                        4                                             5                     6                 7

 Trans.     {Ref #} /                                                                                                        Receipts             Disbursements    Checking
  Date      Check #         Paid To / Received From                Description of Transaction               T-Code              $                       $       Account Balance
04/06/10                 BNYM MIGRATION TRANSFER IN         TRANSFER FROM 312XXXXXXX65                      9999-000    x       668,354.21                            668,354.21
04/08/10      {15}       RECEIVABLE MANAGEMENT              JOHN R WADE                                     1221-000                 125.89                           668,480.10
                         SERVICES CORP.
04/08/10      {15}       CONTINENTAL COMMERCIAL             DARRYL PARDE; INVOICE NO. 381479                1221-000                 500.00                           668,980.10
                         GROUP
04/08/10      {15}       RECEIVABLE MANAGEMENT              JOHN R WADE                                     1221-000                  62.95                           669,043.05
                         SERVICES CORP.
04/09/10      {15}       RECEIVABLE MANAGEMENT              JOHN R WADE                                     1221-000                  62.95                           669,106.00
                         SERVICES CORP.
04/16/10      {18}       COMERICA BANK                      SETTLEMENT WITH LANDLORD                        1249-000             10,000.00                            679,106.00
                                                            RESOLVING POTENTIAL LITIGATION AND
                                                            WAIVER OF ADM. AND UNSERCURED
                                                            CLAIMS
04/19/10      {15}       CONTINENTAL COMMERCIAL             DARRYL PARDE; INVOICE NO. 382896                1221-000                 500.00                           679,606.00
                         GROUP
04/19/10      {15}       CONTINENTAL COMMERCIAL             BONNIE COLE; INVOICE NO. 382895                 1221-000                  37.50                           679,643.50
                         GROUP
04/21/10      {15}       RECEIVABLE MANAGEMENT              JOHN R WADE                                     1221-000                  62.95                           679,706.45
                         SERVICES CORP.
04/30/10       Int       The Bank of New York Mellon        Interest posting at 0.1500%                     1270-000                  60.98                           679,767.43
05/04/10       {6}       DPI SPECIALTY FOODS MID            ADV. PRO. NO. 08-51814; SCHEDULE A/R            1121-000              7,500.00                            687,267.43
                         ATLANTIC, INC.
05/04/10      {15}       RECEIVABLE MANAGEMENT              JOHN R WADE                                     1221-000                 125.89                           687,393.32
                         SERVICES CORP.
05/10/10      {15}       CONTINENTAL COMMERCIAL             BONNIE COLE; INVOICE NO. 384462                 1221-000                  37.50                           687,430.82
                         GROUP
05/14/10                 To Account #**********XX66         TRANSFER PER ORDER ENTERED                      9999-000                          x             388.40    687,042.42
                                                            2/23/2010 @ DKT. NO. 830
05/17/10      {15}       CONTINENTAL COMMERCIAL             DARRYL PARDE; INVOICE NO. 384895                1221-000                 500.00                           687,542.42
                         GROUP
05/19/10      {15}       RECEIVABLE MANAGEMENT              JOHN R WADE                                     1221-000                  62.95                           687,605.37
                         SERVICES CORP.
05/24/10      {15}       RECEIVABLE MANAGEMENT              JOHN R WADE                                     1221-000                  73.44                           687,678.81
                         SERVICES CORP.
05/28/10       Int       The Bank of New York Mellon        Interest posting at 0.1500%                     1270-000                  87.47                           687,766.28
06/02/10      {15}       RECEIVABLE MANAGEMENT              JOHN R WADE                                     1221-000                  73.44                           687,839.72
                         SERVICES CORP.
06/07/10      {15}       RECEIVABLE MANAGEMENT              JOHN R WADE                                     1221-000                 146.87                           687,986.59
                         SERVICES CORP.
                                                                                                 Subtotals :                  $688,374.99                  $388.40
{} Asset reference(s)                          x-Transfer                                                                                 Printed: 03/11/2019 04:49 PM        V.14.14
                                    Case 08-12323-CSS                      Doc 1460             Filed 03/29/19                Page 138 of 193
                                                                                                                                                                             Exhibit 9


                                                                                 Form 2                                                                                      Page: 42

                                                  Cash Receipts And Disbursements Record
Case Number:         08-12323-CSS                                                                Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:           ARCHWAY COOKIES LLC                                                         Bank Name:          The Bank of New York Mellon
                                                                                                 Account:            ****-******96-65 - EU - LEAD
Taxpayer ID #: **-***4891                                                                        Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                          Separate Bond: N/A

   1            2                         3                                        4                                             5                     6                 7

 Trans.     {Ref #} /                                                                                                        Receipts             Disbursements    Checking
  Date      Check #         Paid To / Received From                Description of Transaction               T-Code              $                       $       Account Balance
06/17/10      {10}       COLONIAL COOKIES                   SALE OF DEMINIS ASSET                           1129-000              5,000.00                            692,986.59
                         CORPORATION
06/17/10      {15}       RECEIVABLE MANAGEMENT              JOHN R WADE                                     1221-000                  73.44                           693,060.03
                         SERVICES CORP.
06/25/10      {14}       COMDATA                            CREDIT REFUND; GAS CARD                         1229-000              3,480.91                            696,540.94
06/28/10      {15}       RECEIVABLE MANAGEMENT              JOHN R WADE                                     1221-000                  73.44                           696,614.38
                         SERVICES CORP.
06/30/10       Int       The Bank of New York Mellon        Interest posting at 0.1500%                     1270-000                  85.12                           696,699.50
07/09/10      {15}       RECEIVABLE MANAGEMENT              JOHN R WADE                                     1221-000                 146.87                           696,846.37
                         SERVICES CORP.
07/12/10      {15}       GREAT PLATTE DISTRIBUTING,         UNSCHEDULED A/R; DARRYL PARDE                   1221-000              1,000.00                            697,846.37
                         LLC                                RECEIVABLE; REMAINING AMOUNT OF
                                                            PAYMENTS $17,876.90
07/14/10                 To Account #**********XX66         TRANSFER PER ORDER ENTERED                      9999-000                          x         5,009.60      692,836.77
                                                            2/23/2010 @ DKT. NO. 830
07/23/10      {15}       RECEIVABLE MANAGEMENT              JOHN R WADE                                     1221-000                  73.44                           692,910.21
                         SERVICES CORP.
07/23/10      {15}       RECEIVABLE MANAGEMENT              JOHN R WADE                                     1221-000                 146.88                           693,057.09
                         SERVICES CORP.
07/30/10       Int       The Bank of New York Mellon        Interest posting at 0.1500%                     1270-000                  88.47                           693,145.56
08/03/10      {15}       RECEIVABLE MANAGEMENT              JOHN R WADE                                     1221-000                  73.44                           693,219.00
                         SERVICES CORP.
08/11/10      {14}       CONTINENTAL COMMERCIAL             INVOICE NO. 390214; MICHAEL HOROWSKI; 1229-000                           147.00                           693,366.00
                         GROUP                              RETURNED COURT COSTS
08/23/10      {15}       RECEIVABLE MANAGEMENT              JOHN R WADE                                     1221-000                 220.32                           693,586.32
                         SERVICES CORP.
08/31/10       Int       The Bank of New York Mellon        Interest posting at 0.1500%                     1270-000                  88.33                           693,674.65
09/07/10      {15}       RECEIVABLE MANAGEMENT              JOHN R WADE                                     1221-000                  73.43                           693,748.08
                         SERVICES CORP.
09/20/10      {15}       RECEIVABLE MANAGEMENT              JOHN R WADE                                     1221-000                 146.88                           693,894.96
                         SERVICES CORP.
09/23/10      {15}       RECEIVABLE MANAGEMENT              JOHN R WADE                                     1221-000                 146.88                           694,041.84
                         SERVICES CORP.
09/30/10       Int       The Bank of New York Mellon        Interest posting at 0.0500%                     1270-000                  28.50                           694,070.34
10/06/10                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                     9999-000                          x         2,000.00      692,070.34
                                                            ADMINISTRATIVE EXPENSES
10/07/10      {15}       RECEIVABLE MANAGEMENT              JOHN R WADE                                     1221-000                  73.44                           692,143.78
                         SERVICES CORP.


                                                                                                 Subtotals :                    $11,166.79             $7,009.60
{} Asset reference(s)                          x-Transfer                                                                                 Printed: 03/11/2019 04:49 PM        V.14.14
                                    Case 08-12323-CSS                      Doc 1460              Filed 03/29/19                Page 139 of 193
                                                                                                                                                                              Exhibit 9


                                                                                 Form 2                                                                                       Page: 43

                                                  Cash Receipts And Disbursements Record
Case Number:         08-12323-CSS                                                                 Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:           ARCHWAY COOKIES LLC                                                          Bank Name:          The Bank of New York Mellon
                                                                                                  Account:            ****-******96-65 - EU - LEAD
Taxpayer ID #: **-***4891                                                                         Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                           Separate Bond: N/A

   1            2                         3                                        4                                              5                     6                 7

 Trans.     {Ref #} /                                                                                                         Receipts             Disbursements    Checking
  Date      Check #         Paid To / Received From                 Description of Transaction               T-Code              $                       $       Account Balance
10/07/10      {10}       AARON TARDY                        PURCHASE OF PHONE SYSTEM                         1129-000              1,000.00                            693,143.78
10/12/10      {15}       RECEIVABLE MANAGEMENT              JOHN R WADE                                      1221-000                  73.44                           693,217.22
                         SERVICES CORP.
10/20/10                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                      9999-000                          x         1,014.07      692,203.15
                                                            ADMINISTRATIVE EXPENSES
10/21/10      {15}       RECEIVABLE MANAGEMENT              JOHN R WADE                                      1221-000                  73.43                           692,276.58
                         SERVICES CORP.
10/29/10       Int       The Bank of New York Mellon        Interest posting at 0.0500%                      1270-000                  29.40                           692,305.98
11/02/10      {10}       COLONIAL COOKIES                   SALE OF DEMINIS ASSET; PER ORDER                 1129-000                 500.00                           692,805.98
                         CORPORATION                        ENTERED 6/16/2010 @ DKT. NO. 908
11/02/10      {15}       RECEIVABLE MANAGEMENT              JOHN R WADE                                      1221-000                  73.44                           692,879.42
                         SERVICES CORP.
11/08/10      {14}       RECEIVABLE MANAGEMENT              JOHN R WADE                                      1229-000                 146.88                           693,026.30
                         SERVICES CORP.
11/08/10       {5}       FOLEY AND LARDNER                  SALE OF REPAYMENT RIGHTS; SPLIT                  1129-000          1,000,000.00                          1,693,026.30
                                                            DOLLAR AGREEMENT; PER ORDER
                                                            ENTERED 10/25/2010 @ DKT. NO. 957
11/10/10       Int       BANK OF NY MELLON                  EXTRA INTEREST POSTING DUE TO BANK               1270-000                   1.37                         1,693,027.67
                                                            ERROR
11/18/10      {14}       RECEIVABLE MANAGEMENT              JOHN R WADE                                      1229-000                  73.44                         1,693,101.11
                         SERVICES CORP.
11/18/10      {15}       GREAT PLATTE DISTRIBUTING,         UNSCHEDULED A/R; DARRYL PARDE                    1221-000              1,000.00                          1,694,101.11
                         LLC                                RECEIVABLE; REMAINING AMOUNT OF
                                                            PAYMENTS $16,876.90
11/23/10       Int       The Bank of New York Mellon        Interest posting at 0.0700%                      1270-000                  53.02                         1,694,154.13
11/24/10                 To Account #**********XX66         TRANSFER PER ORDER ENTERED                       9999-000                          x       450,000.00    1,244,154.13
                                                            10/22/2010 @ DKT. NO. 26; ADV. PRO. NO.
                                                            09-52189
11/30/10       Int       The Bank of New York Mellon        Interest posting at 0.0700%                      1270-000                  19.96                         1,244,174.09
12/02/10       Int       The Bank of New York Mellon        Interest posting at 0.0700%                      1270-000                   2.38                         1,244,176.47
12/03/10                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                      9999-000                          x            780.00   1,243,396.47
                                                            ADMINISTRATIVE EXPENSES
12/17/10      {20}       LIBERTY MUTUAL                     PER ORDER ENTERED ON 12/08/2010 @                1229-000            870,319.00                          2,113,715.47
                                                            DKT. NO. 968
12/17/10      {15}       RECEIVABLE MANAGEMENT              JOHN R WADE                                      1221-000                 293.76                         2,114,009.23
                         SERVICES CORP.
12/31/10       Int       The Bank of New York Mellon        Interest posting at 0.0700%                      1270-000                  91.57                         2,114,100.80
01/04/11      {15}       RECEIVABLE MANAGEMENT              JOHN R WADE                                      1221-000                  73.44                         2,114,174.24


                                                                                                  Subtotals :                 $1,873,824.53           $451,794.07
{} Asset reference(s)                          x-Transfer                                                                                  Printed: 03/11/2019 04:49 PM        V.14.14
                                    Case 08-12323-CSS                      Doc 1460             Filed 03/29/19                Page 140 of 193
                                                                                                                                                                             Exhibit 9


                                                                                 Form 2                                                                                      Page: 44

                                                  Cash Receipts And Disbursements Record
Case Number:         08-12323-CSS                                                                Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:           ARCHWAY COOKIES LLC                                                         Bank Name:          The Bank of New York Mellon
                                                                                                 Account:            ****-******96-65 - EU - LEAD
Taxpayer ID #: **-***4891                                                                        Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                          Separate Bond: N/A

   1            2                         3                                        4                                             5                     6                 7

 Trans.     {Ref #} /                                                                                                        Receipts             Disbursements    Checking
  Date      Check #         Paid To / Received From                Description of Transaction               T-Code              $                       $       Account Balance
                         SERVICES CORP.
01/04/11      {15}       RECEIVABLE MANAGEMENT              JOHN R WADE                                     1221-000                  73.43                          2,114,247.67
                         SERVICES CORP.
01/11/11       {6}       KEHE DISTRIBUTORS LLC              ADV. PRO. NO. 08-51813; TREE OF LIFE;           1121-000             10,000.00                           2,124,247.67
                                                            SETTLEMENT OF A/R COMPLAINT
01/11/11      {15}       RECEIVABLE MANAGEMENT              JOHN R WADE                                     1221-000                 220.33                          2,124,468.00
                         SERVICES CORP.
01/18/11      {15}       RECEIVABLE MANAGEMENT              JOHN R WADE                                     1221-000                  73.44                          2,124,541.44
                         SERVICES CORP.
01/18/11      {21}       PNC BANK                           UNSCHEDULE BANK ACCOUNT                         1229-000             26,678.75                           2,151,220.19
                                                            TURNOVER; ACCOUNT NO. 42-34006-7433
01/18/11                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                     9999-000                          x             793.75   2,150,426.44
                                                            ADMIINISTRATIVE EXPENSES
01/25/11      {15}       GREAT PLATTE DISTRIBUTING,         UNSCHEDULED A/R; DARRYL PARDE                   1221-000              1,000.00                           2,151,426.44
                         LLC                                RECEIVABLE; REMAINING AMOUNT OF
                                                            PAYMENTS $15,876.90
01/31/11      {15}       RECEIVABLE MANAGEMENT              JOHN R WADE                                     1221-000                  73.43                          2,151,499.87
                         SERVICES CORP.
01/31/11       Int       The Bank of New York Mellon        Interest posting at 0.0700%                     1270-000                 126.73                          2,151,626.60
02/08/11      {15}       RECEIVABLE MANAGEMENT              JOHN R WADE                                     1221-000                 146.88                          2,151,773.48
                         SERVICES CORP.
02/23/11       {6}       VISSER AND ASSOCIATES, PLLC        ADV. PRO. NO. 08-51859;                         1121-000             62,000.00                           2,213,773.48
                                                            SERV-U-SUCCESS; A/R COLLECTION
02/28/11       Int       The Bank of New York Mellon        Interest posting at 0.0700%                     1270-000                 116.10                          2,213,889.58
03/01/11      {15}       RECEIVABLE MANAGEMENT              JOHN R WADE                                     1221-000                  74.05                          2,213,963.63
                         SERVICES CORP.
03/01/11      {15}       RECEIVABLE MANAGEMENT              JOHN R WADE                                     1221-000                  74.05                          2,214,037.68
                         SERVICES CORP.
03/04/11      {15}       RECEIVABLE MANAGEMENT              JOHN R WADE                                     1221-000                  57.13                          2,214,094.81
                         SERVICES CORP.
03/30/11      {15}       RECEIVABLE MANAGEMENT              JOHN R WADE                                     1221-000                 171.37                          2,214,266.18
                         SERVICES CORP.
03/31/11       Int       The Bank of New York Mellon        Interest posting at 0.0700%                     1270-000                 131.63                          2,214,397.81
04/04/11                 From Account #**********XX67       TRANSFER TO CONSOLIDATE ACCOUNTS                9999-000    x       107,441.32                           2,321,839.13
                                                            TO MAXIMIZE INTEREST EARNED
04/04/11                 From Account #**********XX68       TRANSFER TO CONSOLIDATE ACCOUNTS                9999-000    x         1,527.66                           2,323,366.79
                                                            TO MAXIMIZE INTEREST EARNED
04/04/11                 From Account #**********XX72       TRANSFER TO CONSOLIDATE ACCOUNTS                9999-000    x     3,683,049.33                           6,006,416.12


                                                                                                 Subtotals :                 $3,893,035.63                 $793.75
{} Asset reference(s)                          x-Transfer                                                                                 Printed: 03/11/2019 04:49 PM        V.14.14
                                    Case 08-12323-CSS                      Doc 1460             Filed 03/29/19                Page 141 of 193
                                                                                                                                                                             Exhibit 9


                                                                                 Form 2                                                                                      Page: 45

                                                  Cash Receipts And Disbursements Record
Case Number:         08-12323-CSS                                                                Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:           ARCHWAY COOKIES LLC                                                         Bank Name:          The Bank of New York Mellon
                                                                                                 Account:            ****-******96-65 - EU - LEAD
Taxpayer ID #: **-***4891                                                                        Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                          Separate Bond: N/A

   1            2                         3                                        4                                             5                     6                 7

 Trans.     {Ref #} /                                                                                                        Receipts             Disbursements    Checking
  Date      Check #         Paid To / Received From                Description of Transaction               T-Code              $                       $       Account Balance
                                                            TO MAXIMIZE INTEREST EARNED
04/04/11                 From Account #**********XX69       TRANSFER TO CONSOLIDATE ACCOUNTS                9999-000    x       195,280.98                          6,201,697.10
                                                            TO MAXIMIZE INTEREST EARNED
04/04/11                 From Account #**********XX71       TRANSFER TO CONSOLIDATE ACCOUNTS                9999-000    x        28,000.56                          6,229,697.66
                                                            TO MAXIMIZE INTEREST EARNED
04/08/11      {16}       STADIUM AUTOMOTIVE                 ADV. PRO. NO. 09-51502; JACK FERRARO            1241-000                 500.00                         6,230,197.66
                                                            D/B/A STADIUM AUTOMOTIVE; 5TH OF 10
                                                            INSTALLMENTS
04/12/11      {15}       RECEIVABLE MANAGEMENT              JOHN R WADE                                     1221-000                  57.13                         6,230,254.79
                         SERVICES CORP.
04/12/11                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                     9999-000                          x         1,018.77    6,229,236.02
                                                            ADMINISTRATIVE EXPENSES
04/19/11      {15}       RECEIVABLE MANAGEMENT              JOHN R WADE                                     1221-000                 171.37                         6,229,407.39
                         SERVICES CORP.
04/20/11                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                     9999-000                          x            339.67   6,229,067.72
                                                            ADMINISTRATIVE EXPENSES
04/29/11       Int       The Bank of New York Mellon        Interest posting at 0.1000%                     1270-000                 473.52                         6,229,541.24
05/05/11      {15}       RECEIVABLE MANAGEMENT              JOHN WADE                                       1221-000                  57.13                         6,229,598.37
                         SERVICES CORP.
05/05/11      {15}       RECEIVABLE MANAGEMENT              JOHN WADE                                       1221-000                  57.13                         6,229,655.50
                         SERVICES CORP.
05/05/11      {15}       RECEIVABLE MANAGEMENT              JOHN WADE                                       1221-000                  57.12                         6,229,712.62
                         SERVICES CORP.
05/11/11      {16}       STADIUM AUTOMOTIVE                 ADV. PRO. NO. 09-51502; JACK FERRARO            1241-000                 500.00                         6,230,212.62
                                                            D/B/A STADIUM AUTOMOTIVE; 6TH OF 10
                                                            INSTALLMENTS
05/20/11      {15}       RECEIVABLE MANAGEMENT              JOHN WADE                                       1221-000                  57.12                         6,230,269.74
                         SERVICES CORP.
05/20/11      {15}       RECEIVABLE MANAGEMENT              JOHN WADE                                       1221-000                  57.13                         6,230,326.87
                         SERVICES CORP.
05/31/11       Int       The Bank of New York Mellon        Interest posting at 0.1000%                     1270-000                 529.11                         6,230,855.98
06/01/11      {16}       STADIUM AUTOMOTIVE                 ADV. PRO. NO. 09-51502; JACK FERRARO            1241-000                 500.00                         6,231,355.98
                                                            D/B/A STADIUM AUTOMOTIVE; 7TH OF 10
                                                            INSTALLMENTS
06/03/11      {15}       GREAT PLATTE DISTRIBUTING,         UNSCHEDULED A/R; DARRYL PARDE                   1221-000              1,000.00                          6,232,355.98
                         LLC                                RECEIVABLE; REMAINING AMOUNT OF
                                                            PAYMENTS $14,876.90
06/17/11      {15}       RECEIVABLE MANAGEMENT              JOHN WADE                                       1221-000                 171.37                         6,232,527.35
                         SERVICES CORP.

                                                                                                 Subtotals :                  $227,469.67              $1,358.44
{} Asset reference(s)                          x-Transfer                                                                                 Printed: 03/11/2019 04:49 PM        V.14.14
                                    Case 08-12323-CSS                      Doc 1460             Filed 03/29/19                Page 142 of 193
                                                                                                                                                                             Exhibit 9


                                                                                 Form 2                                                                                      Page: 46

                                                  Cash Receipts And Disbursements Record
Case Number:         08-12323-CSS                                                                Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:           ARCHWAY COOKIES LLC                                                         Bank Name:          The Bank of New York Mellon
                                                                                                 Account:            ****-******96-65 - EU - LEAD
Taxpayer ID #: **-***4891                                                                        Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                          Separate Bond: N/A

   1            2                         3                                        4                                             5                     6                 7

 Trans.     {Ref #} /                                                                                                        Receipts             Disbursements    Checking
  Date      Check #         Paid To / Received From                Description of Transaction               T-Code              $                       $       Account Balance
06/22/11      {15}       RECEIVABLE MANAGEMENT              JOHN WADE                                       1221-000                 114.25                         6,232,641.60
                         SERVICES CORP.
06/27/11      {15}       RECEIVABLE MANAGEMENT              JOHN WADE                                       1221-000                  57.13                         6,232,698.73
                         SERVICES CORP.
06/27/11                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                     9999-000                          x         1,119.67    6,231,579.06
                                                            ADMINISTRATIVE EXPENSES
06/30/11       Int       The Bank of New York Mellon        Interest posting at 0.0100%                     1270-000                  51.19                         6,231,630.25
07/06/11      {15}       RECEIVABLE MANAGEMENT              JOHN WADE                                       1221-000                  57.12                         6,231,687.37
                         SERVICES CORP.
07/06/11      {16}       STADIUM AUTOMOTIVE                 ADV. PRO. NO. 09-51502; JACK FERRARO            1241-000                 500.00                         6,232,187.37
                                                            D/B/A STADIUM AUTOMOTIVE; 8TH OF 10
                                                            INSTALLMENTS
07/06/11      {16}       C. H. ROBINSON COMPANY             ADV. PRO. NO. 09-51424; C. H. ROBINSON          1241-000             17,500.00                          6,249,687.37
                                                            CO., INC.
07/13/11                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                     9999-000                          x        13,000.00    6,236,687.37
                                                            ADMINISTRATIVE EXPENSES
07/19/11                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                     9999-000                          x       140,758.70    6,095,928.67
                                                            ADMINISTRATIVE EXPENSES AND
                                                            ORDERS ENTERED 7/18/2011 @ DKT. NOS.
                                                            1030 AND 1031
07/20/11      {15}       RECEIVABLE MANAGEMENT              JOHN WADE                                       1221-000                  57.12                         6,095,985.79
                         SERVICES CORP.
07/20/11      {15}       RECEIVABLE MANAGEMENT              JOHN WADE                                       1221-000                  57.13                         6,096,042.92
                         SERVICES CORP.
07/29/11      {15}       RECEIVABLE MANAGEMENT              JOHN WADE                                       1221-000                  57.13                         6,096,100.05
                         SERVICES CORP.
07/29/11       Int       The Bank of New York Mellon        Interest posting at 0.0100%                     1270-000                  52.46                         6,096,152.51
07/29/11                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                     9999-000                          x            339.67   6,095,812.84
                                                            ADMINISTRATIVE EXPENSES
08/04/11      {16}       STADIUM AUTOMOTIVE                 ADV. PRO. NO. 09-51502; JACK FERRARO            1241-000              1,000.00                          6,096,812.84
                                                            D/B/A STADIUM AUTOMOTIVE; 9TH & 10TH
                                                            OF 10 INSTALLMENTS
08/04/11      {15}       RECEIVABLE MANAGEMENT              JOHN WADE                                       1221-000                  57.12                         6,096,869.96
                         SERVICES CORP.
08/09/11      {15}       RECEIVABLE MANAGEMENT              JOHN WADE                                       1221-000                  57.13                         6,096,927.09
                         SERVICES CORP.
08/18/11      {15}       RECEIVABLE MANAGEMENT              JOHN WADE                                       1221-000                  57.12                         6,096,984.21
                         SERVICES CORP.
08/26/11                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                     9999-000                          x            339.67   6,096,644.54

                                                                                                 Subtotals :                    $19,674.90           $155,557.71
{} Asset reference(s)                          x-Transfer                                                                                 Printed: 03/11/2019 04:49 PM        V.14.14
                                    Case 08-12323-CSS                      Doc 1460             Filed 03/29/19                Page 143 of 193
                                                                                                                                                                              Exhibit 9


                                                                                 Form 2                                                                                       Page: 47

                                                  Cash Receipts And Disbursements Record
Case Number:         08-12323-CSS                                                                Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:           ARCHWAY COOKIES LLC                                                         Bank Name:          The Bank of New York Mellon
                                                                                                 Account:            ****-******96-65 - EU - LEAD
Taxpayer ID #: **-***4891                                                                        Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                          Separate Bond: N/A

   1            2                         3                                        4                                             5                      6                 7

 Trans.     {Ref #} /                                                                                                        Receipts              Disbursements    Checking
  Date      Check #         Paid To / Received From                Description of Transaction               T-Code              $                        $       Account Balance
                                                            ADMINISTRATIVE EXPENSES
08/29/11      {15}       RECEIVABLE MANAGEMENT              JOHN WADE                                       1221-000                   57.10                         6,096,701.64
                         SERVICES CORP.
08/31/11       Int       The Bank of New York Mellon        Interest posting at 0.0100%                     1270-000                   51.76                         6,096,753.40
08/31/11                 The Bank of New York Mellon        Bank and Technology Services Fee                2600-000                                     5,821.92    6,090,931.48
09/07/11      {15}       RECEIVABLE MANAGEMENT              JOHN WADE                                       1221-000                   57.09                         6,090,988.57
                         SERVICES CORP.
09/07/11                 The Bank of New York Mellon        Bank and Technology Services Fee                2600-000                                     -4,794.52   6,095,783.09
                                                            Adjustment
09/08/11      {15}       RECEIVABLE MANAGEMENT              JOHN WADE                                       1221-000                   57.10                         6,095,840.19
                         SERVICES CORP.
09/20/11                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                     9999-000                           x            339.67   6,095,500.52
                                                            ADMINISTRATIVE EXPENSES
09/28/11      {15}       RECEIVABLE MANAGEMENT              JOHN WADE                                       1221-000                  115.35                         6,095,615.87
                         SERVICES CORP.
09/28/11      {15}       RECEIVABLE MANAGEMENT              JOHN WADE                                       1221-000                   57.09                         6,095,672.96
                         SERVICES CORP.
09/30/11       Int       The Bank of New York Mellon        Interest posting at 0.0100%                     1270-000                   50.06                         6,095,723.02
09/30/11                 The Bank of New York Mellon        Bank and Technology Services Fee                2600-000                                     5,136.99    6,090,586.03
10/06/11      {15}       RECEIVABLE MANAGEMENT              JOHN WADE                                       1221-000                   57.10                         6,090,643.13
                         SERVICES CORP.
10/24/11      {15}       RECEIVABLE MANAGEMENT              JOHN WADE                                       1221-000                   57.10                         6,090,700.23
                         SERVICES CORP.
10/24/11      {15}       RECEIVABLE MANAGEMENT              JOHN WADE                                       1221-000                   55.92                         6,090,756.15
                         SERVICES CORP.
10/24/11                 To Account #**********XX66         TRANSFER TO COVER TURNOVER OF A/R               9999-000                           x            371.80   6,090,384.35
                                                            FUNDS PER ORDER ENTERED 2/23/2010 @
                                                            DKT. NO. 830
10/25/11                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                     9999-000                           x            339.67   6,090,044.68
                                                            ADMINISTRATIVE EXPENSES
10/31/11       Int       The Bank of New York Mellon        Interest posting at 0.0100%                     1270-000                   51.71                         6,090,096.39
10/31/11                 The Bank of New York Mellon        Bank and Technology Services Fee                2600-000                                     4,965.75    6,085,130.64
11/02/11      {15}       RECEIVABLE MANAGEMENT              JOHN WADE                                       1221-000                  114.19                         6,085,244.83
                         SERVICES CORP.
11/08/11      {15}       RECEIVABLE MANAGEMENT              JOHN WADE                                       1221-000                   57.09                         6,085,301.92
                         SERVICES CORP.
11/14/11      {15}       RECEIVABLE MANAGEMENT              JOHN WADE                                       1221-000                   57.10                         6,085,359.02
                         SERVICES CORP.


                                                                                                 Subtotals :                         $895.76           $12,181.28
{} Asset reference(s)                          x-Transfer                                                                                  Printed: 03/11/2019 04:49 PM        V.14.14
                                    Case 08-12323-CSS                      Doc 1460             Filed 03/29/19                Page 144 of 193
                                                                                                                                                                              Exhibit 9


                                                                                 Form 2                                                                                       Page: 48

                                                  Cash Receipts And Disbursements Record
Case Number:         08-12323-CSS                                                                Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:           ARCHWAY COOKIES LLC                                                         Bank Name:          The Bank of New York Mellon
                                                                                                 Account:            ****-******96-65 - EU - LEAD
Taxpayer ID #: **-***4891                                                                        Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                          Separate Bond: N/A

   1            2                         3                                        4                                             5                      6                 7

 Trans.     {Ref #} /                                                                                                        Receipts              Disbursements    Checking
  Date      Check #         Paid To / Received From                Description of Transaction               T-Code              $                        $       Account Balance
11/22/11                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                     9999-000                           x            339.67   6,085,019.35
                                                            ADMINISTRATIVE EXPENSES
11/30/11      {15}       RECEIVABLE MANAGEMENT              JOHN WADE                                       1221-000                   57.09                         6,085,076.44
                         SERVICES CORP.
11/30/11       Int       The Bank of New York Mellon        Interest posting at 0.0100%                     1270-000                   49.98                         6,085,126.42
11/30/11                 The Bank of New York Mellon        Bank and Technology Services Fee                2600-000                                     5,479.44    6,079,646.98
12/06/11                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                     9999-000                           x        71,805.59    6,007,841.39
                                                            ADMINISTRATIVE EXPENSES PER
                                                            ORDERS ENTERED 12/05/2011 @ D.I. 1055
                                                            AND 1056
12/09/11      {15}       RECEIVABLE MANAGEMENT              JOHN WADE                                       1221-000                   57.10                         6,007,898.49
                         SERVICES CORP.
12/12/11                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                     9999-000                           x         1,560.00    6,006,338.49
                                                            ADMINISTRATIVE EXPENSES
12/13/11      {15}       RECEIVABLE MANAGEMENT              JOHN WADE                                       1221-000                   57.09                         6,006,395.58
                         SERVICES CORP.
12/15/11                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                     9999-000                           x            339.67   6,006,055.91
                                                            ADMINSTRATIVE EXPENSES
12/21/11      {15}       RECEIVABLE MANAGEMENT              JOHN WADE                                       1221-000                  116.08                         6,006,171.99
                         SERVICES CORP.
12/22/11                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                     9999-000                           x            339.67   6,005,832.32
                                                            ADMINISTRATIVE EXPENSES
12/30/11       Int       The Bank of New York Mellon        Interest posting at 0.0100%                     1270-000                   48.36                         6,005,880.68
12/30/11                 The Bank of New York Mellon        Bank and Technology Services Fee                2600-000                                     5,136.98    6,000,743.70
01/05/12      {15}       RECEIVABLE MANAGEMENT              JOHN WADE                                       1221-000                   58.03                         6,000,801.73
                         SERVICES CORP.
01/18/12      {15}       RECEIVABLE MANAGEMENT              JOHN WADE                                       1221-000                   58.04                         6,000,859.77
                         SERVICES CORP.
01/19/12                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                     9999-000                           x            342.93   6,000,516.84
                                                            ADMINISTRATIVE EXPENSES
01/24/12      {15}       RECEIVABLE MANAGEMENT              JOHN WADE                                       1221-000                   58.04                         6,000,574.88
                         SERVICES CORP.
01/26/12                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                     9999-000                           x            339.67   6,000,235.21
                                                            ADMINISTRATIVE EXPENSES
01/31/12       Int       The Bank of New York Mellon        Interest posting at 0.0100%                     1270-000                   50.94                         6,000,286.15
01/31/12                 The Bank of New York Mellon        Bank and Technology Services Fee                2600-000                                     5,465.41    5,994,820.74
02/22/12      {15}       RECEIVABLE MANAGEMENT              JOHN WADE                                       1221-000                  116.21                         5,994,936.95
                         SERVICES CORP.


                                                                                                 Subtotals :                         $726.96           $91,149.03
{} Asset reference(s)                          x-Transfer                                                                                  Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                   Doc 1460               Filed 03/29/19                Page 145 of 193
                                                                                                                                                                           Exhibit 9


                                                                             Form 2                                                                                        Page: 49

                                                Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                               Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                        Bank Name:          The Bank of New York Mellon
                                                                                               Account:            ****-******96-65 - EU - LEAD
Taxpayer ID #: **-***4891                                                                      Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                        Separate Bond: N/A

   1            2                       3                                      4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                      Receipts         Disbursements    Checking
  Date      Check #        Paid To / Received From               Description of Transaction               T-Code              $                   $       Account Balance
02/28/12      {15}      RECEIVABLE MANAGEMENT         JOHN WADE                                           1221-000                 174.53                         5,995,111.48
                        SERVICES CORP.
02/29/12                The Bank of New York Mellon   Bank and Technology Services Fee                    2600-000                                    4,952.18    5,990,159.30
03/01/12     11001      HILL ARCHIVE                  STORAGE CHARGES; INVOICE NO. 012608                 2410-000                                       339.67   5,989,819.63
03/02/12      {20}      LIBERTY MUTUAL                INSURANCE REFUND                                    1229-000            221,949.00                          6,211,768.63
03/07/12      {15}      RECEIVABLE MANAGEMENT         JOHN WADE                                           1221-000                  58.17                         6,211,826.80
                        SERVICES CORP.
03/16/12      {15}      RECEIVABLE MANAGEMENT         JOHN WADE                                           1221-000                  58.18                         6,211,884.98
                        SERVICES CORP.
03/30/12                The Bank of New York Mellon   Bank and Technology Services Fee                    2600-000                                    5,122.95    6,206,762.03
04/03/12      {15}      RECEIVABLE MANAGEMENT         JOHN WADE                                           1221-000                  58.17                         6,206,820.20
                        SERVICES CORP.
04/03/12      {15}      RECEIVABLE MANAGEMENT         JOHN WADE                                           1221-000                 116.35                         6,206,936.55
                        SERVICES CORP.
04/04/12     11002      CATTERTON PARTNERS V, L.P.    50% OF A/R COLLECTIONS; 1ST QUARTER                 4210-000                                       290.60   6,206,645.95
                                                      2012; PER ORDER ENTERED 2/23/2010 @
                                                      D.i. 830
04/09/12     11003      HILL ARCHIVE                  STORAGE CHARGES; INVOICE NO. 012843                 2410-000                                       339.67   6,206,306.28
04/16/12      {15}      RECEIVABLE MANAGEMENT         JOHN WADE                                           1221-000                  58.17                         6,206,364.45
                        SERVICES CORP.
04/17/12     11004      COOCH AND TAYLOR, P.A.        MATTER NO. 66582; NEMOURS                           2410-000                                       780.00   6,205,584.45
                                                      QUARTERLY STORAGE CHARGES;
                                                      INVOICE NO. 04102012; PERIOD 12/01/2011
                                                      THROUGH 02/29/2012
04/20/12      {15}      RECEIVABLE MANAGEMENT         JOHN WADE                                           1221-000                  58.18                         6,205,642.63
                        SERVICES CORP.
04/20/12     11005      HILL ARCHIVE                  STORAGE CHARGES; INVOICE NO. 013083                 2410-000                                       339.67   6,205,302.96
04/23/12      {15}      RECEIVABLE MANAGEMENT         JOHN WADE                                           1221-000                  58.17                         6,205,361.13
                        SERVICES CORP.
04/30/12      {15}      RECEIVABLE MANAGEMENT         JOHN WADE                                           1221-000                  58.18                         6,205,419.31
                        SERVICES CORP.
04/30/12                The Bank of New York Mellon   Bank and Technology Services Fee                    2600-000                                    4,952.18    6,200,467.13
05/08/12      {15}      RECEIVABLE MANAGEMENT         JOHN WADE                                           1221-000                  58.17                         6,200,525.30
                        SERVICES CORP.
05/16/12      {15}      RECEIVABLE MANAGEMENT         JOHN WADE                                           1221-000                  58.17                         6,200,583.47
                        SERVICES CORP.
05/22/12     11006      HILL ARCHIVE                  STORAGE CHARGES; INVOICE NO. 013312                 2410-000                                       339.67   6,200,243.80
05/31/12                The Bank of New York Mellon   Bank and Technology Services Fee                    2600-000                                    5,635.24    6,194,608.56


                                                                                               Subtotals :                  $222,763.44             $23,091.83
{} Asset reference(s)                                                                                                                   Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                   Doc 1460               Filed 03/29/19                Page 146 of 193
                                                                                                                                                                           Exhibit 9


                                                                             Form 2                                                                                        Page: 50

                                                Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                               Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                        Bank Name:          The Bank of New York Mellon
                                                                                               Account:            ****-******96-65 - EU - LEAD
Taxpayer ID #: **-***4891                                                                      Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                        Separate Bond: N/A

   1            2                       3                                      4                                               5                      6                7

 Trans.     {Ref #} /                                                                                                      Receipts         Disbursements    Checking
  Date      Check #        Paid To / Received From               Description of Transaction               T-Code              $                   $       Account Balance
06/01/12      {23}      CATTERTON PARTNERS V LP       WARN ACT SETTLEMENT PROCEEDS PER                    1249-000          1,884,334.00                           8,078,942.56
                                                      ORDER ENTERED 04/18/2012 @ D.I. 1082
06/01/12      {23}      CATTERTON PARTNERS V          WARN ACT SETTLEMENT PROCEEDS PER                    1249-000            615,666.00                           8,694,608.56
                        OFFSHORE LP                   ORDER ENTERED 04/18/2012 @ D.I. 1082
06/05/12      {15}      RECEIVABLE MANAGEMENT         JOHN WADE                                           1221-000                  58.17                          8,694,666.73
                        SERVICES CORP.
06/05/12      {15}      RECEIVABLE MANAGEMENT         JOHN WADE                                           1221-000                  58.18                          8,694,724.91
                        SERVICES CORP.
06/12/12                SETTLEMENT SERVICES, INC.     PER ORDER ENTERED 4/18/2012 @ D.I.                  2990-000                                 3,000,000.00    5,694,724.91
                                                      1082
06/15/12      {15}      RECEIVABLE MANAGEMENT         JOHN WADE                                           1221-000                  58.18                          5,694,783.09
                        SERVICES CORP.
06/22/12      {14}      KROGER                        RE-ISSUED PAYMENTS BASED ON AUDITS                  1229-000              7,127.98                           5,701,911.07
                                                      CONDUCTED IN 2011
06/22/12      {14}      KROGER                        RE-ISSUED PAYMENTS BASED ON AUDITS                  1229-000                 230.98                          5,702,142.05
                                                      CONDUCTED IN 2011
06/22/12      {16}      KROGER                        RE-ISSUED PAYMENTS BASED ON AUDITS                  1241-000                 904.27                          5,703,046.32
                                                      CONDUCTED IN 2011
06/22/12     11007      HILL ARCHIVE                  STORAGE CHARGES; INVOICE NO. 013546                 2410-000                                        339.67   5,702,706.65
06/29/12                The Bank of New York Mellon   Bank and Technology Services Fee                    2600-000                                     4,952.18    5,697,754.47
07/03/12     11008      INTERNATIONAL SURETIES, LTD   CASE BOND PREMIUM; BOND NO.                         2300-000                                   13,357.00     5,684,397.47
                                                      016039006; PERIOD 07/16/2012 TO
                                                      07/16/2013
07/09/12      {15}      RECEIVABLE MANAGEMENT         JOHN WADE                                           1221-000                  71.86                          5,684,469.33
                        SERVICES CORP.
07/09/12      {15}      RECEIVABLE MANAGEMENT         JOHN WADE                                           1221-000                 143.71                          5,684,613.04
                        SERVICES CORP.
07/09/12     11009      CATTERTON PARTNERS V, L.P.    50% OF A/R COLLECTIONS; 2ND QUARTER                 4210-000                                        349.05   5,684,263.99
                                                      2012; PER ORDER ENTERED 2/23/2010 @
                                                      D.i. 830
07/18/12     11010      COOCH AND TAYLOR, P.A.        MATTER NO. 66582; NEMOURS                           2410-000                                        780.00   5,683,483.99
                                                      QUARTERLY STORAGE CHARGES;
                                                      INVOICE NO. 07122012; PERIOD 03/01/2012
                                                      THROUGH 05/31/2012
07/19/12      {15}      RECEIVABLE MANAGEMENT         JOHN WADE                                           1221-000                  71.85                          5,683,555.84
                        SERVICES CORP.
07/19/12      {15}      RECEIVABLE MANAGEMENT         JOHN WADE                                           1221-000                  71.86                          5,683,627.70
                        SERVICES CORP.
07/19/12     11011      HILL ARCHIVE                  STORAGE CHARGES; INVOICE NO. 013785                 2410-000                                        339.67   5,683,288.03

                                                                                               Subtotals :                 $2,508,797.04          $3,020,117.57
{} Asset reference(s)                                                                                                                   Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                   Doc 1460               Filed 03/29/19                Page 147 of 193
                                                                                                                                                                           Exhibit 9


                                                                             Form 2                                                                                        Page: 51

                                                Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                               Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                        Bank Name:          The Bank of New York Mellon
                                                                                               Account:            ****-******96-65 - EU - LEAD
Taxpayer ID #: **-***4891                                                                      Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                        Separate Bond: N/A

   1            2                       3                                      4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                      Receipts         Disbursements    Checking
  Date      Check #        Paid To / Received From               Description of Transaction               T-Code              $                   $       Account Balance
07/31/12      {14}      FLEMING POST CONFIRMATION     CORE-MARK STOCK CANCELLATION &                      1229-000                 198.55                         5,683,486.58
                        TRUST                         PCT CASH DISTRIBUTION
07/31/12                The Bank of New York Mellon   Bank and Technology Services Fee                    2600-000                                    5,464.48    5,678,022.10
08/03/12      {15}      RECEIVABLE MANAGEMENT         JOHN WADE                                           1221-000                 143.71                         5,678,165.81
                        SERVICES CORP.
08/14/12      {15}      RECEIVABLE MANAGEMENT         JOHN WADE                                           1221-000                  71.86                         5,678,237.67
                        SERVICES CORP.
08/21/12     11012      COZEN O' CONNOR               PER ORDER ENTERED 8/21/2012 @ D.I.                  3210-004                                   72,930.88    5,605,306.79
                                                      1099
                                                      Voided on 08/22/12
08/21/12     11013      HILL ARCHIVE                  STORAGE CHARGES; INVOICE NO. 014026                 2410-000                                       339.67   5,604,967.12
08/22/12     11012      COZEN O' CONNOR               PER ORDER ENTERED 8/21/2012 @ D.I.                  3210-004                                  -72,930.88    5,677,898.00
                                                      1099
                                                      Voided: check issued on 08/21/12
08/22/12     11014      COZEN O' CONNOR               PER ORDER ENTERED 8/21/2012 @ D.I.                                                             72,178.44    5,605,719.56
                                                      1099
                                                         PER ORDER ENTERED               71,426.00        3210-000                                                5,605,719.56
                                                         8/21/2012 @ D.I. 1099
                                                         PER ORDER ENTERED                    752.44      3220-000                                                5,605,719.56
                                                         8/21/2012 @ D.I. 1099
08/29/12      {15}      RECEIVABLE MANAGEMENT         JOHN WADE                                           1221-000                  71.85                         5,605,791.41
                        SERVICES CORP.
08/29/12      {14}      CORE-MARK HOLDING             CORE-MARK HOLDING COMPANY, INC.                     1229-000                 656.63                         5,606,448.04
                        COMPANY, INC.                 COMMON STOCK; SALE; ACCOUNT NO.
                                                      4002155400
08/31/12                The Bank of New York Mellon   Bank and Technology Services Fee                    2600-000                                    5,293.71    5,601,154.33
09/04/12      {15}      RECEIVABLE MANAGEMENT         JOHN WADE                                           1221-000                  69.80                         5,601,224.13
                        SERVICES CORP.
09/18/12      {15}      RECEIVABLE MANAGEMENT         JOHN WADE                                           1221-000                 215.57                         5,601,439.70
                        SERVICES CORP.
09/25/12     11015      HILL ARCHIVE                  STORAGE CHARGES; INVOICE NO. 014274                 2410-000                                       339.67   5,601,100.03
09/28/12                The Bank of New York Mellon   Bank and Technology Services Fee                    2600-000                                    4,781.42    5,596,318.61
10/08/12      {15}      RECEIVABLE MANAGEMENT         JOHN WADE                                           1221-000                 215.56                         5,596,534.17
                        SERVICES CORP.
10/08/12     11016      CATTERTON PARTNERS V, L.P.    50% OF A/R COLLECTIONS; 3RD QUARTER                 4210-000                                       466.03   5,596,068.14
                                                      2012; PER ORDER ENTERED 2/23/2010 @
                                                      D.i. 830
10/24/12      {15}      RECEIVABLE MANAGEMENT         JOHN WADE                                           1221-000                  71.86                         5,596,140.00
                        SERVICES CORP.
                                                                                                Subtotals :                    $1,715.39            $88,863.42
{} Asset reference(s)                                                                                                                   Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                    Doc 1460              Filed 03/29/19                Page 148 of 193
                                                                                                                                                                           Exhibit 9


                                                                              Form 2                                                                                       Page: 52

                                                Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                               Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                        Bank Name:          The Bank of New York Mellon
                                                                                               Account:            ****-******96-65 - EU - LEAD
Taxpayer ID #: **-***4891                                                                      Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                        Separate Bond: N/A

   1            2                       3                                      4                                               5                      6                7

 Trans.     {Ref #} /                                                                                                      Receipts            Disbursements    Checking
  Date      Check #        Paid To / Received From               Description of Transaction               T-Code              $                      $       Account Balance
10/24/12      {15}      RECEIVABLE MANAGEMENT             JOHN WADE                                       1221-000                 71.85                           5,596,211.85
                        SERVICES CORP.
10/26/12     11017      HILL ARCHIVE                      STORAGE CHARGES; INVOICE NO. 014513             2410-000                                        339.67   5,595,872.18
10/31/12                The Bank of New York Mellon       Bank and Technology Services Fee                2600-000                                     5,635.24    5,590,236.94
11/26/12     11018      HILL ARCHIVE                      STORAGE CHARGES; INVOICE NO. 014761             2410-000                                        339.67   5,589,897.27
11/29/12      {15}      RECEIVABLE MANAGEMENT             JOHN WADE                                       1221-000                 71.86                           5,589,969.13
                        SERVICES CORP.
11/30/12                The Bank of New York Mellon       Bank and Technology Services Fee                2600-000                                     5,122.95    5,584,846.18
12/04/12      {15}      RECEIVABLE MANAGEMENT             JOHN WADE                                       1221-000                 71.86                           5,584,918.04
                        SERVICES CORP.
12/04/12      {15}      RECEIVABLE MANAGEMENT             JOHN WADE                                       1221-000                 71.86                           5,584,989.90
                        SERVICES CORP.
12/11/12      {15}      RECEIVABLE MANAGEMENT             JOHN WADE                                       1221-000                 71.87                           5,585,061.77
                        SERVICES CORP.
12/18/12      {15}      RECEIVABLE MANAGEMENT             JOHN WADE                                       1221-000                 71.86                           5,585,133.63
                        SERVICES CORP.
12/18/12     11019      HILL ARCHIVE                      STORAGE CHARGES; INVOICE NO. 015006             2410-000                                        396.38   5,584,737.25
12/20/12                RABOBANK MIGRATION                TRANSFER TO 5001354766                          9999-000                         x       5,584,737.25               0.00
                        TRANSFER OUT

                                                                             ACCOUNT TOTALS                                 9,448,876.26           9,448,876.26              $0.00
                                                                                    Less: Bank Transfers                    4,683,654.06           6,277,757.56
                                                                             Subtotal                                       4,765,222.20           3,171,118.70
                                                                                    Less: Payments to Debtors                                               0.00
                                                                             NET Receipts / Disbursements                  $4,765,222.20          $3,171,118.70




{} Asset reference(s)                        x-Transfer                                                                                 Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                      Doc 1460              Filed 03/29/19                Page 149 of 193
                                                                                                                                                                             Exhibit 9


                                                                               Form 2                                                                                        Page: 53

                                                 Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                                 Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                          Bank Name:          The Bank of New York Mellon
                                                                                                 Account:            ****-******96-66 - Checking Account
Taxpayer ID #: **-***4891                                                                        Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                          Separate Bond: N/A

   1            2                       3                                        4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                        Receipts        Disbursements    Checking
  Date      Check #        Paid To / Received From                 Description of Transaction               T-Code              $                  $       Account Balance
04/27/10                From Account #**********XX67       TRANSFER TO COVER CHAPTER 7                      9999-000    x        62,389.83                               62,389.83
                                                           ADMINISTRATIVE EXPENSES
04/27/10     10124      STROZ FRIEDBERG                    INVOICE NOS. 10690, 10958, 11209, 11452,                                                    62,389.83                 0.00
                                                           11711, 11976, 12195 AND 62154
                                                             INVOICE NO. 10690                              3731-000                                                             0.00
                                                             (DISCOUNTED FULL
                                                             AMOUNT OF INVOICE
                                                             $5,266.04)
                                                             INVOICE NO. 10958              2,007.29        3731-000                                                             0.00
                                                             (DISCOUNTED
                                                             $4,733.96)
                                                             INVOICE NO. 11209             13,608.75        3731-000                                                             0.00
                                                             INVOICE NO. 11452             11,800.00        3731-000                                                             0.00
                                                             INVOICE NO. 11711             28,708.77        3731-000                                                             0.00
                                                             INVOICE NO. 11976              4,273.77        3731-000                                                             0.00
                                                             INVOICE NO. 12195              1,063.75        3731-000                                                             0.00
                                                             INVOICE NO. 62154                  927.50      3731-000                                                             0.00
05/05/10                From Account #**********XX67       TRANSFER TO COVER CHAPTER 7                      9999-000    x       393,859.17                           393,859.17
                                                           ADMINISTRATIVE EXPENSES PER
                                                           ORDERS ENTERED @ DKT. NOS. 886 AND
                                                           887
05/05/10                From Account #**********XX67       TRANSFER TO COVER CHAPTER 7                      9999-000    x         9,008.00                           402,867.17
                                                           ADMINISTRATIVE EXPENSES
05/05/10     10125      COOCH AND TAYLOR                   PER ORDER ENTERED 5/5/2010 @ DKT.                                                          372,856.98         30,010.19
                                                           NO. 886
                                                             PER ORDER ENTERED            364,515.00        3110-000                                                     30,010.19
                                                             5/5/2010 @ DKT. NO.
                                                             886
                                                             PER ORDER ENTERED              8,341.98        3120-000                                                     30,010.19
                                                             5/5/2010 @ DKT. NO.
                                                             886
05/05/10     10126      BTB ASSOCIATES LLC                 PER ORDER ENTERED 5/5/2010 @ DKT.                                                           21,002.19             9,008.00
                                                           NO. 887
                                                             PER ORDER ENTERED             19,945.00        3731-000                                                         9,008.00
                                                             5/5/2010 @ DKT. NO.
                                                             887
                                                             PER ORDER ENTERED              1,057.19        3732-000                                                         9,008.00
                                                             5/5/2010 @ DKT. NO.
                                                             887

                                                                                                  Subtotals :                 $465,257.00          $456,249.00
{} Asset reference(s)                         x-Transfer                                                                                  Printed: 03/11/2019 04:49 PM        V.14.14
                                    Case 08-12323-CSS                    Doc 1460               Filed 03/29/19                Page 150 of 193
                                                                                                                                                                             Exhibit 9


                                                                               Form 2                                                                                        Page: 54

                                                 Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                                 Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                          Bank Name:          The Bank of New York Mellon
                                                                                                 Account:            ****-******96-66 - Checking Account
Taxpayer ID #: **-***4891                                                                        Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                          Separate Bond: N/A

   1            2                       3                                        4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                        Receipts         Disbursements    Checking
  Date      Check #        Paid To / Received From                 Description of Transaction               T-Code              $                   $       Account Balance
05/05/10     10127      INTERNATIONAL SURETIES, LTD        CASE BOND PREMIUM; BOND NO.                      2300-000                                    9,008.00                0.00
                                                           016039006; TERM 7/16/2010 THROUGH
                                                           7/16/2011
05/14/10                From Account #**********XX65       TRANSFER PER ORDER ENTERED                       9999-000    x            388.40                                   388.40
                                                           2/23/2010 @ DKT. NO. 830
05/14/10     10128      CATTERTON PARTNERS V, L.P.         50% OF A/R COLLECTIONS; PER ORDER                4210-000                                       388.40               0.00
                                                           ENTERED 2/23/2010 @ DKT. NO. 830
05/26/10                From Account #**********XX74       TRANSFER PER ORDER ENTERED 5/5/2010 9999-000                 x       347,430.26                           347,430.26
                                                           @ DKT. NO. 888
05/26/10                From Account #**********XX67       TRANSFER PER ORDER ENTERED 5/5/2010 9999-000                 x       208,621.28                           556,051.54
                                                           @ DKT. NO. 888
05/26/10     10129      LOWENSTEIN SANDLER PC              PER ORDER ENTERED 5/5/2010 @ DKT.                                                          327,968.36     228,083.18
                                                           NO. 888
                                                             PER ORDER ENTERED            285,251.25        6700-000                                                 228,083.18
                                                             5/5/2010 @ DKT. NO.
                                                             888
                                                             PER ORDER ENTERED             42,717.11        6710-000                                                 228,083.18
                                                             5/5/2010 @ DKT. NO.
                                                             888
05/26/10     10130      COLE SCHOTZ MEISEL FORMAN          PER ORDER ENTERED 5/5/2010 @ DKT.                                                           63,407.98     164,675.20
                        & LEONARD PA                       NO. 888
                                                             PER ORDER ENTERED             48,988.09        6700-000                                                 164,675.20
                                                             5/5/2010 @ DKT. NO.
                                                             888
                                                             PER ORDER ENTERED             14,419.89        6710-000                                                 164,675.20
                                                             5/5/2010 @ DKT. NO.
                                                             888
05/26/10     10131      TRAXI LLC                          PER ORDER ENTERED 5/5/2010 @ DKT.                                                          164,675.20                0.00
                                                           NO. 888
                                                             PER ORDER ENTERED            160,235.20        6700-000                                                            0.00
                                                             5/5/2010 @ DKT. NO.
                                                             888
                                                             PER ORDER ENTERED              4,440.00        6710-000                                                            0.00
                                                             5/5/2010 @ DKT. NO.
                                                             888
06/07/10                From Account #**********XX67       TRANSFER TO COVER CHAPTER 7                      9999-000    x       319,202.17                           319,202.17
                                                           ADMINISTRATIVE EXPENSES PER ORDER
                                                           ENTERED 6/2/2010 @ 899
06/07/10                From Account #**********XX74       TRANSFER PER ORDER ENTERED                       9999-000    x        10,581.60                           329,783.77

                                                                                                 Subtotals :                  $886,223.71          $565,447.94
{} Asset reference(s)                         x-Transfer                                                                                  Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                      Doc 1460              Filed 03/29/19                Page 151 of 193
                                                                                                                                                                             Exhibit 9


                                                                                    Form 2                                                                                   Page: 55

                                                 Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                                 Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                          Bank Name:          The Bank of New York Mellon
                                                                                                 Account:            ****-******96-66 - Checking Account
Taxpayer ID #: **-***4891                                                                        Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                          Separate Bond: N/A

   1            2                       3                                           4                                            5                     6                 7

 Trans.     {Ref #} /                                                                                                        Receipts             Disbursements    Checking
  Date      Check #        Paid To / Received From                 Description of Transaction               T-Code              $                       $       Account Balance
                                                           2/23/2010 @ DKT. NO. 830
06/07/10     10132      COZEN O'CONNOR                     PER ORDER ENTERED 6/2/2010 @ 899                                                           319,202.17         10,581.60
                                                              PER ORDER ENTERED           309,940.00        3210-000                                                     10,581.60
                                                              6/2/2010 @ 899
                                                              PER ORDER ENTERED             9,262.17        3220-000                                                     10,581.60
                                                              6/2/2010 @ 899
06/07/10     10133      CATTERTON PARTNERS V, L.P.         PER ORDER ENTERED 2/23/2010 @ DKT.               4210-000                                   10,581.60                 0.00
                                                           NO. 830
07/14/10                From Account #**********XX65       TRANSFER PER ORDER ENTERED                       9999-000    x         5,009.60                                   5,009.60
                                                           2/23/2010 @ DKT. NO. 830
07/14/10     10134      CATTERTON PARTNERS V, L.P.         50% OF A/R COLLECTIONS; 2ND QUARTER              4210-000                                    5,009.60                 0.00
                                                           2010; PER ORDER ENTERED 2/23/2010 @
                                                           DKT. NO. 830
08/05/10                From Account #**********XX67       TRANSFER TO COVER CHAPTER 7                      9999-000    x            250.00                                   250.00
                                                           ADMINISTRATIVE EXPENSES
08/05/10     10135      KURTZMAN CARSON                    PROOF OF CLAIMS; COPY CHARGES;                   2990-000                                       250.00                0.00
                        CONSULTANTS LLC                    INVOICE NO. US_KCC321450
09/24/10                From Account #**********XX67       TRANSFER TO COVER CHAPTER 7                      9999-000    x         2,700.00                                   2,700.00
                                                           ADMINISTRATIVE EXPENSES
09/24/10     10136      SAUL EWING LLP                     ADV. PRO. NO. 09-51477; THE MENNEL               3721-000                                    2,700.00                 0.00
                                                           MILLING CO.; INVOICE NO. 2105300
10/06/10                From Account #**********XX65       TRANSFER TO COVER CHAPTER 7                      9999-000    x         2,000.00                                   2,000.00
                                                           ADMINISTRATIVE EXPENSES
10/06/10     10137      DFVC PROGRAM - DOL                 DELINQUENCY FILING FEE; FORM 5500;               2990-000                                    2,000.00                 0.00
                                                           UNION 401K
10/15/10                From Account #**********XX67       TRANSFER TO COVER CHAPTER 7                      9999-000    x            250.00                                   250.00
                                                           ADMINISTRATIVE EXPENSES
10/15/10     10138      LANCE, INC.                        STORAGE CHARGES PER STIPULATION                  2410-000                                       250.00                0.00
                                                           FILED 10/13/2010 @ DKT. NO. 944; EIN
                                                           XX-XXXXXXX
10/18/10                Bank of NY Mellon                  Bank Transfer in Error                           9999-000                          x            -250.00            250.00
10/20/10                From Account #**********XX65       TRANSFER TO COVER CHAPTER 7                      9999-000    x         1,014.07                                   1,264.07
                                                           ADMINISTRATIVE EXPENSES
10/20/10                From Account #**********XX67       TRANSFER TO COVER CHAPTER 7                      9999-000    x       162,173.97                            163,438.04
                                                           ADMINISTRATIVE EXPENSES PER ORDER
                                                           ENTERED 10/20/2010 @ DKT. NO. 952
10/20/10     10139      CATTERTON PARTNERS V, L.P.         50% OF A/R COLLECTIONS; 3RD QUARTER              4210-000                                    1,014.07      162,423.97
                                                           2010; PER ORDER ENTERED 2/23/2010 @
                                                           DKT. NO. 830

                                                                                                 Subtotals :                  $173,397.64            $340,757.44
{} Asset reference(s)                         x-Transfer                                                                                  Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                      Doc 1460               Filed 03/29/19                   Page 152 of 193
                                                                                                                                                                                 Exhibit 9


                                                                                 Form 2                                                                                          Page: 56

                                                 Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                                     Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                              Bank Name:          The Bank of New York Mellon
                                                                                                     Account:            ****-******96-66 - Checking Account
Taxpayer ID #: **-***4891                                                                            Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                              Separate Bond: N/A

   1            2                       3                                          4                                                 5                     6                 7

 Trans.     {Ref #} /                                                                                                            Receipts             Disbursements    Checking
  Date      Check #        Paid To / Received From                  Description of Transaction                  T-Code              $                       $       Account Balance
10/20/10     10140      COOCH AND TAYLOR                   PER ORDER ENTERED 10/20/2010 @ DKT.                                                            162,173.97              250.00
                                                           NO. 952
                                                              PER ORDER ENTERED             158,894.50          3110-000                                                          250.00
                                                              10/20/2010 @ DKT. NO.
                                                              952
                                                              PER ORDER ENTERED                3,279.47         3120-000                                                          250.00
                                                              10/20/2010 @ DKT. NO.
                                                              952
10/20/10                Bank of NY Mellon                  Bank Transfer in Error Correcting Entry              9999-000                          x            250.00                0.00
10/25/10                From Account #**********XX67       TRANSFER TO COVER CHAPTER 7                          9999-000    x         3,292.00                                   3,292.00
                                                           ADMINISTRATIVE EXPENSES
10/25/10     10141      SAUL EWING LLP                     INVOICE NO. 2110484; MEDIATION FEES                  3721-000                                    3,292.00                 0.00
11/01/10                From Account #**********XX67       TRANSFER TO COVER CHAPTER 7                          9999-000    x            500.00                                   500.00
                                                           ADMINISTRATIVE EXPENSES
11/01/10     10142      LANCE, INC.                        STORAGE CHARGES PER STIPULATION                      2410-000                                       500.00                0.00
                                                           FILED 10/13/2010 @ DKT. NO. 944; EIN
                                                           XX-XXXXXXX; NOVEMBER 2010 RENT
11/11/10                From Account #**********XX67       TRANSFER TO COVER CHAPTER 7                          9999-000    x         3,109.35                                   3,109.35
                                                           ADMINISTRATIVE EXPENSES
11/11/10     10143      BIFFERATO LLC                      ICB MEDIATION; ACCOUNT NO.                                                                       3,109.35                 0.00
                                                           2010296-000M; STATEMENT NO. 250085
                                                              ICB MEDIATION FEES               3,063.00         3721-000                                                             0.00
                                                              ICB MEDIATION                          46.35      3722-000                                                             0.00
                                                              EXPENSES
11/24/10                From Account #**********XX65       TRANSFER PER ORDER ENTERED                           9999-000    x       450,000.00                            450,000.00
                                                           10/22/2010 @ DKT. NO. 26; ADV. PRO. NO.
                                                           09-52189
11/24/10     10144      CONSOLIDATED BISCUIT CO.           PER ORDER ENTERED 10/22/2010 @ DKT.                  6910-000                                  450,000.00                 0.00
                                                           NO. 26; ADV. PRO. NO. 09-52189
12/01/10                From Account #**********XX67       TRANSFER TO COVER CHAPTER 7                          9999-000    x            500.00                                   500.00
                                                           ADMINISTRATIVE EXPENSES
12/01/10     10145      LANCE, INC.                        STORAGE CHARGES PER STIPULATION                      2410-000                                       500.00                0.00
                                                           FILED 10/13/2010 @ DKT. NO. 944; EIN
                                                           XX-XXXXXXX; DECEMBER 2010 RENT
12/03/10                From Account #**********XX65       TRANSFER TO COVER CHAPTER 7                          9999-000    x            780.00                                   780.00
                                                           ADMINISTRATIVE EXPENSES
12/03/10     10146      COOCH AND TAYLOR, P.A.             NEMOURS QUARTERLY STORAGE                            2410-000                                       780.00                0.00
                                                           CHARGES; INVOICE NO. 11182010; PERIOD
                                                           9/1/2010 THROUGH 11/30/2010

                                                                                                      Subtotals :                 $458,181.35            $620,605.32
{} Asset reference(s)                         x-Transfer                                                                                      Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                      Doc 1460              Filed 03/29/19                Page 153 of 193
                                                                                                                                                                             Exhibit 9


                                                                               Form 2                                                                                        Page: 57

                                                 Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                                 Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                          Bank Name:          The Bank of New York Mellon
                                                                                                 Account:            ****-******96-66 - Checking Account
Taxpayer ID #: **-***4891                                                                        Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                          Separate Bond: N/A

   1            2                       3                                        4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                        Receipts         Disbursements    Checking
  Date      Check #        Paid To / Received From                 Description of Transaction               T-Code              $                   $       Account Balance
12/21/10                From Account #**********XX67       TRANSFER TO COVER CHAPTER 7                      9999-000    x       149,324.62                           149,324.62
                                                           ADMINISTRATIVE EXPENSES PER ORDER
                                                           ENTERED 12/20/2010 @ DKT. NO. 975
12/21/10     10147      COZEN O'CONNOR                     PER ORDER ENTERED 12/20/2010 @ DKT.                                                        149,324.62                 0.00
                                                           NO. 975
                                                             PER ORDER ENTERED            144,825.50        3210-000                                                             0.00
                                                             12/20/2010 @ DKT. NO.
                                                             975
                                                             PER ORDER ENTERED              4,499.12        3220-000                                                             0.00
                                                             12/20/2010 @ DKT. NO.
                                                             975
01/13/11                From Account #**********XX67       TRANSFER TO COVER CHAPTER 7                      9999-000    x         9,167.17                                   9,167.17
                                                           ADMINISTRATIVE EXPENSES
01/13/11                From Account #**********XX67       TRANSFER TO COVER CHAPTER 7                      9999-000    x            125.00                                  9,292.17
                                                           ADMINISTRATIVE EXPENSES
01/13/11     10148      HILL ARCHIVE                       INV. NO. 006834                                                                              9,167.17              125.00
                                                             STORAGE CHARGES                    917.17      2410-000                                                          125.00
                                                             SHIPPING,                      8,250.00        2990-000                                                          125.00
                                                             REPACKING CHARGES
01/13/11     10149      MARK MULTER                        INV. NO. 1101; PER ORDER ENTERED                 2990-000                                       125.00                0.00
                                                           2/1/2010 @ DKT. NO. 819
01/18/11                From Account #**********XX65       TRANSFER TO COVER CHAPTER 7                      9999-000    x            793.75                                   793.75
                                                           ADMIINISTRATIVE EXPENSES
01/18/11     10150      CATTERTON PARTNERS V, L.P.         50% OF A/R COLLECTIONS; 4TH QUARTER              4210-000                                       793.75                0.00
                                                           2010; PER ORDER ENTERED 2/23/2010 @
                                                           DKT. NO. 830
01/21/11                From Account #**********XX67       TRANSFER TO COVER CHAPTER 7                      9999-000    x            339.67                                   339.67
                                                           ADMINISTRATIVE EXPENSES
01/21/11     10151      HILL ARCHIVE                       STORAGE CHARGES; INVOICE NO. 006857              2410-000                                       339.67                0.00
02/21/11                From Account #**********XX67       TRANSFER TO COVER CHAPTER 7                      9999-000    x         5,765.11                                   5,765.11
                                                           ADMINISTRATIVE EXPENSES
02/21/11     10152      SAUL EWING LLP                     PAYMENT OF MEDIATION INVOICE NOS.                                                            5,765.11                 0.00
                                                           2107669, 2107670, AND 2107671
                                                             INVOICE NO. 2107669;           2,396.00        3721-000                                                             0.00
                                                             C. H. ROBINSON CO.;
                                                             ADV. PRO. NO.
                                                             09-51424
                                                             INVOICE NO. 2107670;           1,436.00        3721-000                                                             0.00
                                                             BLOMMER

                                                                                                  Subtotals :                 $165,515.32          $165,515.32
{} Asset reference(s)                         x-Transfer                                                                                  Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                      Doc 1460               Filed 03/29/19                Page 154 of 193
                                                                                                                                                                              Exhibit 9


                                                                                Form 2                                                                                        Page: 58

                                                 Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                                  Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                           Bank Name:          The Bank of New York Mellon
                                                                                                  Account:            ****-******96-66 - Checking Account
Taxpayer ID #: **-***4891                                                                         Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                           Separate Bond: N/A

   1            2                       3                                         4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                         Receipts        Disbursements    Checking
  Date      Check #        Paid To / Received From                  Description of Transaction               T-Code              $                  $       Account Balance
                                                             CHOCOLATE
                                                             COMPANY; ADV. PRO.
                                                             NO. 09-51422
                                                             INVOICE NO. 2107670;                13.11       3722-000                                                             0.00
                                                             BLOMMER
                                                             CHOCOLATE
                                                             COMPANY; ADV. PRO.
                                                             NO. 09-51422
                                                             INVOICE NO. 2107671;            1,920.00        3721-000                                                             0.00
                                                             MATSON AMERICA
                                                             TRANSPORTATION
                                                             SERVICES, LLC; ADV.
                                                             PRO. NO. 09-51476
02/22/11                From Account #**********XX67       TRANSFER TO COVER CHAPTER 7                       9999-000    x        36,109.30                               36,109.30
                                                           ADMINSITRATIVE EXPENSES PER ORDER
                                                           ENTERED 02/22/2011 @ DKT. NO. 992
02/22/11     10153      COOCH AND TAYLOR                   PER ORDER ENTERED 02/22/2011 @ DKT.                                                          36,109.30                 0.00
                                                           NO. 992
                                                             PER ORDER ENTERED              34,225.00        3110-000                                                             0.00
                                                             02/22/2011 @ DKT. NO.
                                                             992
                                                             PER ORDER ENTERED               1,884.30        3120-000                                                             0.00
                                                             02/22/2011 @ DKT. NO.
                                                             992
03/01/11                From Account #**********XX67       TRANSFER TO COVER CHAPTER 7                       9999-000    x         1,119.67                                   1,119.67
                                                           ADMINISTRATIVE EXPENSES
03/01/11     10154      HILL ARCHIVE                       STORAGE CHARGES; INVOICE NO. 007106               2410-000                                       339.67             780.00
03/01/11     10155      COOCH AND TAYLOR, P.A.             NEMOURS QUARTERLY STORAGE                         2410-000                                       780.00                0.00
                                                           CHARGES; INVOICE NO. 02282011; PERIOD
                                                           12/01/2010 THROUGH 02/28/2011
03/16/11                From Account #**********XX67       TRANSFER TO COVER CHAPTER 7                       9999-000    x       144,706.57                           144,706.57
                                                           ADMINISTRATIVE EXPENSES
03/16/11     10156      COZEN O'CONNOR                     PER ORDER ENTERED 3/14/2011 @ DKT.                                                          144,706.57                 0.00
                                                           NO. 1001
                                                             PER ORDER ENTERED             139,387.00        3210-000                                                             0.00
                                                             3/14/2011 @ DKT. NO.
                                                             1001
                                                             PER ORDER ENTERED               5,319.57        3220-000                                                             0.00
                                                             3/14/2011 @ DKT. NO.


                                                                                                  Subtotals :                  $181,935.54          $181,935.54
{} Asset reference(s)                         x-Transfer                                                                                   Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                      Doc 1460               Filed 03/29/19                Page 155 of 193
                                                                                                                                                                              Exhibit 9


                                                                                Form 2                                                                                        Page: 59

                                                 Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                                  Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                           Bank Name:          The Bank of New York Mellon
                                                                                                  Account:            ****-******96-66 - Checking Account
Taxpayer ID #: **-***4891                                                                         Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                           Separate Bond: N/A

   1            2                       3                                         4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                         Receipts         Disbursements    Checking
  Date      Check #        Paid To / Received From                  Description of Transaction               T-Code              $                   $       Account Balance
                                                             1001
03/22/11                From Account #**********XX67       TRANSFER TO COVER CHAPTER 7                       9999-000    x            339.67                                   339.67
                                                           ADMINISTRATIVE EXPENSES
03/22/11     10157      HILL ARCHIVE                       INVOICE NO. 007525                                2410-000                                       339.67                0.00
04/12/11                From Account #**********XX65       TRANSFER TO COVER CHAPTER 7                       9999-000    x         1,018.77                                   1,018.77
                                                           ADMINISTRATIVE EXPENSES
04/12/11     10158      CATTERTON PARTNERS V, L.P.         50% OF A/R COLLECTIONS; 1ST QUARTER               4210-000                                    1,018.77                 0.00
                                                           2011; PER ORDER ENTERED 2/23/2010 @
                                                           DKT. NO. 830
04/20/11                From Account #**********XX65       TRANSFER TO COVER CHAPTER 7                       9999-000    x            339.67                                   339.67
                                                           ADMINISTRATIVE EXPENSES
04/20/11     10159      HILL ARCHIVE                       STORAGE CHARGES; INVOICE NO. 007751               2410-000                                       339.67                0.00
06/27/11                From Account #**********XX65       TRANSFER TO COVER CHAPTER 7                       9999-000    x         1,119.67                                   1,119.67
                                                           ADMINISTRATIVE EXPENSES
06/27/11     10160      HILL ARCHIVE                       STORAGE CHARGES; INVOICE NO. 008195               2410-000                                       339.67             780.00
06/27/11     10161      COOCH AND TAYLOR, P.A.             MATTER NO. 66582; NEMOURS                         2410-000                                       780.00                0.00
                                                           QUARTERLY STORAGE CHARGES;
                                                           INVOICE NO. 06222011; PERIOD 03/01/2011
                                                           THROUGH 05/318/2011
07/13/11                From Account #**********XX65       TRANSFER TO COVER CHAPTER 7                       9999-000    x        13,000.00                               13,000.00
                                                           ADMINISTRATIVE EXPENSES
07/13/11     10162      INTERNATIONAL SURETIES, LTD        CASE BOND NO. 016039006; PERIOD                   2300-000                                   13,000.00                 0.00
                                                           7/16/2011 THROUGH 7/16/2012
07/19/11                From Account #**********XX65       TRANSFER TO COVER CHAPTER 7                       9999-000    x       140,758.70                           140,758.70
                                                           ADMINISTRATIVE EXPENSES AND
                                                           ORDERS ENTERED 7/18/2011 @ DKT. NOS.
                                                           1030 AND 1031
07/19/11     10163      COZEN O'CONNOR                     PER ORDER ENTERED 7/18/2011 @ DKT.                                                          104,670.22         36,088.48
                                                           NO. 1030
                                                             PER ORDER ENTERED             101,512.36        3210-000                                                     36,088.48
                                                             7/18/2011 @ DKT. NO.
                                                             1030
                                                             PER ORDER ENTERED               3,157.86        3220-000                                                     36,088.48
                                                             7/18/2011 @ DKT. NO.
                                                             1030
07/19/11     10164      COOCH AND TAYLOR                   PER ORDER ENTERED 7/18/2011 @ DKT.                                                           35,160.04              928.44
                                                           NO. 1031
                                                             PER ORDER ENTERED              33,371.50        3110-000                                                          928.44
                                                             7/18/2011 @ DKT. NO.

                                                                                                  Subtotals :                  $156,576.48          $155,648.04
{} Asset reference(s)                         x-Transfer                                                                                   Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                      Doc 1460               Filed 03/29/19                Page 156 of 193
                                                                                                                                                                              Exhibit 9


                                                                                Form 2                                                                                        Page: 60

                                                 Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                                  Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                           Bank Name:          The Bank of New York Mellon
                                                                                                  Account:            ****-******96-66 - Checking Account
Taxpayer ID #: **-***4891                                                                         Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                           Separate Bond: N/A

   1            2                       3                                         4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                         Receipts         Disbursements    Checking
  Date      Check #        Paid To / Received From                  Description of Transaction               T-Code              $                   $       Account Balance
                                                             1031
                                                             PER ORDER ENTERED               1,788.54        3120-000                                                          928.44
                                                             7/18/2011 @ DKT. NO.
                                                             1031
07/19/11     10165      CATTERTON PARTNERS V, L.P.         50% OF A/R COLLECTIONS; 2ND QUARTER               4210-000                                       928.44               0.00
                                                           2011; PER ORDER ENTERED 2/23/2010 @
                                                           DKT. NO. 830
07/29/11                From Account #**********XX65       TRANSFER TO COVER CHAPTER 7                       9999-000    x            339.67                                   339.67
                                                           ADMINISTRATIVE EXPENSES
07/29/11     10166      HILL ARCHIVE                       STORAGE CHARGES; INVOICE NO. 008427               2410-000                                       339.67               0.00
08/26/11                From Account #**********XX65       TRANSFER TO COVER CHAPTER 7                       9999-000    x            339.67                                   339.67
                                                           ADMINISTRATIVE EXPENSES
08/26/11     10167      HILL ARCHIVE                       STORAGE CHARGES; INVOICE NO. 008655               2410-000                                       339.67               0.00
09/20/11                From Account #**********XX65       TRANSFER TO COVER CHAPTER 7                       9999-000    x            339.67                                   339.67
                                                           ADMINISTRATIVE EXPENSES
09/20/11     10168      HILL ARCHIVE                       STORAGE CHARGES; INVOICE NO. 008894               2410-000                                       339.67               0.00
10/24/11                From Account #**********XX65       TRANSFER TO COVER TURNOVER OF A/R                 9999-000    x            371.80                                   371.80
                                                           FUNDS PER ORDER ENTERED 2/23/2010 @
                                                           DKT. NO. 830
10/24/11     10169      CATTERTON PARTNERS V, L.P.         50% OF A/R COLLECTIONS; 3RD QUARTER               4210-000                                       371.80               0.00
                                                           2011; PER ORDER ENTERED 2/23/2010 @
                                                           DKT. NO. 830
10/25/11                From Account #**********XX65       TRANSFER TO COVER CHAPTER 7                       9999-000    x            339.67                                   339.67
                                                           ADMINISTRATIVE EXPENSES
10/25/11     10170      HILL ARCHIVE                       STORAGE CHARGES; INVOICE NO. 009131               2410-000                                       339.67               0.00
11/22/11                From Account #**********XX65       TRANSFER TO COVER CHAPTER 7                       9999-000    x            339.67                                   339.67
                                                           ADMINISTRATIVE EXPENSES
11/22/11     10171      HILL ARCHIVE                       STORAGE CHARGES; INVOICE NO. 011530               2410-000                                       339.67               0.00
12/06/11                From Account #**********XX65       TRANSFER TO COVER CHAPTER 7                       9999-000    x        71,805.59                               71,805.59
                                                           ADMINISTRATIVE EXPENSES PER
                                                           ORDERS ENTERED 12/05/2011 @ D.I. 1055
                                                           AND 1056
12/06/11     10172      COZEN O'CONNOR                     PER ORDER ENTERED 12/05/2011 @ D.I.                                                          50,344.20         21,461.39
                                                           1055
                                                             PER ORDER ENTERED              50,070.00        3210-000                                                     21,461.39
                                                             12/05/2011 @ D.I. 1055
                                                             PER ORDER ENTERED                   274.20      3220-000                                                     21,461.39
                                                             12/05/2011 @ D.I. 1055
12/06/11     10173      COOCH AND TAYLOR                   PER ORDER ENTERED 12/05/2011 @ D.I.                                                          21,461.39                0.00
                                                                                                   Subtotals :                   $73,875.74            $74,804.18
{} Asset reference(s)                         x-Transfer                                                                                   Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                        Doc 1460               Filed 03/29/19                Page 157 of 193
                                                                                                                                                                                Exhibit 9


                                                                                  Form 2                                                                                        Page: 61

                                                 Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                                    Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                             Bank Name:          The Bank of New York Mellon
                                                                                                    Account:            ****-******96-66 - Checking Account
Taxpayer ID #: **-***4891                                                                           Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                             Separate Bond: N/A

   1            2                       3                                           4                                               5                    6                  7

 Trans.     {Ref #} /                                                                                                           Receipts         Disbursements    Checking
  Date      Check #        Paid To / Received From                    Description of Transaction               T-Code              $                   $       Account Balance
                                                           1056
                                                              PER ORDER ENTERED               20,161.50        3110-000                                                             0.00
                                                              12/05/2011 @ D.I. 1056
                                                              PER ORDER ENTERED                1,299.89        3120-000                                                             0.00
                                                              12/05/2011 @ D.I. 1056
12/12/11                From Account #**********XX65       TRANSFER TO COVER CHAPTER 7                         9999-000    x         1,560.00                                   1,560.00
                                                           ADMINISTRATIVE EXPENSES
12/12/11     10174      COOCH AND TAYLOR, P.A.             MATTER NO. 66582; NEMOURS                           2410-000                                  1,560.00                   0.00
                                                           QUARTERLY STORAGE CHARGES;
                                                           INVOICE NO.12062011; PERIOD 06/01/2011
                                                           THROUGH11/30/2011
12/15/11                From Account #**********XX65       TRANSFER TO COVER CHAPTER 7                         9999-000    x            339.67                                   339.67
                                                           ADMINSTRATIVE EXPENSES
12/15/11     10175      HILL ARCHIVE                       STORAGE CHARGES; INVOICE NO.007973                  2410-000                                       339.67                0.00
12/22/11                From Account #**********XX65       TRANSFER TO COVER CHAPTER 7                         9999-000    x            339.67                                   339.67
                                                           ADMINISTRATIVE EXPENSES
12/22/11     10176      HILL ARCHIVE                       STORAGE CHARGES; INVOICE NO. 011788                 2410-000                                       339.67                0.00
01/19/12                From Account #**********XX65       TRANSFER TO COVER CHAPTER 7                         9999-000    x            342.93                                   342.93
                                                           ADMINISTRATIVE EXPENSES
01/19/12     10177      CATTERTON PARTNERS V, L.P.         50% OF A/R COLLECTIONS; 4TH QUARTER                 4210-000                                       342.93                0.00
                                                           2011; PER ORDER ENTERED 2/23/2010 @
                                                           D.i. 830
01/26/12                From Account #**********XX65       TRANSFER TO COVER CHAPTER 7                         9999-000    x            339.67                                   339.67
                                                           ADMINISTRATIVE EXPENSES
01/26/12     10178      HILL ARCHIVE                       STORAGE CHARGES; INVOICE NO. 012374                 2410-000                                       339.67                0.00

                                                                                  ACCOUNT TOTALS                                 2,563,884.72        2,563,884.72                 $0.00
                                                                                         Less: Bank Transfers                    2,563,884.72                   0.00
                                                                                  Subtotal                                                0.00       2,563,884.72
                                                                                         Less: Payments to Debtors                                              0.00
                                                                                  NET Receipts / Disbursements                           $0.00     $2,563,884.72




{} Asset reference(s)                         x-Transfer                                                                                     Printed: 03/11/2019 04:49 PM        V.14.14
                                     Case 08-12323-CSS                     Doc 1460             Filed 03/29/19                Page 158 of 193
                                                                                                                                                                             Exhibit 9


                                                                                 Form 2                                                                                      Page: 62

                                                  Cash Receipts And Disbursements Record
Case Number:         08-12323-CSS                                                                Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:           ARCHWAY COOKIES LLC                                                         Bank Name:          The Bank of New York Mellon
                                                                                                 Account:            ****-******96-67 - PREFERENCES
Taxpayer ID #: **-***4891                                                                        Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                          Separate Bond: N/A

   1            2                         3                                        4                                             5                     6                 7

 Trans.     {Ref #} /                                                                                                        Receipts             Disbursements  Money Market
  Date      Check #         Paid To / Received From                Description of Transaction               T-Code              $                       $       Account Balance
04/06/10                 BNYM MIGRATION TRANSFER IN         TRANSFER FROM 312XXXXXXX67                      9999-000    x      903,005.90                             903,005.90
04/08/10      {16}       PALLET WORLD, INC.                 ADV. PRO. NO. 09-51488; PALLET WORLD            1241-000              2,000.00                            905,005.90
                                                            INC.; 6TH OF 6 INSTALLMENTS
04/08/10      {16}       IKON FINANCIAL SERVICES            ADV. PRO. NO. 09-51456; IKON FINANCIAL          1241-000             17,000.00                            922,005.90
04/09/10      {16}       LABELTEX                           ADV. PRO. NO. 09-51470; LABELTEK                1241-000             45,000.00                            967,005.90
04/09/10                 YRC WORLDWIDE, INC.                ADV. PRO. NOS. 09-51496 ROADWAY                                      40,000.00                          1,007,005.90
                                                            EXPRESS, 09-51512 REDDAWAY, AND
                                                            09-51517 YELLOW TRANSPORTATION
              {16}                                            ADV. PRO. NO.                18,400.00        1241-000                                                1,007,005.90
                                                              09-51496 ROADWAY
                                                              EXPRESS
              {16}                                            ADV. PRO. NO.                  4,800.00       1241-000                                                1,007,005.90
                                                              09-51512 REDDAWAY
              {16}                                            ADV. PRO. NO.                16,800.00        1241-000                                                1,007,005.90
                                                              09-51517 YELLOW
                                                              TRANSPORTATION
04/09/10      {16}       CERBERUS CAPITAL                   ADV. PRO. NO. 09-51427; CORPORATE               1241-000              4,025.00                          1,011,030.90
                         MANAGEMENT, L.P.                   VALUATION ADVISORS, INC. AND ABLECO
                                                            FINANCE
04/09/10      {16}       CERBERUS CAPITAL                   ADV. PRO. NO. 09-51416; AMERICAN                1241-000              5,025.00                          1,016,055.90
                         MANAGEMENT, L.P.                   APPRAISAL ASSOCIATES & ABLECO
                                                            FINANCE LLC
04/14/10      {16}       STRIVE LOGISTICS, LLC              ADV. PRO. NO. 09-51503; STRIVE                  1241-000              3,333.33                          1,019,389.23
                                                            LOGISTICS LLC; 4TH OF 6 INSTALLMENTS
04/15/10      {16}       GOLDEN BOY FOODS                   FOREIGN FUNDS COLLECTION FEE                    1241-000                  45.00                         1,019,434.23
                         PARTNERSHIP                        REIMBURSEMENT
04/19/10      {16}       APA, INC.                          ADV. PRO. NO. 09-51508; ACTION                  1241-000             10,000.00                          1,029,434.23
                                                            PERSONNEL AGENCY INC. AND THE
                                                            STAFFING SOLUTIONS GROUP
04/26/10      {16}       STRIVE LOGISTICS, LLC              ADV. PRO. NO. 09-51503; STRIVE                  1241-000              3,333.33                          1,032,767.56
                                                            LOGISTICS LLC; 5TH OF 6 INSTALLMENTS
04/27/10                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                     9999-000                          x        62,389.83      970,377.73
                                                            ADMINISTRATIVE EXPENSES
04/30/10       Int       The Bank of New York Mellon        Interest posting at 0.1500%                     1270-000                 132.46                           970,510.19
05/04/10      {16}       STRIVE LOGISTICS, LLC              ADV. PRO. NO. 09-51503; STRIVE                  1241-000              3,333.33                            973,843.52
                                                            LOGISTICS LLC; 6TH OF 6 INSTALLMENTS
05/05/10                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                     9999-000                          x       393,859.17      579,984.35
                                                            ADMINISTRATIVE EXPENSES PER
                                                            ORDERS ENTERED @ DKT. NOS. 886 AND

                                                                                                 Subtotals :                $1,036,233.35            $456,249.00
{} Asset reference(s)                          x-Transfer                                                                                 Printed: 03/11/2019 04:49 PM        V.14.14
                                    Case 08-12323-CSS                      Doc 1460             Filed 03/29/19                Page 159 of 193
                                                                                                                                                                             Exhibit 9


                                                                                 Form 2                                                                                      Page: 63

                                                  Cash Receipts And Disbursements Record
Case Number:         08-12323-CSS                                                                Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:           ARCHWAY COOKIES LLC                                                         Bank Name:          The Bank of New York Mellon
                                                                                                 Account:            ****-******96-67 - PREFERENCES
Taxpayer ID #: **-***4891                                                                        Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                          Separate Bond: N/A

   1            2                         3                                        4                                             5                     6                 7

 Trans.     {Ref #} /                                                                                                        Receipts            Disbursements  Money Market
  Date      Check #         Paid To / Received From                Description of Transaction               T-Code              $                      $       Account Balance
                                                            887
05/05/10                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                     9999-000                         x          9,008.00     570,976.35
                                                            ADMINISTRATIVE EXPENSES
05/17/10      {16}       CHOOLJIAN BROTHERS                 ADV. PRO. NO. 09-52213; CHOOLJIAN               1241-000             27,500.00                           598,476.35
                                                            BROTHERS PACKING COMPANY, INC.; 1ST
                                                            OF 2 EQUAL INSTALLMENTS
05/26/10                 To Account #**********XX66         TRANSFER PER ORDER ENTERED 5/5/2010 9999-000                                     x        208,621.28     389,855.07
                                                            @ DKT. NO. 888
05/28/10       Int       The Bank of New York Mellon        Interest posting at 0.1500%                     1270-000                 77.41                           389,932.48
06/07/10      {16}       COPY PACKAGING, INC.               ADV. PRO. NO. 09-51475; MASTER                  1241-000             30,000.00                           419,932.48
                                                            PACKAGING, INC.
06/07/10                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                     9999-000                         x        319,202.17     100,730.31
                                                            ADMINISTRATIVE EXPENSES PER ORDER
                                                            ENTERED 6/2/2010 @ 899
06/21/10      {16}       CHOOLJIAN BROTHERS                 ADV. PRO. NO. 09-52213; CHOOLJIAN               1241-000             27,500.00                           128,230.31
                                                            BROTHERS PACKING COMPANY, INC.; 2ND
                                                            OF 2 EQUAL INSTALLMENTS
06/23/10      {16}       KNICHEL LOGISTICS                  ADV. PRO. NO. 09-51468; KNICHEL                 1241-000             75,000.00                           203,230.31
                                                            LOGISTICS
06/30/10       Int       The Bank of New York Mellon        Interest posting at 0.1500%                     1270-000                 22.48                           203,252.79
07/01/10      {16}       HENDRIX MOTOR COMPANY              ADV. PRO. NO. 09-1449; HENDRIX MOTOR            1241-000              3,000.00                           206,252.79
                                                            COMPANY
07/23/10      {16}       PACER TRANSPORTATION               ADV. PRO. NO. 09-51486; PACER GLOBAL            1241-000             49,347.00                           255,599.79
                         SOLUTIONS, INC.                    LOGISTICS, INC.
07/23/10      {16}       AMERICAN INTERNATIONAL             ADV. PRO. NO. 09-51418; AMERICAN                1241-000              2,000.00                           257,599.79
                         FOODS, INC.                        INTERNATIONAL FOODS
07/30/10       Int       The Bank of New York Mellon        Interest posting at 0.1500%                     1270-000                 27.52                           257,627.31
08/05/10                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                     9999-000                         x             250.00    257,377.31
                                                            ADMINISTRATIVE EXPENSES
08/23/10      {16}       BLOMMER CHOCOLATE                  ADV. PRO. NO. 09-51422; BLOMMER                 1241-000             40,000.00                           297,377.31
                         COMPANY                            CHOCOLATE COMPANY
08/30/10      {16}       AMERICAN INTERNATIONAL             ADV. PRO. NO. 10-50234; DB SALES INC. &         1241-000              8,000.00                           305,377.31
                         FOODS, INC.                        DARYL BASH; 2ND, 3RD, 4TH, AND 5TH OF
                                                            5 INSTALLMENTS
08/31/10       Int       The Bank of New York Mellon        Interest posting at 0.1500%                     1270-000                 34.13                           305,411.44
09/24/10                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                     9999-000                         x          2,700.00     302,711.44
                                                            ADMINISTRATIVE EXPENSES
09/30/10       Int       The Bank of New York Mellon        Interest posting at 0.0300%                     1270-000                  7.50                           302,718.94


                                                                                                 Subtotals :                  $262,516.04           $539,781.45
{} Asset reference(s)                          x-Transfer                                                                                 Printed: 03/11/2019 04:49 PM        V.14.14
                                     Case 08-12323-CSS                     Doc 1460              Filed 03/29/19                    Page 160 of 193
                                                                                                                                                                                  Exhibit 9


                                                                                     Form 2                                                                                       Page: 64

                                                  Cash Receipts And Disbursements Record
Case Number:         08-12323-CSS                                                                     Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:           ARCHWAY COOKIES LLC                                                              Bank Name:          The Bank of New York Mellon
                                                                                                      Account:            ****-******96-67 - PREFERENCES
Taxpayer ID #: **-***4891                                                                             Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                               Separate Bond: N/A

   1            2                         3                                          4                                                5                     6                 7

 Trans.     {Ref #} /                                                                                                             Receipts             Disbursements  Money Market
  Date      Check #         Paid To / Received From                 Description of Transaction                   T-Code              $                       $       Account Balance
10/12/10      {16}       MATSON INTEGRATED                  ADV. PRO. NO. 09-51476; MATSON                       1241-000             20,000.00                            322,718.94
                         LOGISTICS                          AMERICA TRANSPORTATION SERVICES
                                                            D/B/A MATSON AMERICA
                                                            TRANSPORTATION
10/15/10                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                          9999-000                          x            250.00     322,468.94
                                                            ADMINISTRATIVE EXPENSES
10/18/10                 Bank of NY Mellon                  Bank Transfer in Error                               9999-000                          x            250.00     322,218.94
10/20/10                 Bank of NY Mellon                  Bank Transfer in Error Correcting Entry              9999-000                          x            -250.00    322,468.94
10/20/10                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                          9999-000                          x       162,173.97      160,294.97
                                                            ADMINISTRATIVE EXPENSES PER ORDER
                                                            ENTERED 10/20/2010 @ DKT. NO. 952
10/25/10                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                          9999-000                          x         3,292.00      157,002.97
                                                            ADMINISTRATIVE EXPENSES
10/27/10      {16}       ELLISON BAKERY                     ADV. PRO. NO. 09-51433; ELLISON BAKERY               1241-000           237,500.00                             394,502.97
10/29/10       Int       The Bank of New York Mellon        Interest posting at 0.0300%                          1270-000                   7.30                           394,510.27
11/01/10                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                          9999-000                          x            500.00     394,010.27
                                                            ADMINISTRATIVE EXPENSES
11/11/10                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                          9999-000                          x         3,109.35      390,900.92
                                                            ADMINISTRATIVE EXPENSES
11/23/10       Int       The Bank of New York Mellon        Interest posting at 0.0300%                          1270-000                   7.08                           390,908.00
11/30/10       Int       The Bank of New York Mellon        Interest posting at 0.0300%                          1270-000                   2.57                           390,910.57
12/01/10                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                          9999-000                          x            500.00     390,410.57
                                                            ADMINISTRATIVE EXPENSES
12/02/10       Int       The Bank of New York Mellon        Interest posting at 0.0300%                          1270-000                   0.32                           390,410.89
12/06/10      {16}       STADIUM AUTOMOTIVE                 ADV. PRO. NO. 09-51502; JACK FERRARO                 1241-000                 500.00                           390,910.89
                                                            D/B/A STADIUM AUTOMOTIVE; 1ST OF 10
                                                            INSTALLMENTS
12/08/10      {16}       INTERSTATE DISTRIBUTOR CO.         ADV. PRO. NO. 09-51461; INTERSTATE                   1241-000             10,000.00                            400,910.89
                                                            DISTRIBUTOR
12/21/10                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                          9999-000                          x       149,324.62      251,586.27
                                                            ADMINISTRATIVE EXPENSES PER ORDER
                                                            ENTERED 12/20/2010 @ DKT. NO. 975
12/31/10       Int       The Bank of New York Mellon        Interest posting at 0.0300%                          1270-000                   8.47                           251,594.74
01/04/11      {16}       CSM BAKERY PRODUCTS NA             ADV. PRO. NO. 09-51448; H.C. BRILL CO.               1241-000             52,000.00                            303,594.74
01/04/11      {16}       STADIUM AUTOMOTIVE                 ADV. PRO. NO. 09-51502; JACK FERRARO                 1241-000                 500.00                           304,094.74
                                                            D/B/A STADIUM AUTOMOTIVE; 2ND OF 10
                                                            INSTALLMENTS
01/13/11                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                          9999-000                          x         9,167.17      294,927.57


                                                                                                      Subtotals :                  $320,525.74            $328,317.11
{} Asset reference(s)                          x-Transfer                                                                                      Printed: 03/11/2019 04:49 PM        V.14.14
                                    Case 08-12323-CSS                      Doc 1460              Filed 03/29/19                  Page 161 of 193
                                                                                                                                                                                Exhibit 9


                                                                                 Form 2                                                                                         Page: 65

                                                  Cash Receipts And Disbursements Record
Case Number:         08-12323-CSS                                                                   Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:           ARCHWAY COOKIES LLC                                                            Bank Name:          The Bank of New York Mellon
                                                                                                    Account:            ****-******96-67 - PREFERENCES
Taxpayer ID #: **-***4891                                                                           Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                             Separate Bond: N/A

   1            2                         3                                        4                                                5                     6                 7

 Trans.     {Ref #} /                                                                                                           Receipts             Disbursements  Money Market
  Date      Check #         Paid To / Received From                Description of Transaction                  T-Code              $                       $       Account Balance
                                                            ADMINISTRATIVE EXPENSES
01/13/11                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                        9999-000                          x            125.00     294,802.57
                                                            ADMINISTRATIVE EXPENSES
01/21/11                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                        9999-000                          x            339.67     294,462.90
                                                            ADMINISTRATIVE EXPENSES
01/31/11       Int       The Bank of New York Mellon        Interest posting at 0.0300%                        1270-000                   7.42                           294,470.32
02/08/11      {16}       STADIUM AUTOMOTIVE                 ADV. PRO. NO. 09-51502; JACK FERRARO               1241-000                 500.00                           294,970.32
                                                            D/B/A STADIUM AUTOMOTIVE; 3RD OF 10
                                                            INSTALLMENTS
02/21/11                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                        9999-000                          x          5,765.11     289,205.21
                                                            ADMINISTRATIVE EXPENSES
02/22/11                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                        9999-000                          x        36,109.30      253,095.91
                                                            ADMINSITRATIVE EXPENSES PER ORDER
                                                            ENTERED 02/22/2011 @ DKT. NO. 992
02/28/11       Int       The Bank of New York Mellon        Interest posting at 0.0300%                        1270-000                   6.54                           253,102.45
03/01/11                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                        9999-000                          x          1,119.67     251,982.78
                                                            ADMINISTRATIVE EXPENSES
03/10/11      {16}       STADIUM AUTOMOTIVE                 ADV. PRO. NO. 09-51502; JACK FERRARO               1241-000                 500.00                           252,482.78
                                                            D/B/A STADIUM AUTOMOTIVE; 4TH OF 10
                                                            INSTALLMENTS
03/16/11                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                        9999-000                          x       144,706.57      107,776.21
                                                            ADMINISTRATIVE EXPENSES
03/22/11                 To Account #**********XX66         TRANSFER TO COVER CHAPTER 7                        9999-000                          x            339.67     107,436.54
                                                            ADMINISTRATIVE EXPENSES
03/31/11       Int       The Bank of New York Mellon        Interest posting at 0.0300%                        1270-000                   4.52                           107,441.06
04/04/11       Int       The Bank of New York Mellon        Current Interest Rate is 0.0300%                   1270-000                   0.26                           107,441.32
04/04/11                 To Account #**********XX65         TRANSFER TO CONSOLIDATE ACCOUNTS                   9999-000                          x       107,441.32                0.00
                                                            TO MAXIMIZE INTEREST EARNED

                                                                                ACCOUNT TOTALS                                   1,620,293.87           1,620,293.87              $0.00
                                                                                          Less: Bank Transfers                    903,005.90            1,620,293.87
                                                                                Subtotal                                          717,287.97                    0.00
                                                                                          Less: Payments to Debtors                                             0.00
                                                                                NET Receipts / Disbursements                     $717,287.97                   $0.00




{} Asset reference(s)                          x-Transfer                                                                                    Printed: 03/11/2019 04:49 PM        V.14.14
                                    Case 08-12323-CSS                      Doc 1460              Filed 03/29/19                  Page 162 of 193
                                                                                                                                                                                Exhibit 9


                                                                                 Form 2                                                                                         Page: 66

                                                  Cash Receipts And Disbursements Record
Case Number:         08-12323-CSS                                                                   Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:           ARCHWAY COOKIES LLC                                                            Bank Name:          The Bank of New York Mellon
                                                                                                    Account:            ****-******96-68 - VEHICLE ACCOUNT
Taxpayer ID #: **-***4891                                                                           Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                             Separate Bond: N/A

   1            2                         3                                        4                                                5                    6                  7

 Trans.     {Ref #} /                                                                                                           Receipts            Disbursements  Money Market
  Date      Check #         Paid To / Received From                Description of Transaction                  T-Code              $                      $       Account Balance
04/06/10                 BNYM MIGRATION TRANSFER IN         TRANSFER FROM 312XXXXXXX68                         9999-000    x         1,526.71                                   1,526.71
04/30/10       Int       The Bank of New York Mellon        Interest posting at 0.1500%                        1270-000                  0.13                                   1,526.84
05/28/10       Int       The Bank of New York Mellon        Interest posting at 0.1500%                        1270-000                  0.20                                   1,527.04
06/30/10       Int       The Bank of New York Mellon        Interest posting at 0.1500%                        1270-000                  0.18                                   1,527.22
07/30/10       Int       The Bank of New York Mellon        Interest posting at 0.1500%                        1270-000                  0.20                                   1,527.42
08/31/10       Int       The Bank of New York Mellon        Interest posting at 0.1500%                        1270-000                  0.18                                   1,527.60
09/30/10       Int       The Bank of New York Mellon        Interest posting at 0.0100%                        1270-000                  0.01                                   1,527.61
10/29/10       Int       The Bank of New York Mellon        Interest posting at 0.0100%                        1270-000                  0.01                                   1,527.62
12/31/10       Int       The Bank of New York Mellon        Interest posting at 0.0100%                        1270-000                  0.01                                   1,527.63
01/31/11       Int       The Bank of New York Mellon        Interest posting at 0.0100%                        1270-000                  0.01                                   1,527.64
02/28/11       Int       The Bank of New York Mellon        Interest posting at 0.0100%                        1270-000                  0.01                                   1,527.65
03/31/11       Int       The Bank of New York Mellon        Interest posting at 0.0100%                        1270-000                  0.01                                   1,527.66
04/04/11       Int       The Bank of New York Mellon        Current Interest Rate is 0.0100%                   1270-000                  0.00                                   1,527.66
04/04/11                 To Account #**********XX65         TRANSFER TO CONSOLIDATE ACCOUNTS                   9999-000                         x         1,527.66                  0.00
                                                            TO MAXIMIZE INTEREST EARNED

                                                                                 ACCOUNT TOTALS                                      1,527.66             1,527.66                $0.00
                                                                                          Less: Bank Transfers                       1,526.71             1,527.66
                                                                                 Subtotal                                                0.95                 0.00
                                                                                          Less: Payments to Debtors                                           0.00
                                                                                 NET Receipts / Disbursements                           $0.95                $0.00




{} Asset reference(s)                          x-Transfer                                                                                    Printed: 03/11/2019 04:49 PM        V.14.14
                                    Case 08-12323-CSS                      Doc 1460              Filed 03/29/19                  Page 163 of 193
                                                                                                                                                                                 Exhibit 9


                                                                                 Form 2                                                                                          Page: 67

                                                  Cash Receipts And Disbursements Record
Case Number:         08-12323-CSS                                                                   Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:           ARCHWAY COOKIES LLC                                                            Bank Name:          The Bank of New York Mellon
                                                                                                    Account:            ****-******96-69 - PASKERT DIST MMA
Taxpayer ID #: **-***4891                                                                           Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                             Separate Bond: N/A

   1            2                         3                                        4                                                5                      6                 7

 Trans.     {Ref #} /                                                                                                           Receipts              Disbursements  Money Market
  Date      Check #         Paid To / Received From                Description of Transaction                  T-Code              $                        $       Account Balance
04/06/10                 BNYM MIGRATION TRANSFER IN         TRANSFER FROM 312XXXXXXX69                         9999-000    x      195,130.24                              195,130.24
04/30/10       Int       The Bank of New York Mellon        Interest posting at 0.1500%                        1270-000                   17.63                           195,147.87
05/28/10       Int       The Bank of New York Mellon        Interest posting at 0.1500%                        1270-000                   24.86                           195,172.73
06/30/10       Int       The Bank of New York Mellon        Interest posting at 0.1500%                        1270-000                   24.05                           195,196.78
07/30/10       Int       The Bank of New York Mellon        Interest posting at 0.1500%                        1270-000                   24.87                           195,221.65
08/31/10       Int       The Bank of New York Mellon        Interest posting at 0.1500%                        1270-000                   24.86                           195,246.51
09/30/10       Int       The Bank of New York Mellon        Interest posting at 0.0300%                        1270-000                    4.81                           195,251.32
10/29/10       Int       The Bank of New York Mellon        Interest posting at 0.0300%                        1270-000                    4.97                           195,256.29
11/23/10       Int       The Bank of New York Mellon        Interest posting at 0.0300%                        1270-000                    3.53                           195,259.82
11/30/10       Int       The Bank of New York Mellon        Interest posting at 0.0300%                        1270-000                    1.28                           195,261.10
12/02/10       Int       The Bank of New York Mellon        Interest posting at 0.0300%                        1270-000                    0.16                           195,261.26
12/31/10       Int       The Bank of New York Mellon        Interest posting at 0.0300%                        1270-000                    4.81                           195,266.07
01/31/11       Int       The Bank of New York Mellon        Interest posting at 0.0300%                        1270-000                    4.97                           195,271.04
02/28/11       Int       The Bank of New York Mellon        Interest posting at 0.0300%                        1270-000                    4.49                           195,275.53
03/31/11       Int       The Bank of New York Mellon        Interest posting at 0.0300%                        1270-000                    4.97                           195,280.50
04/04/11       Int       The Bank of New York Mellon        Current Interest Rate is 0.0300%                   1270-000                    0.48                           195,280.98
04/04/11                 To Account #**********XX65         TRANSFER TO CONSOLIDATE ACCOUNTS                   9999-000                           x       195,280.98                0.00
                                                            TO MAXIMIZE INTEREST EARNED

                                                                                ACCOUNT TOTALS                                    195,280.98              195,280.98               $0.00
                                                                                          Less: Bank Transfers                    195,130.24              195,280.98
                                                                                Subtotal                                                 150.74                 0.00
                                                                                          Less: Payments to Debtors                                             0.00
                                                                                NET Receipts / Disbursements                            $150.74                $0.00




{} Asset reference(s)                          x-Transfer                                                                                     Printed: 03/11/2019 04:49 PM        V.14.14
                                    Case 08-12323-CSS                      Doc 1460              Filed 03/29/19                  Page 164 of 193
                                                                                                                                                                                Exhibit 9


                                                                                 Form 2                                                                                         Page: 68

                                                  Cash Receipts And Disbursements Record
Case Number:         08-12323-CSS                                                                   Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:           ARCHWAY COOKIES LLC                                                            Bank Name:          The Bank of New York Mellon
                                                                                                    Account:            ****-******96-71 - MOTHER'S - MMA
Taxpayer ID #: **-***4891                                                                           Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                             Separate Bond: N/A

   1            2                         3                                        4                                                5                     6                 7

 Trans.     {Ref #} /                                                                                                           Receipts             Disbursements  Money Market
  Date      Check #         Paid To / Received From                Description of Transaction                  T-Code              $                       $       Account Balance
04/06/10                 BNYM MIGRATION TRANSFER IN         TRANSFER FROM 312XXXXXXX71                         9999-000    x        27,982.29                               27,982.29
04/30/10       Int       The Bank of New York Mellon        Interest posting at 0.1500%                        1270-000                   2.53                              27,984.82
05/28/10       Int       The Bank of New York Mellon        Interest posting at 0.1500%                        1270-000                   3.56                              27,988.38
06/30/10       Int       The Bank of New York Mellon        Interest posting at 0.1500%                        1270-000                   3.45                              27,991.83
07/30/10       Int       The Bank of New York Mellon        Interest posting at 0.1500%                        1270-000                   3.57                              27,995.40
08/31/10       Int       The Bank of New York Mellon        Interest posting at 0.1500%                        1270-000                   3.56                              27,998.96
09/30/10       Int       The Bank of New York Mellon        Interest posting at 0.0100%                        1270-000                   0.23                              27,999.19
10/29/10       Int       The Bank of New York Mellon        Interest posting at 0.0100%                        1270-000                   0.23                              27,999.42
11/23/10       Int       The Bank of New York Mellon        Interest posting at 0.0100%                        1270-000                   0.16                              27,999.58
11/30/10       Int       The Bank of New York Mellon        Interest posting at 0.0100%                        1270-000                   0.06                              27,999.64
12/31/10       Int       The Bank of New York Mellon        Interest posting at 0.0100%                        1270-000                   0.23                              27,999.87
01/31/11       Int       The Bank of New York Mellon        Interest posting at 0.0100%                        1270-000                   0.23                              28,000.10
02/28/11       Int       The Bank of New York Mellon        Interest posting at 0.0100%                        1270-000                   0.21                              28,000.31
03/31/11       Int       The Bank of New York Mellon        Interest posting at 0.0100%                        1270-000                   0.23                              28,000.54
04/04/11       Int       The Bank of New York Mellon        Current Interest Rate is 0.0100%                   1270-000                   0.02                              28,000.56
04/04/11                 To Account #**********XX65         TRANSFER TO CONSOLIDATE ACCOUNTS                   9999-000                          x        28,000.56                0.00
                                                            TO MAXIMIZE INTEREST EARNED

                                                                                ACCOUNT TOTALS                                      28,000.56             28,000.56               $0.00
                                                                                          Less: Bank Transfers                      27,982.29             28,000.56
                                                                                Subtotal                                                 18.27                 0.00
                                                                                          Less: Payments to Debtors                                            0.00
                                                                                NET Receipts / Disbursements                            $18.27                $0.00




{} Asset reference(s)                          x-Transfer                                                                                    Printed: 03/11/2019 04:49 PM        V.14.14
                                    Case 08-12323-CSS                      Doc 1460              Filed 03/29/19                  Page 165 of 193
                                                                                                                                                                                Exhibit 9


                                                                                 Form 2                                                                                         Page: 69

                                                  Cash Receipts And Disbursements Record
Case Number:         08-12323-CSS                                                                   Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:           ARCHWAY COOKIES LLC                                                            Bank Name:          The Bank of New York Mellon
                                                                                                    Account:            ****-******96-72 - CATTERTON - MMA
Taxpayer ID #: **-***4891                                                                           Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                             Separate Bond: N/A

   1            2                         3                                        4                                                5                     6                 7

 Trans.     {Ref #} /                                                                                                           Receipts             Disbursements  Money Market
  Date      Check #         Paid To / Received From                Description of Transaction                  T-Code              $                       $       Account Balance
04/06/10                 BNYM MIGRATION TRANSFER IN         TRANSFER FROM 312XXXXXXX72                         9999-000    x    3,677,876.75                           3,677,876.75
04/30/10       Int       The Bank of New York Mellon        Interest posting at 0.2500%                        1270-000                 554.23                         3,678,430.98
05/28/10       Int       The Bank of New York Mellon        Interest posting at 0.2500%                        1270-000                 781.11                         3,679,212.09
06/30/10       Int       The Bank of New York Mellon        Interest posting at 0.2500%                        1270-000                 756.09                         3,679,968.18
07/30/10       Int       The Bank of New York Mellon        Interest posting at 0.2500%                        1270-000                 781.43                         3,680,749.61
08/31/10       Int       The Bank of New York Mellon        Interest posting at 0.2500%                        1270-000                 781.60                         3,681,531.21
09/30/10       Int       The Bank of New York Mellon        Interest posting at 0.0700%                        1270-000                 211.81                         3,681,743.02
10/29/10       Int       The Bank of New York Mellon        Interest posting at 0.0700%                        1270-000                 218.87                         3,681,961.89
11/23/10       Int       The Bank of New York Mellon        Interest posting at 0.0700%                        1270-000                 155.34                         3,682,117.23
11/30/10       Int       The Bank of New York Mellon        Interest posting at 0.0700%                        1270-000                  56.47                         3,682,173.70
12/02/10       Int       The Bank of New York Mellon        Interest posting at 0.0700%                        1270-000                   7.06                         3,682,180.76
12/31/10       Int       The Bank of New York Mellon        Interest posting at 0.0700%                        1270-000                 211.85                         3,682,392.61
01/18/11       Int       The Bank of New York Mellon        Interest posting at 0.0700%                        1270-000                 120.03                         3,682,512.64
01/31/11       Int       The Bank of New York Mellon        Interest posting at 0.0700%                        1270-000                  98.87                         3,682,611.51
02/28/11       Int       The Bank of New York Mellon        Interest posting at 0.0700%                        1270-000                 197.75                         3,682,809.26
03/31/11       Int       The Bank of New York Mellon        Interest posting at 0.0700%                        1270-000                 218.93                         3,683,028.19
04/04/11       Int       The Bank of New York Mellon        Current Interest Rate is 0.0700%                   1270-000                  21.14                         3,683,049.33
04/04/11                 To Account #**********XX65         TRANSFER TO CONSOLIDATE ACCOUNTS                   9999-000                          x      3,683,049.33               0.00
                                                            TO MAXIMIZE INTEREST EARNED

                                                                                ACCOUNT TOTALS                                   3,683,049.33           3,683,049.33              $0.00
                                                                                          Less: Bank Transfers                   3,677,876.75           3,683,049.33
                                                                                Subtotal                                             5,172.58                   0.00
                                                                                          Less: Payments to Debtors                                             0.00
                                                                                NET Receipts / Disbursements                        $5,172.58                 $0.00




{} Asset reference(s)                          x-Transfer                                                                                    Printed: 03/11/2019 04:49 PM        V.14.14
                                    Case 08-12323-CSS                      Doc 1460             Filed 03/29/19                 Page 166 of 193
                                                                                                                                                                              Exhibit 9


                                                                                 Form 2                                                                                       Page: 70

                                                  Cash Receipts And Disbursements Record
Case Number:         08-12323-CSS                                                                 Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:           ARCHWAY COOKIES LLC                                                          Bank Name:          The Bank of New York Mellon
                                                                                                  Account:            ****-******96-73 - DUANE MORRIS - RES FUNDS
Taxpayer ID #: **-***4891                                                                         Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                           Separate Bond: N/A

   1            2                         3                                        4                                              5                    6                  7

 Trans.     {Ref #} /                                                                                                         Receipts            Disbursements  Money Market
  Date      Check #         Paid To / Received From                Description of Transaction                T-Code              $                      $       Account Balance
04/06/10                 BNYM MIGRATION TRANSFER IN         TRANSFER FROM 312XXXXXXX73                       9999-000    x             0.72                                      0.72
05/24/10       Int       The Bank of New York Mellon        Current Interest Rate is 0.1500%                 1270-000                  0.00                                      0.72
05/24/10                 To Account #**********XX74         TRANSFER TO CONSOLIDATE FUNDS PER                9999-000                         x             0.72                 0.00
                                                            TRUSTEE

                                                                                 ACCOUNT TOTALS                                        0.72                 0.72                $0.00
                                                                                        Less: Bank Transfers                           0.72                 0.72
                                                                                 Subtotal                                              0.00                 0.00
                                                                                        Less: Payments to Debtors                                           0.00
                                                                                 NET Receipts / Disbursements                         $0.00                $0.00




{} Asset reference(s)                          x-Transfer                                                                                  Printed: 03/11/2019 04:49 PM        V.14.14
                                    Case 08-12323-CSS                      Doc 1460              Filed 03/29/19                  Page 167 of 193
                                                                                                                                                                                Exhibit 9


                                                                                 Form 2                                                                                         Page: 71

                                                  Cash Receipts And Disbursements Record
Case Number:         08-12323-CSS                                                                   Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:           ARCHWAY COOKIES LLC                                                            Bank Name:          The Bank of New York Mellon
                                                                                                    Account:            ****-******96-74 - PROFESSIONALS RES FUNDS
Taxpayer ID #: **-***4891                                                                           Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                             Separate Bond: N/A

   1            2                         3                                        4                                                5                     6                 7

 Trans.     {Ref #} /                                                                                                           Receipts             Disbursements  Money Market
  Date      Check #         Paid To / Received From                Description of Transaction                  T-Code              $                       $       Account Balance
04/06/10                 BNYM MIGRATION TRANSFER IN         TRANSFER FROM 312XXXXXXX74                         9999-000    x      357,941.48                             357,941.48
04/30/10       Int       The Bank of New York Mellon        Interest posting at 0.1500%                        1270-000                  32.36                           357,973.84
05/24/10                 From Account #**********XX73       TRANSFER TO CONSOLIDATE FUNDS PER                  9999-000    x              0.72                           357,974.56
                                                            TRUSTEE
05/26/10                 To Account #**********XX66         TRANSFER PER ORDER ENTERED 5/5/2010 9999-000                                         x       347,430.26         10,544.30
                                                            @ DKT. NO. 888
05/28/10       Int       The Bank of New York Mellon        Interest posting at 0.1500%                        1270-000                  37.04                              10,581.34
06/07/10       Int       The Bank of New York Mellon        Current Interest Rate is 0.1500%                   1270-000                   0.26                              10,581.60
06/07/10                 To Account #**********XX66         TRANSFER PER ORDER ENTERED                         9999-000                          x        10,581.60                0.00
                                                            2/23/2010 @ DKT. NO. 830

                                                                                ACCOUNT TOTALS                                    358,011.86             358,011.86               $0.00
                                                                                          Less: Bank Transfers                    357,942.20             358,011.86
                                                                                Subtotal                                                 69.66                 0.00
                                                                                          Less: Payments to Debtors                                            0.00
                                                                                NET Receipts / Disbursements                            $69.66                $0.00




{} Asset reference(s)                          x-Transfer                                                                                    Printed: 03/11/2019 04:49 PM        V.14.14
                                    Case 08-12323-CSS                      Doc 1460             Filed 03/29/19                 Page 168 of 193
                                                                                                                                                                              Exhibit 9


                                                                                 Form 2                                                                                       Page: 72

                                                    Cash Receipts And Disbursements Record
Case Number:         08-12323-CSS                                                                 Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:           ARCHWAY COOKIES LLC                                                          Bank Name:          JPMORGAN CHASE BANK, N.A.
                                                                                                  Account:            ***-*****96-65 - UE - LEAD MMA
Taxpayer ID #: **-***4891                                                                         Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                           Separate Bond: N/A

   1            2                        3                                         4                                              5                     6                 7

 Trans.     {Ref #} /                                                                                                         Receipts             Disbursements  Money Market
  Date      Check #         Paid To / Received From                Description of Transaction                T-Code              $                       $       Account Balance
02/09/09      {14}       BANKRUPTCY SERVICES, LLC AS BENEFICIAL INTEREST IN THE FARMLAND                     1229-000             16,105.36                               16,105.36
                         DISB. AGENT                        DAIRIES UNSECURED CREDITORS' TRUST
02/11/09       {3}       FIFTH THIRD BANK                   SCHEDULED ACCOUNT NO. 7160892803                 1129-000           350,045.58                             366,150.94
02/11/09       {3}       FIFTH THIRD BANK                   SCHEDULED ACCOUNT NO. 7160892845                 1129-000              1,229.42                            367,380.36
02/11/09       {3}       FIFTH THIRD BANK                   SCHEDULED ACCOUNT NO. 7162243674                 1129-000             35,547.29                            402,927.65
02/16/09                 To Account #********XX66           TRANSFER TO COVER CHAPTER 7                      9999-000                          x         6,829.92      396,097.73
                                                            ADMINISTRATIVE EXPENSES
02/20/09       {2}       DAVID B PADDY                      PETTY CASH                                       1129-000                 539.91                           396,637.64
02/27/09       Int       JPMORGAN CHASE BANK, N.A.          Interest posting at 0.0500%                      1270-000                   8.16                           396,645.80
03/05/09      {15}       RECEIVABLE MANAGEMENT              JAMES ORENCHUK                                   1221-000                  66.67                           396,712.47
                         SERVICES
03/05/09      {15}       RECEIVABLE MANAGEMENT              JOHN R. WADE                                     1221-000                 185.31                           396,897.78
                         SERVICES
03/05/09       {3}       WELLS FARGO BANK NA                SCHEDULED ACCOUNT NO. 012-1057178                1129-000              9,001.32                            405,899.10
03/05/09       {3}       WELLS FARGO BANK NA                SCHEDULED ACCOUNT NO. 063-0050128                1129-000              1,434.15                            407,333.25
03/05/09       {6}       SK MARKET INC.                     SCHEDULED A/R                                    1121-000                 525.07                           407,858.32
03/09/09      {15}       RECEIVABLE MANAGEMENT              JOHN R. WADE                                     1221-000                 185.82                           408,044.14
                         SERVICES
03/09/09      {14}       FLEET LEASE DISPOSAL, INC.         1992 GMC COMMERCIAL VAN; VIN                     1229-000                  75.00                           408,119.14
                                                            1GTKP32K4N3501127
03/09/09      {14}       FLEET LEASE DISPOSAL, INC.         1995 CHEVROLET COMMERCIAL VAN; VIN               1229-000                  25.00                           408,144.14
                                                            1GBKP32Y9S3317581
03/10/09      {14}       JOHN T LEE                         PRO RATA DISTRIBUTION ON CLAIM                   1229-000                 767.57                           408,911.71
                                                            FILED; ESTATE OF SUGGS, JAMES
                                                            WILLIAM; BANKR. CASE NO. 5:05-79747
                                                            RDT BTB
03/12/09      {14}       STANISLAUS COUNTY                  UNSCHEDULED COLLECTION; ABEL                     1229-000                  50.00                           408,961.71
                                                            PONCE; PROBATION NO. 104680
03/12/09       {6}       CONFLUENCE SOLAR INC.              ACCT. NO. 07162243534; SCHEDULED A/R             1121-000              9,793.25                            418,754.96
03/13/09      {14}       ACT I                              ACCOUNT REFUND; INVOICE NO. 280060               1229-000             25,000.94                            443,755.90
03/16/09       {3}       FIFTH THIRD BANK                   SCHEDULED ACCOUNT TURNOVER; ACCT. 1129-000                             5,681.64                            449,437.54
                                                            NO. 7162243682
03/17/09      {15}       RECEIVABLE MANAGEMENT              JOHN R. WADE                                     1221-000                  62.01                           449,499.55
                         SERVICES
03/17/09      {14}       WATSONVILLE FREEHOLDERS            UNSCHEDULED REFUND; MOVE OUT                     1229-000              4,032.16                            453,531.71
                                                            REFUND
03/19/09       {6}       CONFLUENCE SOLAR INC.              Reversed Deposit 100016 1 ACCT. NO.              1121-000             -9,793.25                            443,738.46
                                                            07162243534; SCHEDULED A/R

                                                                                                  Subtotals :                  $450,568.38              $6,829.92
{} Asset reference(s)                          x-Transfer                                                                                  Printed: 03/11/2019 04:49 PM        V.14.14
                                    Case 08-12323-CSS                Doc 1460              Filed 03/29/19                Page 169 of 193
                                                                                                                                                                        Exhibit 9


                                                                           Form 2                                                                                       Page: 73

                                                Cash Receipts And Disbursements Record
Case Number:         08-12323-CSS                                                           Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:           ARCHWAY COOKIES LLC                                                    Bank Name:          JPMORGAN CHASE BANK, N.A.
                                                                                            Account:            ***-*****96-65 - UE - LEAD MMA
Taxpayer ID #: **-***4891                                                                   Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                     Separate Bond: N/A

   1            2                        3                                   4                                              5                    6                  7

 Trans.     {Ref #} /                                                                                                   Receipts         Disbursements  Money Market
  Date      Check #         Paid To / Received From           Description of Transaction               T-Code              $                   $       Account Balance
03/26/09      {15}       NISSON, INC.                 UNSCHEDULED A/R                                  1221-000                 193.53                          443,931.99
03/31/09       Int       JPMORGAN CHASE BANK, N.A.    Interest posting at 0.1500%                      1270-000                  36.54                          443,968.53
04/02/09      {15}       RECEIVABLE MANAGEMENT        JOHN R. WADE                                     1221-000                  62.02                          444,030.55
                         SERVICES
04/02/09      {15}       RECEIVABLE MANAGEMENT        JOHN R. WADE                                     1221-000                  62.01                          444,092.56
                         SERVICES
04/02/09      {14}       AMERICAN EXPRESS TRAVEL      SAVINGS AT WORK REBATE; ACCT. NO.                1229-000                 219.11                          444,311.67
                         RELATED SERVICES             06037
04/07/09       {6}       KINNEY DRUGS                 SCHEDULED A/R; INVOICE NO. 1031                  1121-000                  72.11                          444,383.78
04/07/09      {15}       CONTINENTAL COMMERCIAL       BONNIE COLE; INVOICE NO. 359328                  1221-000                  25.00                          444,408.78
                         GROUP
04/07/09      {15}       CONTINENTAL COMMERCIAL       DARRYL PARDE; INVOICE NO. 356334                 1221-000                 500.00                          444,908.78
                         GROUP
04/07/09      {14}       PRUDENTIAL FINANCIAL         REMEDIATION FUND; PRO-RATA FINAL                 1229-000                 183.90                          445,092.68
                                                      DISTRIBUTION
04/07/09      {15}       RECEIVABLE MANAGEMENT        JOHN R. WADE                                     1221-000                  62.02                          445,154.70
                         SERVICES
04/07/09      {14}       PHILOMATH FOODS, INC.        UNSCHEDULED A/R.; INVOICE NO. 245436             1229-000                 176.04                          445,330.74
04/07/09      {14}       WELLS FARGO                  PLID 136738 JANUS FUNDS RESTITUTION              1229-000                 221.66                          445,552.40
04/14/09      {15}       RECEIVABLE MANAGEMENT        JOHN R. WADE                                     1221-000                  62.01                          445,614.41
                         SERVICES
04/22/09      {14}       TARGET                       NCH DEDUCTION MANAGEMENT -                       1229-000                   0.18                          445,614.59
                                                      COUPONS
04/28/09      {15}       RECEIVABLE MANAGEMENT        JOHN R. WADE                                     1221-000                  62.02                          445,676.61
                         SERVICES
04/28/09      {15}       RECEIVABLE MANAGEMENT        JOHN R. WADE                                     1221-000                  62.01                          445,738.62
                         SERVICES
04/28/09       {6}       CONFLUENCE SOLAR INC.        ACCT. NO. 07162243534; SCHEDULED A/R             1121-000              9,793.25                           455,531.87
04/30/09       Int       JPMORGAN CHASE BANK, N.A.    Interest posting at 0.1500%                      1270-000                  54.79                          455,586.66
05/07/09       {6}       CONFLUENCE SOLAR INC.        Reversed Deposit 100036 1 ACCT. NO.              1121-000             -9,793.25                           445,793.41
                                                      07162243534; SCHEDULED A/R
05/08/09      {15}       RECEIVABLE MANAGEMENT        JOHN R. WADE                                     1221-000                  62.02                          445,855.43
                         SERVICES
05/08/09      {15}       RECEIVABLE MANAGEMENT        JOHN R. WADE                                     1221-000                  63.26                          445,918.69
                         SERVICES
05/08/09       {3}       SUTTON BANK                  SCHEDULED BANK ACCOUNT TURNOVER;                 1129-000              8,327.59                           454,246.28
                                                      ACCT. NO. 30168619
05/21/09       {6}       PAY AND SAVE, INC.           SCHEDULED A/R; INVOICE NO. 901319                1121-000                 295.08                          454,541.36

                                                                                            Subtotals :                   $10,802.90                 $0.00
{} Asset reference(s)                                                                                                                Printed: 03/11/2019 04:49 PM        V.14.14
                                    Case 08-12323-CSS                Doc 1460               Filed 03/29/19                Page 170 of 193
                                                                                                                                                                         Exhibit 9


                                                                           Form 2                                                                                        Page: 74

                                                Cash Receipts And Disbursements Record
Case Number:         08-12323-CSS                                                            Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:           ARCHWAY COOKIES LLC                                                     Bank Name:          JPMORGAN CHASE BANK, N.A.
                                                                                             Account:            ***-*****96-65 - UE - LEAD MMA
Taxpayer ID #: **-***4891                                                                    Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                      Separate Bond: N/A

   1            2                        3                                   4                                               5                    6                  7

 Trans.     {Ref #} /                                                                                                    Receipts         Disbursements  Money Market
  Date      Check #         Paid To / Received From            Description of Transaction               T-Code              $                   $       Account Balance
05/21/09      {14}       LOCKTON                      RETURN PREMIUM FOR DELETING                       1229-000              6,720.55                           461,261.91
                                                      PROPERTY LOCATIONS
05/29/09       Int       JPMORGAN CHASE BANK, N.A.    Interest posting at 0.1500%                       1270-000                  53.74                          461,315.65
06/05/09      {15}       CONTINENTAL COMMERCIAL       DARRYL PARDE; INVOICE NO. 361977                  1221-000                 250.00                          461,565.65
                         GROUP
06/10/09      {15}       CONTINENTAL COMMERCIAL       BONNIE COLE; INVOICE NO. 361582                   1221-000                  25.00                          461,590.65
                         GROUP
06/10/09      {15}       RECEIVABLE MANAGEMENT        JOHN R. WADE                                      1221-000                  63.25                          461,653.90
                         SERVICES
06/10/09       {6}       MCLANE COMPANY, INC.         MULTIPLE INVOICE NOS.; SCHEDULED A/R              1121-000              2,716.14                           464,370.04
06/10/09      {15}       CONTINENTAL COMMERCIAL       DARRYL PARDE; INVOICE NO. 360125                  1221-000                 500.00                          464,870.04
                         GROUP
06/10/09      {15}       RECEIVABLE MANAGEMENT        JOHN R. WADE                                      1221-000                  61.25                          464,931.29
                         SERVICES
06/10/09      {15}       RECEIVABLE MANAGEMENT        JOHN R. WADE                                      1221-000                  63.26                          464,994.55
                         SERVICES
06/10/09      {14}       BRICKSTREET                  EMPLOYER REFUND; POLICY NO.                       1229-000                   3.00                          464,997.55
                                                      WC10102329-03
06/17/09      {14}       OREGON DEPARTMENT OF         TAX REFUND                                        1224-000                  12.06                          465,009.61
                         REVENUE
06/17/09      {15}       RECEIVABLE MANAGEMENT        JOHN R. WADE                                      1221-000                  63.26                          465,072.87
                         SERVICES
06/17/09      {15}       CONTINENTAL COMMERCIAL       BONNIE COLE; INVOICE NO. 363244                   1221-000                  25.00                          465,097.87
                         GROUP
06/17/09      {15}       CONTINENTAL COMMERCIAL       JIM DAY DISTRIBUTOR; INVOICE NO.                  1221-000                 195.00                          465,292.87
                         GROUP                        363245
06/17/09      {15}       CONTINENTAL COMMERCIAL       BONNIE COLE; INVOICE NO. 363244                   1221-000                  25.00                          465,317.87
                         GROUP
06/17/09      {15}       CONTINENTAL COMMERCIAL       DARRYL PARDE; INVOICE NO. 358411                  1221-000                 500.00                          465,817.87
                         GROUP
06/17/09      {15}       CONTINENTAL COMMERCIAL       JIM DAY DISTRIBUTOR; INVOICE NO.                  1221-000                 325.00                          466,142.87
                         GROUP                        363245
06/19/09      {15}       RECEIVABLE MANAGEMENT        JOHN R. WADE                                      1221-000                  63.26                          466,206.13
                         SERVICES
06/26/09      {15}       CONTINENTAL COMMERCIAL       DARRYL PARDE; INVOICE NO. 364134                  1221-000                 500.00                          466,706.13
                         GROUP
06/30/09       Int       JPMORGAN CHASE BANK, N.A.    Interest posting at 0.1500%                       1270-000                  60.87                          466,767.00
07/01/09      {15}       RECEIVABLE MANAGEMENT        JOHN R. WADE                                      1221-000                  63.26                          466,830.26


                                                                                             Subtotals :                   $12,288.90                 $0.00
{} Asset reference(s)                                                                                                                 Printed: 03/11/2019 04:49 PM        V.14.14
                                    Case 08-12323-CSS                      Doc 1460               Filed 03/29/19                Page 171 of 193
                                                                                                                                                                               Exhibit 9


                                                                                 Form 2                                                                                        Page: 75

                                                    Cash Receipts And Disbursements Record
Case Number:         08-12323-CSS                                                                  Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:           ARCHWAY COOKIES LLC                                                           Bank Name:          JPMORGAN CHASE BANK, N.A.
                                                                                                   Account:            ***-*****96-65 - UE - LEAD MMA
Taxpayer ID #: **-***4891                                                                          Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                            Separate Bond: N/A

   1            2                         3                                        4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                          Receipts             Disbursements  Money Market
  Date      Check #         Paid To / Received From                  Description of Transaction               T-Code              $                       $       Account Balance
                         SERVICES
07/08/09      {15}       CONTINENTAL COMMERCIAL             BONNIE COLE; INVOICE NO. 354006                   1221-000                  25.00                           466,855.26
                         GROUP
07/08/09      {15}       CONTINENTAL COMMERCIAL             DARRYL PARDE; INVOICE NO. 354596                  1221-000                 500.00                           467,355.26
                         GROUP
07/08/09      {15}       CONTINENTAL COMMERCIAL             BONNIE COLE; INVOICE NO. 355793                   1221-000                  25.00                           467,380.26
                         GROUP
07/08/09      {15}       CONTINENTAL COMMERCIAL             JIM DAY DISTRIBUTOR; INVOICE NO.                  1221-000                 325.00                           467,705.26
                         GROUP                              355974
07/08/09      {15}       KROGER                             UNSCHEDULED A/R; PAYEE NO. D56550                 1221-000                 631.26                           468,336.52
07/08/09      {15}       RECEIVABLE MANAGEMENT              JOHN R. WADE                                      1221-000                 126.52                           468,463.04
                         SERVICES
07/13/09      {15}       RECEIVABLE MANAGEMENT              JOHN R. WADE                                      1221-000                  63.26                           468,526.30
                         SERVICES
07/16/09      {14}       UNITED STATES POSTAL               ACCOUNT NO. 105000592565                          1229-000              6,356.64                            474,882.94
                         SERVICE
07/20/09       {6}       WAL MART                           SCHEDULED A/R; INVOICE NOS. 4219734               1121-000           179,457.92                             654,340.86
                                                            AND 2308020
07/20/09      {15}       CONTINENTAL COMMERCIAL             BONNIE COLE; INVOICE NO. 365635                   1221-000                  25.00                           654,365.86
                         GROUP
07/20/09      {15}       RECEIVABLE MANAGEMENT              JOHN R. WADE                                      1221-000                  63.26                           654,429.12
                         SERVICES
07/27/09      {14}       TIMOTHY J. YOO                     CLAIM NO. 000462; PAYMENT .68116%;                1229-000                 406.33                           654,835.45
                                                            FINAL DISTRIBUTION
07/27/09                 To Account #********XX66           TRANSFER PER MUTUAL RELEASE                       9999-000                          x       143,566.34      511,269.11
                                                            EFFECTIVE 4/15/09
07/29/09      {15}       CONTINENTAL COMMERCIAL             DARRYL PARDE; INVOICE NO. 3661101                 1221-000                 500.00                           511,769.11
                         GROUP
07/31/09       Int       JPMORGAN CHASE BANK, N.A.          Interest posting at 0.1500%                       1270-000                  64.19                           511,833.30
08/04/09      {15}       RECEIVABLE MANAGEMENT              JOHN R. WADE                                      1221-000                 126.51                           511,959.81
                         SERVICES
08/07/09      {15}       RECEIVABLE MANAGEMENT              JOHN R. WADE                                      1221-000                  63.26                           512,023.07
                         SERVICES
08/17/09      {14}       WELLS FARGO                        RPS SC MUTUAL FUND RESTITUTION ACC 1229-000                                664.96                           512,688.03
08/17/09      {15}       RECEIVABLE MANAGEMENT              JOHN R. WADE                                      1221-000                  63.26                           512,751.29
                         SERVICES
08/20/09      {15}       CONTINENTAL COMMERCIAL             BONNIE COLE; INVOICE NO. 367353                   1221-000                  25.00                           512,776.29
                         GROUP


                                                                                                   Subtotals :                  $189,512.37            $143,566.34
{} Asset reference(s)                          x-Transfer                                                                                   Printed: 03/11/2019 04:49 PM        V.14.14
                                    Case 08-12323-CSS                      Doc 1460               Filed 03/29/19                Page 172 of 193
                                                                                                                                                                               Exhibit 9


                                                                                 Form 2                                                                                        Page: 76

                                                    Cash Receipts And Disbursements Record
Case Number:         08-12323-CSS                                                                  Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:           ARCHWAY COOKIES LLC                                                           Bank Name:          JPMORGAN CHASE BANK, N.A.
                                                                                                   Account:            ***-*****96-65 - UE - LEAD MMA
Taxpayer ID #: **-***4891                                                                          Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                            Separate Bond: N/A

   1            2                         3                                        4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                          Receipts             Disbursements  Money Market
  Date      Check #         Paid To / Received From                  Description of Transaction               T-Code              $                       $       Account Balance
08/25/09      {15}       RECEIVABLE MANAGEMENT              JAMES ORENCHUK                                    1221-000                  66.67                           512,842.96
                         SERVICES
08/26/09       {6}       GROCERY OUTLET INC.                SCHEDULED A/R; INVOICE NO. 2                      1121-000             93,630.00                            606,472.96
08/26/09      {15}       CONTINENTAL COMMERCIAL             DARRYL PARDE; INVOICE NO. 367853                  1221-000                 500.00                           606,972.96
                         GROUP
08/31/09       Int       JPMORGAN CHASE BANK, N.A.          Interest posting at 0.1500%                       1270-000                  66.65                           607,039.61
09/02/09      {15}       RECEIVABLE MANAGEMENT              JOHN R. WADE                                      1221-000                 126.52                           607,166.13
                         SERVICES
09/02/09      {15}       CONTINENTAL COMMERCIAL             JIM DAY DISTRIBUTOR; INVOICE NO.                  1221-000              1,756.62                            608,922.75
                         GROUP                              368966
09/09/09      {15}       RECEIVABLE MANAGEMENT              JOHN R. WADE                                      1221-000                 126.52                           609,049.27
                         SERVICES
09/09/09      {15}       CONTINENTAL COMMERCIAL             BONNIE COLE; INVOICE NO. 369001                   1221-000                  25.00                           609,074.27
                         GROUP
09/18/09       {6}       WAL MART                           SCHEDULED A/R; INVOICE NOS. 623606,               1121-000              9,908.42                            618,982.69
                                                            494248, 4383, 2623685, 2624260, AND
                                                            2624525
09/23/09       {6}       FOOD LION, LLC                     SCHEDULED A/R                                     1121-000                   5.00                           618,987.69
09/23/09      {14}       PACIFIC GAS AND ELECTRIC           UNSCHEDULED REFUND; ACCT. NO.                     1229-000             33,400.78                            652,388.47
                         COMPANY                            6088436557
09/25/09      {15}       RECEIVABLE MANAGEMENT              JOHN R. WADE                                      1221-000                  63.26                           652,451.73
                         SERVICES
09/28/09       {6}       WAL MART                           SCHEDULED A/R; INVOICE NO. 70312053               1121-000                  48.71                           652,500.44
09/29/09      {15}       RECEIVABLE MANAGEMENT              JOHN R. WADE                                      1221-000                  63.26                           652,563.70
                         SERVICES
09/29/09      {15}       CONTINENTAL COMMERCIAL             DARRYL PARDE; INVOICE NO. 370013                  1221-000                 500.00                           653,063.70
                         GROUP
09/30/09       Int       JPMORGAN CHASE BANK, N.A.          Interest posting at 0.1500%                       1270-000                  76.07                           653,139.77
10/05/09      {15}       RECEIVABLE MANAGEMENT              JOHN R. WADE                                      1221-000                  63.25                           653,203.02
                         SERVICES
10/13/09                 To Account #********XX66           TRANSFER TO COVER CHAPTER 7                       9999-000                          x             750.00    652,453.02
                                                            ADMINISTRATIVE EXPENSES
10/14/09      {15}       CONTINENTAL COMMERCIAL             JIM DAY DISTRIBUTOR; INVOICE NO.                  1221-000                 325.00                           652,778.02
                         GROUP                              371365
10/14/09      {15}       CONTINENTAL COMMERCIAL             KEN MACHLIK; INVOICE NO. 371365                   1221-000                 825.50                           653,603.52
                         GROUP
10/14/09      {15}       CONTINENTAL COMMERCIAL             BONNIE COLE; INVOICE NO. 371364                   1221-000                  25.00                           653,628.52
                         GROUP


                                                                                                   Subtotals :                  $141,602.23                  $750.00
{} Asset reference(s)                          x-Transfer                                                                                   Printed: 03/11/2019 04:49 PM        V.14.14
                                    Case 08-12323-CSS                Doc 1460               Filed 03/29/19                Page 173 of 193
                                                                                                                                                                         Exhibit 9


                                                                           Form 2                                                                                        Page: 77

                                                Cash Receipts And Disbursements Record
Case Number:         08-12323-CSS                                                            Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:           ARCHWAY COOKIES LLC                                                     Bank Name:          JPMORGAN CHASE BANK, N.A.
                                                                                             Account:            ***-*****96-65 - UE - LEAD MMA
Taxpayer ID #: **-***4891                                                                    Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                      Separate Bond: N/A

   1            2                        3                                   4                                               5                    6                  7

 Trans.     {Ref #} /                                                                                                    Receipts         Disbursements  Money Market
  Date      Check #         Paid To / Received From            Description of Transaction               T-Code              $                   $       Account Balance
10/14/09      {15}       RECEIVABLE MANAGEMENT        JOHN R. WADE                                      1221-000                  63.26                          653,691.78
                         SERVICES
10/14/09      {15}       RECEIVABLE MANAGEMENT        JOHN R. WADE                                      1221-000                  63.26                          653,755.04
                         SERVICES
10/21/09      {14}       MCGINNIS LOCHRIDGE &         DEBTOR OVERPAYMENT ON LEASE WITH                  1229-000              9,025.46                           662,780.50
                         KILGORE, LLP                 PROLOGIS
10/26/09      {15}       CONTINENTAL COMMERCIAL       DARRYL PARDE; INVOICE NO. 371826                  1221-000                 500.00                          663,280.50
                         GROUP
10/30/09       Int       JPMORGAN CHASE BANK, N.A.    Interest posting at 0.1500%                       1270-000                  80.66                          663,361.16
11/09/09      {15}       RECEIVABLE MANAGEMENT        JOHN R. WADE                                      1221-000                 189.77                          663,550.93
                         SERVICES
11/11/09       {6}       WAL MART                     SCHEDULED A/R; INVOICE NO. 767915                 1121-000                 141.93                          663,692.86
11/18/09      {15}       RECEIVABLE MANAGEMENT        JOHN R. WADE                                      1221-000                  63.26                          663,756.12
                         SERVICES
11/18/09      {15}       CONTINENTAL COMMERCIAL       BONNIE COLE; INVOICE NO. 373163                   1221-000                  25.00                          663,781.12
                         GROUP
11/30/09      {15}       CONTINENTAL COMMERCIAL       DARRYL PARDE; INVOICE NO. 373683                  1221-000                 500.00                          664,281.12
                         GROUP
11/30/09      {15}       RECEIVABLE MANAGEMENT        JOHN R. WADE                                      1221-000                  61.25                          664,342.37
                         SERVICES
11/30/09       Int       JPMORGAN CHASE BANK, N.A.    Interest posting at 0.1500%                       1270-000                  84.34                          664,426.71
12/07/09      {15}       RECEIVABLE MANAGEMENT        JOHN R. WADE                                      1221-000                 126.52                          664,553.23
                         SERVICES
12/31/09      {15}       RECEIVABLE MANAGEMENT        JOHN R. WADE                                      1221-000                  63.25                          664,616.48
                         SERVICES
12/31/09      {15}       CONTINENTAL COMMERCIAL       JIM DAY DISTRIBUTOR; INVOICE NO.                  1221-000                 325.00                          664,941.48
                         GROUP                        375758
12/31/09      {15}       CONTINENTAL COMMERCIAL       DARRYL PARDE; INVOICE NO. 375757                  1221-000                 500.00                          665,441.48
                         GROUP
12/31/09      {15}       CONTINENTAL COMMERCIAL       BONNIE COLE; INVOICE NO. 375110                   1221-000                  37.50                          665,478.98
                         GROUP
12/31/09       Int       JPMORGAN CHASE BANK, N.A.    Interest posting at 0.1500%                       1270-000                  84.45                          665,563.43
01/15/10      {15}       RECEIVABLE MANAGEMENT        JOHN R. WADE                                      1221-000                  63.26                          665,626.69
                         SERVICES
01/15/10      {15}       RECEIVABLE MANAGEMENT        JOHN R. WADE                                      1221-000                  63.26                          665,689.95
                         SERVICES
01/28/10      {15}       CONTINENTAL COMMERCIAL       BONNIE COLE; INVOICE NO. 376823                   1221-000                  25.00                          665,714.95
                         GROUP


                                                                                             Subtotals :                   $12,086.43                 $0.00
{} Asset reference(s)                                                                                                                 Printed: 03/11/2019 04:49 PM        V.14.14
                                    Case 08-12323-CSS                     Doc 1460               Filed 03/29/19                Page 174 of 193
                                                                                                                                                                              Exhibit 9


                                                                                Form 2                                                                                        Page: 78

                                                Cash Receipts And Disbursements Record
Case Number:         08-12323-CSS                                                                 Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:           ARCHWAY COOKIES LLC                                                          Bank Name:          JPMORGAN CHASE BANK, N.A.
                                                                                                  Account:            ***-*****96-65 - UE - LEAD MMA
Taxpayer ID #: **-***4891                                                                         Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                           Separate Bond: N/A

   1            2                        3                                        4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                         Receipts             Disbursements  Money Market
  Date      Check #         Paid To / Received From                 Description of Transaction               T-Code              $                       $       Account Balance
01/29/10      {14}       BANKRUPTCY SERVICES, LLC AS CLAIM NO. 88300; CLAIM VALUE                            1229-000             92,605.82                            758,320.77
                         DISB. AGENT                       $402,634.00
01/29/10       Int       JPMORGAN CHASE BANK, N.A.         Interest posting at 0.1500%                       1270-000                  79.12                           758,399.89
02/01/10      {15}       RECEIVABLE MANAGEMENT             JOHN R. WADE                                      1221-000                 126.52                           758,526.41
                         SERVICES
02/03/10      {15}       RECEIVABLE MANAGEMENT             JOHN R. WADE                                      1221-000                  63.26                           758,589.67
                         SERVICES
02/03/10       {6}       SAMUEL R BIGGS DISBURSING         SCHEDULED A/R                                     1121-000                 234.13                           758,823.80
                         AGENT FOR
02/08/10      {14}       BANKRUPTCY SERVICES, LLC AS Reversed Deposit 100114 1 CLAIM NO.                     1229-000            -92,605.82                            666,217.98
                         DISB. AGENT                       88300; CLAIM VALUE $402,634.00
02/12/10      {15}       RECEIVABLE MANAGEMENT             JOHN R. WADE                                      1221-000                 126.51                           666,344.49
                         SERVICES
02/12/10      {15}       RECEIVABLE MANAGEMENT             JOHN R. WADE                                      1221-000                 126.52                           666,471.01
                         SERVICES
02/18/10      {15}       CONTINENTAL COMMERCIAL            DARRYL PARDE; INVOICE NO. 377437                  1221-000                 500.00                           666,971.01
                         GROUP
02/18/10      {15}       CONTINENTAL COMMERCIAL            JIM DAY DISTRIBUTOR; INVOICE NO.                  1221-000                 361.77                           667,332.78
                         GROUP                             379288
02/18/10      {15}       CONTINENTAL COMMERCIAL            BONNIE COLE; INVOICE NO. 378809                   1221-000                  25.00                           667,357.78
                         GROUP
02/18/10      {14}       CORE SOURCE                       PROVIDER REFUND; IDX INV. NO.                     1229-000                  38.50                           667,396.28
                                                           25200560; SCHREINER, ROBERT;
                                                           ***-**-8549
02/24/10      {15}       CONTINENTAL COMMERCIAL            DARRYL PARDE; INVOICE NO. 379683                  1221-000                 500.00                           667,896.28
                         GROUP
02/26/10       Int       JPMORGAN CHASE BANK, N.A.         Interest posting at 0.1500%                       1270-000                  77.04                           667,973.32
03/04/10      {15}       RECEIVABLE MANAGEMENT             JOHN R. WADE                                      1221-000                 125.90                           668,099.22
                         SERVICES
03/08/10      {15}       RECEIVABLE MANAGEMENT             JOHN R. WADE                                      1221-000                  62.95                           668,162.17
                         SERVICES
03/08/10      {15}       CONTINENTAL COMMERCIAL            BONNIE COLE; INVOICE NO. 380627                   1221-000                  25.00                           668,187.17
                         GROUP
03/18/10      {15}       RECEIVABLE MANAGEMENT             JOHN R. WADE                                      1221-000                  62.95                           668,250.12
                         SERVICES
03/31/10       Int       JPMORGAN CHASE BANK, N.A.         Interest posting at 0.1500%                       1270-000                  90.39                           668,340.51
04/06/10       Int       JPMORGAN CHASE BANK, N.A.         Current Interest Rate is 0.1500%                  1270-000                  13.70                           668,354.21
04/06/10                 BNYM MIGRATION TRANSFER           TRANSFER TO 92000XXXXXXX65                        9999-000                          x       668,354.21                0.00


                                                                                                  Subtotals :                     $2,639.26           $668,354.21
{} Asset reference(s)                         x-Transfer                                                                                   Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS            Doc 1460               Filed 03/29/19                Page 175 of 193
                                                                                                                                                                    Exhibit 9


                                                                      Form 2                                                                                        Page: 79

                                               Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                        Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                 Bank Name:          JPMORGAN CHASE BANK, N.A.
                                                                                        Account:            ***-*****96-65 - UE - LEAD MMA
Taxpayer ID #: **-***4891                                                               Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                 Separate Bond: N/A

   1            2                       3                               4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                               Receipts        Disbursements  Money Market
  Date      Check #        Paid To / Received From        Description of Transaction               T-Code              $                  $       Account Balance
                        OUT

                                                                      ACCOUNT TOTALS                                  819,500.47             819,500.47               $0.00
                                                                             Less: Bank Transfers                            0.00            819,500.47
                                                                      Subtotal                                        819,500.47                   0.00
                                                                             Less: Payments to Debtors                                             0.00
                                                                      NET Receipts / Disbursements                   $819,500.47                  $0.00




{} Asset reference(s)                        x-Transfer                                                                          Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                      Doc 1460               Filed 03/29/19                Page 176 of 193
                                                                                                                                                                              Exhibit 9


                                                                                Form 2                                                                                        Page: 80

                                                Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                                  Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                           Bank Name:          JPMORGAN CHASE BANK, N.A.
                                                                                                  Account:            ***-*****96-66 - Checking Account
Taxpayer ID #: **-***4891                                                                         Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                           Separate Bond: N/A

   1            2                       3                                         4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                         Receipts         Disbursements    Checking
  Date      Check #        Paid To / Received From                  Description of Transaction               T-Code              $                   $       Account Balance
02/16/09                From Account #********XX65         TRANSFER TO COVER CHAPTER 7                       9999-000    x         6,829.92                                   6,829.92
                                                           ADMINISTRATIVE EXPENSES
02/16/09      101       AARON TARDY                        HOURS WORKED TO PREPARE W2'S AND                  2990-000                                     2,100.00            4,729.92
                                                           1099'S
02/16/09      102       JERI FUCILE                        HOURS WORKED TO PREPARE W2'S AND                  2990-000                                       595.20            4,134.72
                                                           1099'S
02/16/09      103       JUDY PENCE                         HOURS WORKED TO PREPARE W2'S AND                  2990-000                                     1,163.88            2,970.84
                                                           1099'S
02/16/09      104       MARK MULTER                        HOURS WORKED TO PREPARE W2'S AND                  2990-000                                     2,720.84             250.00
                                                           1099'S
02/16/09      105       CHRISTINA PIFER                    HOURS WORKED TO PREPARE W2'S AND                  2990-000                                       250.00                0.00
                                                           1099'S
05/26/09                From Account #********XX67         TRANSFER TO COVER CHAPTER 7                       9999-000    x         1,685.47                                   1,685.47
                                                           ADMINISTRATIVE EXPENSES
05/26/09      106       STEVE BRIDGETT                     TRUSTEE EXPENSES; SUBPOENA OF                     2200-000                                     1,685.47                0.00
                                                           DEBTOR RECORDS; BATTLE CREEK, MI
06/24/09                From Account #********XX67         TRANSFER TO COVER CHAPTER 7                       9999-000    x            298.84                                   298.84
                                                           ADMINISTRATIVE EXPENSES
06/24/09      107       BANK OF AMERICA                    TRUSTEE EXPENSES; AIRFARE;                        2200-000                                       298.84                0.00
                                                           SUBPOENA OF DEBTOR RECORDS;
                                                           BATTLE CREEK, MI ; ACCT. NO.
                                                           4264-2940-6907-7255
07/27/09                From Account #********XX65         TRANSFER PER MUTUAL RELEASE                       9999-000    x       143,566.34                           143,566.34
                                                           EFFECTIVE 4/15/09
07/27/09     108 {6}    COLONIAL COOKIES                   FUNDS TURNED OVER PER MUTUAL                      1121-000           -143,566.34                                       0.00
                        CORPORATION                        RELEASE EFFECTIVE 4/15/2009
08/17/09                From Account #********XX67         TRANSFER TO COVER CHAPTER 7                       9999-000    x       318,254.49                           318,254.49
                                                           ADMINISTRATIVE EXPENSES @ DKT. NO.
                                                           724 & BOND
08/17/09      109       INTERNATIONAL SURETIES, LTD        CASE BOND PREMIUM NO. 016039006;                  2300-000                                   26,000.00     292,254.49
                                                           PERIOD 7/16/2009 THROUGH 7/16/2010
08/17/09      110       COOCH AND TAYLOR                   PER ORDER ENTERED 8/10/2009 @ DKT.                                                          292,254.49                 0.00
                                                           NO. 724
                                                             PER ORDER ENTERED             286,205.00        3110-000                                                             0.00
                                                             8/10/2009 @ DKT. NO.
                                                             724
                                                             PER ORDER ENTERED               6,049.49        3120-000                                                             0.00
                                                             8/10/2009 @ DKT. NO.
                                                             724

                                                                                                  Subtotals :                  $327,068.72         $327,068.72
{} Asset reference(s)                         x-Transfer                                                                                   Printed: 03/11/2019 04:49 PM        V.14.14
                                    Case 08-12323-CSS                    Doc 1460               Filed 03/29/19                Page 177 of 193
                                                                                                                                                                             Exhibit 9


                                                                               Form 2                                                                                        Page: 81

                                                Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                                 Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                          Bank Name:          JPMORGAN CHASE BANK, N.A.
                                                                                                 Account:            ***-*****96-66 - Checking Account
Taxpayer ID #: **-***4891                                                                        Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                          Separate Bond: N/A

   1            2                       3                                        4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                        Receipts         Disbursements    Checking
  Date      Check #        Paid To / Received From                 Description of Transaction               T-Code              $                   $       Account Balance
10/12/09                From Account #********XX67         TRANSFER TO COVER CHAPTER 7                      9999-000    x            992.45                                   992.45
                                                           ADMINISTRATIVE EXPENSES
10/12/09      111       MARK MULTER                        TRAVEL EXPENSES RELATED TO ADV.                  2990-000                                       992.45                0.00
                                                           PRO. NO. 09-50037; Official COMMITTEE OF
                                                           UNSECURED CREDITORS OF ARCHWAY V.
                                                           CATTERTON PARTNERS PARTNERS V, LP
                                                           et al
10/13/09                From Account #********XX65         TRANSFER TO COVER CHAPTER 7                      9999-000    x            750.00                                   750.00
                                                           ADMINISTRATIVE EXPENSES
10/13/09      112       U.S. DEPARTMENT OF LABOR           DELINQUENCY FILING FEE; FORM 5500;               2990-000                                       750.00                0.00
                                                           UNION 401K
11/05/09                From Account #********XX70         TRANSFER TO COVER CHAPTER 7                      9999-000    x         3,500.00                                   3,500.00
                                                           ADMINISTRATIVE EXPENSES
11/05/09      113       FOCUS MANAGEMENT GROUP             TESTIMONY OF JEFFREY M. GRANGER;                 2990-000                                     3,500.00                0.00
                        USA, INC.                          341 HEARING
11/30/09                From Account #********XX67         TRANSFER TO COVER CHAPTER 7                      9999-000    x            339.00                                   339.00
                                                           ADMINISTRATIVE EXPENSES
11/30/09      114       INTERNATIONAL SURETIES, LTD        CASE BOND PREMIUM NO. 016039006;                 2300-000                                       339.00                0.00
                                                           PERIOD 7/16/2009 THROUGH 7/16/2010;
                                                           BOND RIDER
12/17/09                From Account #********XX67         TRANSFER TO COVER CHAPTER 7                      9999-000    x         6,058.20                                   6,058.20
                                                           ADMINISTRATIVE EXPENSES
12/17/09      115       MARK E. WESTBROOK &                INVOICES CO07-09-1001, CO-08-09-1001,                                                         6,058.20                0.00
                        ASSOCIATES, LLC                    CO-09-09-1001, AND CO-10-09-1001
                                                              INVOICE NO.                   3,487.50        3991-000                                                             0.00
                                                              CO-07-09-1001
                                                              INVOICE NO.                       898.80      3992-000                                                             0.00
                                                              CO-07-09-1001
                                                              INVOICE NO.                       862.50      3991-000                                                             0.00
                                                              CO-08-09-1001
                                                              INVOICE NO.                       224.40      3992-000                                                             0.00
                                                              CO-08-09-1001
                                                              INVOICE NO.                       150.00      3991-000                                                             0.00
                                                              CO-09-09-1001
                                                              INVOICE NO.                       300.00      3991-000                                                             0.00
                                                              CO-10-09-1001
                                                              INVOICE NO.                       135.00      3992-000                                                             0.00
                                                              CO-10-09-1001
12/28/09                From Account #********XX67         TRANSFER TO COVER CHAPTER 7                      9999-000    x       230,859.32                           230,859.32

                                                                                                  Subtotals :                 $242,498.97             $11,639.65
{} Asset reference(s)                         x-Transfer                                                                                  Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                     Doc 1460               Filed 03/29/19                Page 178 of 193
                                                                                                                                                                             Exhibit 9


                                                                               Form 2                                                                                        Page: 82

                                                Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                                 Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                          Bank Name:          JPMORGAN CHASE BANK, N.A.
                                                                                                 Account:            ***-*****96-66 - Checking Account
Taxpayer ID #: **-***4891                                                                        Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                          Separate Bond: N/A

   1            2                       3                                        4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                        Receipts        Disbursements    Checking
  Date      Check #        Paid To / Received From                 Description of Transaction               T-Code              $                  $       Account Balance
                                                           ADMINISTRATIVE EXPENSES PER ORDER
                                                           ENTERED 12/22/2009 @ DKT. NO. 799
12/28/09      116       COZEN O'CONNOR                     PER ORDER ENTERED 12/22/2009 @ DKT.                                                        230,859.32                 0.00
                                                           NO. 799
                                                             PER ORDER ENTERED            225,000.00        3210-000                                                             0.00
                                                             12/22/2009 @ DKT. NO.
                                                             799
                                                             PER ORDER ENTERED               5,859.32       3220-000                                                             0.00
                                                             12/22/2009 @ DKT. NO.
                                                             799
12/29/09                From Account #********XX70         TRANSFER PER ORDER ENTERED                       9999-000    x       188,406.69                            188,406.69
                                                           12/28/2009 @ DKT. NO. 802
12/29/09      117       DUANE MORRIS LLP                   PER ORDER ENTERED 12/28/2009 @ DKT.                                                        188,406.69                 0.00
                                                           NO. 802
                                                             PER ORDER ENTERED            183,296.25        6700-000                                                             0.00
                                                             12/28/2009 @ DKT. NO.
                                                             802
                                                             PER ORDER ENTERED               5,110.44       6710-000                                                             0.00
                                                             12/28/2009 @ DKT. NO.
                                                             802
01/08/10                From Account #********XX67         TRANSFER TO COVER CHAPTER 7                      9999-000    x        22,355.26                               22,355.26
                                                           ADMINISTRATIVE EXPENSE PER NOTICE
                                                           FILED 11/10/2009 @ DKT. NO. 771
01/08/10      118       STIKEMAN ELLIOT, LLP               PER NOTICE FILED 11/10/2009 @ DKT. NO.                                                      22,355.26                 0.00
                                                           771
                                                             PER NOTICE FILED              22,063.50        3210-000                                                             0.00
                                                             11/10/2009 @ DKT. NO.
                                                             771
                                                             PER NOTICE FILED                   291.76      3220-000                                                             0.00
                                                             11/10/2009 @ DKT. NO.
                                                             771
01/13/10                From Account #********XX67         TRANSFER TO COVER CHAPTER 7                      9999-000    x         1,313.59                                   1,313.59
                                                           ADMINISTRATIVE EXPENSES
01/13/10      119       ALVAREZ & MARSAL                   TRAVEL EXPENSES - DEPOSITION OF                  2990-000                                     1,313.59                0.00
                                                           CRAIG JOHN AND JONATHAN
                                                           VANDERVEEN; REFERENCE NO. 7041
                                                           NYC780
03/17/10                From Account #********XX70         TRANSFER PER ORDER ENTERED                       9999-000    x    11,151,468.92                          11,151,468.92
                                                           2/23/2010@ DKT. NO. 830

                                                                                                  Subtotals :               $11,363,544.46        $442,934.86
{} Asset reference(s)                         x-Transfer                                                                                  Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS                    Doc 1460              Filed 03/29/19                Page 179 of 193
                                                                                                                                                                           Exhibit 9


                                                                             Form 2                                                                                        Page: 83

                                                Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                               Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                        Bank Name:          JPMORGAN CHASE BANK, N.A.
                                                                                               Account:            ***-*****96-66 - Checking Account
Taxpayer ID #: **-***4891                                                                      Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                        Separate Bond: N/A

   1            2                       3                                      4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                      Receipts        Disbursements    Checking
  Date      Check #        Paid To / Received From               Description of Transaction               T-Code              $                  $       Account Balance
03/17/10                From Account #********XX72         TRANSFER TO COVER CHAPTER 7                    9999-000    x       322,251.49                         11,473,720.41
                                                           ADMINISTRATIVE EXPENSES
03/17/10                From Account #********XX73         TRANSFER TO COVER CHAPTER 7                    9999-000    x        76,315.11                         11,550,035.52
                                                           ADMINISTRATIVE EXPENSES
03/17/10      120       COZEN O'CONNOR                     PER ORDER ENTERED 3/3/10 @ DKT. NO.            3210-000                                  227,675.50   11,322,360.02
                                                           847
03/17/10      121       MESIROW FINANCIAL                  PER ORDER ENTERED 11/18/2009 @ D.I.                                                       69,137.62   11,253,222.40
                                                           776
                                                             FEES                        68,578.00        3731-000                                               11,253,222.40
                                                             EXPENSES                         559.62      3732-000                                               11,253,222.40
03/17/10      122       DUANE MORRIS LLP                   PER ORDER ENTERED 3/3/2010 @ DKT.              6700-000                                  101,753.48   11,151,468.92
                                                           NO. 846
03/17/10      123       CATTERTON PARTNERS V, L.P.         PER ORDER ENTERED 2/23/2010 @ DKT.             4210-000                            11,151,468.92                   0.00
                                                           NO. 830

                                                                             ACCOUNT TOTALS                               12,331,678.75       12,331,678.75                  $0.00
                                                                                    Less: Bank Transfers                  12,475,245.09                   0.00
                                                                             Subtotal                                        -143,566.34      12,331,678.75
                                                                                    Less: Payments to Debtors                                             0.00
                                                                             NET Receipts / Disbursements                   $-143,566.34     $12,331,678.75




{} Asset reference(s)                         x-Transfer                                                                                Printed: 03/11/2019 04:49 PM        V.14.14
                                    Case 08-12323-CSS                      Doc 1460             Filed 03/29/19                Page 180 of 193
                                                                                                                                                                             Exhibit 9


                                                                                 Form 2                                                                                      Page: 84

                                                    Cash Receipts And Disbursements Record
Case Number:         08-12323-CSS                                                                Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:           ARCHWAY COOKIES LLC                                                         Bank Name:          JPMORGAN CHASE BANK, N.A.
                                                                                                 Account:            ***-*****96-67 - PREFERENCES
Taxpayer ID #: **-***4891                                                                        Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                          Separate Bond: N/A

   1            2                         3                                        4                                             5                    6                  7

 Trans.     {Ref #} /                                                                                                        Receipts            Disbursements  Money Market
  Date      Check #         Paid To / Received From                Description of Transaction               T-Code              $                      $       Account Balance
05/21/09      {16}       CONNELL PURCHASING                 NO ADV. PRO. NO.; CONNELL                       1241-000           141,705.00                            141,705.00
                         SERVICES                           PURCHASING; DEMAND LETTER
05/26/09                 To Account #********XX66           TRANSFER TO COVER CHAPTER 7                     9999-000                         x         1,685.47      140,019.53
                                                            ADMINISTRATIVE EXPENSES
05/29/09      {16}       BIO-SERV CORPORATION               NO ADV. NO.; DEMAND LETTER; ROSE                1241-000             13,866.86                           153,886.39
                                                            PEST SOLUTIONS
05/29/09      {16}       BERBERIAN NUT COMPANY, LLC         NO ADV. NO.; DEMAND LETTER;                     1241-000             22,500.00                           176,386.39
                                                            BERBERIAN NUT COMPANY
05/29/09      {16}       GUENTHER MECHANICAL, INC.          NO ADV. NO.; DEMAND LETTER;                     1241-000              7,528.08                           183,914.47
                                                            GUENTHER MECHANICAL
05/29/09       Int       JPMORGAN CHASE BANK, N.A.          Interest posting at 0.1500%                     1270-000                  1.14                           183,915.61
06/01/09      {16}       LAKE COUNTRY FOODS                 NO ADV. PRO. NO.; LAKE COUNTY FOODS;            1241-000              2,240.83                           186,156.44
                                                            DEMAND LETTER
06/08/09      {16}       CUSTOMER MARKETING GROUP, NO ADV. PRO. NO.; DEMAND LETTER;                         1241-000              1,000.00                           187,156.44
                         INC.                               CUSTOMER MARKETING GROUP; 1ST OF 3
                                                            INSTALLMENTS
06/10/09      {16}       TATE & LYLE INGREDIENTS            NO ADV. PRO. NO.; TATE & LYLE; DEMAND           1241-000             17,503.70                           204,660.14
                         AMERICAS, INC.                     LETTER
06/10/09      {16}       KOZYRA & HARTZ LLC                 NO ADV. PRO. NO.; KOZYRA & HARTZ, LLC; 1241-000                      11,000.00                           215,660.14
                                                            DEMAND LETTER
06/19/09      {16}       WELSH & ASSOCIATES, INC.           NO ADV. PRO. NO.; WELSH & ASSOC. INC.;          1241-000              4,714.00                           220,374.14
                                                            DEMAND LETTER SETTLEMENT
06/22/09      {16}       AUTOMOTOVE INDUSTRIES              NO ADV. PRO. NO.; AUTOMOTIVE PENSION 1241-000                        36,302.64                           256,676.78
                         PENSION FUND                       IND.; DEMAND LETTER SETTLEMENT
06/22/09      {16}       BLAIN FARMS, INC.                  NO ADV. PRO. NO.; BLAIN FARMS, INC.;            1241-000             17,900.00                           274,576.78
                                                            DEMAND LETTER SETTLEMENT
06/24/09                 To Account #********XX66           TRANSFER TO COVER CHAPTER 7                     9999-000                         x            298.84     274,277.94
                                                            ADMINISTRATIVE EXPENSES
06/26/09      {16}       SWEETENER SUPPLY                   NO ADV. PRO. NO.; SWEETNER SUPPLY;              1241-000              8,000.00                           282,277.94
                         CORPORATION                        DEMAND LETTER SETTLEMENT
06/26/09      {16}       COLUMBIA GAS OF OHIO               NO ADV. PRO. NO.; COLUMBIA GAS OF               1241-000             15,000.00                           297,277.94
                                                            OHIO; DEMAND LETTER SETTLEMENT
06/30/09       Int       JPMORGAN CHASE BANK, N.A.          Interest posting at 0.1500%                     1270-000                 27.95                           297,305.89
07/01/09      {16}       BUTTER BUDS FOOD                   NO ADV. PRO. NO.; BUTTER BUDS -                 1241-000              5,000.00                           302,305.89
                         INGREDIENTS                        CUMBERLAND; DEMAND LETTER
                                                            SETTLEMENT
07/08/09      {16}       CUSTOMER MARKETING GROUP, NO ADV. PRO. NO.; DEMAND LETTER;                         1241-000              1,000.00                           303,305.89
                         INC.                               CUSTOMER MARKETING GROUP; 2ND OF
                                                            3 INSTALLMENTS

                                                                                                 Subtotals :                  $305,290.20             $1,984.31
{} Asset reference(s)                          x-Transfer                                                                                 Printed: 03/11/2019 04:49 PM        V.14.14
                                    Case 08-12323-CSS                      Doc 1460             Filed 03/29/19                Page 181 of 193
                                                                                                                                                                             Exhibit 9


                                                                                 Form 2                                                                                      Page: 85

                                                    Cash Receipts And Disbursements Record
Case Number:         08-12323-CSS                                                                Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:           ARCHWAY COOKIES LLC                                                         Bank Name:          JPMORGAN CHASE BANK, N.A.
                                                                                                 Account:            ***-*****96-67 - PREFERENCES
Taxpayer ID #: **-***4891                                                                        Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                          Separate Bond: N/A

   1            2                        3                                         4                                             5                     6                 7

 Trans.     {Ref #} /                                                                                                        Receipts            Disbursements  Money Market
  Date      Check #         Paid To / Received From                Description of Transaction               T-Code              $                      $       Account Balance
07/13/09      {16}       FED EX FREIGHT, INC.               NO ADV. PRO. NO.; FED EX FREIGHT;               1241-000             12,797.18                           316,103.07
                                                            DEMAND LETTER SETTLEMENT
07/21/09      {16}       FRANKLIN BAKER INC.                NO ADV. PRO. NO.; FRANKLIN BAKER;               1241-000             22,237.50                           338,340.57
                                                            DEMAND LETTER SETTLEMENT
07/31/09       Int       JPMORGAN CHASE BANK, N.A.          Interest posting at 0.1500%                     1270-000                 40.20                           338,380.77
08/04/09      {16}       CUSTOMER MARKETING GROUP, NO ADV. PRO. NO.; DEMAND LETTER;                         1241-000              1,000.00                           339,380.77
                         INC.                               CUSTOMER MARKETING GROUP; 3RD OF
                                                            3 INSTALLMENTS
08/17/09                 To Account #********XX66           TRANSFER TO COVER CHAPTER 7                     9999-000                         x        318,254.49         21,126.28
                                                            ADMINISTRATIVE EXPENSES @ DKT. NO.
                                                            724 & BOND
08/31/09       Int       JPMORGAN CHASE BANK, N.A.          Interest posting at 0.1500%                     1270-000                 23.54                               21,149.82
09/02/09      {16}       BARKEY IMPORTING COMPANY,          ADV. PRO. NO. 09-51421; BARKEY                  1241-000             10,000.00                               31,149.82
                         INC.                               IMPORTING
09/09/09      {16}       INNOVATIVE PACKAGING, INC.         ADV. PRO. NO. 09-51547; INNOVATIVE              1241-000              7,500.00                               38,649.82
                                                            PACKAGING
09/18/09      {16}       ALL AMERICAN DAIRY                 NO ADV. PRO. NO.; DEMAND LETTER                 1241-000              8,900.00                               47,549.82
                         PRODUCTS, INC.                     SETTLEMENT
09/23/09      {16}       FLEX SOLUTIONS                     ADV. PRO. NO. 09-5144; FLEX SOLUTIONS           1241-000              6,500.00                               54,049.82
09/23/09      {16}       TFI RESOURCES, INC.                ADV. PRO. NO. 09-51507; TFI RESOURCES,          1241-000              2,000.00                               56,049.82
                                                            INC.
09/24/09      {16}       NORTH PARK TRANSPORTATION          ADV. PRO. NO. 09-51482; NORTH PARK              1241-000             13,500.00                               69,549.82
                         CO.                                TRANSPORTATION CO.
09/25/09      {16}       PLANTE & MORAN PLLC                ADV. PRO. NO. 09-51493; PLANTE MORAN            1241-000             13,413.38                               82,963.20
09/28/09      {16}       KFORCE INC.                        ADV. PRO. NO. 09-51467                          1241-000             25,156.86                           108,120.06
09/30/09       Int       JPMORGAN CHASE BANK, N.A.          Interest posting at 0.1500%                     1270-000                  5.24                           108,125.30
10/05/09      {16}       MORGAN WOOD PRODUCTS INC. ADV. PRO. NO. 09-51480; MORGAN WOOD                      1241-000              5,200.00                           113,325.30
                                                            PRODUCTS; FIRST OF THREE
                                                            INSTALLMENTS
10/06/09      {16}       PALLET WORLD, INC.                 ADV. PRO. NO. 09-51488; PALLET WORLD,           1241-000              2,000.00                           115,325.30
                                                            INC.; 1ST OF 6 EQUAL INSTALLMENTS
10/06/09      {16}       PENNPAC                            ADV. PRO. NO. 09-51489; PENNPAC                 1241-000             12,000.00                           127,325.30
                                                            COMPANY
10/08/09      {16}       SAN JOAQUIN FIGS, INC.             ADV. PRO. NO. 09-51498; SAN JOAQUIN             1241-000             20,680.10                           148,005.40
                                                            FIGS, INC.
10/12/09                 To Account #********XX66           TRANSFER TO COVER CHAPTER 7                     9999-000                         x             992.45    147,012.95
                                                            ADMINISTRATIVE EXPENSES
10/15/09      {16}       ELITE SPICE, INC.                  ADV. PRO. NO. 09-51432; ELITE SPICE             1241-000             12,500.00                           159,512.95


                                                                                                 Subtotals :                  $175,454.00           $319,246.94
{} Asset reference(s)                          x-Transfer                                                                                 Printed: 03/11/2019 04:49 PM        V.14.14
                                      Case 08-12323-CSS              Doc 1460             Filed 03/29/19                Page 182 of 193
                                                                                                                                                                       Exhibit 9


                                                                           Form 2                                                                                      Page: 86

                                                Cash Receipts And Disbursements Record
Case Number:         08-12323-CSS                                                          Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:           ARCHWAY COOKIES LLC                                                   Bank Name:          JPMORGAN CHASE BANK, N.A.
                                                                                           Account:            ***-*****96-67 - PREFERENCES
Taxpayer ID #: **-***4891                                                                  Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                    Separate Bond: N/A

   1            2                        3                                   4                                             5                    6                  7

 Trans.     {Ref #} /                                                                                                  Receipts        Disbursements  Money Market
  Date      Check #         Paid To / Received From          Description of Transaction               T-Code              $                  $       Account Balance
10/16/09      {16}       TREE TOP                     ADV. PRO. NO. 09-51511; TREE TOP, INC.          1241-000              6,704.72                           166,217.67
10/19/09      {16}       SAS RETAIL MERCHANDISING     ADV. PRO. NO. 09-51499; SAS RETAIL              1241-000             25,000.00                           191,217.67
                                                      MERCHANDISING
10/22/09      {16}       SERVICEMASTER                ADV. PRO. NO. 09-51506; TERMINEX                1241-000              8,201.07                           199,418.74
                                                      INTERNATIONAL, INC.
10/26/09      {16}       J. B. HUNT                   NO ADV. PRO. NO.; DEMAND LETTER                 1241-000             92,500.00                           291,918.74
                                                      SETTLEMENT
10/30/09       Int       JPMORGAN CHASE BANK, N.A.    Interest posting at 0.1500%                     1270-000                 19.83                           291,938.57
11/03/09      {16}       MORGAN WOOD PRODUCTS INC. ADV. PRO. NO. 09-51480; MORGAN WOOD                1241-000              5,200.00                           297,138.57
                                                      PRODUCTS; 2ND OF THREE
                                                      INSTALLMENTS
11/03/09      {16}       PALLET WORLD, INC.           ADV. PRO. NO. 09-51488; PALLET WORLD;           1241-000              2,000.00                           299,138.57
                                                      2ND OF 6 INSTALLMENTS
11/03/09      {16}       AB MAURI FLEISCHMANN'S       ADV. PRO. NO. 09-51441; AB MAURI FOOD,          1241-000              9,226.20                           308,364.77
                                                      INC. D/B/A FLEISCHMANN'S YEAST
11/04/09      {16}       ABF FREIGHT SYSTEM, INC.     ADV. PRO. NO. 09-51414; ABF FREIGHT             1241-000             10,000.00                           318,364.77
                                                      SYSTEM, INC.
11/05/09      {16}       NELLA OIL COMPANY, LLC       ADV. PRO. NO. 09-51485; NELLA OIL               1241-000             19,125.00                           337,489.77
11/11/09      {16}       RALCORP HOLDINGS, INC.       ADV. PRO. NO. 09-51423; BREMMER FOOD            1241-000              8,908.21                           346,397.98
                                                      GROUP, INC.
11/11/09      {16}       CON-WAY FREIGHT, INC.        ADV. PRO. NO. 09-51425; CON-WAY                 1241-000             11,621.66                           358,019.64
                                                      FREIGHT
11/12/09      {16}       ROQUETTE AMERICA INC.        ADV. PRO. NO. 09-51497; ROQUETTE                1241-000             33,000.00                           391,019.64
                                                      AMERICA INC.
11/12/09      {16}       OLD DOMINION FREIGHT LINE,   ADV. PRO. NO. 09-51484; OLD DOMINION            1241-000             16,517.09                           407,536.73
                         INC.
11/13/09      {16}       MALNOVE                      ADV. NO. PRO. 09-51474; MALNOVE INC.            1241-000             12,500.00                           420,036.73
                                                      OF NEBRASKA
11/19/09      {16}       NORWOOD INDUSTRIES, INC.     ADV. PRO. NO. 09-52280; NORWOOD                 1241-000              3,962.20                           423,998.93
                                                      INDUSTRIES
11/19/09      {16}       HAYNSWORTH SINKLER BOYD,     ADV. PRO. NO. 09-51500; SANOCO                  1241-000              9,000.00                           432,998.93
                         P.A.                         PRODUCTS CO.
11/23/09      {16}       CREATIVE FOOD INGREDIENTS    ADV. PRO. NO. 09-51428; CREATIVE FOOD           1241-000              6,000.00                           438,998.93
                                                      INGREDIENTS; 1ST OF 2 EQUAL
                                                      INSTALLMENTS
11/30/09      {16}       MORGAN WOOD PRODUCTS,        ADV. PRO. NO. 09-51480; MORGAN WOOD             1241-000              5,200.00                           444,198.93
                         INC.                         PRODUCTS, INC.; THIRD AND FINAL
                                                      PAYMENT
11/30/09      {16}       ABER'S TRUCK CENTER          ADV. PRO. NO. 09-51413; ABER TRUCK              1241-000             19,355.88                           463,554.81
                                                                                           Subtotals :                  $304,041.86                 $0.00
{} Asset reference(s)                                                                                                               Printed: 03/11/2019 04:49 PM        V.14.14
                                    Case 08-12323-CSS                      Doc 1460             Filed 03/29/19                Page 183 of 193
                                                                                                                                                                             Exhibit 9


                                                                                 Form 2                                                                                      Page: 87

                                                    Cash Receipts And Disbursements Record
Case Number:         08-12323-CSS                                                                Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:           ARCHWAY COOKIES LLC                                                         Bank Name:          JPMORGAN CHASE BANK, N.A.
                                                                                                 Account:            ***-*****96-67 - PREFERENCES
Taxpayer ID #: **-***4891                                                                        Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                          Separate Bond: N/A

   1            2                        3                                         4                                             5                     6                 7

 Trans.     {Ref #} /                                                                                                        Receipts            Disbursements  Money Market
  Date      Check #         Paid To / Received From                Description of Transaction               T-Code              $                      $       Account Balance
                                                            CENTER; ABER'S GARAGE, INC.
11/30/09       Int       JPMORGAN CHASE BANK, N.A.          Interest posting at 0.1500%                     1270-000                 47.45                           463,602.26
11/30/09                 To Account #********XX66           TRANSFER TO COVER CHAPTER 7                     9999-000                         x             339.00    463,263.26
                                                            ADMINISTRATIVE EXPENSES
12/08/09      {16}       GRANITE                            ADV. PRO. NO. 09-51447; GRANITE                 1241-000              7,750.00                           471,013.26
                         TELECOMMUNICATIONS                 TELECOMMUNICATION
12/09/09      {16}       PALLET WORLD, INC.                 ADV. PRO. NO. 09-51488; PALLET WORLD;           1241-000              2,000.00                           473,013.26
                                                            3RD OF 6 INSTALLMENTS
12/15/09      {16}       CREATIVE FOOD INGREDIENTS          ADV. PRO. NO. 09-51428; CREATIVE FOOD           1241-000              6,000.00                           479,013.26
                                                            INGREDIENTS; 2ND OF 2 EQUAL
                                                            INSTALLMENTS
12/17/09      {16}       SWIFT TRANSPORTATION CO.,          ADV. PRO. NO. 09-51505; SWIFT                   1241-000              2,500.00                           481,513.26
                         INC., AP                           TRANSPORTATION
12/17/09                 To Account #********XX66           TRANSFER TO COVER CHAPTER 7                     9999-000                         x          6,058.20     475,455.06
                                                            ADMINISTRATIVE EXPENSES
12/22/09      {16}       STRIVE LOGISTICS, LLC              ADV. PRO. NO. 09-51503; STRIVE                  1241-000              3,333.33                           478,788.39
                                                            LOGISTICS, LLC; 1ST OF 6 INSTALLMENTS
12/22/09      {16}       STRIVE LOGISTICS, LLC              ADV. PRO. NO. 09-51503; STRIVE                  1241-000              3,333.33                           482,121.72
                                                            LOGISTICS, LLC; 2ND OF 6 INSTALLMENTS
12/28/09                 To Account #********XX66           TRANSFER TO COVER CHAPTER 7                     9999-000                         x        230,859.32     251,262.40
                                                            ADMINISTRATIVE EXPENSES PER ORDER
                                                            ENTERED 12/22/2009 @ DKT. NO. 799
12/31/09       Int       JPMORGAN CHASE BANK, N.A.          Interest posting at 0.1500%                     1270-000                 56.20                           251,318.60
01/05/10      {16}       PALLET WORLD, INC.                 ADV. PRO. NO. 09-51488; PALLET WORLD;           1241-000              2,000.00                           253,318.60
                                                            4TH OF 6 INSTALLMENTS
01/08/10                 To Account #********XX66           TRANSFER TO COVER CHAPTER 7                     9999-000                         x         22,355.26     230,963.34
                                                            ADMINISTRATIVE EXPENSE PER NOTICE
                                                            FILED 11/10/2009 @ DKT. NO. 771
01/11/10      {16}       SWEET OVATIONS, LLC                ADV. PRO. NO. 09-51504; SWEET                   1241-000             25,000.00                           255,963.34
                                                            OVATIONS, LLC
01/13/10                 To Account #********XX66           TRANSFER TO COVER CHAPTER 7                     9999-000                         x          1,313.59     254,649.75
                                                            ADMINISTRATIVE EXPENSES
01/26/10      {16}       HOGAN LOGISTICS, INC.              ADV. PRO. NO. 09-51450; HOGAN                   1241-000             15,000.00                           269,649.75
                                                            LOGISTICS, INC.
01/26/10      {16}       LAD OF ASHLAND, LTD                ADV. PRO. NO. 09-51471; LAD OF ASHLAND 1241-000                       2,000.00                           271,649.75
01/28/10      {16}       MITSUBISHI INTERNATIONAL           NO ADV. PRO. NO.; MITSUBISHI; DEMAND            1241-000              7,079.82                           278,729.57
                         FOOD INGREDIENTS, INC.             LETTER SETTLEMENT
01/29/10      {16}       HVH                                ADV. PRO. NO. 09-51453; HVH                     1241-000              5,000.00                           283,729.57
                                                            TRANSPORTATION, INC.
                                                                                                 Subtotals :                   $81,100.13           $260,925.37
{} Asset reference(s)                          x-Transfer                                                                                 Printed: 03/11/2019 04:49 PM        V.14.14
                                    Case 08-12323-CSS                Doc 1460             Filed 03/29/19                Page 184 of 193
                                                                                                                                                                       Exhibit 9


                                                                           Form 2                                                                                      Page: 88

                                                 Cash Receipts And Disbursements Record
Case Number:         08-12323-CSS                                                          Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:           ARCHWAY COOKIES LLC                                                   Bank Name:          JPMORGAN CHASE BANK, N.A.
                                                                                           Account:            ***-*****96-67 - PREFERENCES
Taxpayer ID #: **-***4891                                                                  Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                    Separate Bond: N/A

   1            2                        3                                   4                                             5                    6                  7

 Trans.     {Ref #} /                                                                                                  Receipts        Disbursements  Money Market
  Date      Check #         Paid To / Received From          Description of Transaction               T-Code              $                  $       Account Balance
01/29/10      {16}       HUNKAR DATA AND BARCODE      ADV. PRO. NO. 09-51452; HUNKAR                  1241-000              7,500.00                           291,229.57
                         SYSTEMS INC.                 TECHNOLIGIES, INC.
01/29/10      {16}       MOTHER MURPHY'S              ADV. PRO. NO. 09-51481; MOTHER'S                1241-000             26,085.17                           317,314.74
                         LABORATORIES, INC.           MURPHY
01/29/10       Int       JPMORGAN CHASE BANK, N.A.    Interest posting at 0.1500%                     1270-000                 29.84                           317,344.58
02/01/10      {16}       ERNST & YOUNG                ADV. PRO. NO. 09-51435; EARNST &                1241-000             26,000.00                           343,344.58
                                                      YOUNG
02/01/10      {16}       STRIVE LOGISTICS, LLC        ADV. PRO. NO. 09-51503; STRIVE                  1241-000              3,333.33                           346,677.91
                                                      LOGISTICS, INC.; 3RD OF 6 INSTALLMENTS
02/02/10      {16}       AARHUSKARLSHAMN USA, INC     ADV. PRO. NO. 09-52185; AARHUS                  1241-000           200,000.00                            546,677.91
                                                      KARLSHAMN USA, INC.
02/08/10      {16}       MICHIGAN SUGAR COMPANY       ADV. PRO. NO. 09-51479; MICHIGAN                1241-000             50,000.00                           596,677.91
                                                      SUGAR CO.
02/12/10      {16}       IBM                          ADV. PRO. NO. 09-51454; IBM                     1241-000             10,000.00                           606,677.91
02/12/10      {16}       SPRINT                       ADV. PRO. NO. 09-51501; SPRINT                  1241-000              6,580.00                           613,257.91
                                                      SOLUTIONS
02/17/10      {16}       JIMBO'S JUMBOS               ADV. PRO. NO. 09-51465; JIMBO'S JUMBOS          1241-000             14,000.00                           627,257.91
                                                      PEANUTS
02/19/10      {16}       KERRY AMERICAS               ADV. PRO. NO. 09-51466; SATISFACTION            1241-000             10,000.00                           637,257.91
                                                      OF DEFAULT JUDGMENT
02/23/10      {16}       AMERICAN EXPRESS             ADV. PRO. NO. 09-51417; AMERICAN                1241-000              3,000.00                           640,257.91
                                                      EXPRESS CO.; 1ST OF 3 INSTALLMENTS
02/23/10      {16}       AMERICAN EXPRESS             ADV. PRO. NO. 09-51417; AMERICAN                1241-000              7,000.00                           647,257.91
                                                      EXPRESS CO.; 2ND OF 3 INSTALLMENTS
02/23/10      {16}       AMERICAN EXPRESS             ADV. PRO. NO. 09-51417; AMERICAN                1241-000              2,000.00                           649,257.91
                                                      EXPRESS CO.; 3RD OF 3 INSTALLMENTS
02/24/10      {16}       EXPRESS TRANSPORT CORP.      ADV. PRO. NO. 09-51439; EXPRESS                 1241-000              5,000.00                           654,257.91
                                                      TRANSPORT; 1ST OF 2 INSTALLMENTS
02/25/10      {16}       GOLDEN BOY FOODS LIMITED     ADV. PRO. NO. 09-51445; TRICOR PACIFIC          1241-000             20,000.00                           674,257.91
                         PARTNERSHIP                  CAPITAL PARTNERS AND GOLDEN BOY
                                                      FOODS, INC.
02/26/10       Int       JPMORGAN CHASE BANK, N.A.    Interest posting at 0.1500%                     1270-000                 63.90                           674,321.81
03/02/10      {16}       PALLET WORLD, INC.           ADV. PRO. NO. 09-51488; PALLET WORLD;           1241-000              2,000.00                           676,321.81
                                                      5TH OF 6 INSTALLMENTS
03/02/10      {16}       US BANK                      ADV. PRO. NO. 09-51515; VOYAGER FLEET           1241-000              5,000.00                           681,321.81
                                                      SYSTEMS, INC.
03/04/10      {16}       GRAIN MILLERS, INC.          ADV. PRO. NO. 09-51446; GRAIN MILLERS,          1241-000           125,000.00                            806,321.81
                                                      INC.


                                                                                           Subtotals :                  $522,592.24                 $0.00
{} Asset reference(s)                                                                                                               Printed: 03/11/2019 04:49 PM        V.14.14
                                    Case 08-12323-CSS                      Doc 1460              Filed 03/29/19                  Page 185 of 193
                                                                                                                                                                                Exhibit 9


                                                                                  Form 2                                                                                        Page: 89

                                                Cash Receipts And Disbursements Record
Case Number:         08-12323-CSS                                                                   Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:           ARCHWAY COOKIES LLC                                                            Bank Name:          JPMORGAN CHASE BANK, N.A.
                                                                                                    Account:            ***-*****96-67 - PREFERENCES
Taxpayer ID #: **-***4891                                                                           Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                             Separate Bond: N/A

   1            2                        3                                          4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                           Receipts             Disbursements  Money Market
  Date      Check #         Paid To / Received From                Description of Transaction                  T-Code              $                       $       Account Balance
03/05/10      {16}       PREMIER CONCEPTS LLC              ADV. PRO. NO. 09-51494; SATISFACTION                1241-000             11,000.00                            817,321.81
                                                           OF DEFAULT; RSI
03/05/10      {16}       ESTES EXPRESS LINES               ADV. PRO. NO. 09-51437; ESTES EXPRESS               1241-000             40,000.00                            857,321.81
                                                           LINES, INC.; NO COLLECTION AGENT
03/11/10      {16}       PENSKE TRUCK LEASING CO.          ADV. PRO. NO. 09-51492; PENSKE TRUCK                1241-000             20,000.00                            877,321.81
                                                           LEASING, INC.
03/12/10      {16}       GOLDEN BOY FOODS                  foreign funds collection fee                        1241-000                 -45.00                           877,276.81
                         PARTNERSHIP
03/17/10      {16}       EXPRESS TRANSPORT CORP.           ADV. PRO. NO. 09-51439; 2ND OF 2                    1241-000              5,000.00                            882,276.81
                                                           INSTALLMENTS; PAID IN FULL
03/18/10      {16}       THE NIELSEN COMPANY               ADV. PRO. NO. 09-51415; A.C. NIELSEN;               1241-000             20,600.00                            902,876.81
                                                           SATISFACTION OF DEFAULT; NO
                                                           COLLECTION AGENT
03/31/10       Int       JPMORGAN CHASE BANK, N.A.         Interest posting at 0.1500%                         1270-000                 110.58                           902,987.39
04/06/10       Int       JPMORGAN CHASE BANK, N.A.         Current Interest Rate is 0.1500%                    1270-000                  18.51                           903,005.90
04/06/10                 BNYM MIGRATION TRANSFER           TRANSFER TO 92000XXXXXXX67                          9999-000                          x       903,005.90                0.00
                         OUT

                                                                                 ACCOUNT TOTALS                                  1,485,162.52           1,485,162.52              $0.00
                                                                                          Less: Bank Transfers                            0.00          1,485,162.52
                                                                                 Subtotal                                        1,485,162.52                   0.00
                                                                                          Less: Payments to Debtors                                             0.00
                                                                                 NET Receipts / Disbursements                  $1,485,162.52                  $0.00




{} Asset reference(s)                         x-Transfer                                                                                     Printed: 03/11/2019 04:49 PM        V.14.14
                                    Case 08-12323-CSS                     Doc 1460              Filed 03/29/19                  Page 186 of 193
                                                                                                                                                                               Exhibit 9


                                                                                Form 2                                                                                         Page: 90

                                                 Cash Receipts And Disbursements Record
Case Number:         08-12323-CSS                                                                  Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:           ARCHWAY COOKIES LLC                                                           Bank Name:          JPMORGAN CHASE BANK, N.A.
                                                                                                   Account:            ***-*****96-68 - VEHICLE ACCOUNT
Taxpayer ID #: **-***4891                                                                          Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                            Separate Bond: N/A

   1            2                        3                                        4                                                5                     6                 7

 Trans.     {Ref #} /                                                                                                          Receipts             Disbursements  Money Market
  Date      Check #         Paid To / Received From               Description of Transaction                  T-Code              $                       $       Account Balance
05/29/09      {14}       JACOBSON PROPERTIES, LLC          ADMINISTRATIVE FEE                                 1290-000                 375.00                                   375.00
06/05/09      {14}       DAVID IRBY                        ADMINISTRATIVE FEE; TITLE TRANSFER                 1290-000                  25.00                                   400.00
06/10/09      {14}       LVF ENTERPRISES                   ADMINISTRATIVE FEE; TITLE TRANSFER                 1229-000                  25.00                                   425.00
06/17/09                 MARK A PURYEAR                    PURCHASE OF VIN 1GCKP323W7K331363                                           525.00                                   950.00
               {9}                                           PURCHASE OF VIN                     500.00       1129-000                                                          950.00
                                                             1GCKP323W7K331363
              {14}                                           TITLE TRANSFER;                      25.00       1229-000                                                          950.00
                                                             ADMINISTRATIVE FEE
06/17/09      {14}       AL PRINCE CORP                    TITLE TRANSFER; ADMINISTRATIVE FEE                 1229-000                 150.00                                  1,100.00
06/17/09      {14}       LION AUTOMOTIVE, INC.             TITLE TRANSFER; ADMINISTRATIVE FEE                 1229-000                  25.00                                  1,125.00
06/23/09      {14}       BANK OF THE WEST                  ADMINISTRATIVE FEE; VEHICLE TITLES                 1229-000                 150.00                                  1,275.00
                                                           TRANSFER
06/30/09       Int       JPMORGAN CHASE BANK, N.A.         Interest posting at 0.1500%                        1270-000                   0.04                                  1,275.04
07/21/09      {14}       BRATTAIN INTERNATIONAL            ADMINISTRATIVE FEE; TITLE TRANSFER                 1229-000                  25.00                                  1,300.04
                         TRUCKS, INC.
07/27/09      {14}       LAW OFFICES OF ROBERT J.          ADMINISTRATIVE FEE; VEHICLE TITLES                 1229-000                 200.00                                  1,500.04
                         BINNS                             TRANSFER
07/30/09      {14}       LAW OFFICES OF ROBERT J.          ADMINISTRATIVE FEE; VEHICLE TITLES                 1229-000                  25.00                                  1,525.04
                         BINNS                             TRANSFER
07/31/09       Int       JPMORGAN CHASE BANK, N.A.         Interest posting at 0.1500%                        1270-000                   0.16                                  1,525.20
08/31/09       Int       JPMORGAN CHASE BANK, N.A.         Interest posting at 0.1500%                        1270-000                   0.19                                  1,525.39
09/30/09       Int       JPMORGAN CHASE BANK, N.A.         Interest posting at 0.1500%                        1270-000                   0.18                                  1,525.57
10/30/09       Int       JPMORGAN CHASE BANK, N.A.         Interest posting at 0.1500%                        1270-000                   0.18                                  1,525.75
11/30/09       Int       JPMORGAN CHASE BANK, N.A.         Interest posting at 0.1500%                        1270-000                   0.19                                  1,525.94
12/31/09       Int       JPMORGAN CHASE BANK, N.A.         Interest posting at 0.1500%                        1270-000                   0.19                                  1,526.13
01/29/10       Int       JPMORGAN CHASE BANK, N.A.         Interest posting at 0.1500%                        1270-000                   0.18                                  1,526.31
02/26/10       Int       JPMORGAN CHASE BANK, N.A.         Interest posting at 0.1500%                        1270-000                   0.17                                  1,526.48
03/31/10       Int       JPMORGAN CHASE BANK, N.A.         Interest posting at 0.1500%                        1270-000                   0.20                                  1,526.68
04/06/10       Int       JPMORGAN CHASE BANK, N.A.         Current Interest Rate is 0.1500%                   1270-000                   0.03                                  1,526.71
04/06/10                 BNYM MIGRATION TRANSFER           TRANSFER TO 92000XXXXXXX68                         9999-000                          x         1,526.71                 0.00
                         OUT

                                                                               ACCOUNT TOTALS                                       1,526.71              1,526.71               $0.00
                                                                                         Less: Bank Transfers                            0.00             1,526.71
                                                                               Subtotal                                             1,526.71                  0.00
                                                                                         Less: Payments to Debtors                                            0.00
                                                                               NET Receipts / Disbursements                        $1,526.71                 $0.00




{} Asset reference(s)                         x-Transfer                                                                                    Printed: 03/11/2019 04:49 PM        V.14.14
                                    Case 08-12323-CSS                     Doc 1460              Filed 03/29/19                  Page 187 of 193
                                                                                                                                                                               Exhibit 9


                                                                                Form 2                                                                                         Page: 91

                                                Cash Receipts And Disbursements Record
Case Number:         08-12323-CSS                                                                  Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:           ARCHWAY COOKIES LLC                                                           Bank Name:          JPMORGAN CHASE BANK, N.A.
                                                                                                   Account:            ***-*****96-69 - PASKERT DIST MMA
Taxpayer ID #: **-***4891                                                                          Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                            Separate Bond: N/A

   1            2                        3                                        4                                                5                     6                 7

 Trans.     {Ref #} /                                                                                                          Receipts            Disbursements  Money Market
  Date      Check #         Paid To / Received From               Description of Transaction                  T-Code              $                      $       Account Balance
07/13/09      {14}       LAUREN P. GREENE                  DIVIDENT PAID 18.94% ON $1,028,914.48;             1229-000           194,922.95                            194,922.95
                                                           CLAIM NO. 35
07/31/09       Int       JPMORGAN CHASE BANK, N.A.         Interest posting at 0.1500%                        1270-000                  9.04                           194,931.99
08/31/09       Int       JPMORGAN CHASE BANK, N.A.         Interest posting at 0.1500%                        1270-000                 24.77                           194,956.76
09/30/09       Int       JPMORGAN CHASE BANK, N.A.         Interest posting at 0.1500%                        1270-000                 23.97                           194,980.73
10/30/09       Int       JPMORGAN CHASE BANK, N.A.         Interest posting at 0.1500%                        1270-000                 23.98                           195,004.71
11/30/09       Int       JPMORGAN CHASE BANK, N.A.         Interest posting at 0.1500%                        1270-000                 24.78                           195,029.49
12/31/09       Int       JPMORGAN CHASE BANK, N.A.         Interest posting at 0.1500%                        1270-000                 24.78                           195,054.27
01/29/10       Int       JPMORGAN CHASE BANK, N.A.         Interest posting at 0.1500%                        1270-000                 23.19                           195,077.46
02/26/10       Int       JPMORGAN CHASE BANK, N.A.         Interest posting at 0.1500%                        1270-000                 22.39                           195,099.85
03/31/10       Int       JPMORGAN CHASE BANK, N.A.         Interest posting at 0.1500%                        1270-000                 26.39                           195,126.24
04/06/10       Int       JPMORGAN CHASE BANK, N.A.         Current Interest Rate is 0.1500%                   1270-000                  4.00                           195,130.24
04/06/10                 BNYM MIGRATION TRANSFER           TRANSFER TO 92000XXXXXXX69                         9999-000                         x        195,130.24                0.00
                         OUT

                                                                               ACCOUNT TOTALS                                    195,130.24             195,130.24               $0.00
                                                                                         Less: Bank Transfers                           0.00            195,130.24
                                                                               Subtotal                                          195,130.24                   0.00
                                                                                         Less: Payments to Debtors                                            0.00
                                                                               NET Receipts / Disbursements                     $195,130.24                  $0.00




{} Asset reference(s)                         x-Transfer                                                                                    Printed: 03/11/2019 04:49 PM        V.14.14
                                    Case 08-12323-CSS                      Doc 1460              Filed 03/29/19                  Page 188 of 193
                                                                                                                                                                                Exhibit 9


                                                                                 Form 2                                                                                         Page: 92

                                                    Cash Receipts And Disbursements Record
Case Number:         08-12323-CSS                                                                   Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:           ARCHWAY COOKIES LLC                                                            Bank Name:          JPMORGAN CHASE BANK, N.A.
                                                                                                    Account:            ***-*****96-70 - Money Market Account
Taxpayer ID #: **-***4891                                                                           Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                             Separate Bond: N/A

   1            2                        3                                         4                                                5                      6                7

 Trans.     {Ref #} /                                                                                                           Receipts             Disbursements  Money Market
  Date      Check #         Paid To / Received From                Description of Transaction                  T-Code              $                       $       Account Balance
07/16/09      {17}       WACHOVIA                           TURNOVER OF NET PROCEEDS FROM                      1229-000        11,758,700.70                           11,758,700.70
                                                            SALE OF ASSETS IN CHAPTER 11
07/31/09       Int       JPMORGAN CHASE BANK, N.A.          Interest posting at 0.2500%                        1270-000                 691.41                         11,759,392.11
08/31/09       Int       JPMORGAN CHASE BANK, N.A.          Interest posting at 0.2500%                        1270-000              2,493.46                          11,761,885.57
09/30/09       Int       JPMORGAN CHASE BANK, N.A.          Interest posting at 0.2500%                        1270-000              2,413.53                          11,764,299.10
10/30/09       Int       JPMORGAN CHASE BANK, N.A.          Interest posting at 0.2500%                        1270-000              2,414.03                          11,766,713.13
11/05/09                 To Account #********XX66           TRANSFER TO COVER CHAPTER 7                        9999-000                          x          3,500.00   11,763,213.13
                                                            ADMINISTRATIVE EXPENSES
11/30/09       Int       JPMORGAN CHASE BANK, N.A.          Interest posting at 0.2500%                        1270-000              2,494.39                          11,765,707.52
12/29/09                 To Account #********XX66           TRANSFER PER ORDER ENTERED                         9999-000                          x       188,406.69    11,577,300.83
                                                            12/28/2009 @ DKT. NO. 802
12/31/09       Int       JPMORGAN CHASE BANK, N.A.          Interest posting at 0.2500%                        1270-000              2,490.93                          11,579,791.76
01/29/10       Int       JPMORGAN CHASE BANK, N.A.          Interest posting at 0.2500%                        1270-000              2,296.96                          11,582,088.72
02/26/10       Int       JPMORGAN CHASE BANK, N.A.          Interest posting at 0.2500%                        1270-000              2,218.20                          11,584,306.92
03/10/10                 To Account #********XX73           TRANSFER PER ORDER ENTERED                         9999-000                          x         76,315.11   11,507,991.81
                                                            2/23/2010 @ DKT. NO. 830
03/10/10                 To Account #********XX74           TRANSFER PER ORDER ENTERED                         9999-000                          x       357,928.35    11,150,063.46
                                                            2/23/2010 @ DKT. NO. 830
03/17/10       Int       JPMORGAN CHASE BANK, N.A.          Current Interest Rate is 0.2500%                   1270-000              1,405.46                          11,151,468.92
03/17/10                 To Account #********XX66           TRANSFER PER ORDER ENTERED                         9999-000                          x     11,151,468.92               0.00
                                                            2/23/2010@ DKT. NO. 830

                                                                                ACCOUNT TOTALS                                 11,777,619.07           11,777,619.07              $0.00
                                                                                          Less: Bank Transfers                            0.00         11,777,619.07
                                                                                Subtotal                                       11,777,619.07                    0.00
                                                                                          Less: Payments to Debtors                                             0.00
                                                                                NET Receipts / Disbursements                  $11,777,619.07                   $0.00




{} Asset reference(s)                          x-Transfer                                                                                    Printed: 03/11/2019 04:49 PM        V.14.14
                                    Case 08-12323-CSS                     Doc 1460              Filed 03/29/19                  Page 189 of 193
                                                                                                                                                                               Exhibit 9


                                                                                Form 2                                                                                         Page: 93

                                                Cash Receipts And Disbursements Record
Case Number:         08-12323-CSS                                                                  Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:           ARCHWAY COOKIES LLC                                                           Bank Name:          JPMORGAN CHASE BANK, N.A.
                                                                                                   Account:            ***-*****96-71 - MOTHER'S - MMA
Taxpayer ID #: **-***4891                                                                          Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                            Separate Bond: N/A

   1            2                        3                                        4                                                5                    6                  7

 Trans.     {Ref #} /                                                                                                          Receipts            Disbursements  Money Market
  Date      Check #         Paid To / Received From               Description of Transaction                  T-Code              $                      $       Account Balance
02/18/10       {3}       WELLS FARGO BANK, N.A.            SCHEDULED BANK ACCOUNT TURNOVER;                   1129-000             27,977.49                               27,977.49
                                                           ACCT. NO. 88537352
02/26/10       Int       JPMORGAN CHASE BANK, N.A.         Interest posting at 0.1500%                        1270-000                  0.45                               27,977.94
03/31/10       Int       JPMORGAN CHASE BANK, N.A.         Interest posting at 0.1500%                        1270-000                  3.78                               27,981.72
04/06/10       Int       JPMORGAN CHASE BANK, N.A.         Current Interest Rate is 0.1500%                   1270-000                  0.57                               27,982.29
04/06/10                 BNYM MIGRATION TRANSFER           TRANSFER TO 92000XXXXXXX71                         9999-000                         x        27,982.29                 0.00
                         OUT

                                                                               ACCOUNT TOTALS                                      27,982.29            27,982.29                $0.00
                                                                                         Less: Bank Transfers                           0.00            27,982.29
                                                                               Subtotal                                            27,982.29                 0.00
                                                                                         Less: Payments to Debtors                                           0.00
                                                                               NET Receipts / Disbursements                      $27,982.29                 $0.00




{} Asset reference(s)                         x-Transfer                                                                                    Printed: 03/11/2019 04:49 PM        V.14.14
                                    Case 08-12323-CSS                      Doc 1460              Filed 03/29/19                  Page 190 of 193
                                                                                                                                                                                Exhibit 9


                                                                                 Form 2                                                                                         Page: 94

                                                    Cash Receipts And Disbursements Record
Case Number:         08-12323-CSS                                                                   Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:           ARCHWAY COOKIES LLC                                                            Bank Name:          JPMORGAN CHASE BANK, N.A.
                                                                                                    Account:            ***-*****96-72 - CATTERTON - MMA
Taxpayer ID #: **-***4891                                                                           Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                             Separate Bond: N/A

   1            2                        3                                         4                                                5                     6                 7

 Trans.     {Ref #} /                                                                                                           Receipts             Disbursements  Money Market
  Date      Check #         Paid To / Received From                Description of Transaction                  T-Code              $                       $       Account Balance
03/11/10      {18}       INSIGHT HOLDINGS                   SETTLEMENT FUNDS PER ORDER                         1249-000           750,000.00                             750,000.00
                                                            ENTERED 2/23/2010 @ DKT. NO. 830
03/12/10      {18}       CATTERTON PARTNERS V LP            SETTLEMENT FUNDS PER ORDER                         1249-000         3,250,000.00                           4,000,000.00
                                                            ENTERED 2/23/2010 @ DKT. NO. 830
03/17/10                 To Account #********XX66           TRANSFER TO COVER CHAPTER 7                        9999-000                          x       322,251.49    3,677,748.51
                                                            ADMINISTRATIVE EXPENSES
03/31/10       Int       JPMORGAN CHASE BANK, N.A.          Interest posting at 0.0500%                        1270-000                 103.24                         3,677,851.75
04/06/10       Int       JPMORGAN CHASE BANK, N.A.          Current Interest Rate is 0.0500%                   1270-000                  25.00                         3,677,876.75
04/06/10                 BNYM MIGRATION TRANSFER            TRANSFER TO 92000XXXXXXX72                         9999-000                          x      3,677,876.75               0.00
                         OUT

                                                                                ACCOUNT TOTALS                                   4,000,128.24           4,000,128.24              $0.00
                                                                                          Less: Bank Transfers                            0.00          4,000,128.24
                                                                                Subtotal                                         4,000,128.24                   0.00
                                                                                          Less: Payments to Debtors                                             0.00
                                                                                NET Receipts / Disbursements                   $4,000,128.24                  $0.00




{} Asset reference(s)                          x-Transfer                                                                                    Printed: 03/11/2019 04:49 PM        V.14.14
                                    Case 08-12323-CSS                      Doc 1460              Filed 03/29/19                  Page 191 of 193
                                                                                                                                                                                Exhibit 9


                                                                                 Form 2                                                                                         Page: 95

                                                    Cash Receipts And Disbursements Record
Case Number:         08-12323-CSS                                                                   Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:           ARCHWAY COOKIES LLC                                                            Bank Name:          JPMORGAN CHASE BANK, N.A.
                                                                                                    Account:            ***-*****96-73 - DUANE MORRIS - RES FUNDS
Taxpayer ID #: **-***4891                                                                           Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                             Separate Bond: N/A

   1            2                        3                                         4                                                5                    6                  7

 Trans.     {Ref #} /                                                                                                           Receipts            Disbursements  Money Market
  Date      Check #         Paid To / Received From                Description of Transaction                  T-Code              $                      $       Account Balance
03/10/10                 From Account #********XX70         TRANSFER PER ORDER ENTERED                         9999-000    x        76,315.11                               76,315.11
                                                            2/23/2010 @ DKT. NO. 830
03/17/10                 To Account #********XX66           TRANSFER TO COVER CHAPTER 7                        9999-000                         x        76,315.11                 0.00
                                                            ADMINISTRATIVE EXPENSES
03/31/10       Int       JPMORGAN CHASE BANK, N.A.          Interest posting at 0.0500%                        1270-000                  0.72                                      0.72
04/06/10                 BNYM MIGRATION TRANSFER            TRANSFER TO 92000XXXXXXX73                         9999-000                         x             0.72                 0.00
                         OUT

                                                                                ACCOUNT TOTALS                                      76,315.83            76,315.83                $0.00
                                                                                          Less: Bank Transfers                      76,315.11            76,315.83
                                                                                Subtotal                                                 0.72                 0.00
                                                                                          Less: Payments to Debtors                                           0.00
                                                                                NET Receipts / Disbursements                            $0.72                $0.00




{} Asset reference(s)                          x-Transfer                                                                                    Printed: 03/11/2019 04:49 PM        V.14.14
                                     Case 08-12323-CSS                      Doc 1460              Filed 03/29/19                  Page 192 of 193
                                                                                                                                                                                 Exhibit 9


                                                                                  Form 2                                                                                         Page: 96

                                                  Cash Receipts And Disbursements Record
Case Number:         08-12323-CSS                                                                    Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:           ARCHWAY COOKIES LLC                                                             Bank Name:          JPMORGAN CHASE BANK, N.A.
                                                                                                     Account:            ***-*****96-74 - PROFESSIONALS RES FUNDS
Taxpayer ID #: **-***4891                                                                            Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                              Separate Bond: N/A

   1            2                         3                                         4                                                5                      6                7

 Trans.     {Ref #} /                                                                                                            Receipts             Disbursements  Money Market
  Date      Check #         Paid To / Received From                 Description of Transaction                  T-Code              $                       $       Account Balance
03/10/10                 From Account #********XX70          TRANSFER PER ORDER ENTERED                         9999-000    x      357,928.35                             357,928.35
                                                             2/23/2010 @ DKT. NO. 830
03/31/10       Int       JPMORGAN CHASE BANK, N.A.           Interest posting at 0.0500%                        1270-000                  10.70                           357,939.05
04/06/10       Int       JPMORGAN CHASE BANK, N.A.           Current Interest Rate is 0.0500%                   1270-000                   2.43                           357,941.48
04/06/10                 BNYM MIGRATION TRANSFER             TRANSFER TO 92000XXXXXXX74                         9999-000                          x       357,941.48                0.00
                         OUT

                                                                                 ACCOUNT TOTALS                                    357,941.48             357,941.48               $0.00
                                                                                           Less: Bank Transfers                    357,928.35             357,941.48
                                                                                 Subtotal                                                 13.13                  0.00
                                                                                           Less: Payments to Debtors                                             0.00
                                                                                 NET Receipts / Disbursements                            $13.13                 $0.00

                               Net Receipts :      23,667,594.65
                                                 ————————                                                                              Net                  Net              Account
                                 Net Estate :     $23,667,594.65                 TOTAL - ALL ACCOUNTS                                Receipts          Disbursements         Balances

                                                                                 Checking # ******4766                               16,175.23           5,554,757.18               0.00
                                                                                 Checking # ******4775                                     0.00             46,155.30               0.00
                                                                                 Checking # ****-******96-65                      4,765,222.20           3,171,118.70               0.00
                                                                                 Checking # ****-******96-66                               0.00          2,563,884.72               0.00
                                                                                 MMA # ****-******96-67                            717,287.97                    0.00               0.00
                                                                                 MMA # ****-******96-68                                    0.95                  0.00               0.00
                                                                                 MMA # ****-******96-69                                  150.74                  0.00               0.00
                                                                                 MMA # ****-******96-71                                   18.27                  0.00               0.00
                                                                                 MMA # ****-******96-72                               5,172.58                   0.00               0.00
                                                                                 MMA # ****-******96-73                                    0.00                  0.00               0.00
                                                                                 MMA # ****-******96-74                                   69.66                  0.00               0.00
                                                                                 MMA # ***-*****96-65                              819,500.47                    0.00               0.00
                                                                                 Checking # ***-*****96-66                         -143,566.34          12,331,678.75               0.00
                                                                                 MMA # ***-*****96-67                             1,485,162.52                   0.00               0.00
                                                                                 MMA # ***-*****96-68                                 1,526.71                   0.00               0.00
                                                                                 MMA # ***-*****96-69                              195,130.24                    0.00               0.00
                                                                                 MMA # ***-*****96-70                            11,777,619.07                   0.00               0.00
                                                                                 MMA # ***-*****96-71                                27,982.29                   0.00               0.00
                                                                                 MMA # ***-*****96-72                             4,000,128.24                   0.00               0.00
                                                                                 MMA # ***-*****96-73                                      0.72                  0.00               0.00
                                                                                 MMA # ***-*****96-74                                     13.13                  0.00               0.00

                                                                                                                                $23,667,594.65         $23,667,594.65              $0.00




{} Asset reference(s)                           x-Transfer                                                                                    Printed: 03/11/2019 04:49 PM        V.14.14
                                   Case 08-12323-CSS            Doc 1460               Filed 03/29/19                Page 193 of 193
                                                                                                                                                                    Exhibit 9


                                                                      Form 2                                                                                        Page: 97

                                               Cash Receipts And Disbursements Record
Case Number:        08-12323-CSS                                                        Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:          ARCHWAY COOKIES LLC                                                 Bank Name:          JPMORGAN CHASE BANK, N.A.
                                                                                        Account:            ***-*****96-74 - PROFESSIONALS RES FUNDS
Taxpayer ID #: **-***4891                                                               Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/11/19                                                                 Separate Bond: N/A

   1            2                       3                               4                                               5                    6                  7

 Trans.     {Ref #} /                                                                                               Receipts        Disbursements  Money Market
  Date      Check #        Paid To / Received From        Description of Transaction               T-Code              $                  $       Account Balance




{} Asset reference(s)                        x-Transfer                                                                          Printed: 03/11/2019 04:49 PM        V.14.14
